UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08291 ISI Strategy Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th Floor New York, New York 10103 (Address of principal executive offices) R. Alan Medaugh, President ISI, Inc. 666 Fifth Avenue, 11th Floor New York, New York 10103 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 446-5600 Date of fiscal year end: October 31 Date of reporting period: July 1, 2012 - June 30, 2013 ITEM 1. PROXY VOTING RECORD. IssuerName Country Meeting Date Meeting Type Record Date Ticker Security ID Symbol Type Ballot Issue Number Proposal Text Proponent Mgmt Reco Vote Cast For Against Management Logical Ballot Status 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 1 Elect Linda G. Alvarado Mgmt For For For Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 2 Elect Vance D. Coffman Mgmt For For For Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 3 Elect Michael L. Eskew Mgmt For For For Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 4 Elect W. James Farrell Mgmt For For For Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 5 Elect Herbert L. Henkel Mgmt For For For Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 6 Elect Muhtar Kent Mgmt For For For Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 7 Elect Edward M. Liddy Mgmt For For For Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 8 Elect Robert S. Morrison Mgmt For For For Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 9 Elect Aulana L. Peters Mgmt For Against Against Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 10 Elect Inge G. Thulin Mgmt For For For Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 11 Elect Robert J. Ulrich Mgmt For For For Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 12 Ratification of Auditor Mgmt For For For Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 14 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted 3M Company United States 05/14/2013 Annual 03/15/2013 MMM 88579Y101 CUSIP 15 Shareholder Proposal Regarding Feasibility Study on Prohibition of Political Spending ShrHoldr Against Against For Voted A. Schulman, Inc. United States 12/13/2012 Annual 10/19/2012 SHLM CUSIP Elect Eugene Allspach Mgmt For For For Voted A. Schulman, Inc. United States 12/13/2012 Annual 10/19/2012 SHLM CUSIP Elect Gregory Barmore Mgmt For For For Voted A. Schulman, Inc. United States 12/13/2012 Annual 10/19/2012 SHLM CUSIP Elect David Birney Mgmt For For For Voted A. Schulman, Inc. United States 12/13/2012 Annual 10/19/2012 SHLM CUSIP Elect Howard Curd Mgmt For For For Voted A. Schulman, Inc. United States 12/13/2012 Annual 10/19/2012 SHLM CUSIP Elect Joseph Gingo Mgmt For For For Voted A. Schulman, Inc. United States 12/13/2012 Annual 10/19/2012 SHLM CUSIP Elect Michael McManus, Jr. Mgmt For For For Voted A. Schulman, Inc. United States 12/13/2012 Annual 10/19/2012 SHLM CUSIP Elect Lee Meyer Mgmt For For For Voted A. Schulman, Inc. United States 12/13/2012 Annual 10/19/2012 SHLM CUSIP Elect James Mitarotonda Mgmt For For For Voted A. Schulman, Inc. United States 12/13/2012 Annual 10/19/2012 SHLM CUSIP Elect Ernest Novak, Jr. Mgmt For For For Voted A. Schulman, Inc. United States 12/13/2012 Annual 10/19/2012 SHLM CUSIP Elect Irvin Reid Mgmt For For For Voted A. Schulman, Inc. United States 12/13/2012 Annual 10/19/2012 SHLM CUSIP Elect John Yasinsky Mgmt For For For Voted A. Schulman, Inc. United States 12/13/2012 Annual 10/19/2012 SHLM CUSIP 2 Ratification of Auditor Mgmt For For For Voted A. Schulman, Inc. United States 12/13/2012 Annual 10/19/2012 SHLM CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted A.M. Castle & Co. United States 04/25/2013 Annual 03/01/2013 CAS CUSIP Elect Brian P. Anderson Mgmt For Withhold Against Voted A.M. Castle & Co. United States 04/25/2013 Annual 03/01/2013 CAS CUSIP Elect Scott J. Dolan Mgmt For For For Voted A.M. Castle & Co. United States 04/25/2013 Annual 03/01/2013 CAS CUSIP Elect Reuben S. Donnelley Mgmt For Withhold Against Voted A.M. Castle & Co. United States 04/25/2013 Annual 03/01/2013 CAS CUSIP Elect Ann M. Drake Mgmt For Withhold Against Voted A.M. Castle & Co. United States 04/25/2013 Annual 03/01/2013 CAS CUSIP Elect Patrick J. Herbert, III Mgmt For Withhold Against Voted A.M. Castle & Co. United States 04/25/2013 Annual 03/01/2013 CAS CUSIP Elect Terrence J. Keating Mgmt For Withhold Against Voted A.M. Castle & Co. United States 04/25/2013 Annual 03/01/2013 CAS CUSIP Elect James D. Kelly Mgmt For Withhold Against Voted A.M. Castle & Co. United States 04/25/2013 Annual 03/01/2013 CAS CUSIP Elect Pamela Forbes Lieberman Mgmt For Withhold Against Voted A.M. Castle & Co. United States 04/25/2013 Annual 03/01/2013 CAS CUSIP Elect Gary A. Masse Mgmt For Withhold Against Voted A.M. Castle & Co. United States 04/25/2013 Annual 03/01/2013 CAS CUSIP Elect John McCartney Mgmt For Withhold Against Voted A.M. Castle & Co. United States 04/25/2013 Annual 03/01/2013 CAS CUSIP 2 Amendment to the 2008 Omnibus Incentive Plan Mgmt For For For Voted A.M. Castle & Co. United States 04/25/2013 Annual 03/01/2013 CAS CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted A.M. Castle & Co. United States 04/25/2013 Annual 03/01/2013 CAS CUSIP 4 Ratification of Auditor Mgmt For For For Voted AAR Corp. United States 10/10/2012 Annual 08/20/2012 AIR CUSIP Elect Anthony Anderson Mgmt For For For Voted AAR Corp. United States 10/10/2012 Annual 08/20/2012 AIR CUSIP Elect Michael Boyce Mgmt For For For Voted AAR Corp. United States 10/10/2012 Annual 08/20/2012 AIR CUSIP Elect David Storch Mgmt For For For Voted AAR Corp. United States 10/10/2012 Annual 08/20/2012 AIR CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted AAR Corp. United States 10/10/2012 Annual 08/20/2012 AIR CUSIP 3 Ratification of Auditor Mgmt For For For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP Elect Robert J. Alpern Mgmt For For For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP Elect Roxanne S. Austin Mgmt For For For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP Elect Sally E. Blount Mgmt For For For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP Elect W. James Farrell Mgmt For For For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP Elect Edward M. Liddy Mgmt For For For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP Elect Nancy McKinstry Mgmt For For For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP Elect Phebe N. Novakovic Mgmt For For For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP Elect William A. Osborn Mgmt For For For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP Elect Samuel C. Scott III Mgmt For For For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP Elect Glenn F. Tilton Mgmt For For For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP Elect Miles D. White Mgmt For For For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP 2 Ratification of Auditor Mgmt For For For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP 4 Shareholder Proposal Regarding Genetically Modified Organisms ShrHoldr Against Against For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP 5 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP 6 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP 7 Shareholder Proposal Regarding Retention of Shares ShrHoldr Against Against For Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP 8 Shareholder Proposal Regarding Excluding Compliance Costs for the Purposes of Executive Compensation ShrHoldr Against For Against Voted Abbott Laboratories United States 04/26/2013 Annual 02/27/2013 ABT CUSIP 9 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against Against For Voted AbbVie Inc. United States 05/06/2013 Annual 03/08/2013 ABBV 00287Y109 CUSIP Elect William Burnside Mgmt For For For Voted AbbVie Inc. United States 05/06/2013 Annual 03/08/2013 ABBV 00287Y109 CUSIP Elect Edward Rapp Mgmt For For For Voted AbbVie Inc. United States 05/06/2013 Annual 03/08/2013 ABBV 00287Y109 CUSIP Elect Roy Roberts Mgmt For For For Voted AbbVie Inc. United States 05/06/2013 Annual 03/08/2013 ABBV 00287Y109 CUSIP 2 Ratification of Auditor Mgmt For For For Voted AbbVie Inc. United States 05/06/2013 Annual 03/08/2013 ABBV 00287Y109 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted AbbVie Inc. United States 05/06/2013 Annual 03/08/2013 ABBV 00287Y109 CUSIP 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted AbbVie Inc. United States 05/06/2013 Annual 03/08/2013 ABBV 00287Y109 CUSIP 5 2013 Stock Incentive Plan Mgmt For For For Voted ABM Industries Incorporated United States 03/05/2013 Annual 01/16/2013 ABM CUSIP Elect Luther Helms Mgmt For For For Voted ABM Industries Incorporated United States 03/05/2013 Annual 01/16/2013 ABM CUSIP Elect Sudhakar Kesavan Mgmt For For For Voted ABM Industries Incorporated United States 03/05/2013 Annual 01/16/2013 ABM CUSIP Elect William Steele Mgmt For For For Voted ABM Industries Incorporated United States 03/05/2013 Annual 01/16/2013 ABM CUSIP 2 Ratification of Auditor Mgmt For For For Voted ABM Industries Incorporated United States 03/05/2013 Annual 01/16/2013 ABM CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Acorda Therapeutics, Inc. United States 05/30/2013 Annual 04/02/2013 ACOR 00484M106 CUSIP Elect Peder K. Jensen Mgmt For Withhold Against Voted Acorda Therapeutics, Inc. United States 05/30/2013 Annual 04/02/2013 ACOR 00484M106 CUSIP Elect John P. Kelley Mgmt For Withhold Against Voted Acorda Therapeutics, Inc. United States 05/30/2013 Annual 04/02/2013 ACOR 00484M106 CUSIP Elect Sandra Panem Mgmt For Withhold Against Voted Acorda Therapeutics, Inc. United States 05/30/2013 Annual 04/02/2013 ACOR 00484M106 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Acorda Therapeutics, Inc. United States 05/30/2013 Annual 04/02/2013 ACOR 00484M106 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Actuant Corporation United States 01/15/2013 Annual 11/15/2012 ATU 00508X203 CUSIP Elect Robert Arzbaecher Mgmt For For For Voted Actuant Corporation United States 01/15/2013 Annual 11/15/2012 ATU 00508X203 CUSIP Elect Gurminder Bedi Mgmt For For For Voted Actuant Corporation United States 01/15/2013 Annual 11/15/2012 ATU 00508X203 CUSIP Elect Gustav Boel Mgmt For For For Voted Actuant Corporation United States 01/15/2013 Annual 11/15/2012 ATU 00508X203 CUSIP Elect Thomas Fischer Mgmt For For For Voted Actuant Corporation United States 01/15/2013 Annual 11/15/2012 ATU 00508X203 CUSIP Elect William Hall Mgmt For For For Voted Actuant Corporation United States 01/15/2013 Annual 11/15/2012 ATU 00508X203 CUSIP Elect R. Alan Hunter, Jr. Mgmt For For For Voted Actuant Corporation United States 01/15/2013 Annual 11/15/2012 ATU 00508X203 CUSIP Elect Robert Peterson Mgmt For For For Voted Actuant Corporation United States 01/15/2013 Annual 11/15/2012 ATU 00508X203 CUSIP Elect Holly Van Deursen Mgmt For For For Voted Actuant Corporation United States 01/15/2013 Annual 11/15/2012 ATU 00508X203 CUSIP Elect Dennis Williams Mgmt For For For Voted Actuant Corporation United States 01/15/2013 Annual 11/15/2012 ATU 00508X203 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Actuant Corporation United States 01/15/2013 Annual 11/15/2012 ATU 00508X203 CUSIP 3 Amendment to the 2009 Omnibus Incentive Plan Mgmt For For For Voted Actuant Corporation United States 01/15/2013 Annual 11/15/2012 ATU 00508X203 CUSIP 4 Amendment to the Executive Officer Bonus Plan Mgmt For For For Voted Actuant Corporation United States 01/15/2013 Annual 11/15/2012 ATU 00508X203 CUSIP 5 Ratification of Auditor Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 1 Elect Daniel P. Amos Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 2 Elect John Shelby Amos II Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 3 Elect Paul S. Amos II Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 4 Elect W. Paul Bowers Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 5 Elect Kriss Cloninger III Mgmt For Against Against Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 6 Elect Elizabeth J. Hudson Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 7 Elect Douglas W. Johnson Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 8 Elect Robert B. Johnson Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 9 Elect Charles B. Knapp Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 10 Elect E. Stephen Purdom Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 11 Elect Barbara K. Rimer Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 12 Elect Melvin T. Stith Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 13 Elect David Gary Thompson Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 14 Elect Takuro Yoshida Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Aflac Incorporated United States 05/06/2013 Annual 02/27/2013 AFL CUSIP 16 Ratification of Auditor Mgmt For For For Voted Agenda Graveyard plc United States 06/28/2013 Annual 03/08/2013 02503X105 CUSIP 1 Elect Robert M Couch Mgmt For For For Voted Agenda Graveyard plc United States 06/28/2013 Annual 03/08/2013 02503X105 CUSIP 2 Elect Morris A. Davis Mgmt For For For Voted Agenda Graveyard plc United States 06/28/2013 Annual 03/08/2013 02503X105 CUSIP 3 Elect Randy E. Dobbs Mgmt For For For Voted Agenda Graveyard plc United States 06/28/2013 Annual 03/08/2013 02503X105 CUSIP 4 Elect Larry K. Harvey Mgmt For For For Voted Agenda Graveyard plc United States 06/28/2013 Annual 03/08/2013 02503X105 CUSIP 5 Elect Prue B. Larocca Mgmt For For For Voted Agenda Graveyard plc United States 06/28/2013 Annual 03/08/2013 02503X105 CUSIP 6 Elect Alvin N. Puryear Mgmt For For For Voted Agenda Graveyard plc United States 06/28/2013 Annual 03/08/2013 02503X105 CUSIP 7 Elect Malon Wilkus Mgmt For For For Voted Agenda Graveyard plc United States 06/28/2013 Annual 03/08/2013 02503X105 CUSIP 8 Elect John R. Erickson Mgmt For Against Against Voted Agenda Graveyard plc United States 06/28/2013 Annual 03/08/2013 02503X105 CUSIP 9 Elect Samuel A Flax Mgmt For For For Voted Agenda Graveyard plc United States 06/28/2013 Annual 03/08/2013 02503X105 CUSIP 10 Increase of Preferred Stock Mgmt For For For Voted Agenda Graveyard plc United States 06/28/2013 Annual 03/08/2013 02503X105 CUSIP 11 Ratification of Auditor Mgmt For For For Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 1 Elect John G. Danhakl Mgmt For For For Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 2 Elect Matthew J. Hart Mgmt For For For Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 3 Elect Robert A. Milton Mgmt For For For Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 4 Elect John L. Plueger Mgmt For For For Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 5 Elect Antony P. Ressler Mgmt For Against Against Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 6 Elect Wilbur L. Ross, Jr. Mgmt For Against Against Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 7 Elect Ian M. Saines Mgmt For For For Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 8 Elect Ronald D. Sugar Mgmt For For For Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 9 Elect Steven F. Udvar-Hazy Mgmt For For For Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 10 Ratification of Auditor Mgmt For For For Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 11 Approval of Performance Criteria Under the 2010 Equity Incentive Plan Mgmt For For For Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 12 Approval of 2013 Performance-Based Awards Mgmt For For For Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 13 2013 Cash Bonus Plan Mgmt For For For Voted Air Lease Corp. United States 05/08/2013 Annual 03/13/2013 AL 00912X302 CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Airgas, Inc. United States 08/14/2012 Annual 06/18/2012 ARG CUSIP Elect James Hovey Mgmt For Withhold Against Voted Airgas, Inc. United States 08/14/2012 Annual 06/18/2012 ARG CUSIP Elect Michael Molinini Mgmt For For For Voted Airgas, Inc. United States 08/14/2012 Annual 06/18/2012 ARG CUSIP Elect Paula Sneed Mgmt For Withhold Against Voted Airgas, Inc. United States 08/14/2012 Annual 06/18/2012 ARG CUSIP Elect David Stout Mgmt For Withhold Against Voted Airgas, Inc. United States 08/14/2012 Annual 06/18/2012 ARG CUSIP 2 Amendment to the 2006 Equity Incentive Plan Mgmt For For For Voted Airgas, Inc. United States 08/14/2012 Annual 06/18/2012 ARG CUSIP 3 Ratification of Auditor Mgmt For For For Voted Airgas, Inc. United States 08/14/2012 Annual 06/18/2012 ARG CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Airgas, Inc. United States 08/14/2012 Annual 06/18/2012 ARG CUSIP 5 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Voted AK Steel Holding Corporation United States 05/30/2013 Annual 04/01/2013 AKS CUSIP 1 Elect Richard A. Abdoo Mgmt For Against Against Voted AK Steel Holding Corporation United States 05/30/2013 Annual 04/01/2013 AKS CUSIP 2 Elect John S. Brinzo Mgmt For Against Against Voted AK Steel Holding Corporation United States 05/30/2013 Annual 04/01/2013 AKS CUSIP 3 Elect Dennis C. Cuneo Mgmt For Against Against Voted AK Steel Holding Corporation United States 05/30/2013 Annual 04/01/2013 AKS CUSIP 4 Elect William K. Gerber Mgmt For Against Against Voted AK Steel Holding Corporation United States 05/30/2013 Annual 04/01/2013 AKS CUSIP 5 Elect Bonnie G. Hill Mgmt For Against Against Voted AK Steel Holding Corporation United States 05/30/2013 Annual 04/01/2013 AKS CUSIP 6 Elect Robert H. Jenkins Mgmt For Against Against Voted AK Steel Holding Corporation United States 05/30/2013 Annual 04/01/2013 AKS CUSIP 7 Elect Ralph S. Michael III Mgmt For Against Against Voted AK Steel Holding Corporation United States 05/30/2013 Annual 04/01/2013 AKS CUSIP 8 Elect Shirley D. Peterson Mgmt For Against Against Voted AK Steel Holding Corporation United States 05/30/2013 Annual 04/01/2013 AKS CUSIP 9 Elect James A. Thomson Mgmt For Against Against Voted AK Steel Holding Corporation United States 05/30/2013 Annual 04/01/2013 AKS CUSIP 10 Elect James L. Wainscott Mgmt For Against Against Voted AK Steel Holding Corporation United States 05/30/2013 Annual 04/01/2013 AKS CUSIP 11 Ratification of Auditor Mgmt For For For Voted AK Steel Holding Corporation United States 05/30/2013 Annual 04/01/2013 AKS CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted AK Steel Holding Corporation United States 05/30/2013 Annual 04/01/2013 AKS CUSIP 13 Re-Approval of Performance Goals of the Annual Management Incentive Plan Mgmt For For For Voted Alexion Pharmaceuticals, Inc. United States 05/06/2013 Annual 03/11/2013 ALXN CUSIP Elect Leonard Bell Mgmt For For For Voted Alexion Pharmaceuticals, Inc. United States 05/06/2013 Annual 03/11/2013 ALXN CUSIP Elect Max Link Mgmt For For For Voted Alexion Pharmaceuticals, Inc. United States 05/06/2013 Annual 03/11/2013 ALXN CUSIP Elect William R. Keller Mgmt For For For Voted Alexion Pharmaceuticals, Inc. United States 05/06/2013 Annual 03/11/2013 ALXN CUSIP Elect Joseph A. Madri Mgmt For For For Voted Alexion Pharmaceuticals, Inc. United States 05/06/2013 Annual 03/11/2013 ALXN CUSIP Elect Larry Mathis Mgmt For For For Voted Alexion Pharmaceuticals, Inc. United States 05/06/2013 Annual 03/11/2013 ALXN CUSIP Elect R. Douglas Norby Mgmt For For For Voted Alexion Pharmaceuticals, Inc. United States 05/06/2013 Annual 03/11/2013 ALXN CUSIP Elect Alvin S. Parven Mgmt For For For Voted Alexion Pharmaceuticals, Inc. United States 05/06/2013 Annual 03/11/2013 ALXN CUSIP Elect Andreas Rummelt Mgmt For For For Voted Alexion Pharmaceuticals, Inc. United States 05/06/2013 Annual 03/11/2013 ALXN CUSIP Elect Ann M. Veneman Mgmt For For For Voted Alexion Pharmaceuticals, Inc. United States 05/06/2013 Annual 03/11/2013 ALXN CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Alexion Pharmaceuticals, Inc. United States 05/06/2013 Annual 03/11/2013 ALXN CUSIP 3 Amendment to the 2004 Incentive Plan Mgmt For Against Against Voted Alexion Pharmaceuticals, Inc. United States 05/06/2013 Annual 03/11/2013 ALXN CUSIP 4 Ratification of Auditor Mgmt For For For Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 1 Elect David E.I. Pyott Mgmt For For For Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 2 Elect Michael R. Gallagher Mgmt For For For Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 3 Elect Deborah Dunsire Mgmt For For For Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 4 Elect Dawn E. Hudson Mgmt For For For Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 5 Elect Trevor M. Jones Mgmt For For For Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 6 Elect Louis J. Lavigne, Jr. Mgmt For For For Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 7 Elect Peter J. McDonnell Mgmt For For For Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 8 Elect Timothy D. Proctor Mgmt For For For Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 9 Elect Russell T. Ray Mgmt For For For Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 10 Ratification of Auditor Mgmt For For For Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 12 Right to Call a Special Meeting Mgmt For For For Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 13 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Allergan, Inc. United States 04/30/2013 Annual 03/06/2013 AGN CUSIP 14 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Alliant Energy Corporation United States 05/09/2013 Annual 03/14/2013 LNT CUSIP Elect Michael L. Bennett Mgmt For For For Voted Alliant Energy Corporation United States 05/09/2013 Annual 03/14/2013 LNT CUSIP Elect Darryl B. Hazel Mgmt For For For Voted Alliant Energy Corporation United States 05/09/2013 Annual 03/14/2013 LNT CUSIP Elect David A. Perdue Mgmt For For For Voted Alliant Energy Corporation United States 05/09/2013 Annual 03/14/2013 LNT CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Alliant Energy Corporation United States 05/09/2013 Annual 03/14/2013 LNT CUSIP 3 Ratification of Auditor Mgmt For For For Voted Alliant Techsystems Inc. United States 08/07/2012 Annual 06/11/2012 ATK CUSIP Elect Roxanne Decyk Mgmt For For For Voted Alliant Techsystems Inc. United States 08/07/2012 Annual 06/11/2012 ATK CUSIP Elect Mark DeYoung Mgmt For For For Voted Alliant Techsystems Inc. United States 08/07/2012 Annual 06/11/2012 ATK CUSIP Elect Martin Faga Mgmt For For For Voted Alliant Techsystems Inc. United States 08/07/2012 Annual 06/11/2012 ATK CUSIP Elect Ronald Fogleman Mgmt For For For Voted Alliant Techsystems Inc. United States 08/07/2012 Annual 06/11/2012 ATK CUSIP Elect April Foley Mgmt For For For Voted Alliant Techsystems Inc. United States 08/07/2012 Annual 06/11/2012 ATK CUSIP Elect Tig Krekel Mgmt For For For Voted Alliant Techsystems Inc. United States 08/07/2012 Annual 06/11/2012 ATK CUSIP Elect Douglas Maine Mgmt For For For Voted Alliant Techsystems Inc. United States 08/07/2012 Annual 06/11/2012 ATK CUSIP Elect Roman Martinez IV Mgmt For For For Voted Alliant Techsystems Inc. United States 08/07/2012 Annual 06/11/2012 ATK CUSIP Elect Mark Ronald Mgmt For For For Voted Alliant Techsystems Inc. United States 08/07/2012 Annual 06/11/2012 ATK CUSIP Elect William Van Dyke Mgmt For For For Voted Alliant Techsystems Inc. United States 08/07/2012 Annual 06/11/2012 ATK CUSIP 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Voted Alliant Techsystems Inc. United States 08/07/2012 Annual 06/11/2012 ATK CUSIP 3 Amendment to the 2005 Stock Incentive Plan Mgmt For For For Voted Alliant Techsystems Inc. United States 08/07/2012 Annual 06/11/2012 ATK CUSIP 4 Ratification of Auditor Mgmt For For For Voted Allison Transmission Holdings Inc. United States 05/08/2013 Annual 03/11/2013 ALSN 01973R101 CUSIP Elect David F. Denison Mgmt For For For Voted Allison Transmission Holdings Inc. United States 05/08/2013 Annual 03/11/2013 ALSN 01973R101 CUSIP Elect Gregory S. Ledford Mgmt For For For Voted Allison Transmission Holdings Inc. United States 05/08/2013 Annual 03/11/2013 ALSN 01973R101 CUSIP Elect Seth M. Mersky Mgmt For For For Voted Allison Transmission Holdings Inc. United States 05/08/2013 Annual 03/11/2013 ALSN 01973R101 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Allison Transmission Holdings Inc. United States 05/08/2013 Annual 03/11/2013 ALSN 01973R101 CUSIP 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Allison Transmission Holdings Inc. United States 05/08/2013 Annual 03/11/2013 ALSN 01973R101 CUSIP 4 Ratification of Auditor Mgmt For For For Voted Alon USA Energy, Inc. United States 05/07/2013 Annual 03/15/2013 ALJ CUSIP Elect David Wiessman Mgmt For Withhold Against Voted Alon USA Energy, Inc. United States 05/07/2013 Annual 03/15/2013 ALJ CUSIP Elect Boaz Biran Mgmt For Withhold Against Voted Alon USA Energy, Inc. United States 05/07/2013 Annual 03/15/2013 ALJ CUSIP Elect Ron W. Haddock Mgmt For For For Voted Alon USA Energy, Inc. United States 05/07/2013 Annual 03/15/2013 ALJ CUSIP Elect Itzhak Bader Mgmt For For For Voted Alon USA Energy, Inc. United States 05/07/2013 Annual 03/15/2013 ALJ CUSIP Elect Jeff D. Morris Mgmt For For For Voted Alon USA Energy, Inc. United States 05/07/2013 Annual 03/15/2013 ALJ CUSIP Elect Yeshayahu Pery Mgmt For Withhold Against Voted Alon USA Energy, Inc. United States 05/07/2013 Annual 03/15/2013 ALJ CUSIP Elect Zalman Segal Mgmt For For For Voted Alon USA Energy, Inc. United States 05/07/2013 Annual 03/15/2013 ALJ CUSIP Elect Avraham Shochat Mgmt For For For Voted Alon USA Energy, Inc. United States 05/07/2013 Annual 03/15/2013 ALJ CUSIP Elect Shlomo Even Mgmt For For For Voted Alon USA Energy, Inc. United States 05/07/2013 Annual 03/15/2013 ALJ CUSIP Elect Oded Rubenstein Mgmt For For For Voted Alon USA Energy, Inc. United States 05/07/2013 Annual 03/15/2013 ALJ CUSIP 2 Ratification of Auditor Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 1 Elect Kevin S. Crutchfield Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 2 Elect Angelo C. Brisimitzakis Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 3 Elect William J. Crowley, Jr. Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 4 Elect E. Linn Draper Jr. Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 5 Elect Glenn A. Eisenberg Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 6 Elect Deborah M. Fretz Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 7 Elect P. Michael Giftos Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 8 Elect L. Patrick Hassey Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 9 Elect Joel Richards, III Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 10 Amendment to the Annual Incentive Bonus Plan Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 11 Amendment to the 2012 Long-Term Incentive Plan Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 13 Ratification of Auditor Mgmt For For For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 14 Shareholder Proposal Regarding Water Management Report ShrHoldr Against Against For Voted Alpha Natural Resources, Inc. United States 05/22/2013 Annual 04/01/2013 ANR 02076X102 CUSIP 15 Shareholder Proposal Regarding Report on Climate Change ShrHoldr Against Against For Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 1 Elect Gerald L. Baliles Mgmt For For For Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 2 Elect Martin J. Barrington Mgmt For For For Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 3 Elect John T. Casteen III Mgmt For Against Against Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 4 Elect Dinyar S. Devitre Mgmt For For For Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 5 Elect Thomas F. Farrell II Mgmt For For For Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 6 Elect Thomas W. Jones Mgmt For For For Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 7 Elect Debra J. Kelly-Ennis Mgmt For For For Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 8 Elect W. Leo Kiely III Mgmt For For For Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 9 Elect Kathryn B. McQuade Mgmt For For For Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 10 Elect George Munoz Mgmt For For For Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 11 Elect Nabil Y. Sakkab Mgmt For For For Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 12 Ratification of Auditor Mgmt For For For Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Altria Group, Inc. United States 05/16/2013 Annual 03/25/2013 MO 02209S103 CUSIP 14 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Amazon.com, Inc. United States 05/23/2013 Annual 04/01/2013 AMZN CUSIP 1 Elect Jeffrey P. Bezos Mgmt For For For Voted Amazon.com, Inc. United States 05/23/2013 Annual 04/01/2013 AMZN CUSIP 2 Elect Tom A. Alberg Mgmt For For For Voted Amazon.com, Inc. United States 05/23/2013 Annual 04/01/2013 AMZN CUSIP 3 Elect John Seely Brown Mgmt For For For Voted Amazon.com, Inc. United States 05/23/2013 Annual 04/01/2013 AMZN CUSIP 4 Elect William B. Gordon Mgmt For For For Voted Amazon.com, Inc. United States 05/23/2013 Annual 04/01/2013 AMZN CUSIP 5 Elect Jamie S. Gorelick Mgmt For For For Voted Amazon.com, Inc. United States 05/23/2013 Annual 04/01/2013 AMZN CUSIP 6 Elect Alain Monie Mgmt For For For Voted Amazon.com, Inc. United States 05/23/2013 Annual 04/01/2013 AMZN CUSIP 7 Elect Jonathan Rubinstein Mgmt For For For Voted Amazon.com, Inc. United States 05/23/2013 Annual 04/01/2013 AMZN CUSIP 8 Elect Thomas O. Ryder Mgmt For Against Against Voted Amazon.com, Inc. United States 05/23/2013 Annual 04/01/2013 AMZN CUSIP 9 Elect Patricia Q. Stonesifer Mgmt For For For Voted Amazon.com, Inc. United States 05/23/2013 Annual 04/01/2013 AMZN CUSIP 10 Ratification of Auditor Mgmt For For For Voted Amazon.com, Inc. United States 05/23/2013 Annual 04/01/2013 AMZN CUSIP 11 Shareholder Proposal Regarding Report on Political Spending ShrHoldr Against For Against Voted Amedisys, Inc. United States 06/06/2013 Annual 04/11/2013 AMED CUSIP Elect William F. Borne Mgmt For For For Voted Amedisys, Inc. United States 06/06/2013 Annual 04/11/2013 AMED CUSIP Elect Linda J. Hall Mgmt For For For Voted Amedisys, Inc. United States 06/06/2013 Annual 04/11/2013 AMED CUSIP Elect Ronald A. LaBorde Mgmt For Withhold Against Voted Amedisys, Inc. United States 06/06/2013 Annual 04/11/2013 AMED CUSIP Elect Jake L. Netterville Mgmt For For For Voted Amedisys, Inc. United States 06/06/2013 Annual 04/11/2013 AMED CUSIP Elect David R. Pitts Mgmt For For For Voted Amedisys, Inc. United States 06/06/2013 Annual 04/11/2013 AMED CUSIP Elect Peter Ricchuiti Mgmt For For For Voted Amedisys, Inc. United States 06/06/2013 Annual 04/11/2013 AMED CUSIP Elect Donald A. Washburn Mgmt For Withhold Against Voted Amedisys, Inc. United States 06/06/2013 Annual 04/11/2013 AMED CUSIP 2 Ratification of Auditor Mgmt For For For Voted Amedisys, Inc. United States 06/06/2013 Annual 04/11/2013 AMED CUSIP 3 Approval of the Material Terms under the 2008 Omnibus Incentive Compensation Plan Mgmt For For For Voted Amedisys, Inc. United States 06/06/2013 Annual 04/11/2013 AMED CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted American Axle & Manufacturing Holdings, Inc. United States 05/02/2013 Annual 03/05/2013 AXL CUSIP Elect Elizabeth A. Chappell Mgmt For For For Voted American Axle & Manufacturing Holdings, Inc. United States 05/02/2013 Annual 03/05/2013 AXL CUSIP Elect Steven B Hantler Mgmt For For For Voted American Axle & Manufacturing Holdings, Inc. United States 05/02/2013 Annual 03/05/2013 AXL CUSIP Elect John F Smith Mgmt For For For Voted American Axle & Manufacturing Holdings, Inc. United States 05/02/2013 Annual 03/05/2013 AXL CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted American Axle & Manufacturing Holdings, Inc. United States 05/02/2013 Annual 03/05/2013 AXL CUSIP 3 Ratification of Auditor Mgmt For For For Voted American Capital, Ltd. United States 04/26/2013 Annual 03/01/2013 ACAS 02503Y103 CUSIP 1 Elect Mary C. Baskin Mgmt For For For Voted American Capital, Ltd. United States 04/26/2013 Annual 03/01/2013 ACAS 02503Y103 CUSIP 2 Elect Neil M. Hahl Mgmt For For For Voted American Capital, Ltd. United States 04/26/2013 Annual 03/01/2013 ACAS 02503Y103 CUSIP 3 Elect Philip R. Harper Mgmt For Against Against Voted American Capital, Ltd. United States 04/26/2013 Annual 03/01/2013 ACAS 02503Y103 CUSIP 4 Elect John A. Koskinen Mgmt For For For Voted American Capital, Ltd. United States 04/26/2013 Annual 03/01/2013 ACAS 02503Y103 CUSIP 5 Elect Stan Lundine Mgmt For Against Against Voted American Capital, Ltd. United States 04/26/2013 Annual 03/01/2013 ACAS 02503Y103 CUSIP 6 Elect Kenneth D. Peterson, Jr. Mgmt For For For Voted American Capital, Ltd. United States 04/26/2013 Annual 03/01/2013 ACAS 02503Y103 CUSIP 7 Elect Alvin N. Puryear Mgmt For Against Against Voted American Capital, Ltd. United States 04/26/2013 Annual 03/01/2013 ACAS 02503Y103 CUSIP 8 Elect Malon Wilkus Mgmt For For For Voted American Capital, Ltd. United States 04/26/2013 Annual 03/01/2013 ACAS 02503Y103 CUSIP 9 Ratification of Auditor Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 1 Elect Nicholas K. Akins Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 2 Elect David J. Anderson Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 3 Elect Ralph D. Crosby, Jr. Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 4 Elect Linda A. Goodspeed Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 5 Elect Thomas E. Hoaglin Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 6 Elect Sandra Beach Lin Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 7 Elect Michael G. Morris Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 8 Elect Richard C. Notebaert Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 9 Elect Lionel L. Nowell III Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 10 Elect Stephen S. Rasmussen Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 11 Elect Oliver G. Richard III Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 12 Elect Richard L. Sandor Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 13 Elect Sara M. Tucker Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 14 Elect John F. Turner Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 15 Ratification of Auditor Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 16 Advisory Vote on Executive Compensation Mgmt For For For Voted American Electric Power Company, Inc. United States 04/23/2013 Annual 02/25/2013 AEP CUSIP 17 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted American Equity Investment Life Holding Company United States 06/06/2013 Annual 04/12/2013 AEL CUSIP Elect Alexander M. Clark Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/06/2013 Annual 04/12/2013 AEL CUSIP Elect John M. Matovina Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/06/2013 Annual 04/12/2013 AEL CUSIP Elect Gerald D. Neugent Mgmt For Withhold Against Voted American Equity Investment Life Holding Company United States 06/06/2013 Annual 04/12/2013 AEL CUSIP 2 2013 Director Equity and Incentive Plan Mgmt For Against Against Voted American Equity Investment Life Holding Company United States 06/06/2013 Annual 04/12/2013 AEL CUSIP 3 Short-Term Performance Incentive Plan Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/06/2013 Annual 04/12/2013 AEL CUSIP 4 Ratification of Auditor Mgmt For For For Voted American Equity Investment Life Holding Company United States 06/06/2013 Annual 04/12/2013 AEL CUSIP 5 Advisory Vote on Executive Compensation Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP Elect Charlene Barshefsky Mgmt For Withhold Against Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP Elect Ursula M. Burns Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP Elect Kenneth I. Chenault Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP Elect Peter Chernin Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP Elect Anne Lauvergeon Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP Elect Theodore J. Leonsis Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP Elect Richard C. Levin Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP Elect Richard A. McGinn Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP Elect Samuel J. Palmisano Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP Elect Steven S. Reinemund Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP Elect Daniel L. Vasella Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP Elect Robert D. Walter Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP Elect Ronald A. Williams Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP 2 Ratification of Auditor Mgmt For For For Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted American Express Company United States 04/29/2013 Annual 03/01/2013 AXP CUSIP 4 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 1 Elect Robert H. Benmosche Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 2 Elect W. Don Cornwell Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 3 Elect John Fitzpatrick Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 4 Elect William G. Jurgensen Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 5 Elect Christopher S. Lynch Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 6 Elect Arthur C. Martinez Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 7 Elect George L. Miles, Jr. Mgmt For Against Against Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 8 Elect Henry S. Miller Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 9 Elect Robert S. Miller Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 10 Elect Suzanne Nora Johnson Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 11 Elect Ronald A. Rittenmeyer Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 12 Elect Douglas M. Steenland Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 13 Elect Theresa M. Stone Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 14 2013 Omnibus Incentive Plan Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 17 Ratification of Auditor Mgmt For For For Voted American International Group, Inc. United States 05/15/2013 Annual 03/20/2013 AIG CUSIP 18 Shareholder Proposal Regarding Multiple Board Service ShrHoldr Against Against For Voted American National Insurance Company United States 04/26/2013 Annual 03/01/2013 ANAT CUSIP Elect Robert L. Moody, Sr. Mgmt For For For Voted American National Insurance Company United States 04/26/2013 Annual 03/01/2013 ANAT CUSIP Elect James E Pozzi Mgmt For Withhold Against Voted American National Insurance Company United States 04/26/2013 Annual 03/01/2013 ANAT CUSIP Elect Frances A. Moody-Dahlberg Mgmt For For For Voted American National Insurance Company United States 04/26/2013 Annual 03/01/2013 ANAT CUSIP Elect Russell S. Moody Mgmt For For For Voted American National Insurance Company United States 04/26/2013 Annual 03/01/2013 ANAT CUSIP Elect William L. Moody IV Mgmt For For For Voted American National Insurance Company United States 04/26/2013 Annual 03/01/2013 ANAT CUSIP Elect James D. Yarbrough Mgmt For For For Voted American National Insurance Company United States 04/26/2013 Annual 03/01/2013 ANAT CUSIP Elect Arthur O. Dummer Mgmt For For For Voted American National Insurance Company United States 04/26/2013 Annual 03/01/2013 ANAT CUSIP Elect Shelby M. Elliott Mgmt For Withhold Against Voted American National Insurance Company United States 04/26/2013 Annual 03/01/2013 ANAT CUSIP Elect Frank P. Williamson Mgmt For For For Voted American National Insurance Company United States 04/26/2013 Annual 03/01/2013 ANAT CUSIP 2 Ratification of Auditor Mgmt For For For Voted American Railcar Industries, Inc. United States 06/04/2013 Annual 04/26/2013 ARII 02916P103 CUSIP 1 Elect Carl C. Icahn Mgmt For For For Voted American Railcar Industries, Inc. United States 06/04/2013 Annual 04/26/2013 ARII 02916P103 CUSIP 2 Elect James J. Unger Mgmt For Against Against Voted American Railcar Industries, Inc. United States 06/04/2013 Annual 04/26/2013 ARII 02916P103 CUSIP 3 Elect James C. Pontious Mgmt For For For Voted American Railcar Industries, Inc. United States 06/04/2013 Annual 04/26/2013 ARII 02916P103 CUSIP 4 Elect J. Mike Laisure Mgmt For For For Voted American Railcar Industries, Inc. United States 06/04/2013 Annual 04/26/2013 ARII 02916P103 CUSIP 5 Elect Harold First Mgmt For Against Against Voted American Railcar Industries, Inc. United States 06/04/2013 Annual 04/26/2013 ARII 02916P103 CUSIP 6 Elect Brett M. Icahn Mgmt For For For Voted American Railcar Industries, Inc. United States 06/04/2013 Annual 04/26/2013 ARII 02916P103 CUSIP 7 Elect Hunter Gary Mgmt For Against Against Voted American Railcar Industries, Inc. United States 06/04/2013 Annual 04/26/2013 ARII 02916P103 CUSIP 8 Elect SungHwan Cho Mgmt For For For Voted American Railcar Industries, Inc. United States 06/04/2013 Annual 04/26/2013 ARII 02916P103 CUSIP 9 Elect Daniel A. Ninivaggi Mgmt For Against Against Voted American Railcar Industries, Inc. United States 06/04/2013 Annual 04/26/2013 ARII 02916P103 CUSIP 10 Advisory Vote on Executive Compensation Mgmt For For For Voted American Tower Corporation United States 05/21/2013 Annual 03/26/2013 AMT 03027X100 CUSIP 1 Elect Raymond P. Dolan Mgmt For For For Voted American Tower Corporation United States 05/21/2013 Annual 03/26/2013 AMT 03027X100 CUSIP 2 Elect Ronald M. Dykes Mgmt For For For Voted American Tower Corporation United States 05/21/2013 Annual 03/26/2013 AMT 03027X100 CUSIP 3 Elect Carolyn Katz Mgmt For For For Voted American Tower Corporation United States 05/21/2013 Annual 03/26/2013 AMT 03027X100 CUSIP 4 Elect Gustavo Lara Cantu Mgmt For For For Voted American Tower Corporation United States 05/21/2013 Annual 03/26/2013 AMT 03027X100 CUSIP 5 Elect JoAnn A. Reed Mgmt For For For Voted American Tower Corporation United States 05/21/2013 Annual 03/26/2013 AMT 03027X100 CUSIP 6 Elect Pamela D.A. Reeve Mgmt For For For Voted American Tower Corporation United States 05/21/2013 Annual 03/26/2013 AMT 03027X100 CUSIP 7 Elect David E. Sharbutt Mgmt For For For Voted American Tower Corporation United States 05/21/2013 Annual 03/26/2013 AMT 03027X100 CUSIP 8 Elect James D. Taiclet, Jr. Mgmt For For For Voted American Tower Corporation United States 05/21/2013 Annual 03/26/2013 AMT 03027X100 CUSIP 9 Elect Samme L. Thompson Mgmt For For For Voted American Tower Corporation United States 05/21/2013 Annual 03/26/2013 AMT 03027X100 CUSIP 10 Ratification of Auditor Mgmt For For For Voted American Tower Corporation United States 05/21/2013 Annual 03/26/2013 AMT 03027X100 CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted American Tower Corporation United States 05/21/2013 Annual 03/26/2013 AMT 03027X100 CUSIP 12 Right to Call a Special Meeting Mgmt For For For Voted American Water Works Company, Inc. United States 05/13/2013 Annual 03/18/2013 AWK CUSIP 1 Elect Stephen P. Adik Mgmt For For For Voted American Water Works Company, Inc. United States 05/13/2013 Annual 03/18/2013 AWK CUSIP 2 Elect Martha C. Goss Mgmt For For For Voted American Water Works Company, Inc. United States 05/13/2013 Annual 03/18/2013 AWK CUSIP 3 Elect Julie A. Dobson Mgmt For For For Voted American Water Works Company, Inc. United States 05/13/2013 Annual 03/18/2013 AWK CUSIP 4 Elect Paul J. Evanson Mgmt For For For Voted American Water Works Company, Inc. United States 05/13/2013 Annual 03/18/2013 AWK CUSIP 5 Elect Richard R. Grigg Mgmt For For For Voted American Water Works Company, Inc. United States 05/13/2013 Annual 03/18/2013 AWK CUSIP 6 Elect Julia L. Johnson Mgmt For For For Voted American Water Works Company, Inc. United States 05/13/2013 Annual 03/18/2013 AWK CUSIP 7 Elect George MacKenzie Mgmt For For For Voted American Water Works Company, Inc. United States 05/13/2013 Annual 03/18/2013 AWK CUSIP 8 Elect William J. Marrazzo Mgmt For For For Voted American Water Works Company, Inc. United States 05/13/2013 Annual 03/18/2013 AWK CUSIP 9 Elect Jeffry E. Sterba Mgmt For For For Voted American Water Works Company, Inc. United States 05/13/2013 Annual 03/18/2013 AWK CUSIP 10 Ratification of Auditor Mgmt For For For Voted American Water Works Company, Inc. United States 05/13/2013 Annual 03/18/2013 AWK CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted AmerisourceBergen Corporation United States 02/28/2013 Annual 01/02/2013 ABC 03073E105 CUSIP 1 Elect Steven H. Collis Mgmt For For For Voted AmerisourceBergen Corporation United States 02/28/2013 Annual 01/02/2013 ABC 03073E105 CUSIP 2 Elect Douglas R. Conant Mgmt For For For Voted AmerisourceBergen Corporation United States 02/28/2013 Annual 01/02/2013 ABC 03073E105 CUSIP 3 Elect Richard W. Gochnauer Mgmt For For For Voted AmerisourceBergen Corporation United States 02/28/2013 Annual 01/02/2013 ABC 03073E105 CUSIP 4 Elect Richard C. Gozon Mgmt For For For Voted AmerisourceBergen Corporation United States 02/28/2013 Annual 01/02/2013 ABC 03073E105 CUSIP 5 Elect Edward E. Hagenlocker Mgmt For For For Voted AmerisourceBergen Corporation United States 02/28/2013 Annual 01/02/2013 ABC 03073E105 CUSIP 6 Elect Kathleen W Hyle Mgmt For For For Voted AmerisourceBergen Corporation United States 02/28/2013 Annual 01/02/2013 ABC 03073E105 CUSIP 7 Elect Michael J. Long Mgmt For For For Voted AmerisourceBergen Corporation United States 02/28/2013 Annual 01/02/2013 ABC 03073E105 CUSIP 8 Elect Henry W. McGee Mgmt For For For Voted AmerisourceBergen Corporation United States 02/28/2013 Annual 01/02/2013 ABC 03073E105 CUSIP 9 Ratification of Auditor Mgmt For For For Voted AmerisourceBergen Corporation United States 02/28/2013 Annual 01/02/2013 ABC 03073E105 CUSIP 10 Advisory Vote on Executive Compensation Mgmt For For For Voted Ameristar Casinos, Inc. United States 04/25/2013 Special 03/22/2013 ASCA 03070Q101 CUSIP 1 Merger Mgmt For For For Voted Ameristar Casinos, Inc. United States 04/25/2013 Special 03/22/2013 ASCA 03070Q101 CUSIP 2 Advisory Vote on Golden Parachutes Mgmt For Against Against Voted Ameristar Casinos, Inc. United States 04/25/2013 Special 03/22/2013 ASCA 03070Q101 CUSIP 3 Right to Adjourn Meeting Mgmt For For For Voted Ameristar Casinos, Inc. United States 06/05/2013 Annual 05/01/2013 ASCA 03070Q101 CUSIP Elect Carl Brooks Mgmt For For For Voted Ameristar Casinos, Inc. United States 06/05/2013 Annual 05/01/2013 ASCA 03070Q101 CUSIP Elect Gordon R. Kanofsky Mgmt For For For Voted Ameristar Casinos, Inc. United States 06/05/2013 Annual 05/01/2013 ASCA 03070Q101 CUSIP Elect J. William Richardson Mgmt For For For Voted Ameristar Casinos, Inc. United States 06/05/2013 Annual 05/01/2013 ASCA 03070Q101 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Ameristar Casinos, Inc. United States 06/05/2013 Annual 05/01/2013 ASCA 03070Q101 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 1 Elect David Baltimore Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 2 Elect Frank J. Biondi, Jr. Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 3 Elect Robert A. Bradway Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 4 Elect Francois de Carbonnel Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 5 Elect Vance D. Coffman Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 6 Elect Robert A. Eckert Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 7 Elect Rebecca M. Henderson Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 8 Elect Frank C. Herringer Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 9 Elect Tyler Jacks Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 10 Elect Gilbert S. Omenn Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 11 Elect Judith C. Pelham Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 12 Elect Leonard D. Schaeffer Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 13 Elect Ronald D. Sugar Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 14 Ratification of Auditor Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted AMGEN Inc. United States 05/22/2013 Annual 03/25/2013 AMGN CUSIP 16 Amendment to the 2009 Equity Incentive Plan Mgmt For For For Voted Amkor Technology, Inc. United States 05/08/2013 Annual 03/15/2013 AMKR CUSIP Elect James J. Kim Mgmt For For For Voted Amkor Technology, Inc. United States 05/08/2013 Annual 03/15/2013 AMKR CUSIP Elect Kenneth T. Joyce Mgmt For For For Voted Amkor Technology, Inc. United States 05/08/2013 Annual 03/15/2013 AMKR CUSIP Elect Roger A. Carolin Mgmt For For For Voted Amkor Technology, Inc. United States 05/08/2013 Annual 03/15/2013 AMKR CUSIP Elect Winston J. Churchill Mgmt For Withhold Against Voted Amkor Technology, Inc. United States 05/08/2013 Annual 03/15/2013 AMKR CUSIP Elect John T. Kim Mgmt For For For Voted Amkor Technology, Inc. United States 05/08/2013 Annual 03/15/2013 AMKR CUSIP Elect Robert R. Morse Mgmt For For For Voted Amkor Technology, Inc. United States 05/08/2013 Annual 03/15/2013 AMKR CUSIP Elect John F. Osborne Mgmt For For For Voted Amkor Technology, Inc. United States 05/08/2013 Annual 03/15/2013 AMKR CUSIP Elect James W. Zug Mgmt For For For Voted Amkor Technology, Inc. United States 05/08/2013 Annual 03/15/2013 AMKR CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Amkor Technology, Inc. United States 05/08/2013 Annual 03/15/2013 AMKR CUSIP 3 Ratification of Auditor Mgmt For For For Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 1 Elect Kevin P. Chilton Mgmt For For For Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 2 Elect Luke R. Corbett Mgmt For For For Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 3 Elect H. Paulett Eberhart Mgmt For For For Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 4 Elect Peter J. Fluor Mgmt For For For Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 5 Elect Richard L. George Mgmt For For For Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 6 Elect Preston M. Geren, III Mgmt For For For Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 7 Elect Charles W. Goodyear Mgmt For For For Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 8 Elect John R. Gordon Mgmt For For For Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 9 Elect Eric D. Mullins Mgmt For For For Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 10 Elect Paula Rosput Reynolds Mgmt For For For Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 11 Elect R. A. Walker Mgmt For For For Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 12 Ratification of Auditor Mgmt For For For Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 13 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Anadarko Petroleum Corporation United States 05/14/2013 Annual 03/19/2013 APC CUSIP 14 Shareholder Proposal Regarding Report on Political Spending ShrHoldr Against Against For Voted Anixter International Inc United States 05/09/2013 Annual 03/11/2013 AXE CUSIP 1 Elect James Blyth Mgmt For For For Voted Anixter International Inc United States 05/09/2013 Annual 03/11/2013 AXE CUSIP 2 Elect Frederic F. Brace Mgmt For For For Voted Anixter International Inc United States 05/09/2013 Annual 03/11/2013 AXE CUSIP 3 Elect Linda Walker Bynoe Mgmt For For For Voted Anixter International Inc United States 05/09/2013 Annual 03/11/2013 AXE CUSIP 4 Elect Robert J. Eck Mgmt For For For Voted Anixter International Inc United States 05/09/2013 Annual 03/11/2013 AXE CUSIP 5 Elect Robert W. Grubbs, Jr. Mgmt For For For Voted Anixter International Inc United States 05/09/2013 Annual 03/11/2013 AXE CUSIP 6 Elect F. Philip Handy Mgmt For For For Voted Anixter International Inc United States 05/09/2013 Annual 03/11/2013 AXE CUSIP 7 Elect Melvyn N. Klein Mgmt For For For Voted Anixter International Inc United States 05/09/2013 Annual 03/11/2013 AXE CUSIP 8 Elect George Munoz Mgmt For For For Voted Anixter International Inc United States 05/09/2013 Annual 03/11/2013 AXE CUSIP 9 Elect Stuart M. Sloan Mgmt For For For Voted Anixter International Inc United States 05/09/2013 Annual 03/11/2013 AXE CUSIP 10 Elect Matthew M. Zell Mgmt For For For Voted Anixter International Inc United States 05/09/2013 Annual 03/11/2013 AXE CUSIP 11 Elect Samuel Zell Mgmt For For For Voted Anixter International Inc United States 05/09/2013 Annual 03/11/2013 AXE CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Anixter International Inc United States 05/09/2013 Annual 03/11/2013 AXE CUSIP 13 Ratification of Auditor Mgmt For For For Voted Annaly Capital Management, Inc. United States 05/23/2013 Annual 04/01/2013 NLY CUSIP 1 Elect Kevin P. Brady Mgmt For For For Voted Annaly Capital Management, Inc. United States 05/23/2013 Annual 04/01/2013 NLY CUSIP 2 Elect E. Wayne Nordberg Mgmt For Against Against Voted Annaly Capital Management, Inc. United States 05/23/2013 Annual 04/01/2013 NLY CUSIP 3 Elect Kevin G. Keyes Mgmt For For For Voted Annaly Capital Management, Inc. United States 05/23/2013 Annual 04/01/2013 NLY CUSIP 4 Elect John H. Schaefer Mgmt For For For Voted Annaly Capital Management, Inc. United States 05/23/2013 Annual 04/01/2013 NLY CUSIP 5 Management Externalization Mgmt For For For Voted Annaly Capital Management, Inc. United States 05/23/2013 Annual 04/01/2013 NLY CUSIP 6 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Annaly Capital Management, Inc. United States 05/23/2013 Annual 04/01/2013 NLY CUSIP 7 Ratification of Auditor Mgmt For For For Voted ANSYS, Inc. United States 05/22/2013 Annual 03/25/2013 ANSS 03662Q105 CUSIP 1 Elect Ronald W. Hovsepian Mgmt For For For Voted ANSYS, Inc. United States 05/22/2013 Annual 03/25/2013 ANSS 03662Q105 CUSIP 2 Elect Michael Thurk Mgmt For For For Voted ANSYS, Inc. United States 05/22/2013 Annual 03/25/2013 ANSS 03662Q105 CUSIP 3 Elect Barbara V. Scherer Mgmt For For For Voted ANSYS, Inc. United States 05/22/2013 Annual 03/25/2013 ANSS 03662Q105 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted ANSYS, Inc. United States 05/22/2013 Annual 03/25/2013 ANSS 03662Q105 CUSIP 5 Ratification of Auditor Mgmt For For For Voted Apple Inc. United States 02/27/2013 Annual 01/02/2013 AAPL CUSIP Elect William V. Campbell Mgmt For For For Voted Apple Inc. United States 02/27/2013 Annual 01/02/2013 AAPL CUSIP Elect Timothy D. Cook Mgmt For For For Voted Apple Inc. United States 02/27/2013 Annual 01/02/2013 AAPL CUSIP Elect Millard S. Drexler Mgmt For For For Voted Apple Inc. United States 02/27/2013 Annual 01/02/2013 AAPL CUSIP Elect Albert A. Gore, Jr. Mgmt For For For Voted Apple Inc. United States 02/27/2013 Annual 01/02/2013 AAPL CUSIP Elect Robert A. Iger Mgmt For For For Voted Apple Inc. United States 02/27/2013 Annual 01/02/2013 AAPL CUSIP Elect Andrea Jung Mgmt For For For Voted Apple Inc. United States 02/27/2013 Annual 01/02/2013 AAPL CUSIP Elect Arthur D. Levinson Mgmt For For For Voted Apple Inc. United States 02/27/2013 Annual 01/02/2013 AAPL CUSIP Elect Ronald D. Sugar Mgmt For For For Voted Apple Inc. United States 02/27/2013 Annual 01/02/2013 AAPL CUSIP 2 Amendments to Articles of Incorporation Mgmt For For For Voted Apple Inc. United States 02/27/2013 Annual 01/02/2013 AAPL CUSIP 3 Ratification of Auditor Mgmt For For For Voted Apple Inc. United States 02/27/2013 Annual 01/02/2013 AAPL CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Apple Inc. United States 02/27/2013 Annual 01/02/2013 AAPL CUSIP 5 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Apple Inc. United States 02/27/2013 Annual 01/02/2013 AAPL CUSIP 6 Shareholder Proposal Regarding Formation of Human Rights Committee ShrHoldr Against Against For Voted Arabian American Development Company United States 06/05/2013 Annual 04/17/2013 ARSD CUSIP 1 Elect Ghazi Sultan Mgmt For For For Voted Arabian American Development Company United States 06/05/2013 Annual 04/17/2013 ARSD CUSIP 2 Elect Gary K. Adams Mgmt For For For Voted Arabian American Development Company United States 06/05/2013 Annual 04/17/2013 ARSD CUSIP 3 Ratification of Auditor Mgmt For For For Voted Arabian American Development Company United States 06/05/2013 Annual 04/17/2013 ARSD CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 1 Elect John L. Bunce, Jr. Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 2 Elect Yiorgos Lillikas Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 3 Elect Deanna M. Mulligan Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 4 Elect Anthony Asquith Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 5 Elect Edgardo Balois Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 6 Elect Dennis R. Brand Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 7 Elect Peter Calleo Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 8 Elect Paul Cole Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 9 Elect Michael Constantinides Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 10 Elect Graham B.R. Collis Mgmt For Abstain Against Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 11 Elect William J. Cooney Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 12 Nick Denniston Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 13 Michael Feetham Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 14 Elect Stephan Fogarty Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 15 Elect Elizabeth Fullerton-Rome Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 16 Elect Marc Grandisson Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 17 Elect Michael A. Greene Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 18 Elect Jerome Halgan Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 19 Elect David W. Hipkin Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 20 Elect W. Preston Hutchings Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 21 Elect Constantine Iordanou Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 22 Elect Wolbert H. Kamphuijs Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 23 Elect Michael H. Kier Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 24 Elect Lin Li-Williams Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 25 Elect Mark D. Lyons Mgmt For Abstain Against Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 26 Elect Adam Matteson Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 27 Elect Robert McDowell Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 28 Elect David H. McElroy Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 29 Elect Rommel Mercado Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 30 Elect David J. Mulholland Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 31 Elect Michael R. Murphy Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 32 Elect Martin J. Nilsen Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 33 Elect Mark Nolan Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 34 Elect Marita Oliver Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 35 Elect Nicolas Papadopoulo Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 36 Elect Elisabeth Quinn Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 37 Elect Maamoun Rajeh Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 38 Elect John F. Rathgeber Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 39 Elect Andrew Rippert Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 40 Elect Carla Santamaria-Sena Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 41 Elect Elect Arthur Scace Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 42 Elect Scott Schenker Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 43 Elect Soren Scheuer Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 44 Elect Budhi Singh Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 45 Elect Helmut Sohler Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 46 Elect Iwan van Munster Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 47 Elect Angus Watson Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 48 Elect James R. Weatherstone Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 49 Elect Gerald Wolfe Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 50 Ratification of Auditor Mgmt For For For Voted Arch Capital Group Ltd. United States 05/09/2013 Annual 03/12/2013 ACGL G0450A105 CUSIP 51 Advisory Vote on Executive Compensation Mgmt For For For Voted Arch Coal, Inc. United States 04/25/2013 Annual 03/01/2013 ACI CUSIP 1 Elect Paul T. Hanrahan Mgmt For For For Voted Arch Coal, Inc. United States 04/25/2013 Annual 03/01/2013 ACI CUSIP 2 Elect Steven F. Leer Mgmt For For For Voted Arch Coal, Inc. United States 04/25/2013 Annual 03/01/2013 ACI CUSIP 3 Elect Theodore D. Sands Mgmt For For For Voted Arch Coal, Inc. United States 04/25/2013 Annual 03/01/2013 ACI CUSIP 4 Omnibus Incentive Plan Mgmt For For For Voted Arch Coal, Inc. United States 04/25/2013 Annual 03/01/2013 ACI CUSIP 5 Ratification of Auditor Mgmt For For For Voted Arch Coal, Inc. United States 04/25/2013 Annual 03/01/2013 ACI CUSIP 6 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Arctic Cat Inc. United States 08/08/2012 Annual 06/11/2012 ACAT CUSIP Elect Christopher Twomey Mgmt For For For Voted Arctic Cat Inc. United States 08/08/2012 Annual 06/11/2012 ACAT CUSIP 2 Ratification of Auditor Mgmt For For For Voted Ariad Pharmaceuticals, Inc. United States 06/20/2013 Annual 04/25/2013 ARIA 04033A100 CUSIP Elect Athanase Lavidas Mgmt For For For Voted Ariad Pharmaceuticals, Inc. United States 06/20/2013 Annual 04/25/2013 ARIA 04033A100 CUSIP Elect Massimo Radaelli Mgmt For For For Voted Ariad Pharmaceuticals, Inc. United States 06/20/2013 Annual 04/25/2013 ARIA 04033A100 CUSIP 2 Increase of Authorized Common Stock Mgmt For Against Against Voted Ariad Pharmaceuticals, Inc. United States 06/20/2013 Annual 04/25/2013 ARIA 04033A100 CUSIP 3 Ratification of Auditor Mgmt For Against Against Voted Ariad Pharmaceuticals, Inc. United States 06/20/2013 Annual 04/25/2013 ARIA 04033A100 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Ashford Hospitality Trust, Inc. United States 05/14/2013 Annual 03/12/2013 AHT CUSIP Elect Monty J. Bennett Mgmt For For For Voted Ashford Hospitality Trust, Inc. United States 05/14/2013 Annual 03/12/2013 AHT CUSIP Elect Benjamin J. Ansell Mgmt For For For Voted Ashford Hospitality Trust, Inc. United States 05/14/2013 Annual 03/12/2013 AHT CUSIP Elect Thomas E. Callahan Mgmt For For For Voted Ashford Hospitality Trust, Inc. United States 05/14/2013 Annual 03/12/2013 AHT CUSIP Elect Martin L. Edelman Mgmt For For For Voted Ashford Hospitality Trust, Inc. United States 05/14/2013 Annual 03/12/2013 AHT CUSIP Elect Kamal Jafarnia Mgmt For For For Voted Ashford Hospitality Trust, Inc. United States 05/14/2013 Annual 03/12/2013 AHT CUSIP Elect Douglas A. Kessler Mgmt For For For Voted Ashford Hospitality Trust, Inc. United States 05/14/2013 Annual 03/12/2013 AHT CUSIP Elect W. Michael Murphy Mgmt For For For Voted Ashford Hospitality Trust, Inc. United States 05/14/2013 Annual 03/12/2013 AHT CUSIP Elect Alan L. Tallis Mgmt For For For Voted Ashford Hospitality Trust, Inc. United States 05/14/2013 Annual 03/12/2013 AHT CUSIP Elect Philip S. Payne Mgmt For For For Voted Ashford Hospitality Trust, Inc. United States 05/14/2013 Annual 03/12/2013 AHT CUSIP 2 Ratification of Auditor Mgmt For For For Voted Ashford Hospitality Trust, Inc. United States 05/14/2013 Annual 03/12/2013 AHT CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Ashford Hospitality Trust, Inc. United States 05/14/2013 Annual 03/12/2013 AHT CUSIP 4 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Assisted Living Concepts Inc. United States 05/16/2013 Special 04/04/2013 ALC 04544X300 CUSIP 1 Merger/Acquisition Mgmt For For For Voted Assisted Living Concepts Inc. United States 05/16/2013 Special 04/04/2013 ALC 04544X300 CUSIP 2 Advisory Vote on Golden Parachutes Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Elect Neil Baron Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Elect Francisco L. Borges Mgmt For Withhold Against Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Elect G. Lawrence Buhl Mgmt For Withhold Against Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Elect Stephen A. Cozen Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Elect Dominic J. Frederico Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Elect Bonnie L. Howard Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Elect Patrick W. Kenny Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Elect Simon W. Leathes Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Elect Robin Monro-Davies Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Elect Michael T. O'Kane Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Elect Wilbur L. Ross, Jr. Mgmt For Withhold Against Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Election of Howard W. Albert Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Election of Robert A. Bailenson Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Election of Russell B. Brewer, II Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Election of Gary Burnet Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Election of Stephen Donnarumma Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Election of Dominic J. Frederico Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Election of James M. Michener Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP Election of Robert B. Mills Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP 3 Amendment to the Employee Stock Purchase Plan Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP 4 Ratification of Auditor Mgmt For For For Voted Assured Guaranty Ltd. United States 05/08/2013 Annual 03/15/2013 AGO G0585R106 CUSIP 5 Ratification of Auditor for Company Subsidiary Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 1 Elect Randall L. Stephenson Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 2 Elect Gilbert F. Amelio Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 3 Elect Reuben V. Anderson Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 4 Elect James H. Blanchard Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 5 Elect Jaime Chico Pardo Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 6 Elect Scott T. Ford Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 7 Elect James P. Kelly Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 8 Elect Jon C. Madonna Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 9 Elect Michael B. McCallister Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 10 Elect John B. McCoy Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 11 Elect Joyce M. Roche Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 12 Elect Matthew K. Rose Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 13 Elect Laura D'Andrea Tyson Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 14 Ratification of Auditor Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 16 Amendment to the Stock Purchase and Deferral Plan Mgmt For For For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 17 Shareholder Proposal Regarding Political Spending ShrHoldr Against Against For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 18 Shareholder Proposal Regarding Lead Batteries ShrHoldr Against Against For Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 19 Shareholder Proposal Regarding Shareholder Approval of Severance Agreements ShrHoldr Against For Against Voted AT&T Inc. United States 04/26/2013 Annual 02/27/2013 T 00206R102 CUSIP 20 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted AutoZone, Inc. United States 12/12/2012 Annual 10/15/2012 AZO CUSIP 1 Elect Sue Gove Mgmt For For For Voted AutoZone, Inc. United States 12/12/2012 Annual 10/15/2012 AZO CUSIP 2 Elect Earl Graves, Jr. Mgmt For For For Voted AutoZone, Inc. United States 12/12/2012 Annual 10/15/2012 AZO CUSIP 3 Elect Enderson Guimaraes Mgmt For For For Voted AutoZone, Inc. United States 12/12/2012 Annual 10/15/2012 AZO CUSIP 4 Elect J.R. Hyde III Mgmt For For For Voted AutoZone, Inc. United States 12/12/2012 Annual 10/15/2012 AZO CUSIP 5 Elect W. Andrew McKenna Mgmt For For For Voted AutoZone, Inc. United States 12/12/2012 Annual 10/15/2012 AZO CUSIP 6 Elect George Mrkonic Mgmt For For For Voted AutoZone, Inc. United States 12/12/2012 Annual 10/15/2012 AZO CUSIP 7 Elect Luis Nieto Mgmt For For For Voted AutoZone, Inc. United States 12/12/2012 Annual 10/15/2012 AZO CUSIP 8 Elect William Rhodes III Mgmt For For For Voted AutoZone, Inc. United States 12/12/2012 Annual 10/15/2012 AZO CUSIP 9 Ratification of Auditor Mgmt For For For Voted AutoZone, Inc. United States 12/12/2012 Annual 10/15/2012 AZO CUSIP 10 Advisory Vote on Executive Compensation Mgmt For For For Voted Avis Budget Group, Inc. United States 05/22/2013 Annual 03/25/2013 CAR CUSIP 1 Elect Ronald L. Nelson Mgmt For For For Voted Avis Budget Group, Inc. United States 05/22/2013 Annual 03/25/2013 CAR CUSIP 2 Elect Alun Cathcart Mgmt For For For Voted Avis Budget Group, Inc. United States 05/22/2013 Annual 03/25/2013 CAR CUSIP 3 Elect Mary C. Choksi Mgmt For For For Voted Avis Budget Group, Inc. United States 05/22/2013 Annual 03/25/2013 CAR CUSIP 4 Elect Leonard S. Coleman, Jr. Mgmt For For For Voted Avis Budget Group, Inc. United States 05/22/2013 Annual 03/25/2013 CAR CUSIP 5 Elect John D. Hardy, Jr. Mgmt For For For Voted Avis Budget Group, Inc. United States 05/22/2013 Annual 03/25/2013 CAR CUSIP 6 Elect Lynn Krominga Mgmt For For For Voted Avis Budget Group, Inc. United States 05/22/2013 Annual 03/25/2013 CAR CUSIP 7 Elect Eduardo G. Mestre Mgmt For For For Voted Avis Budget Group, Inc. United States 05/22/2013 Annual 03/25/2013 CAR CUSIP 8 Elect F. Robert Salerno Mgmt For For For Voted Avis Budget Group, Inc. United States 05/22/2013 Annual 03/25/2013 CAR CUSIP 9 Elect Stender E. Sweeney Mgmt For For For Voted Avis Budget Group, Inc. United States 05/22/2013 Annual 03/25/2013 CAR CUSIP 10 Ratification of Auditor Mgmt For For For Voted Avis Budget Group, Inc. United States 05/22/2013 Annual 03/25/2013 CAR CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted AVX Corporation United States 07/23/2012 Annual 06/11/2012 AVX CUSIP Elect Shoichi Aoki Mgmt For For For Voted AVX Corporation United States 07/23/2012 Annual 06/11/2012 AVX CUSIP Elect John Gilbertson Mgmt For For For Voted AVX Corporation United States 07/23/2012 Annual 06/11/2012 AVX CUSIP Elect Makoto Kawamura Mgmt For For For Voted AVX Corporation United States 07/23/2012 Annual 06/11/2012 AVX CUSIP Elect Joseph Stach Mgmt For For For Voted AVX Corporation United States 07/23/2012 Annual 06/11/2012 AVX CUSIP 2 Ratification of Auditor Mgmt For For For Voted Axiall Corporation United States 05/21/2013 Annual 03/28/2013 AXLL 05463D100 CUSIP 1 Elect Paul D. Carrico Mgmt For For For Voted Axiall Corporation United States 05/21/2013 Annual 03/28/2013 AXLL 05463D100 CUSIP 2 Elect T. Kevin DeNicola Mgmt For For For Voted Axiall Corporation United States 05/21/2013 Annual 03/28/2013 AXLL 05463D100 CUSIP 3 Elect Patrick J. Fleming Mgmt For For For Voted Axiall Corporation United States 05/21/2013 Annual 03/28/2013 AXLL 05463D100 CUSIP 4 Elect Robert M. Gervis Mgmt For For For Voted Axiall Corporation United States 05/21/2013 Annual 03/28/2013 AXLL 05463D100 CUSIP 5 Elect Victoria F. Haynes Mgmt For For For Voted Axiall Corporation United States 05/21/2013 Annual 03/28/2013 AXLL 05463D100 CUSIP 6 Elect Stephen E. Macadam Mgmt For For For Voted Axiall Corporation United States 05/21/2013 Annual 03/28/2013 AXLL 05463D100 CUSIP 7 Elect Michael H. McGarry Mgmt For For For Voted Axiall Corporation United States 05/21/2013 Annual 03/28/2013 AXLL 05463D100 CUSIP 8 Elect William L. Mansfield Mgmt For For For Voted Axiall Corporation United States 05/21/2013 Annual 03/28/2013 AXLL 05463D100 CUSIP 9 Elect Mark L. Noetzel Mgmt For For For Voted Axiall Corporation United States 05/21/2013 Annual 03/28/2013 AXLL 05463D100 CUSIP 10 Elect Robert Ripp Mgmt For For For Voted Axiall Corporation United States 05/21/2013 Annual 03/28/2013 AXLL 05463D100 CUSIP 11 Elect David N. Weinstein Mgmt For For For Voted Axiall Corporation United States 05/21/2013 Annual 03/28/2013 AXLL 05463D100 CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Axiall Corporation United States 05/21/2013 Annual 03/28/2013 AXLL 05463D100 CUSIP 13 Ratification of Auditor Mgmt For For For Voted Ball Corporation United States 04/24/2013 Annual 03/01/2013 BLL CUSIP Elect Hanno C. Fiedler Mgmt For For For Voted Ball Corporation United States 04/24/2013 Annual 03/01/2013 BLL CUSIP Elect John F. Lehman, Jr. Mgmt For Withhold Against Voted Ball Corporation United States 04/24/2013 Annual 03/01/2013 BLL CUSIP Elect Georgia R. Nelson Mgmt For Withhold Against Voted Ball Corporation United States 04/24/2013 Annual 03/01/2013 BLL CUSIP 2 Ratification of Auditor Mgmt For Against Against Voted Ball Corporation United States 04/24/2013 Annual 03/01/2013 BLL CUSIP 3 2013 Stock and Cash Incentive Plan Mgmt For For For Voted Ball Corporation United States 04/24/2013 Annual 03/01/2013 BLL CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Ball Corporation United States 04/24/2013 Annual 03/01/2013 BLL CUSIP 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 1 Elect Sharon Allen Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 2 Elect Susan Bies Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 3 Elect Jack Bovender, Jr. Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 4 Elect Frank Bramble, Sr. Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 5 Elect Arnold Donald Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 6 Elect Charles Gifford Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 7 Elect Charles Holliday, Jr. Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 8 Elect Linda Hudson Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 9 Elect Monica Lozano Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 10 Elect Thomas May Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 11 Elect Brian Moynihan Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 12 Elect Lionel Nowell, III Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 13 Elect R. David Yost Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 15 Ratification of Auditor Mgmt For For For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 16 Shareholder Proposal Regarding Political Spending Report ShrHoldr Against For Against Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 17 Shareholder Proposal Regarding Proxy Access ShrHoldr Against Against For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 18 Shareholder Proposal Regarding Multiple Board Service ShrHoldr Against Against For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 19 Shareholder Proposal Regarding Feasibility Study on Prohibition of Political Spending ShrHoldr Against Against For Voted Bank of America Corporation United States 05/08/2013 Annual 03/13/2013 BAC CUSIP 20 Regarding Discriminitory Mortgage Servicing and Foreclosure Practices ShrHoldr Against Against For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 1 Elect Ruth E. Bruch Mgmt For For For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 2 Elect Nicholas M. Donofrio Mgmt For For For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 3 Elect Gerald L. Hassell Mgmt For For For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 4 Elect Edmund F. Kelly Mgmt For For For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 5 Elect Richard J. Kogan Mgmt For For For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 6 Elect Michael J. Kowalski Mgmt For For For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 7 Elect John A. Luke, Jr. Mgmt For For For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 8 Elect Mark A. Nordenberg Mgmt For For For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 9 Elect Catherine A. Rein Mgmt For For For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 10 Elect William C. Richardson Mgmt For For For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 11 Elect Samuel C. Scott III Mgmt For For For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 12 Elect Wesley W. von Schack Mgmt For For For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Bank of New York Mellon Corporation United States 04/09/2013 Annual 02/11/2013 BK CUSIP 14 Ratification of Auditor Mgmt For For For Voted Banner Corporation United States 04/23/2013 Annual 03/01/2013 BANR 06652V208 CUSIP Elect Robert D. Adams Mgmt For For For Voted Banner Corporation United States 04/23/2013 Annual 03/01/2013 BANR 06652V208 CUSIP Elect Connie R. Collingsworth Mgmt For For For Voted Banner Corporation United States 04/23/2013 Annual 03/01/2013 BANR 06652V208 CUSIP Elect Robert J. Lane Mgmt For For For Voted Banner Corporation United States 04/23/2013 Annual 03/01/2013 BANR 06652V208 CUSIP Elect Gary Sirmon Mgmt For For For Voted Banner Corporation United States 04/23/2013 Annual 03/01/2013 BANR 06652V208 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Banner Corporation United States 04/23/2013 Annual 03/01/2013 BANR 06652V208 CUSIP 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Banner Corporation United States 04/23/2013 Annual 03/01/2013 BANR 06652V208 CUSIP 4 Ratification of Auditor Mgmt For For For Voted Banner Corporation United States 04/23/2013 Annual 03/01/2013 BANR 06652V208 CUSIP 5 Amendment to the 2012 Restricted Stock and Incentive Bonus Plan Mgmt For For For Voted Bassett Furniture Industries, Inc. United States 03/06/2013 Annual 01/23/2013 BSET CUSIP Elect Peter W. Brown Mgmt For For For Voted Bassett Furniture Industries, Inc. United States 03/06/2013 Annual 01/23/2013 BSET CUSIP Elect Kristina Cashman Mgmt For For For Voted Bassett Furniture Industries, Inc. United States 03/06/2013 Annual 01/23/2013 BSET CUSIP Elect Paul Fulton Mgmt For For For Voted Bassett Furniture Industries, Inc. United States 03/06/2013 Annual 01/23/2013 BSET CUSIP Elect Howard H. Haworth Mgmt For For For Voted Bassett Furniture Industries, Inc. United States 03/06/2013 Annual 01/23/2013 BSET CUSIP Elect George W. Henderson III Mgmt For For For Voted Bassett Furniture Industries, Inc. United States 03/06/2013 Annual 01/23/2013 BSET CUSIP Elect J. Walter McDowell Mgmt For For For Voted Bassett Furniture Industries, Inc. United States 03/06/2013 Annual 01/23/2013 BSET CUSIP Elect Dale C. Pond Mgmt For Withhold Against Voted Bassett Furniture Industries, Inc. United States 03/06/2013 Annual 01/23/2013 BSET CUSIP Elect Robert H. Spilman, Jr. Mgmt For For For Voted Bassett Furniture Industries, Inc. United States 03/06/2013 Annual 01/23/2013 BSET CUSIP Elect William C. Wampler, Jr. Mgmt For For For Voted Bassett Furniture Industries, Inc. United States 03/06/2013 Annual 01/23/2013 BSET CUSIP Elect William C. Warden, Jr. Mgmt For For For Voted Bassett Furniture Industries, Inc. United States 03/06/2013 Annual 01/23/2013 BSET CUSIP 2 Ratification of Auditor Mgmt For For For Voted Bassett Furniture Industries, Inc. United States 03/06/2013 Annual 01/23/2013 BSET CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Bassett Furniture Industries, Inc. United States 03/06/2013 Annual 01/23/2013 BSET CUSIP 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Baxter International Inc. United States 05/07/2013 Annual 03/11/2013 BAX CUSIP 1 Elect Thomas Chen Mgmt For For For Voted Baxter International Inc. United States 05/07/2013 Annual 03/11/2013 BAX CUSIP 2 Elect Blake Devitt Mgmt For For For Voted Baxter International Inc. United States 05/07/2013 Annual 03/11/2013 BAX CUSIP 3 Elect John Forsyth Mgmt For For For Voted Baxter International Inc. United States 05/07/2013 Annual 03/11/2013 BAX CUSIP 4 Elect Gail Fosler Mgmt For For For Voted Baxter International Inc. United States 05/07/2013 Annual 03/11/2013 BAX CUSIP 5 Elect Carole Shapazian Mgmt For For For Voted Baxter International Inc. United States 05/07/2013 Annual 03/11/2013 BAX CUSIP 6 Ratification of Auditor Mgmt For For For Voted Baxter International Inc. United States 05/07/2013 Annual 03/11/2013 BAX CUSIP 7 Advisory Vote on Executive Compensation Mgmt For For For Voted Baxter International Inc. United States 05/07/2013 Annual 03/11/2013 BAX CUSIP 8 Repeal of Classified Board Mgmt For For For Voted Baxter International Inc. United States 05/07/2013 Annual 03/11/2013 BAX CUSIP 9 Restoration of Right to Call a Special Meeting Mgmt For For For Voted Beazer Homes USA, Inc. United States 02/01/2013 Annual 12/10/2012 BZH 07556Q881 CUSIP 1 Elect Elizabeth Acton Mgmt For For For Voted Beazer Homes USA, Inc. United States 02/01/2013 Annual 12/10/2012 BZH 07556Q881 CUSIP 2 Elect Laurent Alpert Mgmt For For For Voted Beazer Homes USA, Inc. United States 02/01/2013 Annual 12/10/2012 BZH 07556Q881 CUSIP 3 Elect Brian Beazer Mgmt For For For Voted Beazer Homes USA, Inc. United States 02/01/2013 Annual 12/10/2012 BZH 07556Q881 CUSIP 4 Elect Peter Leemputte Mgmt For For For Voted Beazer Homes USA, Inc. United States 02/01/2013 Annual 12/10/2012 BZH 07556Q881 CUSIP 5 Elect Allan Merrill Mgmt For For For Voted Beazer Homes USA, Inc. United States 02/01/2013 Annual 12/10/2012 BZH 07556Q881 CUSIP 6 Elect Norma Provencio Mgmt For For For Voted Beazer Homes USA, Inc. United States 02/01/2013 Annual 12/10/2012 BZH 07556Q881 CUSIP 7 Elect Larry Solari Mgmt For For For Voted Beazer Homes USA, Inc. United States 02/01/2013 Annual 12/10/2012 BZH 07556Q881 CUSIP 8 Elect Stephen Zelnak, Jr. Mgmt For For For Voted Beazer Homes USA, Inc. United States 02/01/2013 Annual 12/10/2012 BZH 07556Q881 CUSIP 9 Ratification of Auditor Mgmt For For For Voted Beazer Homes USA, Inc. United States 02/01/2013 Annual 12/10/2012 BZH 07556Q881 CUSIP 10 Advisory Vote on Executive Compensation Mgmt For For For Voted Beazer Homes USA, Inc. United States 02/01/2013 Annual 12/10/2012 BZH 07556Q881 CUSIP 11 Decrease of Authorized Common Stock Mgmt For For For Voted Beazer Homes USA, Inc. United States 02/01/2013 Annual 12/10/2012 BZH 07556Q881 CUSIP 12 Extension of Share Transfer Restrictions Mgmt For For For Voted Beazer Homes USA, Inc. United States 02/01/2013 Annual 12/10/2012 BZH 07556Q881 CUSIP 13 Adoption of a New Rights Plan Mgmt For Against Against Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP Elect Warren Buffett Mgmt For For For Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP Elect Charles Munger Mgmt For For For Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP Elect Howard Buffett Mgmt For For For Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP Elect Stephen Burke Mgmt For For For Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP Elect Susan Decker Mgmt For For For Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP Elect William Gates III Mgmt For For For Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP Elect David Gottesman Mgmt For For For Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP Elect Charlotte Guyman Mgmt For For For Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP Elect Donald Keough Mgmt For For For Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP Elect Thomas Murphy Mgmt For Withhold Against Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP Elect Ronald Olson Mgmt For For For Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP Elect Walter Scott, Jr. Mgmt For For For Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP Elect Meryl B. Witmer Mgmt For For For Voted Berkshire Hathaway Inc. United States 05/04/2013 Annual 03/06/2013 BRK.A CUSIP 2 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against Against For Voted Bill Barrett Corporation United States 05/10/2013 Annual 03/11/2013 BBG 06846N104 CUSIP Elect Carin Barth Mgmt For For For Voted Bill Barrett Corporation United States 05/10/2013 Annual 03/11/2013 BBG 06846N104 CUSIP Elect Kevin Meyers Mgmt For For For Voted Bill Barrett Corporation United States 05/10/2013 Annual 03/11/2013 BBG 06846N104 CUSIP Elect Edmund Segner III Mgmt For For For Voted Bill Barrett Corporation United States 05/10/2013 Annual 03/11/2013 BBG 06846N104 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Bill Barrett Corporation United States 05/10/2013 Annual 03/11/2013 BBG 06846N104 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 1 Elect Caroline Dorsa Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 2 Elect Stelios Papadopoulos Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 3 Elect George A. Scangos Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 4 Elect Lynn Schenk Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 5 Elect Alexander J. Denner Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 6 Elect Nancy L. Leaming Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 7 Elect Richard C. Mulligan Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 8 Elect Robert W. Pangia Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 9 Elect Brian S. Posner Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 10 Elect Eric K. Rowinsky Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 11 Elect Stephen A. Sherwin Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 12 Elect William D. Young Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 13 Ratification of Auditor Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 15 Amendment to the 2008 Performance-Based Management Incentive Plan Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 16 Amendment to the 2008 Omnibus Incentive Plan Mgmt For For For Voted Biogen Idec, Inc. United States 06/12/2013 Annual 04/15/2013 BIIB 09062X103 CUSIP 17 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted BlackRock, Inc. United States 05/30/2013 Annual 04/03/2013 BLK 09247X101 CUSIP 1 Elect Abdlatif Yousef Al-Hamad Mgmt For For For Voted BlackRock, Inc. United States 05/30/2013 Annual 04/03/2013 BLK 09247X101 CUSIP 2 Elect Mathis Cabiallavetta Mgmt For For For Voted BlackRock, Inc. United States 05/30/2013 Annual 04/03/2013 BLK 09247X101 CUSIP 3 Elect Dennis D. Dammerman Mgmt For For For Voted BlackRock, Inc. United States 05/30/2013 Annual 04/03/2013 BLK 09247X101 CUSIP 4 Elect Jessica P. Einhorn Mgmt For For For Voted BlackRock, Inc. United States 05/30/2013 Annual 04/03/2013 BLK 09247X101 CUSIP 5 Elect Fabrizio Freda Mgmt For For For Voted BlackRock, Inc. United States 05/30/2013 Annual 04/03/2013 BLK 09247X101 CUSIP 6 Elect David H. Komansky Mgmt For For For Voted BlackRock, Inc. United States 05/30/2013 Annual 04/03/2013 BLK 09247X101 CUSIP 7 Elect James E. Rohr Mgmt For For For Voted BlackRock, Inc. United States 05/30/2013 Annual 04/03/2013 BLK 09247X101 CUSIP 8 Elect Susan L. Wagner Mgmt For For For Voted BlackRock, Inc. United States 05/30/2013 Annual 04/03/2013 BLK 09247X101 CUSIP 9 Advisory Vote on Executive Compensation Mgmt For Against Against Voted BlackRock, Inc. United States 05/30/2013 Annual 04/03/2013 BLK 09247X101 CUSIP 10 Ratification of Auditor Mgmt For For For Voted Blount International, Inc. United States 05/23/2013 Annual 03/25/2013 BLT CUSIP Elect Robert E. Beasley, Jr. Mgmt For For For Voted Blount International, Inc. United States 05/23/2013 Annual 03/25/2013 BLT CUSIP Elect Ronald Cami Mgmt For For For Voted Blount International, Inc. United States 05/23/2013 Annual 03/25/2013 BLT CUSIP Elect Andrew C. Clarke Mgmt For For For Voted Blount International, Inc. United States 05/23/2013 Annual 03/25/2013 BLT CUSIP Elect Joshua L. Collins Mgmt For For For Voted Blount International, Inc. United States 05/23/2013 Annual 03/25/2013 BLT CUSIP Elect Nelda J. Connors Mgmt For For For Voted Blount International, Inc. United States 05/23/2013 Annual 03/25/2013 BLT CUSIP Elect Thomas J. Fruechtel Mgmt For For For Voted Blount International, Inc. United States 05/23/2013 Annual 03/25/2013 BLT CUSIP Elect E. Daniel James Mgmt For For For Voted Blount International, Inc. United States 05/23/2013 Annual 03/25/2013 BLT CUSIP Elect Harold E. Layman Mgmt For For For Voted Blount International, Inc. United States 05/23/2013 Annual 03/25/2013 BLT CUSIP Elect David A. Willmott Mgmt For For For Voted Blount International, Inc. United States 05/23/2013 Annual 03/25/2013 BLT CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Blount International, Inc. United States 05/23/2013 Annual 03/25/2013 BLT CUSIP 3 Ratification of Auditor Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 1 Elect David L. Calhoun Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 2 Elect Arthur D. Collins, Jr. Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 3 Elect Linda Z. Cook Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 4 Elect Kenneth M. Duberstein Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 5 Elect Edmund P. Giambastiani, Jr. Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 6 Elect Lawrence W. Kellner Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 7 Elect Edward M. Liddy Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 8 Elect W. James McNerney, Jr. Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 9 Elect Susan C. Schwab Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 10 Elect Ronald A. Williams Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 11 Elect Mike S. Zafirovski Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 13 Ratification of Auditor Mgmt For For For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 14 Shareholder Proposal Regarding Supplemental Executive Retirement Benefits ShrHoldr Against Against For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 16 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Boeing Company United States 04/29/2013 Annual 03/01/2013 BA CUSIP 17 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Boise Inc. United States 04/24/2013 Annual 03/18/2013 BZ 09746Y105 CUSIP Elect Jonathan W. Berger Mgmt For For For Voted Boise Inc. United States 04/24/2013 Annual 03/18/2013 BZ 09746Y105 CUSIP Elect Jack Goldman Mgmt For For For Voted Boise Inc. United States 04/24/2013 Annual 03/18/2013 BZ 09746Y105 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Boise Inc. United States 04/24/2013 Annual 03/18/2013 BZ 09746Y105 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Boulder Brands, Inc. United States 05/22/2013 Annual 04/01/2013 BDBD CUSIP Elect Stephen B. Hughes Mgmt For For For Voted Boulder Brands, Inc. United States 05/22/2013 Annual 04/01/2013 BDBD CUSIP Elect James E. Lewis Mgmt For Withhold Against Voted Boulder Brands, Inc. United States 05/22/2013 Annual 04/01/2013 BDBD CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Boulder Brands, Inc. United States 05/22/2013 Annual 04/01/2013 BDBD CUSIP 3 Ratification of Auditor Mgmt For For For Voted BPZ Resources, Inc. United States 06/07/2013 Annual 04/15/2013 BPZ CUSIP Elect Manuel Pablo Zuniga-Pflucker Mgmt For For For Voted BPZ Resources, Inc. United States 06/07/2013 Annual 04/15/2013 BPZ CUSIP Elect John J. Lendrum, III Mgmt For For For Voted BPZ Resources, Inc. United States 06/07/2013 Annual 04/15/2013 BPZ CUSIP Elect Stephen R. Brand Mgmt For For For Voted BPZ Resources, Inc. United States 06/07/2013 Annual 04/15/2013 BPZ CUSIP 2 Ratification of Auditor Mgmt For For For Voted Brightpoint, Inc. United States 09/19/2012 Special 08/14/2012 CELL CUSIP 1 Merger Mgmt For For For Voted Brightpoint, Inc. United States 09/19/2012 Special 08/14/2012 CELL CUSIP 2 Advisory Vote on Golden Parachutes Mgmt For For For Voted Brightpoint, Inc. United States 09/19/2012 Special 08/14/2012 CELL CUSIP 3 Right to Adjourn Meeting Mgmt For For For Voted Brinker International, Inc. United States 11/08/2012 Annual 09/10/2012 EAT CUSIP Elect Douglas Brooks Mgmt For For For Voted Brinker International, Inc. United States 11/08/2012 Annual 09/10/2012 EAT CUSIP Elect Joseph DePinto Mgmt For For For Voted Brinker International, Inc. United States 11/08/2012 Annual 09/10/2012 EAT CUSIP Elect Michael Dixon Mgmt For For For Voted Brinker International, Inc. United States 11/08/2012 Annual 09/10/2012 EAT CUSIP Elect Harriet Edelman Mgmt For For For Voted Brinker International, Inc. United States 11/08/2012 Annual 09/10/2012 EAT CUSIP Elect Jon Luther Mgmt For For For Voted Brinker International, Inc. United States 11/08/2012 Annual 09/10/2012 EAT CUSIP Elect John Mims Mgmt For For For Voted Brinker International, Inc. United States 11/08/2012 Annual 09/10/2012 EAT CUSIP Elect George Mrkonic Mgmt For For For Voted Brinker International, Inc. United States 11/08/2012 Annual 09/10/2012 EAT CUSIP Elect Rosendo Parra Mgmt For For For Voted Brinker International, Inc. United States 11/08/2012 Annual 09/10/2012 EAT CUSIP 2 Ratification of Auditor Mgmt For For For Voted Brinker International, Inc. United States 11/08/2012 Annual 09/10/2012 EAT CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/07/2013 Annual 03/14/2013 BMY CUSIP 1 Elect Lamberto Andreotti Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/07/2013 Annual 03/14/2013 BMY CUSIP 2 Elect Lewis B. Campbell Mgmt For Against Against Voted Bristol-Myers Squibb Company United States 05/07/2013 Annual 03/14/2013 BMY CUSIP 3 Elect James M. Cornelius Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/07/2013 Annual 03/14/2013 BMY CUSIP 4 Elect Laurie H. Glimcher Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/07/2013 Annual 03/14/2013 BMY CUSIP 5 Elect Michael Grobstein Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/07/2013 Annual 03/14/2013 BMY CUSIP 6 Elect Alan J. Lacy Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/07/2013 Annual 03/14/2013 BMY CUSIP 7 Elect Vicki L. Sato Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/07/2013 Annual 03/14/2013 BMY CUSIP 8 Elect Elliott Sigal Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/07/2013 Annual 03/14/2013 BMY CUSIP 9 Elect Gerald L. Storch Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/07/2013 Annual 03/14/2013 BMY CUSIP 10 Elect Togo D. West, Jr. Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/07/2013 Annual 03/14/2013 BMY CUSIP 11 Ratification of Auditor Mgmt For For For Voted Bristol-Myers Squibb Company United States 05/07/2013 Annual 03/14/2013 BMY CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Bristow Group Inc. United States 08/01/2012 Annual 06/08/2012 BRS CUSIP Elect Thomas Amonett Mgmt For For For Voted Bristow Group Inc. United States 08/01/2012 Annual 06/08/2012 BRS CUSIP Elect Stephen Cannon Mgmt For For For Voted Bristow Group Inc. United States 08/01/2012 Annual 06/08/2012 BRS CUSIP Elect William Chiles Mgmt For For For Voted Bristow Group Inc. United States 08/01/2012 Annual 06/08/2012 BRS CUSIP Elect Michael Flick Mgmt For For For Voted Bristow Group Inc. United States 08/01/2012 Annual 06/08/2012 BRS CUSIP Elect Lori Gobillot Mgmt For For For Voted Bristow Group Inc. United States 08/01/2012 Annual 06/08/2012 BRS CUSIP Elect Ian Godden Mgmt For For For Voted Bristow Group Inc. United States 08/01/2012 Annual 06/08/2012 BRS CUSIP Elect Stephen King Mgmt For Withhold Against Voted Bristow Group Inc. United States 08/01/2012 Annual 06/08/2012 BRS CUSIP Elect Thomas Knudson Mgmt For For For Voted Bristow Group Inc. United States 08/01/2012 Annual 06/08/2012 BRS CUSIP Elect Mathew Masters Mgmt For For For Voted Bristow Group Inc. United States 08/01/2012 Annual 06/08/2012 BRS CUSIP Elect Bruce Stover Mgmt For For For Voted Bristow Group Inc. United States 08/01/2012 Annual 06/08/2012 BRS CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Bristow Group Inc. United States 08/01/2012 Annual 06/08/2012 BRS CUSIP 3 Ratification of Auditor Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/11/2013 Annual 02/15/2013 BRCD CUSIP 1 Elect Judy Bruner Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/11/2013 Annual 02/15/2013 BRCD CUSIP 2 Elect Lloyd Carney Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/11/2013 Annual 02/15/2013 BRCD CUSIP 3 Elect Renato A. DiPentima Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/11/2013 Annual 02/15/2013 BRCD CUSIP 4 Elect Alan L. Earhart Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/11/2013 Annual 02/15/2013 BRCD CUSIP 5 Elect John W. Gerdelman Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/11/2013 Annual 02/15/2013 BRCD CUSIP 6 Elect David L. House Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/11/2013 Annual 02/15/2013 BRCD CUSIP 7 Elect Glenn C. Jones Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/11/2013 Annual 02/15/2013 BRCD CUSIP 8 Elect L. William Krause Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/11/2013 Annual 02/15/2013 BRCD CUSIP 9 Elect Sanjay Vaswani Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/11/2013 Annual 02/15/2013 BRCD CUSIP 10 Advisory Vote on Executive Compensation Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/11/2013 Annual 02/15/2013 BRCD CUSIP 11 Amendment to the 2009 Director Plan Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/11/2013 Annual 02/15/2013 BRCD CUSIP 12 Performance Bonus Plan Mgmt For For For Voted Brocade Communications Systems, Inc. United States 04/11/2013 Annual 02/15/2013 BRCD CUSIP 13 Ratification of Auditor Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP Elect J. Hyatt Brown Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP Elect Samuel P. Bell III Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP Elect Hugh M. Brown Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP Elect J. Powell Brown Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP Elect Bradley Currey, Jr. Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP Elect Theodore J. Hoepner Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP Elect James S. Hunt Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP Elect Toni Jennings Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP Elect Timothy R.M. Main Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP Elect H. Palmer Proctor, Jr. Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP Elect Wendell S. Reilly Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP Elect Chilton D. Varner Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP 2 Ratification of Auditor Mgmt For For For Voted Brown & Brown, Inc. United States 05/08/2013 Annual 03/01/2013 BRO CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Builders FirstSource, Inc. United States 05/22/2013 Annual 04/01/2013 BLDR 12008R107 CUSIP Elect Daniel Agroskin Mgmt For For For Voted Builders FirstSource, Inc. United States 05/22/2013 Annual 04/01/2013 BLDR 12008R107 CUSIP Elect Kevin J. Kruse Mgmt For For For Voted Builders FirstSource, Inc. United States 05/22/2013 Annual 04/01/2013 BLDR 12008R107 CUSIP Elect Floyd F. Sherman Mgmt For For For Voted Builders FirstSource, Inc. United States 05/22/2013 Annual 04/01/2013 BLDR 12008R107 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Cablevision Systems Corporation United States 05/23/2013 Annual 03/28/2013 CVC 12686C109 CUSIP Elect Zachary W. Carter Mgmt For Withhold Against Voted Cablevision Systems Corporation United States 05/23/2013 Annual 03/28/2013 CVC 12686C109 CUSIP Elect Thomas V. Reifenheiser Mgmt For Withhold Against Voted Cablevision Systems Corporation United States 05/23/2013 Annual 03/28/2013 CVC 12686C109 CUSIP Elect John R. Ryan Mgmt For Withhold Against Voted Cablevision Systems Corporation United States 05/23/2013 Annual 03/28/2013 CVC 12686C109 CUSIP Elect Vincent Tese Mgmt For Withhold Against Voted Cablevision Systems Corporation United States 05/23/2013 Annual 03/28/2013 CVC 12686C109 CUSIP Elect Leonard Tow Mgmt For Withhold Against Voted Cablevision Systems Corporation United States 05/23/2013 Annual 03/28/2013 CVC 12686C109 CUSIP 2 Ratification of Auditor Mgmt For For For Voted CACI International Inc United States 11/15/2012 Annual 09/17/2012 CACI CUSIP Elect Daniel Allen Mgmt For For For Voted CACI International Inc United States 11/15/2012 Annual 09/17/2012 CACI CUSIP Elect James Gilmore III Mgmt For For For Voted CACI International Inc United States 11/15/2012 Annual 09/17/2012 CACI CUSIP Elect Gregory Johnson Mgmt For For For Voted CACI International Inc United States 11/15/2012 Annual 09/17/2012 CACI CUSIP Elect Richard Leatherwood Mgmt For For For Voted CACI International Inc United States 11/15/2012 Annual 09/17/2012 CACI CUSIP Elect J.P. London Mgmt For For For Voted CACI International Inc United States 11/15/2012 Annual 09/17/2012 CACI CUSIP Elect James Pavitt Mgmt For For For Voted CACI International Inc United States 11/15/2012 Annual 09/17/2012 CACI CUSIP Elect Warren Phillips Mgmt For For For Voted CACI International Inc United States 11/15/2012 Annual 09/17/2012 CACI CUSIP Elect Charles Revoile Mgmt For For For Voted CACI International Inc United States 11/15/2012 Annual 09/17/2012 CACI CUSIP Elect William Wallace Mgmt For For For Voted CACI International Inc United States 11/15/2012 Annual 09/17/2012 CACI CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted CACI International Inc United States 11/15/2012 Annual 09/17/2012 CACI CUSIP 3 Ratification of Auditor Mgmt For For For Voted CAI International, Inc. United States 06/07/2013 Annual 04/19/2013 CAP 12477X106 CUSIP Elect Masaaki Nishibori Mgmt For For For Voted CAI International, Inc. United States 06/07/2013 Annual 04/19/2013 CAP 12477X106 CUSIP Elect David G Remington Mgmt For For For Voted CAI International, Inc. United States 06/07/2013 Annual 04/19/2013 CAP 12477X106 CUSIP 2 Ratification of Auditor Mgmt For For For Voted CAI International, Inc. United States 06/07/2013 Annual 04/19/2013 CAP 12477X106 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Capital One Financial Corporation United States 05/02/2013 Annual 03/07/2013 COF 14040H105 CUSIP 1 Elect Richard D. Fairbank Mgmt For For For Voted Capital One Financial Corporation United States 05/02/2013 Annual 03/07/2013 COF 14040H105 CUSIP 2 Elect W. Ronald Dietz Mgmt For For For Voted Capital One Financial Corporation United States 05/02/2013 Annual 03/07/2013 COF 14040H105 CUSIP 3 Elect Lewis Hay, III Mgmt For For For Voted Capital One Financial Corporation United States 05/02/2013 Annual 03/07/2013 COF 14040H105 CUSIP 4 Elect Benjamin P. Jenkins, III Mgmt For For For Voted Capital One Financial Corporation United States 05/02/2013 Annual 03/07/2013 COF 14040H105 CUSIP 5 Elect Peter E. Raskind Mgmt For For For Voted Capital One Financial Corporation United States 05/02/2013 Annual 03/07/2013 COF 14040H105 CUSIP 6 Elect Mayo A. Shattuck III Mgmt For For For Voted Capital One Financial Corporation United States 05/02/2013 Annual 03/07/2013 COF 14040H105 CUSIP 7 Elect Bradford H. Warner Mgmt For For For Voted Capital One Financial Corporation United States 05/02/2013 Annual 03/07/2013 COF 14040H105 CUSIP 8 Elect Catherine G. West Mgmt For For For Voted Capital One Financial Corporation United States 05/02/2013 Annual 03/07/2013 COF 14040H105 CUSIP 9 Ratification of Auditor Mgmt For For For Voted Capital One Financial Corporation United States 05/02/2013 Annual 03/07/2013 COF 14040H105 CUSIP 10 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Capital One Financial Corporation United States 05/02/2013 Annual 03/07/2013 COF 14040H105 CUSIP 11 Elimination of Supermajority Requirements for Future Amendments to the Bylaws and the Certificate Mgmt For For For Voted Capital One Financial Corporation United States 05/02/2013 Annual 03/07/2013 COF 14040H105 CUSIP 12 Elimination of Supermajority Requirement for the Removal of Directors Mgmt For For For Voted Capital One Financial Corporation United States 05/02/2013 Annual 03/07/2013 COF 14040H105 CUSIP 13 Elimination of Supermajority Requirement for Certain Business Combinations Mgmt For For For Voted CapitalSource Inc. United States 04/25/2013 Annual 03/05/2013 CSE 14055X102 CUSIP Elect Andrew B. Fremder Mgmt For For For Voted CapitalSource Inc. United States 04/25/2013 Annual 03/05/2013 CSE 14055X102 CUSIP Elect C. William Hosler Mgmt For Withhold Against Voted CapitalSource Inc. United States 04/25/2013 Annual 03/05/2013 CSE 14055X102 CUSIP Elect James J. Pieczynski Mgmt For For For Voted CapitalSource Inc. United States 04/25/2013 Annual 03/05/2013 CSE 14055X102 CUSIP 2 Ratification of Auditor Mgmt For For For Voted CapitalSource Inc. United States 04/25/2013 Annual 03/05/2013 CSE 14055X102 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Capitol Federal Financial, Inc. United States 01/22/2013 Annual 12/07/2012 CFFN 14057J101 CUSIP Elect John Dicus Mgmt For For For Voted Capitol Federal Financial, Inc. United States 01/22/2013 Annual 12/07/2012 CFFN 14057J101 CUSIP Elect James Morris Mgmt For For For Voted Capitol Federal Financial, Inc. United States 01/22/2013 Annual 12/07/2012 CFFN 14057J101 CUSIP Elect Jeffrey Thompson Mgmt For For For Voted Capitol Federal Financial, Inc. United States 01/22/2013 Annual 12/07/2012 CFFN 14057J101 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Capitol Federal Financial, Inc. United States 01/22/2013 Annual 12/07/2012 CFFN 14057J101 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect David L. Calhoun Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect Daniel M. Dickinson Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect Juan Gallardo Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect David R. Goode Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect Jesse J. Greene, Jr. Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect Jon M. Huntsman, Jr. Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect Peter A. Magowan Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect Dennis A. Muilenburg Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect Douglas R. Oberhelman Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect William A. Osborn Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect Charles D. Powell Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect Edward B. Rust, Jr. Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect Susan C. Schwab Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect Joshua I. Smith Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP Elect Miles D. White Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP 2 Ratification of Auditor Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP 4 Shareholder Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP 5 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP 6 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP 7 Shareholder Proposal Regarding Linking Executive Pay to Sustainability ShrHoldr Against Against For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP 8 Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Against Against For Voted Caterpillar Inc. United States 06/12/2013 Annual 04/15/2013 CAT CUSIP 9 Shareholder Proposal Regarding Sales to the Government of Sudan ShrHoldr Against Against For Voted Celgene Corporation United States 06/12/2013 Annual 04/17/2013 CELG CUSIP Elect Robert J. Hugin Mgmt For For For Voted Celgene Corporation United States 06/12/2013 Annual 04/17/2013 CELG CUSIP Elect Richard W. Barker D. Phil Mgmt For For For Voted Celgene Corporation United States 06/12/2013 Annual 04/17/2013 CELG CUSIP Elect Michael D. Casey Mgmt For Withhold Against Voted Celgene Corporation United States 06/12/2013 Annual 04/17/2013 CELG CUSIP Elect Carrie S. Cox Mgmt For For For Voted Celgene Corporation United States 06/12/2013 Annual 04/17/2013 CELG CUSIP Elect Rodman L. Drake Mgmt For Withhold Against Voted Celgene Corporation United States 06/12/2013 Annual 04/17/2013 CELG CUSIP Elect Michael Friedman Mgmt For Withhold Against Voted Celgene Corporation United States 06/12/2013 Annual 04/17/2013 CELG CUSIP Elect Gilla Kaplan Mgmt For For For Voted Celgene Corporation United States 06/12/2013 Annual 04/17/2013 CELG CUSIP Elect James J. Loughlin Mgmt For For For Voted Celgene Corporation United States 06/12/2013 Annual 04/17/2013 CELG CUSIP Elect Ernest Mario Mgmt For Withhold Against Voted Celgene Corporation United States 06/12/2013 Annual 04/17/2013 CELG CUSIP 2 Ratification of Auditor Mgmt For For For Voted Celgene Corporation United States 06/12/2013 Annual 04/17/2013 CELG CUSIP 3 Amendment to the 2008 Stock Incentive Plan Mgmt For Against Against Voted Celgene Corporation United States 06/12/2013 Annual 04/17/2013 CELG CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Celgene Corporation United States 06/12/2013 Annual 04/17/2013 CELG CUSIP 5 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted CenterPoint Energy, Inc. United States 04/25/2013 Annual 02/25/2013 CNP 15189T107 CUSIP 1 Elect Milton Carroll Mgmt For For For Voted CenterPoint Energy, Inc. United States 04/25/2013 Annual 02/25/2013 CNP 15189T107 CUSIP 2 Elect Michael P. Johnson Mgmt For For For Voted CenterPoint Energy, Inc. United States 04/25/2013 Annual 02/25/2013 CNP 15189T107 CUSIP 3 Elect Janiece M. Longoria Mgmt For For For Voted CenterPoint Energy, Inc. United States 04/25/2013 Annual 02/25/2013 CNP 15189T107 CUSIP 4 Elect David M. McClanahan Mgmt For For For Voted CenterPoint Energy, Inc. United States 04/25/2013 Annual 02/25/2013 CNP 15189T107 CUSIP 5 Elect Susan O. Rheney Mgmt For For For Voted CenterPoint Energy, Inc. United States 04/25/2013 Annual 02/25/2013 CNP 15189T107 CUSIP 6 Elect R. A. Walker Mgmt For For For Voted CenterPoint Energy, Inc. United States 04/25/2013 Annual 02/25/2013 CNP 15189T107 CUSIP 7 Elect Peter S. Wareing Mgmt For For For Voted CenterPoint Energy, Inc. United States 04/25/2013 Annual 02/25/2013 CNP 15189T107 CUSIP 8 Ratification of Auditor Mgmt For For For Voted CenterPoint Energy, Inc. United States 04/25/2013 Annual 02/25/2013 CNP 15189T107 CUSIP 9 Advisory Vote on Executive Compensation Mgmt For For For Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP Elect W. Bruce Hanks Mgmt For For For Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP Elect C. G. Melville, Jr. Mgmt For For For Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP Elect Fred R. Nichols Mgmt For For For Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP Elect William A. Owens Mgmt For For For Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP Elect Harvey P. Perry Mgmt For For For Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP Elect Glen F. Post III Mgmt For For For Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP Elect Laurie A. Siegel Mgmt For For For Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP Elect Joseph R. Zimmel Mgmt For For For Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP 2 Ratification of Auditor Mgmt For Against Against Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP 4 Shareholder Proposal Regarding Retention of Shares ShrHoldr Against Against For Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP 5 Shareholder Proposal Regarding Bonus Deferrals ShrHoldr Against Against For Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP 6 Shareholder Proposal Regarding Proxy Access ShrHoldr Against For Against Voted CenturyLink, Inc. United States 05/22/2013 Annual 04/03/2013 CTL CUSIP 7 Shareholder Proposal Regarding Voting Disclosure ShrHoldr Against Against For Voted Cerus Corporation United States 06/12/2013 Annual 04/15/2013 CERS CUSIP Elect Laurence M. Corash Mgmt For For For Voted Cerus Corporation United States 06/12/2013 Annual 04/15/2013 CERS CUSIP Elect Gail Schulze Mgmt For For For Voted Cerus Corporation United States 06/12/2013 Annual 04/15/2013 CERS CUSIP 2 Amendment to the 2008 Equity Incentive Plan Mgmt For Against Against Voted Cerus Corporation United States 06/12/2013 Annual 04/15/2013 CERS CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Cerus Corporation United States 06/12/2013 Annual 04/15/2013 CERS CUSIP 4 Ratification of Auditor Mgmt For Against Against Voted CF Industries Holdings, Inc. United States 05/14/2013 Annual 03/25/2013 CF CUSIP 1 Elect Robert C. Arzbaecher Mgmt For For For Voted CF Industries Holdings, Inc. United States 05/14/2013 Annual 03/25/2013 CF CUSIP 2 Elect Stephen J. Hagge Mgmt For For For Voted CF Industries Holdings, Inc. United States 05/14/2013 Annual 03/25/2013 CF CUSIP 3 Elect Edward A. Schmitt Mgmt For For For Voted CF Industries Holdings, Inc. United States 05/14/2013 Annual 03/25/2013 CF CUSIP 4 Repeal of Classified Board Mgmt For For For Voted CF Industries Holdings, Inc. United States 05/14/2013 Annual 03/25/2013 CF CUSIP 5 Advisory Vote on Executive Compensation Mgmt For For For Voted CF Industries Holdings, Inc. United States 05/14/2013 Annual 03/25/2013 CF CUSIP 6 Ratification of Auditor Mgmt For For For Voted CF Industries Holdings, Inc. United States 05/14/2013 Annual 03/25/2013 CF CUSIP 7 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against Voted CF Industries Holdings, Inc. United States 05/14/2013 Annual 03/25/2013 CF CUSIP 8 Shareholder Proposal Regarding Board Diversity ShrHoldr Against Against For Voted CF Industries Holdings, Inc. United States 05/14/2013 Annual 03/25/2013 CF CUSIP 9 Shareholder Proposal Regarding Political Spending Report ShrHoldr Against For Against Voted CF Industries Holdings, Inc. United States 05/14/2013 Annual 03/25/2013 CF CUSIP 10 Shareholder Proposal Regarding Sustainability Report ShrHoldr Against For Against Voted Charles Schwab Corporation United States 05/16/2013 Annual 03/18/2013 SCHW CUSIP 1 Elect Stephen A. Ellis Mgmt For For For Voted Charles Schwab Corporation United States 05/16/2013 Annual 03/18/2013 SCHW CUSIP 2 Elect Arun Sarin Mgmt For Against Against Voted Charles Schwab Corporation United States 05/16/2013 Annual 03/18/2013 SCHW CUSIP 3 Elect Charles R. Schwab Mgmt For For For Voted Charles Schwab Corporation United States 05/16/2013 Annual 03/18/2013 SCHW CUSIP 4 Elect Paula A. Sneed Mgmt For Against Against Voted Charles Schwab Corporation United States 05/16/2013 Annual 03/18/2013 SCHW CUSIP 5 Ratification of Auditor Mgmt For For For Voted Charles Schwab Corporation United States 05/16/2013 Annual 03/18/2013 SCHW CUSIP 6 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Charles Schwab Corporation United States 05/16/2013 Annual 03/18/2013 SCHW CUSIP 7 2013 Stock Incentive Plan Mgmt For For For Voted Charles Schwab Corporation United States 05/16/2013 Annual 03/18/2013 SCHW CUSIP 8 Shareholder Proposal Regarding Report on Political Spending ShrHoldr Against For Against Voted Charles Schwab Corporation United States 05/16/2013 Annual 03/18/2013 SCHW CUSIP 9 Shareholder Proposal Regarding Proxy Access ShrHoldr Against For Against Voted Charter Communications, Inc. United States 04/30/2013 Annual 03/01/2013 CHTR 16117M305 CUSIP Elect W. Lance Conn Mgmt For For For Voted Charter Communications, Inc. United States 04/30/2013 Annual 03/01/2013 CHTR 16117M305 CUSIP Elect Darren Glatt Mgmt For For For Voted Charter Communications, Inc. United States 04/30/2013 Annual 03/01/2013 CHTR 16117M305 CUSIP Elect Craig A. Jacobson Mgmt For For For Voted Charter Communications, Inc. United States 04/30/2013 Annual 03/01/2013 CHTR 16117M305 CUSIP Elect Bruce A. Karsh Mgmt For For For Voted Charter Communications, Inc. United States 04/30/2013 Annual 03/01/2013 CHTR 16117M305 CUSIP Elect Edgar Lee Mgmt For For For Voted Charter Communications, Inc. United States 04/30/2013 Annual 03/01/2013 CHTR 16117M305 CUSIP Elect Jeffrey A. Marcus Mgmt For For For Voted Charter Communications, Inc. United States 04/30/2013 Annual 03/01/2013 CHTR 16117M305 CUSIP Elect John D. Markley, Jr. Mgmt For For For Voted Charter Communications, Inc. United States 04/30/2013 Annual 03/01/2013 CHTR 16117M305 CUSIP Elect David C. Merritt Mgmt For For For Voted Charter Communications, Inc. United States 04/30/2013 Annual 03/01/2013 CHTR 16117M305 CUSIP Elect Stan Parker, Jr. Mgmt For For For Voted Charter Communications, Inc. United States 04/30/2013 Annual 03/01/2013 CHTR 16117M305 CUSIP Elect Thomas M. Rutledge Mgmt For For For Voted Charter Communications, Inc. United States 04/30/2013 Annual 03/01/2013 CHTR 16117M305 CUSIP Elect Eric L. Zinterhofer Mgmt For For For Voted Charter Communications, Inc. United States 04/30/2013 Annual 03/01/2013 CHTR 16117M305 CUSIP 2 Amendment to the 2009 Stock Incentive Plan Mgmt For Against Against Voted Charter Communications, Inc. United States 04/30/2013 Annual 03/01/2013 CHTR 16117M305 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Chesapeake Lodging Trust United States 05/21/2013 Annual 03/22/2013 CHSP CUSIP Elect James L. Francis Mgmt For For For Voted Chesapeake Lodging Trust United States 05/21/2013 Annual 03/22/2013 CHSP CUSIP Elect Douglas W. Vicari Mgmt For Withhold Against Voted Chesapeake Lodging Trust United States 05/21/2013 Annual 03/22/2013 CHSP CUSIP Elect Thomas A. Natelli Mgmt For For For Voted Chesapeake Lodging Trust United States 05/21/2013 Annual 03/22/2013 CHSP CUSIP Elect Thomas D. Eckert Mgmt For For For Voted Chesapeake Lodging Trust United States 05/21/2013 Annual 03/22/2013 CHSP CUSIP Elect John W. Hill Mgmt For For For Voted Chesapeake Lodging Trust United States 05/21/2013 Annual 03/22/2013 CHSP CUSIP Elect George F. McKenzie Mgmt For For For Voted Chesapeake Lodging Trust United States 05/21/2013 Annual 03/22/2013 CHSP CUSIP Elect Jeffrey D. Nuechterlein Mgmt For For For Voted Chesapeake Lodging Trust United States 05/21/2013 Annual 03/22/2013 CHSP CUSIP 2 Ratification of Auditor Mgmt For For For Voted Chesapeake Lodging Trust United States 05/21/2013 Annual 03/22/2013 CHSP CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 1 Elect Linnet F. Deily Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 2 Elect Robert E. Denham Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 3 Elect Alice P. Gast Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 4 Elect Enrique Hernandez, Jr. Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 5 Elect George L. Kirkland Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 6 Elect Charles W. Moorman, IV Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 7 Elect Kevin W. Sharer Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 8 Elect John G. Stumpf Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 9 Elect Ronald D. Sugar Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 10 Elect Carl Ware Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 11 Elect John S. Watson Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 12 Ratification of Auditor Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 14 Amendment to the Long-Term Incentive Plan Mgmt For For For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 15 Shareholder Proposal Regarding Hydraulic Fracturing ShrHoldr Against Against For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 16 Shareholder Proposal Regarding Offshore Drilling Report ShrHoldr Against Against For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 17 Shareholder Proposal Regarding Report on Climate Change ShrHoldr Against Against For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 18 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 19 Shareholder Proposal Regarding Prohibition on Political Spending ShrHoldr Against Against For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 20 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 21 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 22 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against Against For Voted Chevron Corporation United States 05/29/2013 Annual 04/03/2013 CVX CUSIP 23 Shareholder Proposal Regarding Country Selection Guidelines ShrHoldr Against Against For Voted Chico's FAS, Inc. United States 06/27/2013 Annual 04/29/2013 CHS CUSIP 1 Elect Verna K. Gibson Mgmt For For For Voted Chico's FAS, Inc. United States 06/27/2013 Annual 04/29/2013 CHS CUSIP 2 Elect David F. Dyer Mgmt For For For Voted Chico's FAS, Inc. United States 06/27/2013 Annual 04/29/2013 CHS CUSIP 3 Elect Janice L. Fields Mgmt For For For Voted Chico's FAS, Inc. United States 06/27/2013 Annual 04/29/2013 CHS CUSIP 4 Ratification of Auditor Mgmt For For For Voted Chico's FAS, Inc. United States 06/27/2013 Annual 04/29/2013 CHS CUSIP 5 Advisory Vote on Executive Compensation Mgmt For For For Voted Chiquita Brands International United States 05/23/2013 Annual 03/25/2013 CQB CUSIP Elect Kerrii B. Anderson Mgmt For Withhold Against Voted Chiquita Brands International United States 05/23/2013 Annual 03/25/2013 CQB CUSIP Elect Howard W. Barker, Jr. Mgmt For For For Voted Chiquita Brands International United States 05/23/2013 Annual 03/25/2013 CQB CUSIP Elect Clare M. Hasler-Lewis Mgmt For For For Voted Chiquita Brands International United States 05/23/2013 Annual 03/25/2013 CQB CUSIP Elect Edward F Lonergan Mgmt For For For Voted Chiquita Brands International United States 05/23/2013 Annual 03/25/2013 CQB CUSIP Elect Jeffrey N. Simmons Mgmt For For For Voted Chiquita Brands International United States 05/23/2013 Annual 03/25/2013 CQB CUSIP Elect Steven P. Stanbrook Mgmt For Withhold Against Voted Chiquita Brands International United States 05/23/2013 Annual 03/25/2013 CQB CUSIP Elect Ronald V. Waters III Mgmt For For For Voted Chiquita Brands International United States 05/23/2013 Annual 03/25/2013 CQB CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Chiquita Brands International United States 05/23/2013 Annual 03/25/2013 CQB CUSIP 3 Ratification of Auditor Mgmt For For For Voted Chiquita Brands International United States 05/23/2013 Annual 03/25/2013 CQB CUSIP 4 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against Voted Choice Hotels International, Inc. United States 04/26/2013 Annual 02/28/2013 CHH CUSIP Elect William L. Jews Mgmt For For For Voted Choice Hotels International, Inc. United States 04/26/2013 Annual 02/28/2013 CHH CUSIP Elect John T. Schwieters Mgmt For For For Voted Choice Hotels International, Inc. United States 04/26/2013 Annual 02/28/2013 CHH CUSIP Elect John P. Tague Mgmt For For For Voted Choice Hotels International, Inc. United States 04/26/2013 Annual 02/28/2013 CHH CUSIP 2 Amendment to the 2006 Long-Term Incentive Plan Mgmt For Against Against Voted Choice Hotels International, Inc. United States 04/26/2013 Annual 02/28/2013 CHH CUSIP 3 Executive Incentive Compensation Plan Mgmt For For For Voted Choice Hotels International, Inc. United States 04/26/2013 Annual 02/28/2013 CHH CUSIP 4 Repeal of Classified Board Mgmt For For For Voted Choice Hotels International, Inc. United States 04/26/2013 Annual 02/28/2013 CHH CUSIP 5 Advisory Vote on Executive Compensation Mgmt For For For Voted Choice Hotels International, Inc. United States 04/26/2013 Annual 02/28/2013 CHH CUSIP 6 Ratification of Auditor Mgmt For For For Voted Choice Hotels International, Inc. United States 04/26/2013 Annual 02/28/2013 CHH CUSIP 7 Shareholder Proposal Regarding Showerheads ShrHoldr N/A Against N/A Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect William F. Bahl Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect Gregory T. Bier Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect Linda Clement-Holmes Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect Dirk J. Debbink Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect Steven J. Johnston Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect Kenneth C. Lichtendahl Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect W. Rodney McMullen Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect Gretchen W. Price Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect John J. Schiff, Jr. Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect Thomas R. Schiff Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect Douglas S. Skidmore Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect Kenneth W. Stecher Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect John F. Steele, Jr. Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect Larry R. Webb Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP Elect E. Anthony Woods Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP 2 Ratification of Auditor Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Cincinnati Financial Corporation United States 04/27/2013 Annual 03/01/2013 CINF CUSIP 4 Shareholder Proposal Regarding Sustainability Report ShrHoldr Against Against For Voted Cirrus Logic, Inc. United States 07/26/2012 Annual 05/29/2012 CRUS CUSIP Elect John Carter Mgmt For For For Voted Cirrus Logic, Inc. United States 07/26/2012 Annual 05/29/2012 CRUS CUSIP Elect Timothy Dehne Mgmt For For For Voted Cirrus Logic, Inc. United States 07/26/2012 Annual 05/29/2012 CRUS CUSIP Elect Jason Rhode Mgmt For For For Voted Cirrus Logic, Inc. United States 07/26/2012 Annual 05/29/2012 CRUS CUSIP Elect Alan Schuele Mgmt For For For Voted Cirrus Logic, Inc. United States 07/26/2012 Annual 05/29/2012 CRUS CUSIP Elect William Sherman Mgmt For For For Voted Cirrus Logic, Inc. United States 07/26/2012 Annual 05/29/2012 CRUS CUSIP Elect Susan Wang Mgmt For For For Voted Cirrus Logic, Inc. United States 07/26/2012 Annual 05/29/2012 CRUS CUSIP 2 Ratification of Auditor Mgmt For For For Voted Cirrus Logic, Inc. United States 07/26/2012 Annual 05/29/2012 CRUS CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 1 Elect Carol Bartz Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 2 Elect Marc Benioff Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 3 Elect M. Michele Burns Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 4 Elect Michael Capellas Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 5 Elect Larry Carter Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 6 Elect John Chambers Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 7 Elect Brian Halla Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 8 Elect John Hennessy Mgmt For Against Against Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 9 Elect Kristina Johnson Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 10 Elect Richard Kovacevich Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 11 Elect Roderick McGeary Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 12 Elect Arun Sarin Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 13 Elect Steven West Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 14 Amendment to the Executive Incentive Plan Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 16 Ratification of Auditor Mgmt For For For Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 17 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Cisco Systems, Inc. United States 11/15/2012 Annual 09/17/2012 CSCO 17275R102 CUSIP 18 Shareholder Proposal Regarding Report on Conflict Minerals ShrHoldr Against Against For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 1 Elect Michael L. Corbat Mgmt For For For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 2 Elect Franz B. Humer Mgmt For For For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 3 Elect Robert L. Joss Mgmt For Against Against Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 4 Elect Michael E. O'Neill Mgmt For For For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 5 Elect Judith Rodin Mgmt For Against Against Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 6 Elect Robert L. Ryan Mgmt For For For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 7 Elect Anthony M. Santomero Mgmt For For For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 8 Elect Joan E. Spero Mgmt For For For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 9 Elect Diana L. Taylor Mgmt For For For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 10 Elect William S. Thompson, Jr. Mgmt For For For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 11 Elect Ernesto Zedillo Mgmt For For For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 12 Ratification of Auditor Mgmt For For For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 14 Amendment to the 2009 Stock Incentive Plan Mgmt For For For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 15 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 16 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Citigroup Inc. United States 04/24/2013 Annual 02/25/2013 C CUSIP 17 Shareholder Proposal Regarding Director Indemnification ShrHoldr Against Against For Voted Citizens Republic Bancorp, Inc. United States 04/05/2013 Special 02/20/2013 CRBC CUSIP 1 Merger Mgmt For For For Voted Citizens Republic Bancorp, Inc. United States 04/05/2013 Special 02/20/2013 CRBC CUSIP 2 Advisory Vote on Golden Parachutes Mgmt For For For Voted Citizens Republic Bancorp, Inc. United States 04/05/2013 Special 02/20/2013 CRBC CUSIP 3 Right to Adjourn Meeting Mgmt For For For Voted CME Group Inc United States 05/22/2013 Annual 03/27/2013 CME 12572Q105 CUSIP Elect Terrence A. Duffy Mgmt For For For Voted CME Group Inc United States 05/22/2013 Annual 03/27/2013 CME 12572Q105 CUSIP Elect Charles P. Carey Mgmt For For For Voted CME Group Inc United States 05/22/2013 Annual 03/27/2013 CME 12572Q105 CUSIP Elect Mark E. Cermak Mgmt For For For Voted CME Group Inc United States 05/22/2013 Annual 03/27/2013 CME 12572Q105 CUSIP Elect Martin J. Gepsman Mgmt For For For Voted CME Group Inc United States 05/22/2013 Annual 03/27/2013 CME 12572Q105 CUSIP Elect Leo Melamed Mgmt For Withhold Against Voted CME Group Inc United States 05/22/2013 Annual 03/27/2013 CME 12572Q105 CUSIP Elect Joseph Niciforo Mgmt For For For Voted CME Group Inc United States 05/22/2013 Annual 03/27/2013 CME 12572Q105 CUSIP Elect C.C. Odom II Mgmt For For For Voted CME Group Inc United States 05/22/2013 Annual 03/27/2013 CME 12572Q105 CUSIP Elect John F. Sandner Mgmt For Withhold Against Voted CME Group Inc United States 05/22/2013 Annual 03/27/2013 CME 12572Q105 CUSIP Elect Dennis A. Suskind Mgmt For For For Voted CME Group Inc United States 05/22/2013 Annual 03/27/2013 CME 12572Q105 CUSIP 2 Ratification of Auditor Mgmt For For For Voted CME Group Inc United States 05/22/2013 Annual 03/27/2013 CME 12572Q105 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted CME Group Inc United States 05/22/2013 Annual 03/27/2013 CME 12572Q105 CUSIP 4 Shareholder Proposal Regarding Proxy Access ShrHoldr Against For Against Voted CNO Financial Group Inc. United States 05/08/2013 Annual 03/11/2013 CNO 1.26E+107 CUSIP 1 Elect Edward J. Bonach Mgmt For For For Voted CNO Financial Group Inc. United States 05/08/2013 Annual 03/11/2013 CNO 1.26E+107 CUSIP 2 Elect Ellyn L. Brown Mgmt For For For Voted CNO Financial Group Inc. United States 05/08/2013 Annual 03/11/2013 CNO 1.26E+107 CUSIP 3 Elect Robert C. Greving Mgmt For For For Voted CNO Financial Group Inc. United States 05/08/2013 Annual 03/11/2013 CNO 1.26E+107 CUSIP 4 Elect Mary R. Henderson Mgmt For For For Voted CNO Financial Group Inc. United States 05/08/2013 Annual 03/11/2013 CNO 1.26E+107 CUSIP 5 Elect R. Keith Long Mgmt For For For Voted CNO Financial Group Inc. United States 05/08/2013 Annual 03/11/2013 CNO 1.26E+107 CUSIP 6 Elect Neal C. Schneider Mgmt For For For Voted CNO Financial Group Inc. United States 05/08/2013 Annual 03/11/2013 CNO 1.26E+107 CUSIP 7 Elect Frederick J. Sievert Mgmt For For For Voted CNO Financial Group Inc. United States 05/08/2013 Annual 03/11/2013 CNO 1.26E+107 CUSIP 8 Elect Michael T. Tokarz Mgmt For For For Voted CNO Financial Group Inc. United States 05/08/2013 Annual 03/11/2013 CNO 1.26E+107 CUSIP 9 Elect John G. Turner Mgmt For For For Voted CNO Financial Group Inc. United States 05/08/2013 Annual 03/11/2013 CNO 1.26E+107 CUSIP 10 Extension of NOL Shareholder Rights Plan Mgmt For For For Voted CNO Financial Group Inc. United States 05/08/2013 Annual 03/11/2013 CNO 1.26E+107 CUSIP 11 Ratification of Auditor Mgmt For For For Voted CNO Financial Group Inc. United States 05/08/2013 Annual 03/11/2013 CNO 1.26E+107 CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Coach, Inc. United States 11/07/2012 Annual 09/10/2012 COH CUSIP Elect Lew Frankfort Mgmt For For For Voted Coach, Inc. United States 11/07/2012 Annual 09/10/2012 COH CUSIP Elect Susan Kropf Mgmt For For For Voted Coach, Inc. United States 11/07/2012 Annual 09/10/2012 COH CUSIP Elect Gary Loveman Mgmt For For For Voted Coach, Inc. United States 11/07/2012 Annual 09/10/2012 COH CUSIP Elect Ivan Menezes Mgmt For For For Voted Coach, Inc. United States 11/07/2012 Annual 09/10/2012 COH CUSIP Elect Irene Ruth Miller Mgmt For For For Voted Coach, Inc. United States 11/07/2012 Annual 09/10/2012 COH CUSIP Elect Michael Murphy Mgmt For For For Voted Coach, Inc. United States 11/07/2012 Annual 09/10/2012 COH CUSIP Elect Stephanie Tilenius Mgmt For For For Voted Coach, Inc. United States 11/07/2012 Annual 09/10/2012 COH CUSIP Elect Jide Zeitlin Mgmt For For For Voted Coach, Inc. United States 11/07/2012 Annual 09/10/2012 COH CUSIP 2 Ratification of Auditor Mgmt For For For Voted Coach, Inc. United States 11/07/2012 Annual 09/10/2012 COH CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Coeur d'Alene Corporation United States 05/14/2013 Annual 03/11/2013 CDE CUSIP Elect Linda Adamany Mgmt For For For Voted Coeur d'Alene Corporation United States 05/14/2013 Annual 03/11/2013 CDE CUSIP Elect Kevin S. Crutchfield Mgmt For For For Voted Coeur d'Alene Corporation United States 05/14/2013 Annual 03/11/2013 CDE CUSIP Elect Sebastian Edwards Mgmt For For For Voted Coeur d'Alene Corporation United States 05/14/2013 Annual 03/11/2013 CDE CUSIP Elect Randolph Gress Mgmt For For For Voted Coeur d'Alene Corporation United States 05/14/2013 Annual 03/11/2013 CDE CUSIP Elect Mitchell J. Krebs Mgmt For For For Voted Coeur d'Alene Corporation United States 05/14/2013 Annual 03/11/2013 CDE CUSIP Elect Robert E. Mellor Mgmt For For For Voted Coeur d'Alene Corporation United States 05/14/2013 Annual 03/11/2013 CDE CUSIP Elect John H. Robinson Mgmt For For For Voted Coeur d'Alene Corporation United States 05/14/2013 Annual 03/11/2013 CDE CUSIP Elect J. Kenneth Thompson Mgmt For For For Voted Coeur d'Alene Corporation United States 05/14/2013 Annual 03/11/2013 CDE CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Coeur d'Alene Corporation United States 05/14/2013 Annual 03/11/2013 CDE CUSIP 3 Ratification of Auditor Mgmt For For For Voted Coeur d'Alene Corporation United States 05/14/2013 Annual 03/11/2013 CDE CUSIP 4 Reincorporation from Idaho to Delaware Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 1 Elect Nikesh Arora Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 2 Elect John T. Cahill Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 3 Elect Ian M. Cook Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 4 Elect Helene D. Gayle Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 5 Elect Ellen M. Hancock Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 6 Elect Joseph Jimenez Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 7 Elect Richard J. Kogan Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 8 Elect Delano E. Lewis Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 9 Elect J. Pedro Reinhard Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 10 Elect Stephen I. Sadove Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 11 Ratification of Auditor Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 13 2013 Incentive Compensation Plan Mgmt For For For Voted Colgate-Palmolive Company United States 05/10/2013 Annual 03/11/2013 CL CUSIP 14 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Columbia Banking System, Inc. United States 03/18/2013 Special 01/22/2013 COLB CUSIP 1 Merger/Acquisition Mgmt For For For Voted Columbia Banking System, Inc. United States 03/18/2013 Special 01/22/2013 COLB CUSIP 2 Right to Adjourn Meeting Mgmt For For For Voted Columbia Banking System, Inc. United States 04/24/2013 Annual 03/06/2013 COLB CUSIP 1 Elect David A. Dietzler Mgmt For For For Voted Columbia Banking System, Inc. United States 04/24/2013 Annual 03/06/2013 COLB CUSIP 2 Elect Melanie J. Dressel Mgmt For For For Voted Columbia Banking System, Inc. United States 04/24/2013 Annual 03/06/2013 COLB CUSIP 3 Elect John P. Folsom Mgmt For For For Voted Columbia Banking System, Inc. United States 04/24/2013 Annual 03/06/2013 COLB CUSIP 4 Elect Frederick M. Goldberg Mgmt For For For Voted Columbia Banking System, Inc. United States 04/24/2013 Annual 03/06/2013 COLB CUSIP 5 Elect Thomas M. Hulbert Mgmt For For For Voted Columbia Banking System, Inc. United States 04/24/2013 Annual 03/06/2013 COLB CUSIP 6 Elect Michelle M. Lantow Mgmt For For For Voted Columbia Banking System, Inc. United States 04/24/2013 Annual 03/06/2013 COLB CUSIP 7 Elect S. Mae Fujita Numata Mgmt For For For Voted Columbia Banking System, Inc. United States 04/24/2013 Annual 03/06/2013 COLB CUSIP 8 Elect Daniel C. Regis Mgmt For For For Voted Columbia Banking System, Inc. United States 04/24/2013 Annual 03/06/2013 COLB CUSIP 9 Elect William T. Weyerhaeuser Mgmt For For For Voted Columbia Banking System, Inc. United States 04/24/2013 Annual 03/06/2013 COLB CUSIP 10 Elect James M. Will Mgmt For For For Voted Columbia Banking System, Inc. United States 04/24/2013 Annual 03/06/2013 COLB CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Columbia Banking System, Inc. United States 04/24/2013 Annual 03/06/2013 COLB CUSIP 12 Ratification of Auditor Mgmt For For For Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP Elect Kenneth J. Bacon Mgmt For Withhold Against Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP Elect Sheldon M. Bonovitz Mgmt For For For Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP Elect Joseph J. Collins Mgmt For For For Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP Elect J. Michael Cook Mgmt For For For Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP Elect Gerald L. Hassell Mgmt For For For Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP Elect Jeffrey A. Honickman Mgmt For For For Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP Elect Eduardo G. Mestre Mgmt For For For Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP Elect Brian L. Roberts Mgmt For For For Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP Elect Ralph J. Roberts Mgmt For For For Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP Elect Johnathan A. Rodgers Mgmt For For For Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP Elect Judith Rodin Mgmt For Withhold Against Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP 3 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against For Against Voted Comcast Corporation United States 05/15/2013 Annual 03/06/2013 CMCSA 20030N101 CUSIP 4 Sharheolder Proposal Regarding Recapitalization ShrHoldr Against For Against Voted Community Health Systems, Inc. United States 05/21/2013 Annual 03/22/2013 CYH CUSIP 1 Elect W. Larry Cash Mgmt For Against Against Voted Community Health Systems, Inc. United States 05/21/2013 Annual 03/22/2013 CYH CUSIP 2 Elect John A. Clerico Mgmt For Against Against Voted Community Health Systems, Inc. United States 05/21/2013 Annual 03/22/2013 CYH CUSIP 3 Elect James S. Ely III Mgmt For For For Voted Community Health Systems, Inc. United States 05/21/2013 Annual 03/22/2013 CYH CUSIP 4 Elect John A. Fry Mgmt For For For Voted Community Health Systems, Inc. United States 05/21/2013 Annual 03/22/2013 CYH CUSIP 5 Elect William N. Jennings Mgmt For For For Voted Community Health Systems, Inc. United States 05/21/2013 Annual 03/22/2013 CYH CUSIP 6 Elect Julia B. North Mgmt For Against Against Voted Community Health Systems, Inc. United States 05/21/2013 Annual 03/22/2013 CYH CUSIP 7 Elect Wayne T. Smith Mgmt For For For Voted Community Health Systems, Inc. United States 05/21/2013 Annual 03/22/2013 CYH CUSIP 8 Elect H. Mitchell Watson, Jr. Mgmt For Against Against Voted Community Health Systems, Inc. United States 05/21/2013 Annual 03/22/2013 CYH CUSIP 9 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Community Health Systems, Inc. United States 05/21/2013 Annual 03/22/2013 CYH CUSIP 10 Amendment to the 2009 Stock Option and Award Plan Mgmt For For For Voted Community Health Systems, Inc. United States 05/21/2013 Annual 03/22/2013 CYH CUSIP 11 Ratification of Auditor Mgmt For For For Voted Comstock Resources, Inc. United States 05/07/2013 Annual 03/20/2013 CRK CUSIP Elect Cecil E. Martin, Jr. Mgmt For Withhold Against Voted Comstock Resources, Inc. United States 05/07/2013 Annual 03/20/2013 CRK CUSIP Elect Nancy E. Underwood Mgmt For Withhold Against Voted Comstock Resources, Inc. United States 05/07/2013 Annual 03/20/2013 CRK CUSIP 2 Ratification of Auditor Mgmt For For For Voted Comstock Resources, Inc. United States 05/07/2013 Annual 03/20/2013 CRK CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Comstock Resources, Inc. United States 05/07/2013 Annual 03/20/2013 CRK CUSIP 4 Amendment to the 2009 Long-Term Incentive Plan Mgmt For For For Voted Comtech Telecommunications Corp. United States 01/09/2013 Annual 11/13/2012 CMTL CUSIP Elect Richard Goldberg Mgmt For Withhold Against Voted Comtech Telecommunications Corp. United States 01/09/2013 Annual 11/13/2012 CMTL CUSIP Elect Robert Paul Mgmt For For For Voted Comtech Telecommunications Corp. United States 01/09/2013 Annual 11/13/2012 CMTL CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Comtech Telecommunications Corp. United States 01/09/2013 Annual 11/13/2012 CMTL CUSIP 3 Ratification of Auditor Mgmt For For For Voted Conn's, Inc. United States 06/04/2013 Annual 04/08/2013 CONN CUSIP Elect Jon E. M. Jacoby Mgmt For Withhold Against Voted Conn's, Inc. United States 06/04/2013 Annual 04/08/2013 CONN CUSIP Elect Kelly M. Malson Mgmt For For For Voted Conn's, Inc. United States 06/04/2013 Annual 04/08/2013 CONN CUSIP Elect Bob L. Martin Mgmt For For For Voted Conn's, Inc. United States 06/04/2013 Annual 04/08/2013 CONN CUSIP Elect Douglas H. Martin Mgmt For For For Voted Conn's, Inc. United States 06/04/2013 Annual 04/08/2013 CONN CUSIP Elect David Schofman Mgmt For For For Voted Conn's, Inc. United States 06/04/2013 Annual 04/08/2013 CONN CUSIP Elect Scott L. Thompson Mgmt For For For Voted Conn's, Inc. United States 06/04/2013 Annual 04/08/2013 CONN CUSIP Elect Theodore M. Wright Mgmt For For For Voted Conn's, Inc. United States 06/04/2013 Annual 04/08/2013 CONN CUSIP 2 Ratification of Auditor Mgmt For For For Voted Conn's, Inc. United States 06/04/2013 Annual 04/08/2013 CONN CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Conn's, Inc. United States 06/04/2013 Annual 04/08/2013 CONN CUSIP 4 Transaction of Other Business Mgmt For Against Against Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 1 Elect Richard L. Armitage Mgmt For For For Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 2 Elect Richard H. Auchinleck Mgmt For For For Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 3 Elect James E. Copeland, Jr. Mgmt For For For Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 4 Elect Jody L Freeman Mgmt For For For Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 5 Elect Gay Huey Evans Mgmt For For For Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 6 Elect Ryan M. Lance Mgmt For For For Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 7 Elect Mohd H. Marican Mgmt For For For Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 8 Elect Robert A. Niblock Mgmt For For For Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 9 Elect Harald J. Norvik Mgmt For For For Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 10 Elect William E. Wade, Jr. Mgmt For For For Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 11 Ratification of Auditor Mgmt For Against Against Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 12 Advisory Vote on Executive Compensation Mgmt For Against Against Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 13 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 14 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against Against For Voted ConocoPhillips United States 05/14/2013 Annual 03/15/2013 COP 20825C104 CUSIP 15 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy ShrHoldr Against For Against Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 1 Elect Kevin Burke Mgmt For For For Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 2 Elect Vincent A. Calarco Mgmt For For For Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 3 Elect George Campbell, Jr. Mgmt For Against Against Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 4 Elect Gordon J. Davis Mgmt For For For Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 5 Elect Michael J. Del Giudice Mgmt For For For Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 6 Elect Ellen V. Futter Mgmt For Against Against Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 7 Elect John F. Hennessy III Mgmt For For For Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 8 Elect John F. Killian Mgmt For For For Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 9 Elect Eugene R. McGrath Mgmt For For For Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 10 Elect Sally H. Pinero Mgmt For For For Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 11 Elect Michael W. Ranger Mgmt For For For Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 12 Elect L. Frederick Sutherland Mgmt For For For Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 13 Ratification of Auditor Mgmt For For For Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 14 Long Term Incentive Plan Mgmt For For For Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Consolidated Edison, Inc. United States 05/20/2013 Annual 03/22/2013 ED CUSIP 16 Shareholder Proposal Regarding Compensation Benchmarking ShrHoldr Against Against For Voted Contango Oil & Gas Company United States 11/29/2012 Annual 10/08/2012 MCF 21075N204 CUSIP 1 Elect Kenneth Peak Mgmt For For For Voted Contango Oil & Gas Company United States 11/29/2012 Annual 10/08/2012 MCF 21075N204 CUSIP 2 Elect B.A. Berilgen Mgmt For For For Voted Contango Oil & Gas Company United States 11/29/2012 Annual 10/08/2012 MCF 21075N204 CUSIP 3 Elect Jay Brehmer Mgmt For For For Voted Contango Oil & Gas Company United States 11/29/2012 Annual 10/08/2012 MCF 21075N204 CUSIP 4 Elect Brad Juneau Mgmt For For For Voted Contango Oil & Gas Company United States 11/29/2012 Annual 10/08/2012 MCF 21075N204 CUSIP 5 Elect Charles Reimer Mgmt For For For Voted Contango Oil & Gas Company United States 11/29/2012 Annual 10/08/2012 MCF 21075N204 CUSIP 6 Elect Steven Schoonover Mgmt For Against Against Voted Contango Oil & Gas Company United States 11/29/2012 Annual 10/08/2012 MCF 21075N204 CUSIP 7 Advisory Vote on Executive Compensation Mgmt For For For Voted Contango Oil & Gas Company United States 11/29/2012 Annual 10/08/2012 MCF 21075N204 CUSIP 8 Ratification of Auditor Mgmt For For For Voted Costco Wholesale Corporation United States 01/24/2013 Annual 11/23/2012 COST 22160K105 CUSIP Elect Benjamin Carson, Sr. Mgmt For For For Voted Costco Wholesale Corporation United States 01/24/2013 Annual 11/23/2012 COST 22160K105 CUSIP Elect William Gates Mgmt For For For Voted Costco Wholesale Corporation United States 01/24/2013 Annual 11/23/2012 COST 22160K105 CUSIP Elect Hamilton James Mgmt For For For Voted Costco Wholesale Corporation United States 01/24/2013 Annual 11/23/2012 COST 22160K105 CUSIP Elect W. Craig Jelinek Mgmt For For For Voted Costco Wholesale Corporation United States 01/24/2013 Annual 11/23/2012 COST 22160K105 CUSIP Elect Jill Ruckelshaus Mgmt For For For Voted Costco Wholesale Corporation United States 01/24/2013 Annual 11/23/2012 COST 22160K105 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Costco Wholesale Corporation United States 01/24/2013 Annual 11/23/2012 COST 22160K105 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Costco Wholesale Corporation United States 01/24/2013 Annual 11/23/2012 COST 22160K105 CUSIP 4 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Voted Crosstex Energy, Inc. United States 05/09/2013 Annual 03/21/2013 XTXI 22765Y104 CUSIP Elect Bryan H. Lawrence Mgmt For For For Voted Crosstex Energy, Inc. United States 05/09/2013 Annual 03/21/2013 XTXI 22765Y104 CUSIP Elect Cecil E. Martin, Jr. Mgmt For For For Voted Crosstex Energy, Inc. United States 05/09/2013 Annual 03/21/2013 XTXI 22765Y104 CUSIP Elect James C. Crain Mgmt For For For Voted Crosstex Energy, Inc. United States 05/09/2013 Annual 03/21/2013 XTXI 22765Y104 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Crosstex Energy, Inc. United States 05/09/2013 Annual 03/21/2013 XTXI 22765Y104 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Crosstex Energy, Inc. United States 05/09/2013 Annual 03/21/2013 XTXI 22765Y104 CUSIP 4 Amendment to the 2009 Long-term Incentive Plan Mgmt For For For Voted Crosstex Energy, Inc. United States 05/09/2013 Annual 03/21/2013 XTXI 22765Y104 CUSIP 5 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHoldr Against Against For Voted Crown Castle International Corp. United States 05/23/2013 Annual 03/25/2013 CCI CUSIP 1 Elect Edward C. Hutcheson, Jr. Mgmt For For For Voted Crown Castle International Corp. United States 05/23/2013 Annual 03/25/2013 CCI CUSIP 2 Elect J. Landis Martin Mgmt For For For Voted Crown Castle International Corp. United States 05/23/2013 Annual 03/25/2013 CCI CUSIP 3 Elect W. Benjamin Moreland Mgmt For For For Voted Crown Castle International Corp. United States 05/23/2013 Annual 03/25/2013 CCI CUSIP 4 Ratification of Auditor Mgmt For For For Voted Crown Castle International Corp. United States 05/23/2013 Annual 03/25/2013 CCI CUSIP 5 2013 Long-Term Incentive Plan Mgmt For Against Against Voted Crown Castle International Corp. United States 05/23/2013 Annual 03/25/2013 CCI CUSIP 6 Repeal of Classified Board Mgmt For For For Voted Crown Castle International Corp. United States 05/23/2013 Annual 03/25/2013 CCI CUSIP 7 Advisory Vote on Executive Compensation Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP Elect R. Denny Alexander Mgmt For Withhold Against Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP Elect Carlos Alvarez Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP Elect Royce S. Caldwell Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP Elect Crawford H. Edwards Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP Elect Ruben M. Escobedo Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP Elect Richard W. Evans, Jr. Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP Elect Patrick B. Frost Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP Elect David J. Haemisegger Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP Elect Karen E. Jennings Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP Elect Richard M. Kleberg III Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP Elect Charles W. Matthews Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP Elect Ida Clement Steen Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP Elect Horace Wilkins, Jr. Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP 2 Amendment to the 2005 Omnibus Incentive Plan Mgmt For Against Against Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP 3 Ratification of Auditor Mgmt For For For Voted Cullen/Frost Bankers, Inc. United States 04/25/2013 Annual 03/06/2013 CFR CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted CVB Financial Corp. United States 05/15/2013 Annual 03/22/2013 CVBF CUSIP Elect George A. Borba, Jr. Mgmt For For For Voted CVB Financial Corp. United States 05/15/2013 Annual 03/22/2013 CVBF CUSIP Elect Stephen A. Del Guercio Mgmt For For For Voted CVB Financial Corp. United States 05/15/2013 Annual 03/22/2013 CVBF CUSIP Elect Robert M. Jacoby Mgmt For For For Voted CVB Financial Corp. United States 05/15/2013 Annual 03/22/2013 CVBF CUSIP Elect Ronald O. Kruse Mgmt For For For Voted CVB Financial Corp. United States 05/15/2013 Annual 03/22/2013 CVBF CUSIP Elect Christopher D. Myers Mgmt For For For Voted CVB Financial Corp. United States 05/15/2013 Annual 03/22/2013 CVBF CUSIP Elect Raymond V. O'Brien III Mgmt For For For Voted CVB Financial Corp. United States 05/15/2013 Annual 03/22/2013 CVBF CUSIP Elect San E. Vaccaro Mgmt For For For Voted CVB Financial Corp. United States 05/15/2013 Annual 03/22/2013 CVBF CUSIP Elect D. Linn Wiley Mgmt For For For Voted CVB Financial Corp. United States 05/15/2013 Annual 03/22/2013 CVBF CUSIP 2 Ratification of Auditor Mgmt For For For Voted CVR Energy, Inc. United States 07/17/2012 Annual 06/22/2012 CVI 12662P108 CUSIP Elect Bob Alexander Mgmt For For For Voted CVR Energy, Inc. United States 07/17/2012 Annual 06/22/2012 CVI 12662P108 CUSIP Elect SungHwan Cho Mgmt For Withhold Against Voted CVR Energy, Inc. United States 07/17/2012 Annual 06/22/2012 CVI 12662P108 CUSIP Elect Carl Icahn Mgmt For For For Voted CVR Energy, Inc. United States 07/17/2012 Annual 06/22/2012 CVI 12662P108 CUSIP Elect Vincent Intrieri Mgmt For For For Voted CVR Energy, Inc. United States 07/17/2012 Annual 06/22/2012 CVI 12662P108 CUSIP Elect John Lipinski Mgmt For Withhold Against Voted CVR Energy, Inc. United States 07/17/2012 Annual 06/22/2012 CVI 12662P108 CUSIP Elect Samuel Merksamer Mgmt For For For Voted CVR Energy, Inc. United States 07/17/2012 Annual 06/22/2012 CVI 12662P108 CUSIP Elect Stephen Mongillo Mgmt For For For Voted CVR Energy, Inc. United States 07/17/2012 Annual 06/22/2012 CVI 12662P108 CUSIP Elect Daniel Ninivaggi Mgmt For Withhold Against Voted CVR Energy, Inc. United States 07/17/2012 Annual 06/22/2012 CVI 12662P108 CUSIP Elect James Strock Mgmt For For For Voted CVR Energy, Inc. United States 07/17/2012 Annual 06/22/2012 CVI 12662P108 CUSIP Elect Glenn Zander Mgmt For For For Voted CVR Energy, Inc. United States 07/17/2012 Annual 06/22/2012 CVI 12662P108 CUSIP 2 Ratification of Auditor Mgmt For For For Voted CVR Energy, Inc. United States 07/17/2012 Annual 06/22/2012 CVI 12662P108 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 1 Elect C. David Brown II Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 2 Elect David W. Dorman Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 3 Elect Anne M. Finucane Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 4 Elect Kristen E. Gibney Williams Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 5 Elect Larry J. Merlo Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 6 Elect Jean-Pierre Millon Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 7 Elect Richard J. Swift Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 8 Elect William C. Weldon Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 9 Elect Tony L. White Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 10 Ratification of Auditor Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 12 Amendment to the 2007 Employee Stock Purchase Plan Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 13 Reduction of Voting Thresholds in the Fair Price Provision Mgmt For For For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 14 Shareholder Proposal Regarding Report on Political Spending ShrHoldr Against Against For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 15 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against Against For Voted CVS Caremark Corporation United States 05/09/2013 Annual 03/13/2013 CVS CUSIP 16 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Cytec Industries Inc. United States 04/18/2013 Annual 02/22/2013 CYT CUSIP 1 Elect Chris A. Davis Mgmt For For For Voted Cytec Industries Inc. United States 04/18/2013 Annual 02/22/2013 CYT CUSIP 2 Elect Shane D. Fleming Mgmt For For For Voted Cytec Industries Inc. United States 04/18/2013 Annual 02/22/2013 CYT CUSIP 3 Elect Louis L. Hoynes, Jr. Mgmt For For For Voted Cytec Industries Inc. United States 04/18/2013 Annual 02/22/2013 CYT CUSIP 4 Elect William P. Powell Mgmt For For For Voted Cytec Industries Inc. United States 04/18/2013 Annual 02/22/2013 CYT CUSIP 5 Ratification of Auditor Mgmt For For For Voted Cytec Industries Inc. United States 04/18/2013 Annual 02/22/2013 CYT CUSIP 6 Advisory Vote on Executive Compensation Mgmt For For For Voted Danaher Corporation United States 05/07/2013 Annual 03/08/2013 DHR CUSIP 1 Elect Donald J. Ehrlich Mgmt For For For Voted Danaher Corporation United States 05/07/2013 Annual 03/08/2013 DHR CUSIP 2 Elect Linda P. Hefner Mgmt For For For Voted Danaher Corporation United States 05/07/2013 Annual 03/08/2013 DHR CUSIP 3 Elect Teri List-Stoll Mgmt For For For Voted Danaher Corporation United States 05/07/2013 Annual 03/08/2013 DHR CUSIP 4 Elect Walter G. Lohr, Jr. Mgmt For Against Against Voted Danaher Corporation United States 05/07/2013 Annual 03/08/2013 DHR CUSIP 5 Elect Steven M. Rales Mgmt For For For Voted Danaher Corporation United States 05/07/2013 Annual 03/08/2013 DHR CUSIP 6 Elect John T. Schwieters Mgmt For For For Voted Danaher Corporation United States 05/07/2013 Annual 03/08/2013 DHR CUSIP 7 Elect Alan G. Spoon Mgmt For For For Voted Danaher Corporation United States 05/07/2013 Annual 03/08/2013 DHR CUSIP 8 Ratification of Auditor Mgmt For For For Voted Danaher Corporation United States 05/07/2013 Annual 03/08/2013 DHR CUSIP 9 Amendment to the 2007 Stock Incentive Plan Mgmt For For For Voted Danaher Corporation United States 05/07/2013 Annual 03/08/2013 DHR CUSIP 10 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Danaher Corporation United States 05/07/2013 Annual 03/08/2013 DHR CUSIP 11 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Danaher Corporation United States 05/07/2013 Annual 03/08/2013 DHR CUSIP 12 Shareholder Proposal Regarding Political Spending Report ShrHoldr Against For Against Voted Datalink Corporation United States 05/22/2013 Annual 04/01/2013 DTLK CUSIP Elect Brent G. Blackey Mgmt For For For Voted Datalink Corporation United States 05/22/2013 Annual 04/01/2013 DTLK CUSIP Elect Paul F. Lidsky Mgmt For For For Voted Datalink Corporation United States 05/22/2013 Annual 04/01/2013 DTLK CUSIP Elect Margaret A. Loftus Mgmt For For For Voted Datalink Corporation United States 05/22/2013 Annual 04/01/2013 DTLK CUSIP Elect Greg R. Meland Mgmt For For For Voted Datalink Corporation United States 05/22/2013 Annual 04/01/2013 DTLK CUSIP Elect J. Patrick O'Halloran Mgmt For For For Voted Datalink Corporation United States 05/22/2013 Annual 04/01/2013 DTLK CUSIP Elect James E. Ousley Mgmt For For For Voted Datalink Corporation United States 05/22/2013 Annual 04/01/2013 DTLK CUSIP Elect Robert M. Price Mgmt For For For Voted Datalink Corporation United States 05/22/2013 Annual 04/01/2013 DTLK CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Datalink Corporation United States 05/22/2013 Annual 04/01/2013 DTLK CUSIP 3 Ratification of Auditor Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 1 Elect Richard H. Anderson Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 2 Elect Edward H. Bastian Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 3 Elect Roy J. Bostock Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 4 Elect John S. Brinzo Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 5 Elect Daniel A. Carp Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 6 Elect David G. DeWalt Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 7 Elect William H. Easter III Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 8 Elect Mickey P. Foret Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 9 Elect Shirley C. Franklin Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 10 Elect David R. Goode Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 11 Elect George N. Mattson Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 12 Elect Paula Rosput Reynolds Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 13 Elect Kenneth C. Rogers Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 14 Elect Kenneth B. Woodrow Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 16 Ratification of Auditor Mgmt For For For Voted Delta Air Lines, Inc. United States 06/27/2013 Annual 05/03/2013 DAL CUSIP 17 Shareholder Proposal Regarding Retention of Shares ShrHoldr Against Against For Voted Delta Apparel, Inc. United States 11/08/2012 Annual 09/14/2012 DLA CUSIP Elect James Cochran Mgmt For For For Voted Delta Apparel, Inc. United States 11/08/2012 Annual 09/14/2012 DLA CUSIP Elect Sam Cortez Mgmt For For For Voted Delta Apparel, Inc. United States 11/08/2012 Annual 09/14/2012 DLA CUSIP Elect Elizabeth Gatewood Mgmt For For For Voted Delta Apparel, Inc. United States 11/08/2012 Annual 09/14/2012 DLA CUSIP Elect G. Jay Gogue Mgmt For For For Voted Delta Apparel, Inc. United States 11/08/2012 Annual 09/14/2012 DLA CUSIP Elect Robert Humphreys Mgmt For For For Voted Delta Apparel, Inc. United States 11/08/2012 Annual 09/14/2012 DLA CUSIP Elect David Peterson Mgmt For For For Voted Delta Apparel, Inc. United States 11/08/2012 Annual 09/14/2012 DLA CUSIP Elect Suzanne Rudy Mgmt For For For Voted Delta Apparel, Inc. United States 11/08/2012 Annual 09/14/2012 DLA CUSIP Elect Robert Staton Mgmt For For For Voted Delta Apparel, Inc. United States 11/08/2012 Annual 09/14/2012 DLA CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Devon Energy Corporation United States 06/05/2013 Annual 04/08/2013 DVN 25179M103 CUSIP Elect Robert H. Henry Mgmt For Withhold Against Voted Devon Energy Corporation United States 06/05/2013 Annual 04/08/2013 DVN 25179M103 CUSIP Elect John A. Hill Mgmt For For For Voted Devon Energy Corporation United States 06/05/2013 Annual 04/08/2013 DVN 25179M103 CUSIP Elect Michael M. Kanovsky Mgmt For For For Voted Devon Energy Corporation United States 06/05/2013 Annual 04/08/2013 DVN 25179M103 CUSIP Elect Robert A. Mosbacher, Jr. Mgmt For For For Voted Devon Energy Corporation United States 06/05/2013 Annual 04/08/2013 DVN 25179M103 CUSIP Elect J. Larry Nichols Mgmt For For For Voted Devon Energy Corporation United States 06/05/2013 Annual 04/08/2013 DVN 25179M103 CUSIP Elect Duane C. Radtke Mgmt For For For Voted Devon Energy Corporation United States 06/05/2013 Annual 04/08/2013 DVN 25179M103 CUSIP Elect Mary P. Ricciardello Mgmt For For For Voted Devon Energy Corporation United States 06/05/2013 Annual 04/08/2013 DVN 25179M103 CUSIP Elect John Richels Mgmt For For For Voted Devon Energy Corporation United States 06/05/2013 Annual 04/08/2013 DVN 25179M103 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Devon Energy Corporation United States 06/05/2013 Annual 04/08/2013 DVN 25179M103 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Devon Energy Corporation United States 06/05/2013 Annual 04/08/2013 DVN 25179M103 CUSIP 4 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Against Voted Devon Energy Corporation United States 06/05/2013 Annual 04/08/2013 DVN 25179M103 CUSIP 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Voted Devon Energy Corporation United States 06/05/2013 Annual 04/08/2013 DVN 25179M103 CUSIP 6 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted DFC Global Corp. United States 11/08/2012 Annual 09/21/2012 DLLR 23324T107 CUSIP Elect David Jessick Mgmt For For For Voted DFC Global Corp. United States 11/08/2012 Annual 09/21/2012 DLLR 23324T107 CUSIP Elect Michael Kooper Mgmt For Withhold Against Voted DFC Global Corp. United States 11/08/2012 Annual 09/21/2012 DLLR 23324T107 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted DFC Global Corp. United States 11/08/2012 Annual 09/21/2012 DLLR 23324T107 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Dillard's, Inc. United States 05/18/2013 Annual 03/21/2013 DDS CUSIP 1 Elect Frank R. Mori Mgmt For For For Voted Dillard's, Inc. United States 05/18/2013 Annual 03/21/2013 DDS CUSIP 2 Elect Reynie Rutledge Mgmt For For For Voted Dillard's, Inc. United States 05/18/2013 Annual 03/21/2013 DDS CUSIP 3 Elect J.C. Watts, Jr. Mgmt For For For Voted Dillard's, Inc. United States 05/18/2013 Annual 03/21/2013 DDS CUSIP 4 Elect Nick White Mgmt For For For Voted Dillard's, Inc. United States 05/18/2013 Annual 03/21/2013 DDS CUSIP 5 Ratification of Auditor Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 1 Elect Neil R. Austrian Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 2 Elect Ralph F. Boyd, Jr. Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 3 Elect Abelardo E. Bru Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 4 Elect David B. Dillon Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 5 Elect Samuel A. DiPiazza, Jr. Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 6 Elect Dixon R. Doll Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 7 Elect Charles R. Lee Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 8 Elect Peter A. Lund Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 9 Elect Nancy S. Newcomb Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 10 Elect Lorrie M. Norrington Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 11 Elect Michael D. White Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 12 Ratification of Auditor Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 14 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against For Against Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted DIRECTV United States 05/02/2013 Annual 03/04/2013 DTV 25490A309 CUSIP 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Discover Financial Services United States 04/17/2013 Annual 02/19/2013 DFS CUSIP 1 Elect Jeffrey S. Aronin Mgmt For For For Voted Discover Financial Services United States 04/17/2013 Annual 02/19/2013 DFS CUSIP 2 Elect Mary K. Bush Mgmt For For For Voted Discover Financial Services United States 04/17/2013 Annual 02/19/2013 DFS CUSIP 3 Elect Gregory C. Case Mgmt For For For Voted Discover Financial Services United States 04/17/2013 Annual 02/19/2013 DFS CUSIP 4 Elect Cynthia A. Glassman Mgmt For For For Voted Discover Financial Services United States 04/17/2013 Annual 02/19/2013 DFS CUSIP 5 Elect Richard H. Lenny Mgmt For For For Voted Discover Financial Services United States 04/17/2013 Annual 02/19/2013 DFS CUSIP 6 Elect Thomas G. Maheras Mgmt For For For Voted Discover Financial Services United States 04/17/2013 Annual 02/19/2013 DFS CUSIP 7 Elect Michael H. Moskow Mgmt For For For Voted Discover Financial Services United States 04/17/2013 Annual 02/19/2013 DFS CUSIP 8 Elect David W. Nelms Mgmt For For For Voted Discover Financial Services United States 04/17/2013 Annual 02/19/2013 DFS CUSIP 9 Elect E. Follin Smith Mgmt For For For Voted Discover Financial Services United States 04/17/2013 Annual 02/19/2013 DFS CUSIP 10 Elect Mark A. Thierer Mgmt For For For Voted Discover Financial Services United States 04/17/2013 Annual 02/19/2013 DFS CUSIP 11 Elect Lawrence A. Weinbach Mgmt For For For Voted Discover Financial Services United States 04/17/2013 Annual 02/19/2013 DFS CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Discover Financial Services United States 04/17/2013 Annual 02/19/2013 DFS CUSIP 13 Ratification of Auditor Mgmt For For For Voted DISH Network Corporation United States 05/02/2013 Annual 03/07/2013 DISH 25470M109 CUSIP Elect Joseph P. Clayton Mgmt For For For Voted DISH Network Corporation United States 05/02/2013 Annual 03/07/2013 DISH 25470M109 CUSIP Elect James DeFranco Mgmt For For For Voted DISH Network Corporation United States 05/02/2013 Annual 03/07/2013 DISH 25470M109 CUSIP Elect Cantey M. Ergen Mgmt For For For Voted DISH Network Corporation United States 05/02/2013 Annual 03/07/2013 DISH 25470M109 CUSIP Elect Charles W. Ergen Mgmt For For For Voted DISH Network Corporation United States 05/02/2013 Annual 03/07/2013 DISH 25470M109 CUSIP Elect Steven R. Goodbarn Mgmt For For For Voted DISH Network Corporation United States 05/02/2013 Annual 03/07/2013 DISH 25470M109 CUSIP Elect Gary S. Howard Mgmt For For For Voted DISH Network Corporation United States 05/02/2013 Annual 03/07/2013 DISH 25470M109 CUSIP Elect David K. Moskowitz Mgmt For For For Voted DISH Network Corporation United States 05/02/2013 Annual 03/07/2013 DISH 25470M109 CUSIP Elect Tom A. Ortolf Mgmt For For For Voted DISH Network Corporation United States 05/02/2013 Annual 03/07/2013 DISH 25470M109 CUSIP Elect Carl E. Vogel Mgmt For For For Voted DISH Network Corporation United States 05/02/2013 Annual 03/07/2013 DISH 25470M109 CUSIP 2 Ratification of Auditor Mgmt For For For Voted DISH Network Corporation United States 05/02/2013 Annual 03/07/2013 DISH 25470M109 CUSIP 3 Amendment to the Employee Stock Purchase Plan Mgmt For For For Voted Dollar General Corporation United States 05/29/2013 Annual 03/21/2013 DG CUSIP Elect Raj Agrawal Mgmt For Withhold Against Voted Dollar General Corporation United States 05/29/2013 Annual 03/21/2013 DG CUSIP Elect Warren F. Bryant Mgmt For For For Voted Dollar General Corporation United States 05/29/2013 Annual 03/21/2013 DG CUSIP Elect Michael M. Calbert Mgmt For For For Voted Dollar General Corporation United States 05/29/2013 Annual 03/21/2013 DG CUSIP Elect Sandra B. Cochran Mgmt For Withhold Against Voted Dollar General Corporation United States 05/29/2013 Annual 03/21/2013 DG CUSIP Elect Richard W. Dreiling Mgmt For For For Voted Dollar General Corporation United States 05/29/2013 Annual 03/21/2013 DG CUSIP Elect Patricia Fili-Krushel Mgmt For For For Voted Dollar General Corporation United States 05/29/2013 Annual 03/21/2013 DG CUSIP Elect Adrian Jones Mgmt For Withhold Against Voted Dollar General Corporation United States 05/29/2013 Annual 03/21/2013 DG CUSIP Elect William C. Rhodes III Mgmt For For For Voted Dollar General Corporation United States 05/29/2013 Annual 03/21/2013 DG CUSIP Elect David B. Rickard Mgmt For For For Voted Dollar General Corporation United States 05/29/2013 Annual 03/21/2013 DG CUSIP 2 Adoption of Majority Vote for Election of Directors Mgmt For For For Voted Dollar General Corporation United States 05/29/2013 Annual 03/21/2013 DG CUSIP 3 Ratification of Auditor Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 1 Elect William P. Barr Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 2 Elect Peter W. Brown Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 3 Elect Helen E. Dragas Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 4 Elect James O. Ellis, Jr. Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 5 Elect Thomas F. Farrell II Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 6 Elect John W. Harris Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 7 Elect Robert S. Jepson, Jr. Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 8 Elect Mark J. Kington Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 9 Elect Pamela L. Royal Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 10 Elect Robert H. Spilman, Jr. Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 11 Elect Michael E. Szymanczyk Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 12 Elect David A. Wollard Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 13 Ratification of Auditor Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 15 Amendment to Bylaws Regarding the Right to Call Special Meetings Mgmt For For For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 16 Shareholder Proposal Regarding Mountaintop Removal Coal Mining ShrHoldr Against Against For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 17 Shareholder Proposal Regarding Linking Pay to Sustainability ShrHoldr Against Against For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 18 Shareholder Regarding Nuclear Fuel Storage and Safety ShrHoldr Against Against For Voted Dominion Resources, Inc. United States 05/03/2013 Annual 02/28/2013 D 25746U109 CUSIP 19 Shareholder Proposal Regarding Financial Risks of Climate Change ShrHoldr Against Against For Voted Dr Pepper Snapple Group, Inc. United States 05/16/2013 Annual 03/18/2013 DPS 2.61E+113 CUSIP 1 Elect John L. Adams Mgmt For For For Voted Dr Pepper Snapple Group, Inc. United States 05/16/2013 Annual 03/18/2013 DPS 2.61E+113 CUSIP 2 Elect Ronald G. Rogers Mgmt For For For Voted Dr Pepper Snapple Group, Inc. United States 05/16/2013 Annual 03/18/2013 DPS 2.61E+113 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Dr Pepper Snapple Group, Inc. United States 05/16/2013 Annual 03/18/2013 DPS 2.61E+113 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Dr Pepper Snapple Group, Inc. United States 05/16/2013 Annual 03/18/2013 DPS 2.61E+113 CUSIP 5 Re-Approval of the Material Terms under the Management Incentive Plan Mgmt For For For Voted DST Systems, Inc. United States 05/14/2013 Annual 03/15/2013 DST CUSIP Elect A. Edward Allinson Mgmt For For For Voted DST Systems, Inc. United States 05/14/2013 Annual 03/15/2013 DST CUSIP Elect Stephen C. Hooley Mgmt For For For Voted DST Systems, Inc. United States 05/14/2013 Annual 03/15/2013 DST CUSIP Elect Brent L. Law Mgmt For For For Voted DST Systems, Inc. United States 05/14/2013 Annual 03/15/2013 DST CUSIP 2 Ratification of Auditor Mgmt For For For Voted DST Systems, Inc. United States 05/14/2013 Annual 03/15/2013 DST CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted DTE Energy Company United States 05/02/2013 Annual 03/07/2013 DTE CUSIP Elect Gerard M. Anderson Mgmt For For For Voted DTE Energy Company United States 05/02/2013 Annual 03/07/2013 DTE CUSIP Elect David A. Brandon Mgmt For For For Voted DTE Energy Company United States 05/02/2013 Annual 03/07/2013 DTE CUSIP Elect Charles G. McClure, Jr. Mgmt For For For Voted DTE Energy Company United States 05/02/2013 Annual 03/07/2013 DTE CUSIP Elect Gail J. McGovern Mgmt For For For Voted DTE Energy Company United States 05/02/2013 Annual 03/07/2013 DTE CUSIP Elect James B. Nicholson Mgmt For For For Voted DTE Energy Company United States 05/02/2013 Annual 03/07/2013 DTE CUSIP Elect Charles W. Pryor, Jr. Mgmt For For For Voted DTE Energy Company United States 05/02/2013 Annual 03/07/2013 DTE CUSIP Elect Ruth G. Shaw Mgmt For Withhold Against Voted DTE Energy Company United States 05/02/2013 Annual 03/07/2013 DTE CUSIP 2 Ratification of Auditor Mgmt For For For Voted DTE Energy Company United States 05/02/2013 Annual 03/07/2013 DTE CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted DTE Energy Company United States 05/02/2013 Annual 03/07/2013 DTE CUSIP 4 Shareholder Proposal Regarding Report on Political Spending ShrHoldr Against Against For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect William Barnet III Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect G. Alex Bernhardt, Sr. Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect Michael G. Browning Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect Harris E. DeLoach, Jr. Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect Daniel R. DiMicco Mgmt For Withhold Against Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect John H. Forsgren Mgmt For Withhold Against Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect Ann Maynard Gray Mgmt For Withhold Against Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect James H. Hance, Jr. Mgmt For Withhold Against Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect John T. Herron Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect James B. Hyler, Jr. Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect E. Marie McKee Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect E. James Reinsch Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect James T. Rhodes Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect James E. Rogers Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect Carlos A. Saladrigas Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP Elect Philip R. Sharp Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP 4 Amended Short-Term Incentive Plan Mgmt For For For Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP 5 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Duke Energy Corporation United States 05/02/2013 Annual 03/05/2013 DUK 26441C204 CUSIP 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Voted DXP Enterprises, Inc. United States 06/20/2013 Annual 04/23/2013 DXPE CUSIP Elect David R. Little Mgmt For For For Voted DXP Enterprises, Inc. United States 06/20/2013 Annual 04/23/2013 DXPE CUSIP Elect Cletus Davis Mgmt For Withhold Against Voted DXP Enterprises, Inc. United States 06/20/2013 Annual 04/23/2013 DXPE CUSIP Elect Timothy P. Halter Mgmt For For For Voted DXP Enterprises, Inc. United States 06/20/2013 Annual 04/23/2013 DXPE CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 1 Elect Lamberto Andreotti Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 2 Elect Richard H. Brown Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 3 Elect Robert A. Brown Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 4 Elect Bertrand P. Collomb Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 5 Elect Curtis J. Crawford Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 6 Elect Alexander M. Cutler Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 7 Elect Eleuthere I. Du Pont Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 8 Elect Marillyn A. Hewson Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 9 Elect Lois D. Juliber Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 10 Elect Ellen J. Kullman Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 11 Elect Lee M. Thomas Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 12 Ratification of Auditor Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 14 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 15 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Against Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 16 Shareholder Proposal Regarding Genetically Modified Organisms ShrHoldr Against Against For Voted E.I. du Pont de Nemours and Company United States 04/24/2013 Annual 02/27/2013 DD CUSIP 17 Shareholder Proposal Regarding Report on Executive Compensation ShrHoldr Against Against For Voted EarthLink, Inc. United States 04/23/2013 Annual 03/06/2013 ELNK CUSIP 1 Elect Susan D. Bowick Mgmt For For For Voted EarthLink, Inc. United States 04/23/2013 Annual 03/06/2013 ELNK CUSIP 2 Elect S. Marce Fuller Mgmt For For For Voted EarthLink, Inc. United States 04/23/2013 Annual 03/06/2013 ELNK CUSIP 3 Elect Rolla P. Huff Mgmt For For For Voted EarthLink, Inc. United States 04/23/2013 Annual 03/06/2013 ELNK CUSIP 4 Elect David A. Koretz Mgmt For For For Voted EarthLink, Inc. United States 04/23/2013 Annual 03/06/2013 ELNK CUSIP 5 Elect Garry K. McGuire Mgmt For For For Voted EarthLink, Inc. United States 04/23/2013 Annual 03/06/2013 ELNK CUSIP 6 Elect Thomas E. Wheeler Mgmt For For For Voted EarthLink, Inc. United States 04/23/2013 Annual 03/06/2013 ELNK CUSIP 7 Elect M. Wayne Wisehart Mgmt For For For Voted EarthLink, Inc. United States 04/23/2013 Annual 03/06/2013 ELNK CUSIP 8 Advisory Vote on Executive Compensation Mgmt For For For Voted EarthLink, Inc. United States 04/23/2013 Annual 03/06/2013 ELNK CUSIP 9 Amendment to Advance Notice Requirement Mgmt For Against Against Voted EarthLink, Inc. United States 04/23/2013 Annual 03/06/2013 ELNK CUSIP 10 Ratification of Auditor Mgmt For Against Against Voted EBay Inc. United States 04/18/2013 Annual 03/13/2013 EBAY CUSIP 1 Elect David M. Moffett Mgmt For For For Voted EBay Inc. United States 04/18/2013 Annual 03/13/2013 EBAY CUSIP 2 Elect Richard T. Schlosberg, III Mgmt For For For Voted EBay Inc. United States 04/18/2013 Annual 03/13/2013 EBAY CUSIP 3 Elect Thomas J. Tierney Mgmt For For For Voted EBay Inc. United States 04/18/2013 Annual 03/13/2013 EBAY CUSIP 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted EBay Inc. United States 04/18/2013 Annual 03/13/2013 EBAY CUSIP 5 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted EBay Inc. United States 04/18/2013 Annual 03/13/2013 EBAY CUSIP 6 Shareholder Proposal Regarding Privacy and Data Security ShrHoldr Against Against For Voted EBay Inc. United States 04/18/2013 Annual 03/13/2013 EBAY CUSIP 7 Ratification of Auditor Mgmt For For For Voted Eli Lilly and Company United States 05/06/2013 Annual 03/01/2013 LLY CUSIP 1 Elect Ralph Alvarez Mgmt For For For Voted Eli Lilly and Company United States 05/06/2013 Annual 03/01/2013 LLY CUSIP 2 Elect Sir Winfried Bischoff Mgmt For For For Voted Eli Lilly and Company United States 05/06/2013 Annual 03/01/2013 LLY CUSIP 3 Elect R. David Hoover Mgmt For For For Voted Eli Lilly and Company United States 05/06/2013 Annual 03/01/2013 LLY CUSIP 4 Elect Franklyn G. Prendergast Mgmt For For For Voted Eli Lilly and Company United States 05/06/2013 Annual 03/01/2013 LLY CUSIP 5 Elect Kathi P. Seifert Mgmt For For For Voted Eli Lilly and Company United States 05/06/2013 Annual 03/01/2013 LLY CUSIP 6 Ratification of Auditor Mgmt For For For Voted Eli Lilly and Company United States 05/06/2013 Annual 03/01/2013 LLY CUSIP 7 Advisory Vote on Executive Compensation Mgmt For For For Voted Eli Lilly and Company United States 05/06/2013 Annual 03/01/2013 LLY CUSIP 8 Reapproval of Material Terms of Performance Goals for the 2002 Lilly Stock Plan Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 1 Elect Michael W. Brown Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 2 Elect Randolph L. Cowen Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 3 Elect Gail Deegan Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 4 Elect James S. DiStasio Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 5 Elect John R. Egan Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 6 Elect Edmund F. Kelly Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 7 Elect Jami Miscik Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 8 Elect Windle B. Priem Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 9 Elect Paul Sagan Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 10 Elect David N. Strohm Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 11 Elect Joseph M. Tucci Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 12 Ratification of Auditor Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 13 Advisory Vote on Executive Compensation Mgmt For Against Against Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 14 Amendment to the 2003 Stock Plan Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 15 Amendment to the 1989 Employee Stock Purchase Plan Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 16 Amendments to Articles and Bylaws Regarding Written Consent Mgmt For For For Voted EMC Corporation United States 05/01/2013 Annual 03/01/2013 EMC CUSIP 17 Shareholder Proposal Regarding Incorporation of Values in Political Spending ShrHoldr Against Against For Voted Emeritus Corporation United States 05/29/2013 Annual 04/01/2013 ESC CUSIP Elect Stanley L. Baty Mgmt For For For Voted Emeritus Corporation United States 05/29/2013 Annual 04/01/2013 ESC CUSIP Elect Granger Cobb Mgmt For For For Voted Emeritus Corporation United States 05/29/2013 Annual 04/01/2013 ESC CUSIP Elect Richard W. Macedonia Mgmt For For For Voted Emeritus Corporation United States 05/29/2013 Annual 04/01/2013 ESC CUSIP 2 Amendment to the 2006 Equity Incentive Plan Mgmt For For For Voted Emeritus Corporation United States 05/29/2013 Annual 04/01/2013 ESC CUSIP 3 Ratification of Auditor Mgmt For For For Voted Emerson Electric Co. United States 02/05/2013 Annual 11/27/2012 EMR CUSIP Elect Clemens Boersig Mgmt For For For Voted Emerson Electric Co. United States 02/05/2013 Annual 11/27/2012 EMR CUSIP Elect Joshua Bolton Mgmt For For For Voted Emerson Electric Co. United States 02/05/2013 Annual 11/27/2012 EMR CUSIP Elect Mathew Levatich Mgmt For For For Voted Emerson Electric Co. United States 02/05/2013 Annual 11/27/2012 EMR CUSIP Elect Randall Stephenson Mgmt For Withhold Against Voted Emerson Electric Co. United States 02/05/2013 Annual 11/27/2012 EMR CUSIP Elect August Busch III Mgmt For For For Voted Emerson Electric Co. United States 02/05/2013 Annual 11/27/2012 EMR CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Emerson Electric Co. United States 02/05/2013 Annual 11/27/2012 EMR CUSIP 3 Ratification of Auditor Mgmt For For For Voted Emerson Electric Co. United States 02/05/2013 Annual 11/27/2012 EMR CUSIP 4 Repeal of Classified Board Mgmt For For For Voted Emerson Electric Co. United States 02/05/2013 Annual 11/27/2012 EMR CUSIP 5 Shareholder Proposal Regarding Sustainability Report ShrHoldr Against Against For Voted Employers Holdings, Inc. United States 05/23/2013 Annual 03/27/2013 EIG CUSIP Elect Michael D. Rumbolz Mgmt For For For Voted Employers Holdings, Inc. United States 05/23/2013 Annual 03/27/2013 EIG CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Employers Holdings, Inc. United States 05/23/2013 Annual 03/27/2013 EIG CUSIP 3 Ratification of Auditor Mgmt For For For Voted Endo Health Solutions Inc. United States 05/22/2013 Annual 04/01/2013 ENDP 29264F205 CUSIP 1 Elect Roger H. Kimmel Mgmt For For For Voted Endo Health Solutions Inc. United States 05/22/2013 Annual 04/01/2013 ENDP 29264F205 CUSIP 2 Elect Rajiv De Silva Mgmt For For For Voted Endo Health Solutions Inc. United States 05/22/2013 Annual 04/01/2013 ENDP 29264F205 CUSIP 3 Elect John J. Delucca Mgmt For For For Voted Endo Health Solutions Inc. United States 05/22/2013 Annual 04/01/2013 ENDP 29264F205 CUSIP 4 Elect Nancy J. Hutson Mgmt For For For Voted Endo Health Solutions Inc. United States 05/22/2013 Annual 04/01/2013 ENDP 29264F205 CUSIP 5 Elect Michael Hyatt Mgmt For For For Voted Endo Health Solutions Inc. United States 05/22/2013 Annual 04/01/2013 ENDP 29264F205 CUSIP 6 Elect William P. Montague Mgmt For For For Voted Endo Health Solutions Inc. United States 05/22/2013 Annual 04/01/2013 ENDP 29264F205 CUSIP 7 Elect David B. Nash Mgmt For For For Voted Endo Health Solutions Inc. United States 05/22/2013 Annual 04/01/2013 ENDP 29264F205 CUSIP 8 Elect Joseph C. Scodari Mgmt For For For Voted Endo Health Solutions Inc. United States 05/22/2013 Annual 04/01/2013 ENDP 29264F205 CUSIP 9 Elect Jill D. Smith Mgmt For For For Voted Endo Health Solutions Inc. United States 05/22/2013 Annual 04/01/2013 ENDP 29264F205 CUSIP 10 Elect William F. Spengler Mgmt For For For Voted Endo Health Solutions Inc. United States 05/22/2013 Annual 04/01/2013 ENDP 29264F205 CUSIP 11 Ratification of Auditor Mgmt For For For Voted Endo Health Solutions Inc. United States 05/22/2013 Annual 04/01/2013 ENDP 29264F205 CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Energy XXI (Bermuda) Limited United States 11/06/2012 Annual 09/17/2012 EXXI G10082140 CUSIP Elect Paul Davison Mgmt For For For Voted Energy XXI (Bermuda) Limited United States 11/06/2012 Annual 09/17/2012 EXXI G10082140 CUSIP Elect Hill Feinberg Mgmt For For For Voted Energy XXI (Bermuda) Limited United States 11/06/2012 Annual 09/17/2012 EXXI G10082140 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP Elect Peter F. Benoist Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP Elect James J. Murphy, Jr. Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP Elect Michael A. DeCola Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP Elect William H. Downey Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP Elect John S. Eulich Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP Elect Robert E. Guest, Jr. Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP Elect Judith S. Heeter Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP Elect Lewis A. Levey Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP Elect Birch M. Mullins Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP Elect Brenda D. Newberry Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP Elect John M. Tracy Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP Elect Sandra A. Van Trease Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP 2 Ratification of Auditor Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Enterprise Financial Services Corp United States 05/08/2013 Annual 03/15/2013 EFSC CUSIP 5 2013 Stock Incentive Plan Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP Elect John W. Alexander Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP Elect Charles L. Atwood Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP Elect Linda Walker Bynoe Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP Elect Mary Kay Haben Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP Elect Bradley A. Keywell Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP Elect John E. Neal Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP Elect David J. Neithercut Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP Elect Mark S. Shapiro Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP Elect Gerald A. Spector Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP Elect B. Joseph White Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP Elect Samuel Zell Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Equity Residential United States 06/13/2013 Annual 03/28/2013 EQR 29476L107 CUSIP 4 Shareholder Proposal Regarding Sustainability Report ShrHoldr Against Against For Voted ExamWorks Group Inc. United States 05/08/2013 Annual 03/12/2013 EXAM 30066A105 CUSIP Elect Richard E. Perlman Mgmt For For For Voted ExamWorks Group Inc. United States 05/08/2013 Annual 03/12/2013 EXAM 30066A105 CUSIP Elect James K. Price Mgmt For For For Voted ExamWorks Group Inc. United States 05/08/2013 Annual 03/12/2013 EXAM 30066A105 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Expedia, Inc. United States 06/18/2013 Annual 04/19/2013 EXPE 30212P303 CUSIP Elect A. George Battle Mgmt For For For Voted Expedia, Inc. United States 06/18/2013 Annual 04/19/2013 EXPE 30212P303 CUSIP Elect Pamela L. Coe Mgmt For For For Voted Expedia, Inc. United States 06/18/2013 Annual 04/19/2013 EXPE 30212P303 CUSIP Elect Barry Diller Mgmt For For For Voted Expedia, Inc. United States 06/18/2013 Annual 04/19/2013 EXPE 30212P303 CUSIP Elect Jonathan L. Dolgen Mgmt For For For Voted Expedia, Inc. United States 06/18/2013 Annual 04/19/2013 EXPE 30212P303 CUSIP Elect Craig A. Jacobson Mgmt For For For Voted Expedia, Inc. United States 06/18/2013 Annual 04/19/2013 EXPE 30212P303 CUSIP Elect Victor A. Kaufman Mgmt For For For Voted Expedia, Inc. United States 06/18/2013 Annual 04/19/2013 EXPE 30212P303 CUSIP Elect Peter M. Kern Mgmt For For For Voted Expedia, Inc. United States 06/18/2013 Annual 04/19/2013 EXPE 30212P303 CUSIP Elect Dara Khosrowshahi Mgmt For For For Voted Expedia, Inc. United States 06/18/2013 Annual 04/19/2013 EXPE 30212P303 CUSIP Elect John C. Malone Mgmt For For For Voted Expedia, Inc. United States 06/18/2013 Annual 04/19/2013 EXPE 30212P303 CUSIP Elect Jose Antonio Tazon Garcia Mgmt For For For Voted Expedia, Inc. United States 06/18/2013 Annual 04/19/2013 EXPE 30212P303 CUSIP 2 Amendment to the 2005 Stock and Annual Incentive Plan Mgmt For For For Voted Expedia, Inc. United States 06/18/2013 Annual 04/19/2013 EXPE 30212P303 CUSIP 3 2013 Employee Stock Plan and 2013 International Employee Stock Plan Mgmt For For For Voted Expedia, Inc. United States 06/18/2013 Annual 04/19/2013 EXPE 30212P303 CUSIP 4 Ratification of Auditor Mgmt For For For Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 1 Elect Gary Benanav Mgmt For Against Against Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 2 Elect Maura Breen Mgmt For For For Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 3 Elect William DeLaney Mgmt For For For Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 4 Elect Nicholas LaHowchic Mgmt For For For Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 5 Elect Thomas Mac Mahon Mgmt For Against Against Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 6 Elect Frank Mergenthaler Mgmt For For For Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 7 Elect Woodrow Myers, Jr. Mgmt For For For Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 8 Elect John Parker, Jr. Mgmt For For For Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 9 Elect George Paz Mgmt For For For Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 10 Elect William Roper Mgmt For For For Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 11 Elect Samuel Skinner Mgmt For For For Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 12 Elect Seymour Sternberg Mgmt For Against Against Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 13 Ratification of Auditor Mgmt For For For Voted Express Scripts Holding Company United States 05/09/2013 Annual 03/11/2013 ESRX 30219G108 CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Express, Inc. United States 06/06/2013 Annual 04/08/2013 EXPR 3.02E+107 CUSIP Elect Sona Chawla Mgmt For For For Voted Express, Inc. United States 06/06/2013 Annual 04/08/2013 EXPR 3.02E+107 CUSIP Elect Theo Killion Mgmt For For For Voted Express, Inc. United States 06/06/2013 Annual 04/08/2013 EXPR 3.02E+107 CUSIP Elect Michael A. Weiss Mgmt For For For Voted Express, Inc. United States 06/06/2013 Annual 04/08/2013 EXPR 3.02E+107 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Express, Inc. United States 06/06/2013 Annual 04/08/2013 EXPR 3.02E+107 CUSIP 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Express, Inc. United States 06/06/2013 Annual 04/08/2013 EXPR 3.02E+107 CUSIP 4 Adoption of Majority Vote for Election of Directors Mgmt For For For Voted Express, Inc. United States 06/06/2013 Annual 04/08/2013 EXPR 3.02E+107 CUSIP 5 Ratification of Auditor Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP Elect Michael J. Boskin Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP Elect Peter Brabeck-Letmathe Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP Elect Ursula M. Burns Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP Elect Larry R. Faulkner Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP Elect Jay S. Fishman Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP Elect Henrietta H. Fore Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP Elect Kenneth C. Frazier Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP Elect William W. George Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP Elect Samuel J. Palmisano Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP Elect Steven S. Reinemund Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP Elect Rex W. Tillerson Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP Elect William C. Weldon Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP Elect Edward E. Whitacre, Jr. Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP 4 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP 5 Shareholder Proposal Regarding Majority Vote in the Election of Directors ShrHoldr Against For Against Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP 6 Shareholder Proposal Regarding Multiple Board Service ShrHoldr Against Against For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP 7 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP 8 Shareholder Proposal Regarding Feasibility Study on Prohibition of Political Spending ShrHoldr Against Against For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP 9 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHoldr Against For Against Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP 10 Shareholder Proposal Regarding Hydraulic Fracturing ShrHoldr Against Against For Voted Exxon Mobil Corporation United States 05/29/2013 Annual 04/04/2013 XOM 30231G102 CUSIP 11 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against Against For Voted F5 Networks, Inc. United States 03/13/2013 Annual 01/07/2013 FFIV CUSIP 1 Elect Michael Dreyer Mgmt For For For Voted F5 Networks, Inc. United States 03/13/2013 Annual 01/07/2013 FFIV CUSIP 2 Elect Sandra Bergeron Mgmt For For For Voted F5 Networks, Inc. United States 03/13/2013 Annual 01/07/2013 FFIV CUSIP 3 Elect Deborah L. Bevier Mgmt For For For Voted F5 Networks, Inc. United States 03/13/2013 Annual 01/07/2013 FFIV CUSIP 4 Elect Alan J. Higginson Mgmt For For For Voted F5 Networks, Inc. United States 03/13/2013 Annual 01/07/2013 FFIV CUSIP 5 Elect John McAdam Mgmt For For For Voted F5 Networks, Inc. United States 03/13/2013 Annual 01/07/2013 FFIV CUSIP 6 Elect Stephen Smith Mgmt For For For Voted F5 Networks, Inc. United States 03/13/2013 Annual 01/07/2013 FFIV CUSIP 7 Ratification of Auditor Mgmt For For For Voted F5 Networks, Inc. United States 03/13/2013 Annual 01/07/2013 FFIV CUSIP 8 Advisory Vote on Executive Compensation Mgmt For For For Voted F5 Networks, Inc. United States 03/13/2013 Annual 01/07/2013 FFIV CUSIP 9 Repeal of Classified Board Mgmt For For For Voted Fastenal Company United States 04/16/2013 Annual 02/22/2013 FAST CUSIP 1 Elect Robert A. Kierlin Mgmt For For For Voted Fastenal Company United States 04/16/2013 Annual 02/22/2013 FAST CUSIP 2 Elect Stephen M. Slaggie Mgmt For For For Voted Fastenal Company United States 04/16/2013 Annual 02/22/2013 FAST CUSIP 3 Elect Michael M. Gostomski Mgmt For For For Voted Fastenal Company United States 04/16/2013 Annual 02/22/2013 FAST CUSIP 4 Elect Willard D. Oberton Mgmt For For For Voted Fastenal Company United States 04/16/2013 Annual 02/22/2013 FAST CUSIP 5 Elect Michael J. Dolan Mgmt For Against Against Voted Fastenal Company United States 04/16/2013 Annual 02/22/2013 FAST CUSIP 6 Elect Reyne K. Wisecup Mgmt For For For Voted Fastenal Company United States 04/16/2013 Annual 02/22/2013 FAST CUSIP 7 Elect Hugh L. Miller Mgmt For Against Against Voted Fastenal Company United States 04/16/2013 Annual 02/22/2013 FAST CUSIP 8 Elect Michael J. Ancius Mgmt For For For Voted Fastenal Company United States 04/16/2013 Annual 02/22/2013 FAST CUSIP 9 Elect Scott A. Satterlee Mgmt For Against Against Voted Fastenal Company United States 04/16/2013 Annual 02/22/2013 FAST CUSIP 10 Elect Rita J. Heise Mgmt For For For Voted Fastenal Company United States 04/16/2013 Annual 02/22/2013 FAST CUSIP 11 Elect Darren R. Jackson Mgmt For For For Voted Fastenal Company United States 04/16/2013 Annual 02/22/2013 FAST CUSIP 12 Ratification of Auditor Mgmt For Against Against Voted Fastenal Company United States 04/16/2013 Annual 02/22/2013 FAST CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted FBL Financial Group, Inc. United States 05/16/2013 Annual 03/15/2013 FFG 30239F106 CUSIP Elect James P. Brannen Mgmt For For For Voted FBL Financial Group, Inc. United States 05/16/2013 Annual 03/15/2013 FFG 30239F106 CUSIP Elect Roger K. Brooks Mgmt For Withhold Against Voted FBL Financial Group, Inc. United States 05/16/2013 Annual 03/15/2013 FFG 30239F106 CUSIP Elect Jerry L. Chicoine Mgmt For For For Voted FBL Financial Group, Inc. United States 05/16/2013 Annual 03/15/2013 FFG 30239F106 CUSIP Elect Paul E. Larson Mgmt For For For Voted FBL Financial Group, Inc. United States 05/16/2013 Annual 03/15/2013 FFG 30239F106 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted FBL Financial Group, Inc. United States 05/16/2013 Annual 03/15/2013 FFG 30239F106 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Federal Agricultural Mortgage Corp. United States 06/06/2013 Annual 04/17/2013 AGM CUSIP Elect Dennis L. Brack Mgmt For For For Voted Federal Agricultural Mortgage Corp. United States 06/06/2013 Annual 04/17/2013 AGM CUSIP Elect James R. Engebretsen Mgmt For For For Voted Federal Agricultural Mortgage Corp. United States 06/06/2013 Annual 04/17/2013 AGM CUSIP Elect Dennis A. Everson Mgmt For For For Voted Federal Agricultural Mortgage Corp. United States 06/06/2013 Annual 04/17/2013 AGM CUSIP Elect Mitchell A. Johnson Mgmt For For For Voted Federal Agricultural Mortgage Corp. United States 06/06/2013 Annual 04/17/2013 AGM CUSIP Elect Clark B. Maxwell Mgmt For For For Voted Federal Agricultural Mortgage Corp. United States 06/06/2013 Annual 04/17/2013 AGM CUSIP 2 Ratification of Auditor Mgmt For For For Voted Federal Agricultural Mortgage Corp. United States 06/06/2013 Annual 04/17/2013 AGM CUSIP 3 Approval of Material Terms Under the 2008 Omnibus Incentive Plan Mgmt For For For Voted Federal Agricultural Mortgage Corp. United States 06/06/2013 Annual 04/17/2013 AGM CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Federal-Mogul Corporation United States 05/22/2013 Annual 03/26/2013 FDML CUSIP Elect Carl C. Icahn Mgmt For For For Voted Federal-Mogul Corporation United States 05/22/2013 Annual 03/26/2013 FDML CUSIP Elect Sung Hwan Cho Mgmt For Withhold Against Voted Federal-Mogul Corporation United States 05/22/2013 Annual 03/26/2013 FDML CUSIP Elect George Feldenkreis Mgmt For Withhold Against Voted Federal-Mogul Corporation United States 05/22/2013 Annual 03/26/2013 FDML CUSIP Elect Hunter C. Gary Mgmt For Withhold Against Voted Federal-Mogul Corporation United States 05/22/2013 Annual 03/26/2013 FDML CUSIP Elect Vincent J. Intrieri Mgmt For For For Voted Federal-Mogul Corporation United States 05/22/2013 Annual 03/26/2013 FDML CUSIP Elect Rainer Jueckstock Mgmt For For For Voted Federal-Mogul Corporation United States 05/22/2013 Annual 03/26/2013 FDML CUSIP Elect J. Michael Laisure Mgmt For For For Voted Federal-Mogul Corporation United States 05/22/2013 Annual 03/26/2013 FDML CUSIP Elect Samuel J. Merksamer Mgmt For For For Voted Federal-Mogul Corporation United States 05/22/2013 Annual 03/26/2013 FDML CUSIP Elect Daniel A. Ninivaggi Mgmt For Withhold Against Voted Federal-Mogul Corporation United States 05/22/2013 Annual 03/26/2013 FDML CUSIP Elect Neil S. Subin Mgmt For For For Voted Federal-Mogul Corporation United States 05/22/2013 Annual 03/26/2013 FDML CUSIP Elect James H. Vandenberghe Mgmt For Withhold Against Voted Federal-Mogul Corporation United States 05/22/2013 Annual 03/26/2013 FDML CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted FelCor Lodging Trust Incorporated United States 05/21/2013 Annual 03/25/2013 FCH 31430F101 CUSIP 1 Elect Christopher J. Hartung Mgmt For For For Voted FelCor Lodging Trust Incorporated United States 05/21/2013 Annual 03/25/2013 FCH 31430F101 CUSIP 2 Elect Charles A. Ledsinger, Jr. Mgmt For For For Voted FelCor Lodging Trust Incorporated United States 05/21/2013 Annual 03/25/2013 FCH 31430F101 CUSIP 3 Elect Robert H. Lutz, Jr. Mgmt For For For Voted FelCor Lodging Trust Incorporated United States 05/21/2013 Annual 03/25/2013 FCH 31430F101 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted FelCor Lodging Trust Incorporated United States 05/21/2013 Annual 03/25/2013 FCH 31430F101 CUSIP 5 Ratification of Auditor Mgmt For For For Voted Ferro Corporation United States 05/22/2013 Proxy Contest 03/26/2013 FOE CUSIP Elect David A. Lorber Mgmt For For For Voted Ferro Corporation United States 05/22/2013 Proxy Contest 03/26/2013 FOE CUSIP Elect Jeffry N. Quinn Mgmt For For For Voted Ferro Corporation United States 05/22/2013 Proxy Contest 03/26/2013 FOE CUSIP Elect Ronald P. Vargo Mgmt For For For Voted Ferro Corporation United States 05/22/2013 Proxy Contest 03/26/2013 FOE CUSIP 2 2013 Omnibus Incentive Plan Mgmt For For For Voted Ferro Corporation United States 05/22/2013 Proxy Contest 03/26/2013 FOE CUSIP 3 Ratification of Auditor Mgmt For For For Voted Ferro Corporation United States 05/22/2013 Proxy Contest 03/26/2013 FOE CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Ferro Corporation United States 05/22/2013 Proxy Contest 03/26/2013 FOE CUSIP 5 Opting Out of State Takeover Law Mgmt For For For Voted Ferro Corporation United States 05/22/2013 Proxy Contest 03/26/2013 FOE CUSIP 6 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against Voted Fidelity National Information Services, Inc. United States 05/29/2013 Annual 04/01/2013 FIS 31620M106 CUSIP 1 Elect Stephan A. James Mgmt For For For Voted Fidelity National Information Services, Inc. United States 05/29/2013 Annual 04/01/2013 FIS 31620M106 CUSIP 2 Elect Frank R. Martire Mgmt For For For Voted Fidelity National Information Services, Inc. United States 05/29/2013 Annual 04/01/2013 FIS 31620M106 CUSIP 3 Elect Gary A. Norcross Mgmt For For For Voted Fidelity National Information Services, Inc. United States 05/29/2013 Annual 04/01/2013 FIS 31620M106 CUSIP 4 Elect James B. Stallings Mgmt For For For Voted Fidelity National Information Services, Inc. United States 05/29/2013 Annual 04/01/2013 FIS 31620M106 CUSIP 5 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Fidelity National Information Services, Inc. United States 05/29/2013 Annual 04/01/2013 FIS 31620M106 CUSIP 6 Amendment to the 2008 Omnibus Incentive Plan Mgmt For For For Voted Fidelity National Information Services, Inc. United States 05/29/2013 Annual 04/01/2013 FIS 31620M106 CUSIP 7 Ratification of Auditor Mgmt For For For Voted First BanCorp. United States 03/18/2013 Consent 01/15/2013 FBP CUSIP 1 Preferred Stock Amendment Mgmt For For For Voted First BanCorp. United States 03/18/2013 Consent 03/11/2013 FBP CUSIP 1 Preferred Stock Amendment Mgmt For For For Voted First BanCorp. United States 05/23/2013 Annual 04/23/2013 FBP CUSIP 1 Elect Aurelio Aleman-Bermudez Mgmt For For For Voted First BanCorp. United States 05/23/2013 Annual 04/23/2013 FBP CUSIP 2 Elect Thomas M. Hagerty Mgmt For For For Voted First BanCorp. United States 05/23/2013 Annual 04/23/2013 FBP CUSIP 3 Elect Michael P. Harmon Mgmt For For For Voted First BanCorp. United States 05/23/2013 Annual 04/23/2013 FBP CUSIP 4 Elect Roberto R. Herencia Mgmt For For For Voted First BanCorp. United States 05/23/2013 Annual 04/23/2013 FBP CUSIP 5 Elect Jose Menedez-Cortada Mgmt For For For Voted First BanCorp. United States 05/23/2013 Annual 04/23/2013 FBP CUSIP 6 Elect Fernando Rodriguez-Amaro Mgmt For For For Voted First BanCorp. United States 05/23/2013 Annual 04/23/2013 FBP CUSIP 7 Elect Robert T. Gormley Mgmt For For For Voted First BanCorp. United States 05/23/2013 Annual 04/23/2013 FBP CUSIP 8 Advisory Vote on Executive Compensation Mgmt For For For Voted First BanCorp. United States 05/23/2013 Annual 04/23/2013 FBP CUSIP 9 Ratification of Auditor Mgmt For For For Voted First Busey Corporation United States 05/22/2013 Annual 04/08/2013 BUSE CUSIP Elect Joseph M. Ambrose Mgmt For For For Voted First Busey Corporation United States 05/22/2013 Annual 04/08/2013 BUSE CUSIP Elect David J. Downey Mgmt For Withhold Against Voted First Busey Corporation United States 05/22/2013 Annual 04/08/2013 BUSE CUSIP Elect Van A. Dukeman Mgmt For For For Voted First Busey Corporation United States 05/22/2013 Annual 04/08/2013 BUSE CUSIP Elect Stephen V. King Mgmt For For For Voted First Busey Corporation United States 05/22/2013 Annual 04/08/2013 BUSE CUSIP Elect E. Phillips Knox Mgmt For Withhold Against Voted First Busey Corporation United States 05/22/2013 Annual 04/08/2013 BUSE CUSIP Elect V. B. Leister, Jr. Mgmt For Withhold Against Voted First Busey Corporation United States 05/22/2013 Annual 04/08/2013 BUSE CUSIP Elect Gregory B. Lykins Mgmt For For For Voted First Busey Corporation United States 05/22/2013 Annual 04/08/2013 BUSE CUSIP Elect August C. Meyer, Jr. Mgmt For Withhold Against Voted First Busey Corporation United States 05/22/2013 Annual 04/08/2013 BUSE CUSIP Elect George T. Shapland Mgmt For For For Voted First Busey Corporation United States 05/22/2013 Annual 04/08/2013 BUSE CUSIP Elect Thomas G. Sloan Mgmt For For For Voted First Busey Corporation United States 05/22/2013 Annual 04/08/2013 BUSE CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 1 Repeal of Classified Board Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 2 Amendment to Charter Regarding Removal of Directors Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 3 Amendment to Charter Relating to REIT Ownership and Transfer Restrictions Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 4 Amendment to Charter Relating to Definition of an "Independent Director" Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 5 Amendment to Charter Relating to the Maryland Business Combination Act Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 6 Elect Matthew S. Dominski Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 7 Elect Bruce W. Duncan Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 8 Elect H. Patrick Hackett, Jr. Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 9 Elect John E. Rau Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 10 Elect Leonard Peter Sharpe Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 11 Elect W. Ed Tyler Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 12 Elect H. Patrick Hackett, Jr. Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 13 Elect Leonard Peter Sharpe Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 14 Elect Matthew S. Dominski Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted First Industrial Realty Trust, Inc. United States 05/09/2013 Annual 03/19/2013 FR 32054K103 CUSIP 16 Ratification of Auditor Mgmt For For For Voted First Solar, Inc. United States 05/22/2013 Annual 04/02/2013 FSLR CUSIP Elect Michael J. Ahearn Mgmt For For For Voted First Solar, Inc. United States 05/22/2013 Annual 04/02/2013 FSLR CUSIP Elect Richard D. Chapman Mgmt For For For Voted First Solar, Inc. United States 05/22/2013 Annual 04/02/2013 FSLR CUSIP Elect George A. Hambro Mgmt For For For Voted First Solar, Inc. United States 05/22/2013 Annual 04/02/2013 FSLR CUSIP Elect James A. Hughes Mgmt For For For Voted First Solar, Inc. United States 05/22/2013 Annual 04/02/2013 FSLR CUSIP Elect Craig Kennedy Mgmt For For For Voted First Solar, Inc. United States 05/22/2013 Annual 04/02/2013 FSLR CUSIP Elect James F. Nolan Mgmt For For For Voted First Solar, Inc. United States 05/22/2013 Annual 04/02/2013 FSLR CUSIP Elect William J. Post Mgmt For For For Voted First Solar, Inc. United States 05/22/2013 Annual 04/02/2013 FSLR CUSIP Elect J. Thomas Presby Mgmt For For For Voted First Solar, Inc. United States 05/22/2013 Annual 04/02/2013 FSLR CUSIP Elect Paul H. Stebbins Mgmt For Withhold Against Voted First Solar, Inc. United States 05/22/2013 Annual 04/02/2013 FSLR CUSIP Elect Michael T. Sweeney Mgmt For For For Voted First Solar, Inc. United States 05/22/2013 Annual 04/02/2013 FSLR CUSIP 2 Ratification of Auditor Mgmt For For For Voted First Solar, Inc. United States 05/22/2013 Annual 04/02/2013 FSLR CUSIP 3 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against For Against Voted First Solar, Inc. United States 05/22/2013 Annual 04/02/2013 FSLR CUSIP 4 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect Paul T. Addison Mgmt For For For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect Anthony J. Alexander Mgmt For For For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect Michael J. Anderson Mgmt For For For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect Carol A. Cartwright Mgmt For For For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect William T. Cottle Mgmt For For For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect Robert B. Heisler, Jr. Mgmt For Withhold Against Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect Julia L. Johnson Mgmt For For For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect Ted J. Kleisner Mgmt For Withhold Against Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect Donald T. Misheff Mgmt For For For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect Ernest J. Novak, Jr. Mgmt For For For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect Christopher D. Pappas Mgmt For Withhold Against Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect Catherine A. Rein Mgmt For Withhold Against Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect George M. Smart Mgmt For For For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP Elect Wesley M. Taylor Mgmt For Withhold Against Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP 2 Ratification of Auditor Mgmt For For For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP 4 Elimination of Supermajority Requirement Mgmt For For For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP 5 Shareholder Proposal Regarding Compensation Benchmarking ShrHoldr Against Against For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP 6 Shareholder Proposal Regarding Supplemental Executive Retirement Benefits ShrHoldr Against Against For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP 7 Shareholder Proposal Regarding Retention of Shares ShrHoldr Against Against For Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP 8 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Voted Firstenergy Corp. United States 05/21/2013 Annual 03/22/2013 FE CUSIP 9 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP 1 Merger Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP 2 Issuance of Common Stock Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP 3 Advisory Vote on Golden Parachutes Mgmt For Against Against Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP 4 Right to Adjourn Meeting Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP Elect Steven H. Baer Mgmt For Withhold Against Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP Elect Karen S. Belden Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP Elect R. Cary Blair Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP Elect John C. Blickle Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP Elect Robert W. Briggs Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP Elect Richard Colella Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP Elect Gina D. France Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP Elect Paul G. Greig Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP Elect Terry L. Haines Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP Elect J. Michael Hochschwender Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP Elect Clifford J. Isroff Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP Elect Philip A. Lloyd, II Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP Elect Russ G. Strobel Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP 6 Ratification of Auditor Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP 7 Advisory Vote on Executive Compensation Mgmt For For For Voted FirstMerit Corporation United States 04/05/2013 Annual 02/20/2013 FMER CUSIP 8 2013 Annual Incentive Plan Mgmt For For For Voted Flagstar Bancorp, Inc. United States 09/24/2012 Annual 08/14/2012 FBC CUSIP Elect Joseph Campanelli Mgmt For Withhold Against Voted Flagstar Bancorp, Inc. United States 09/24/2012 Annual 08/14/2012 FBC CUSIP Elect Walter Carter Mgmt For Withhold Against Voted Flagstar Bancorp, Inc. United States 09/24/2012 Annual 08/14/2012 FBC CUSIP Elect Gregory Eng Mgmt For Withhold Against Voted Flagstar Bancorp, Inc. United States 09/24/2012 Annual 08/14/2012 FBC CUSIP Elect Jay Hansen Mgmt For Withhold Against Voted Flagstar Bancorp, Inc. United States 09/24/2012 Annual 08/14/2012 FBC CUSIP Elect David Matlin Mgmt For Withhold Against Voted Flagstar Bancorp, Inc. United States 09/24/2012 Annual 08/14/2012 FBC CUSIP Elect James Ovenden Mgmt For For For Voted Flagstar Bancorp, Inc. United States 09/24/2012 Annual 08/14/2012 FBC CUSIP Elect Peter Schoels Mgmt For For For Voted Flagstar Bancorp, Inc. United States 09/24/2012 Annual 08/14/2012 FBC CUSIP Elect Michael Shonka Mgmt For For For Voted Flagstar Bancorp, Inc. United States 09/24/2012 Annual 08/14/2012 FBC CUSIP Elect David Treadwell Mgmt For Withhold Against Voted Flagstar Bancorp, Inc. United States 09/24/2012 Annual 08/14/2012 FBC CUSIP 2 Reverse Stock Split Mgmt For For For Voted Flagstar Bancorp, Inc. United States 09/24/2012 Annual 08/14/2012 FBC CUSIP 3 Ratification of Auditor Mgmt For For For Voted Flagstar Bancorp, Inc. United States 09/24/2012 Annual 08/14/2012 FBC CUSIP 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 1 Elect Stephen G. Butler Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 2 Elect Kimberly A. Casiano Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 3 Elect Anthony F. Earley, Jr. Mgmt For Against Against Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 4 Elect Edsel B. Ford II Mgmt For Against Against Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 5 Elect William C. Ford, Jr. Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 6 Elect Richard A. Gephardt Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 7 Elect James H. Hance, Jr. Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 8 Elect William W. Helman IV Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 9 Elect Jon M. Huntsman, Jr. Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 10 Elect Richard A. Manoogian Mgmt For Against Against Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 11 Elect Ellen R. Marram Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 12 Elect Alan Mulally Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 13 Elect Homer A. Neal Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 14 Elect Gerald L. Shaheen Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 15 Elect John L. Thornton Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 16 Ratification of Auditor Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 17 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 18 Reapproval of the Annual Incentive Compensation Plan Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 19 Reapproval of the 2008 Long-Term Incentive Compensation Plan Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 20 Approval of the Tax Benefit Preservation Plan Mgmt For For For Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 21 Shareholder Proposal Regarding Recapitalization ShrHoldr Against For Against Voted Ford Motor Company United States 05/09/2013 Annual 03/13/2013 F CUSIP 22 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Voted Forest City Enterprises, Inc. United States 06/13/2013 Annual 04/17/2013 FCE.A CUSIP Elect Arthur F. Anton Mgmt For For For Voted Forest City Enterprises, Inc. United States 06/13/2013 Annual 04/17/2013 FCE.A CUSIP Elect Scott S. Cowen Mgmt For For For Voted Forest City Enterprises, Inc. United States 06/13/2013 Annual 04/17/2013 FCE.A CUSIP Elect Michael P. Esposito, Jr. Mgmt For For For Voted Forest City Enterprises, Inc. United States 06/13/2013 Annual 04/17/2013 FCE.A CUSIP Elect Stan Ross Mgmt For For For Voted Forest City Enterprises, Inc. United States 06/13/2013 Annual 04/17/2013 FCE.A CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Forest City Enterprises, Inc. United States 06/13/2013 Annual 04/17/2013 FCE.A CUSIP 3 Amendment to the Executive Short-Term Incentive Plan Mgmt For For For Voted Forest City Enterprises, Inc. United States 06/13/2013 Annual 04/17/2013 FCE.A CUSIP 4 Amendment to the Executive Long-Term Incentive Plan Mgmt For For For Voted Forest City Enterprises, Inc. United States 06/13/2013 Annual 04/17/2013 FCE.A CUSIP 5 Amendment to the 1994 Stock Plan Mgmt For For For Voted Forest City Enterprises, Inc. United States 06/13/2013 Annual 04/17/2013 FCE.A CUSIP 6 Ratification of Auditor Mgmt For For For Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Dissident Nominee Eric Ende Mgmt N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Dissident Nominee Pierre Legault Mgmt N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Dissident Nominee Andrew Fromkin Mgmt N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Dissident Nominee Daniel Ninivaggi Mgmt N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Management Nominee Howard Solomon Mgmt N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Management Nominee Nesli Basgoz Mgmt N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Management Nominee Christopher Coughlin Mgmt N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Management Nominee Gerald Lieberman Mgmt N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Management Nominee Brenton Saunders Mgmt N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Management Nominee Peter Zimetbaum Mgmt N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP 2 Advisory Vote on Executive Compensation Mgmt N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP 3 Ratification of Auditor Mgmt N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP 4 Shareholder Proposal Regarding Proxy Access ShrHoldr N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP 5 Shareholder Proposal Regarding Repeal of Bylaw Provisions ShrHoldr N/A TNA N/A Take No Action Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Howard Solomon Mgmt For For For Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Nesli Basgoz Mgmt For For For Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Christopher Coughlin Mgmt For For For Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Dan Goldwasser Mgmt For For For Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Kenneth Goodman Mgmt For For For Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Gerald Lieberman Mgmt For For For Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Lawrence Olanoff Mgmt For For For Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Lester Salans Mgmt For For For Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Brenton Saunders Mgmt For For For Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP Elect Peter Zimetbaum Mgmt For For For Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP 3 Ratification of Auditor Mgmt For For For Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP 4 Shareholder Proposal Regarding Proxy Access ShrHoldr Against For Against Voted Forest Laboratories, Inc. United States 08/15/2012 Proxy Contest 06/25/2012 FRX CUSIP 5 Shareholder Proposal Regarding Repeal of Bylaw Provisions ShrHoldr Against Against For Voted Gap Inc. United States 05/21/2013 Annual 03/25/2013 GPS CUSIP 1 Elect Adrian D.P. Bellamy Mgmt For For For Voted Gap Inc. United States 05/21/2013 Annual 03/25/2013 GPS CUSIP 2 Elect Domenico De Sole Mgmt For For For Voted Gap Inc. United States 05/21/2013 Annual 03/25/2013 GPS CUSIP 3 Elect Robert J. Fisher Mgmt For For For Voted Gap Inc. United States 05/21/2013 Annual 03/25/2013 GPS CUSIP 4 Elect William S. Fisher Mgmt For For For Voted Gap Inc. United States 05/21/2013 Annual 03/25/2013 GPS CUSIP 5 Elect Isabella D. Goren Mgmt For For For Voted Gap Inc. United States 05/21/2013 Annual 03/25/2013 GPS CUSIP 6 Elect Bob L. Martin Mgmt For For For Voted Gap Inc. United States 05/21/2013 Annual 03/25/2013 GPS CUSIP 7 Elect Jorge P. Montoya Mgmt For For For Voted Gap Inc. United States 05/21/2013 Annual 03/25/2013 GPS CUSIP 8 Elect Glenn K. Murphy Mgmt For For For Voted Gap Inc. United States 05/21/2013 Annual 03/25/2013 GPS CUSIP 9 Elect Mayo A. Shattuck III Mgmt For For For Voted Gap Inc. United States 05/21/2013 Annual 03/25/2013 GPS CUSIP 10 Elect Katherine Tsang Mgmt For For For Voted Gap Inc. United States 05/21/2013 Annual 03/25/2013 GPS CUSIP 11 Ratification of Auditor Mgmt For For For Voted Gap Inc. United States 05/21/2013 Annual 03/25/2013 GPS CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted GATX Corporation United States 04/26/2013 Annual 03/01/2013 GMT CUSIP 1 Elect Anne L. Arvia Mgmt For For For Voted GATX Corporation United States 04/26/2013 Annual 03/01/2013 GMT CUSIP 2 Elect Ernst A. Haberli Mgmt For For For Voted GATX Corporation United States 04/26/2013 Annual 03/01/2013 GMT CUSIP 3 Elect Brian A. Kenney Mgmt For For For Voted GATX Corporation United States 04/26/2013 Annual 03/01/2013 GMT CUSIP 4 Elect Mark G. McGrath Mgmt For For For Voted GATX Corporation United States 04/26/2013 Annual 03/01/2013 GMT CUSIP 5 Elect James B. Ream Mgmt For For For Voted GATX Corporation United States 04/26/2013 Annual 03/01/2013 GMT CUSIP 6 Elect Robert J. Ritchie Mgmt For For For Voted GATX Corporation United States 04/26/2013 Annual 03/01/2013 GMT CUSIP 7 Elect David S. Sutherland Mgmt For For For Voted GATX Corporation United States 04/26/2013 Annual 03/01/2013 GMT CUSIP 8 Elect Casey J. Sylla Mgmt For For For Voted GATX Corporation United States 04/26/2013 Annual 03/01/2013 GMT CUSIP 9 Elect Paul G. Yovovich Mgmt For For For Voted GATX Corporation United States 04/26/2013 Annual 03/01/2013 GMT CUSIP 10 Ratification of Auditor Mgmt For For For Voted GATX Corporation United States 04/26/2013 Annual 03/01/2013 GMT CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Gencorp Inc. United States 03/27/2013 Annual 01/31/2013 GY CUSIP Elect Thomas A. Corcoran Mgmt For For For Voted Gencorp Inc. United States 03/27/2013 Annual 01/31/2013 GY CUSIP Elect James R. Henderson Mgmt For For For Voted Gencorp Inc. United States 03/27/2013 Annual 01/31/2013 GY CUSIP Elect Warren G. Lichtenstein Mgmt For For For Voted Gencorp Inc. United States 03/27/2013 Annual 01/31/2013 GY CUSIP Elect David A. Lorber Mgmt For For For Voted Gencorp Inc. United States 03/27/2013 Annual 01/31/2013 GY CUSIP Elect Merrill A. McPeak Mgmt For For For Voted Gencorp Inc. United States 03/27/2013 Annual 01/31/2013 GY CUSIP Elect James H. Perry Mgmt For For For Voted Gencorp Inc. United States 03/27/2013 Annual 01/31/2013 GY CUSIP Elect Scott J. Seymour Mgmt For For For Voted Gencorp Inc. United States 03/27/2013 Annual 01/31/2013 GY CUSIP Elect Martin Turchin Mgmt For For For Voted Gencorp Inc. United States 03/27/2013 Annual 01/31/2013 GY CUSIP 2 2013 Employee Stock Purchase Plan Mgmt For For For Voted Gencorp Inc. United States 03/27/2013 Annual 01/31/2013 GY CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Gencorp Inc. United States 03/27/2013 Annual 01/31/2013 GY CUSIP 4 Ratification of Auditor Mgmt For For For Voted General Cable Corporation United States 05/16/2013 Annual 03/18/2013 BGC CUSIP Elect Gregory B. Kenny Mgmt For For For Voted General Cable Corporation United States 05/16/2013 Annual 03/18/2013 BGC CUSIP Elect Gregory E. Lawton Mgmt For Withhold Against Voted General Cable Corporation United States 05/16/2013 Annual 03/18/2013 BGC CUSIP Elect Craig P. Omtvedt Mgmt For Withhold Against Voted General Cable Corporation United States 05/16/2013 Annual 03/18/2013 BGC CUSIP Elect Patrick M. Prevost Mgmt For Withhold Against Voted General Cable Corporation United States 05/16/2013 Annual 03/18/2013 BGC CUSIP Elect Robert L. Smialek Mgmt For Withhold Against Voted General Cable Corporation United States 05/16/2013 Annual 03/18/2013 BGC CUSIP Elect John E. Welsh, III Mgmt For Withhold Against Voted General Cable Corporation United States 05/16/2013 Annual 03/18/2013 BGC CUSIP 2 Ratification of Auditor Mgmt For For For Voted General Cable Corporation United States 05/16/2013 Annual 03/18/2013 BGC CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted General Cable Corporation United States 05/16/2013 Annual 03/18/2013 BGC CUSIP 4 Amendment to the 2008 Annual Incentive Plan Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 1 Elect W. Geoffrey Beattie Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 2 Elect John J. Brennan Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 3 Elect James I. Cash, Jr. Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 4 Elect Francisco D'Souza Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 5 Elect Marijn E. Dekkers Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 6 Elect Ann M. Fudge Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 7 Elect Susan Hockfield Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 8 Elect Jeffrey R. Immelt Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 9 Elect Andrea Jung Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 10 Elect Robert W. Lane Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 11 Elect Ralph S. Larsen Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 12 Elect Rochelle B. Lazarus Mgmt For Against Against Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 13 Elect James J. Mulva Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 14 Elect Mary L. Schapiro Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 15 Elect Robert J. Swieringa Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 16 Elect James S. Tisch Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 17 Elect Douglas A. Warner III Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 18 Advisory Vote on Executive Compensation Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 19 Ratification of Auditor Mgmt For For For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 20 Shareholder Proposal Regarding Cessation of All Stock Options and Bonuses ShrHoldr Against Against For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 21 Shareholder Proposal Regarding Term Limits ShrHoldr Against Against For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 22 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 23 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 24 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted General Electric Company United States 04/24/2013 Annual 02/25/2013 GE CUSIP 25 Shareholder Proposal Regarding Double Board Nominees ShrHoldr Against Against For Voted General Growth Properties, Inc. United States 05/10/2013 Annual 03/12/2013 GGP CUSIP Elect Richard Clark Mgmt For Withhold Against Voted General Growth Properties, Inc. United States 05/10/2013 Annual 03/12/2013 GGP CUSIP Elect Mary Lou Fiala Mgmt For For For Voted General Growth Properties, Inc. United States 05/10/2013 Annual 03/12/2013 GGP CUSIP Elect J. Bruce Flatt Mgmt For For For Voted General Growth Properties, Inc. United States 05/10/2013 Annual 03/12/2013 GGP CUSIP Elect John Haley Mgmt For For For Voted General Growth Properties, Inc. United States 05/10/2013 Annual 03/12/2013 GGP CUSIP Elect Cyrus Madon Mgmt For For For Voted General Growth Properties, Inc. United States 05/10/2013 Annual 03/12/2013 GGP CUSIP Elect Sandeep Mathrani Mgmt For For For Voted General Growth Properties, Inc. United States 05/10/2013 Annual 03/12/2013 GGP CUSIP Elect David Neithercut Mgmt For For For Voted General Growth Properties, Inc. United States 05/10/2013 Annual 03/12/2013 GGP CUSIP Elect Mark Patterson Mgmt For For For Voted General Growth Properties, Inc. United States 05/10/2013 Annual 03/12/2013 GGP CUSIP Elect John Schreiber Mgmt For For For Voted General Growth Properties, Inc. United States 05/10/2013 Annual 03/12/2013 GGP CUSIP 2 Ratification of Auditor Mgmt For For For Voted General Growth Properties, Inc. United States 05/10/2013 Annual 03/12/2013 GGP CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 1 Elect Bradbury Anderson Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 2 Elect R. Kerry Clark Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 3 Elect Paul Danos Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 4 Elect William Esrey Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 5 Elect Raymond Gilmartin Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 6 Elect Judith Richards Hope Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 7 Elect Heidi Miller Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 8 Elect Hilda Ochoa-Brillembourg Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 9 Elect Steve Odland Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 10 Elect Kendall Powell Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 11 Elect Michael Rose Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 12 Elect Robert Ryan Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 13 Elect Dorothy Terrell Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted General Mills, Inc. United States 09/24/2012 Annual 07/26/2012 GIS CUSIP 15 Ratification of Auditor Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 1 Elect Daniel F. Akerson Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 2 Elect David Bonderman Mgmt For Against Against Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 3 Elect Erroll B. Davis, Jr. Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 4 Elect Stephen J. Girsky Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 5 Elect E. Neville Isdell Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 6 Elect Robert D. Krebs Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 7 Elect Kathryn V. Marinello Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 8 Elect Michael G. Mullen Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 9 Elect James J. Mulva Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 10 Elect Patricia F. Russo Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 11 Elect Thomas M. Schoewe Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 12 Elect Theodore M. Solso Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 13 Elect Carol M. Stephenson Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 14 Elect Cynthia A. Telles Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 15 Ratification of Auditor Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 16 Advisory Vote on Executive Compensation Mgmt For For For Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 17 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted General Motors Company United States 06/06/2013 Annual 04/08/2013 GM 37045V100 CUSIP 18 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Georgia Gulf Corporation United States 01/10/2013 Special 11/26/2012 GGC CUSIP 1 Merger Mgmt For For For Voted Georgia Gulf Corporation United States 01/10/2013 Special 11/26/2012 GGC CUSIP 2 Increase of Authorized Common Stock Mgmt For Against Against Voted Georgia Gulf Corporation United States 01/10/2013 Special 11/26/2012 GGC CUSIP 3 Amendment to the 2011 Equity and Performance Incentive Plan Mgmt For Against Against Voted Georgia Gulf Corporation United States 01/10/2013 Special 11/26/2012 GGC CUSIP 4 Right to Adjourn Meeting Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP Elect John F. Cogan Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP Elect Etienne F. Davignon Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP Elect Carla A. Hills Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP Elect Kevin E. Lofton Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP Elect John W. Madigan Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP Elect John C. Martin Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP Elect Nicholas G. Moore Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP Elect Richard J. Whitley Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP Elect Gayle E. Wilson Mgmt For Withhold Against Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP Elect Per Wold-Olsen Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP 2 Ratification of Auditor Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP 3 Amendment to the 2004 Equity Incentive Plan Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP 4 Increase of Authorized Common Shares Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP 5 Advisory Vote on Executive Compensation Mgmt For For For Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP 6 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Gilead Sciences, Inc. United States 05/08/2013 Annual 03/13/2013 GILD CUSIP 7 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 1 Elect Lloyd C. Blankfein Mgmt For For For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 2 Elect M. Michele Burns Mgmt For For For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 3 Elect Gary D. Cohn Mgmt For For For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 4 Elect Claes Dahlback Mgmt For For For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 5 Elect William W. George Mgmt For For For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 6 Elect James A. Johnson Mgmt For Against Against Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 7 Elect Lakshmi N. Mittal Mgmt For For For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 8 Elect Adebayo O. Ogunlesi Mgmt For For For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 9 Elect James J. Schiro Mgmt For For For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 10 Elect Debra L. Spar Mgmt For For For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 11 Elect Mark E. Tucker Mgmt For For For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 12 Elect David A. Viniar Mgmt For For For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 13 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 14 2013 Stock Incentive Plan Mgmt For For For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 15 Ratification of Auditor Mgmt For For For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 16 Shareholder Proposal Regarding Formation of Human Rights Committee ShrHoldr Against Against For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 17 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 18 Shareholder Proposal Regarding Proxy Access ShrHoldr Against Against For Voted Goldman Sachs Group, Inc. United States 05/23/2013 Annual 03/25/2013 GS 38141G104 CUSIP 19 Shareholder Proposal Regarding Sale of the Company ShrHoldr Against Against For Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP Elect Larry Page Mgmt For For For Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP Elect Sergey Brin Mgmt For For For Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP Elect Eric E. Schmidt Mgmt For For For Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP Elect L. John Doerr Mgmt For For For Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP Elect Diane B. Greene Mgmt For For For Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP Elect John L. Hennessy Mgmt For Withhold Against Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP Elect Ann Mather Mgmt For For For Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP Elect Paul S. Otellini Mgmt For For For Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP Elect K. Ram Shriram Mgmt For For For Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP Elect Shirley M. Tilghman Mgmt For For For Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP 3 Shareholder Proposal Regarding Lead Batteries ShrHoldr Against Against For Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP 4 Shareholder Proposal Regarding Recapitalization ShrHoldr Against For Against Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP 5 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Google Inc. United States 06/06/2013 Annual 04/08/2013 GOOG 38259P508 CUSIP 6 Shareholder Proposal Regarding CEO Succession Planning ShrHoldr Against Against For Voted Graco Inc. United States 04/26/2013 Annual 02/25/2013 GGG CUSIP Elect Eric P. Etchart Mgmt For For For Voted Graco Inc. United States 04/26/2013 Annual 02/25/2013 GGG CUSIP Elect J. Kevin Gilligan Mgmt For For For Voted Graco Inc. United States 04/26/2013 Annual 02/25/2013 GGG CUSIP Elect William G. Van Dyke Mgmt For For For Voted Graco Inc. United States 04/26/2013 Annual 02/25/2013 GGG CUSIP 2 Ratification of Auditor Mgmt For For For Voted Graco Inc. United States 04/26/2013 Annual 02/25/2013 GGG CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Graco Inc. United States 04/26/2013 Annual 02/25/2013 GGG CUSIP 4 Adoption of Majority Vote for Election of Directors Mgmt For For For Voted Gramercy Capital Corp. United States 12/13/2012 Annual 10/19/2012 GKK CUSIP Elect Allan Baum Mgmt For For For Voted Gramercy Capital Corp. United States 12/13/2012 Annual 10/19/2012 GKK CUSIP Elect Gordon DuGan Mgmt For For For Voted Gramercy Capital Corp. United States 12/13/2012 Annual 10/19/2012 GKK CUSIP Elect Marc Holliday Mgmt For Withhold Against Voted Gramercy Capital Corp. United States 12/13/2012 Annual 10/19/2012 GKK CUSIP Elect Gregory Hughes Mgmt For For For Voted Gramercy Capital Corp. United States 12/13/2012 Annual 10/19/2012 GKK CUSIP Elect Jeffrey E. Kelter Mgmt For For For Voted Gramercy Capital Corp. United States 12/13/2012 Annual 10/19/2012 GKK CUSIP Elect Charles Laven Mgmt For For For Voted Gramercy Capital Corp. United States 12/13/2012 Annual 10/19/2012 GKK CUSIP 2 Ratification of Auditor Mgmt For For For Voted Gramercy Capital Corp. United States 12/13/2012 Annual 10/19/2012 GKK CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Gramercy Property Trust Inc. United States 06/25/2013 Annual 04/29/2013 GPT 38489R100 CUSIP Elect Allan J. Baum Mgmt For For For Voted Gramercy Property Trust Inc. United States 06/25/2013 Annual 04/29/2013 GPT 38489R100 CUSIP Elect Gordon F. DuGan Mgmt For For For Voted Gramercy Property Trust Inc. United States 06/25/2013 Annual 04/29/2013 GPT 38489R100 CUSIP Elect Marc Holliday Mgmt For Withhold Against Voted Gramercy Property Trust Inc. United States 06/25/2013 Annual 04/29/2013 GPT 38489R100 CUSIP Elect Gregory F. Hughes Mgmt For For For Voted Gramercy Property Trust Inc. United States 06/25/2013 Annual 04/29/2013 GPT 38489R100 CUSIP Elect Jeffrey E. Kelter Mgmt For For For Voted Gramercy Property Trust Inc. United States 06/25/2013 Annual 04/29/2013 GPT 38489R100 CUSIP Elect Charles S. Laven Mgmt For For For Voted Gramercy Property Trust Inc. United States 06/25/2013 Annual 04/29/2013 GPT 38489R100 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Gramercy Property Trust Inc. United States 06/25/2013 Annual 04/29/2013 GPT 38489R100 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Green Plains Renewable Energy, Inc. United States 05/08/2013 Annual 03/14/2013 GPRE CUSIP Elect James Crowley Mgmt For Withhold Against Voted Green Plains Renewable Energy, Inc. United States 05/08/2013 Annual 03/14/2013 GPRE CUSIP Elect Gordon Glade Mgmt For For For Voted Green Plains Renewable Energy, Inc. United States 05/08/2013 Annual 03/14/2013 GPRE CUSIP Elect Gary Parker Mgmt For Withhold Against Voted Green Plains Renewable Energy, Inc. United States 05/08/2013 Annual 03/14/2013 GPRE CUSIP 2 Amendment to the 2009 Equity Incentive Plan Mgmt For Against Against Voted Griffon Corporation United States 01/30/2013 Annual 12/12/2012 GFF CUSIP Elect Henry Alpert Mgmt For Withhold Against Voted Griffon Corporation United States 01/30/2013 Annual 12/12/2012 GFF CUSIP Elect Blaine Fogg Mgmt For Withhold Against Voted Griffon Corporation United States 01/30/2013 Annual 12/12/2012 GFF CUSIP Elect William Waldorf Mgmt For For For Voted Griffon Corporation United States 01/30/2013 Annual 12/12/2012 GFF CUSIP Elect Joseph Whalen Mgmt For For For Voted Griffon Corporation United States 01/30/2013 Annual 12/12/2012 GFF CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Griffon Corporation United States 01/30/2013 Annual 12/12/2012 GFF CUSIP 3 Ratification of Auditor Mgmt For For For Voted GT Advanced Technologies Inc. United States 08/22/2012 Annual 06/25/2012 GTAT 36191U106 CUSIP Elect John Conaway Mgmt For For For Voted GT Advanced Technologies Inc. United States 08/22/2012 Annual 06/25/2012 GTAT 36191U106 CUSIP Elect Kathleen Cote Mgmt For For For Voted GT Advanced Technologies Inc. United States 08/22/2012 Annual 06/25/2012 GTAT 36191U106 CUSIP Elect Ernest Godshalk Mgmt For For For Voted GT Advanced Technologies Inc. United States 08/22/2012 Annual 06/25/2012 GTAT 36191U106 CUSIP Elect Thomas Gutierrez Mgmt For For For Voted GT Advanced Technologies Inc. United States 08/22/2012 Annual 06/25/2012 GTAT 36191U106 CUSIP Elect Matthew Massengill Mgmt For For For Voted GT Advanced Technologies Inc. United States 08/22/2012 Annual 06/25/2012 GTAT 36191U106 CUSIP Elect Mary Petrovich Mgmt For For For Voted GT Advanced Technologies Inc. United States 08/22/2012 Annual 06/25/2012 GTAT 36191U106 CUSIP Elect Robert Switz Mgmt For For For Voted GT Advanced Technologies Inc. United States 08/22/2012 Annual 06/25/2012 GTAT 36191U106 CUSIP Elect Noel Watson Mgmt For For For Voted GT Advanced Technologies Inc. United States 08/22/2012 Annual 06/25/2012 GTAT 36191U106 CUSIP 2 Ratification of Auditor Mgmt For For For Voted GT Advanced Technologies Inc. United States 08/22/2012 Annual 06/25/2012 GTAT 36191U106 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 1 Elect Alan M. Bennett Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 2 Elect James Boyd Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 3 Elect Milton Carroll Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 4 Elect Nance Dicciani Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 5 Elect Murry Gerber Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 6 Elect Jose Grubisich Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 7 Elect Abdallah Jum'ah Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 8 Elect David Lesar Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 9 Elect Robert Malone Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 10 Elect Landis Martin Mgmt For Against Against Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 11 Elect Debra Reed Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 12 Ratification of Auditor Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 14 Amendment to Company Stock and Incentive Plan Mgmt For For For Voted Halliburton Company United States 05/15/2013 Annual 03/18/2013 HAL CUSIP 15 Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Against Against For Voted Harbinger Group Inc. United States 04/08/2013 Annual 02/27/2013 HRG 41146A106 CUSIP Elect Omar M. Asali Mgmt For For For Voted Harbinger Group Inc. United States 04/08/2013 Annual 02/27/2013 HRG 41146A106 CUSIP Elect Frank Ianna Mgmt For For For Voted Harbinger Group Inc. United States 04/08/2013 Annual 02/27/2013 HRG 41146A106 CUSIP Elect Gerald Luterman Mgmt For For For Voted Harbinger Group Inc. United States 04/08/2013 Annual 02/27/2013 HRG 41146A106 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Hatteras Financial Corp. United States 05/21/2013 Annual 03/13/2013 HTS 41902R103 CUSIP Elect Michael R. Hough Mgmt For For For Voted Hatteras Financial Corp. United States 05/21/2013 Annual 03/13/2013 HTS 41902R103 CUSIP Elect Benjamin M. Hough Mgmt For For For Voted Hatteras Financial Corp. United States 05/21/2013 Annual 03/13/2013 HTS 41902R103 CUSIP Elect David W. Berson Mgmt For For For Voted Hatteras Financial Corp. United States 05/21/2013 Annual 03/13/2013 HTS 41902R103 CUSIP Elect Ira G. Kawaller Mgmt For For For Voted Hatteras Financial Corp. United States 05/21/2013 Annual 03/13/2013 HTS 41902R103 CUSIP Elect Jeffrey D. Miller Mgmt For For For Voted Hatteras Financial Corp. United States 05/21/2013 Annual 03/13/2013 HTS 41902R103 CUSIP Elect Thomas D. Wren Mgmt For For For Voted Hatteras Financial Corp. United States 05/21/2013 Annual 03/13/2013 HTS 41902R103 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Hatteras Financial Corp. United States 05/21/2013 Annual 03/13/2013 HTS 41902R103 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Hatteras Financial Corp. United States 05/21/2013 Annual 03/13/2013 HTS 41902R103 CUSIP 4 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP Elect Richard M. Bracken Mgmt For For For Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP Elect R. Milton Johnson Mgmt For Withhold Against Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP Elect John P. Connaughton Mgmt For For For Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP Elect Kenneth Freeman Mgmt For For For Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP Elect Thomas F. Frist, III Mgmt For Withhold Against Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP Elect William R. Frist Mgmt For For For Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP Elect Christopher R. Gordon Mgmt For For For Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP Elect Jay O. Light Mgmt For For For Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP Elect Geoffrey G. Meyers Mgmt For For For Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP Elect Michael W. Michelson Mgmt For Withhold Against Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP Elect James C. Momtazee Mgmt For For For Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP Elect Stephen G. Pagliuca Mgmt For Withhold Against Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP Elect Wayne J. Riley Mgmt For Withhold Against Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP 2 Ratification of Auditor Mgmt For For For Voted HCA Holdings Inc. United States 04/24/2013 Annual 03/01/2013 HCA 40412C101 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted HCP, Inc. United States 04/25/2013 Annual 03/01/2013 HCP 40414L109 CUSIP 1 Elect James F. Flaherty III Mgmt For For For Voted HCP, Inc. United States 04/25/2013 Annual 03/01/2013 HCP 40414L109 CUSIP 2 Elect Christine N. Garvey Mgmt For For For Voted HCP, Inc. United States 04/25/2013 Annual 03/01/2013 HCP 40414L109 CUSIP 3 Elect David B. Henry Mgmt For For For Voted HCP, Inc. United States 04/25/2013 Annual 03/01/2013 HCP 40414L109 CUSIP 4 Elect Lauralee E. Martin Mgmt For For For Voted HCP, Inc. United States 04/25/2013 Annual 03/01/2013 HCP 40414L109 CUSIP 5 Elect Michael D. McKee Mgmt For For For Voted HCP, Inc. United States 04/25/2013 Annual 03/01/2013 HCP 40414L109 CUSIP 6 Elect Peter L. Rhein Mgmt For For For Voted HCP, Inc. United States 04/25/2013 Annual 03/01/2013 HCP 40414L109 CUSIP 7 Elect Kenneth B. Roath Mgmt For For For Voted HCP, Inc. United States 04/25/2013 Annual 03/01/2013 HCP 40414L109 CUSIP 8 Elect Joseph P. Sullivan Mgmt For For For Voted HCP, Inc. United States 04/25/2013 Annual 03/01/2013 HCP 40414L109 CUSIP 9 Ratification of Auditor Mgmt For For For Voted HCP, Inc. United States 04/25/2013 Annual 03/01/2013 HCP 40414L109 CUSIP 10 Advisory Vote on Executive Compensation Mgmt For For For Voted Headwaters Incorporated United States 02/21/2013 Annual 12/31/2012 HW 42210P102 CUSIP Elect R. Sam Christensen Mgmt For For For Voted Headwaters Incorporated United States 02/21/2013 Annual 12/31/2012 HW 42210P102 CUSIP Elect Malyn Malquist Mgmt For For For Voted Headwaters Incorporated United States 02/21/2013 Annual 12/31/2012 HW 42210P102 CUSIP Elect Sylvia Summers Mgmt For For For Voted Headwaters Incorporated United States 02/21/2013 Annual 12/31/2012 HW 42210P102 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Headwaters Incorporated United States 02/21/2013 Annual 12/31/2012 HW 42210P102 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Health Management Associates, Inc. United States 05/21/2013 Annual 03/25/2013 HMA CUSIP Elect William J. Schoen Mgmt For For For Voted Health Management Associates, Inc. United States 05/21/2013 Annual 03/25/2013 HMA CUSIP Elect Gary D. Newsome Mgmt For For For Voted Health Management Associates, Inc. United States 05/21/2013 Annual 03/25/2013 HMA CUSIP Elect Kent P. Dauten Mgmt For For For Voted Health Management Associates, Inc. United States 05/21/2013 Annual 03/25/2013 HMA CUSIP Elect Pascal J. Goldschmidt Mgmt For For For Voted Health Management Associates, Inc. United States 05/21/2013 Annual 03/25/2013 HMA CUSIP Elect Donald E. Kiernan Mgmt For For For Voted Health Management Associates, Inc. United States 05/21/2013 Annual 03/25/2013 HMA CUSIP Elect Robert A. Knox Mgmt For For For Voted Health Management Associates, Inc. United States 05/21/2013 Annual 03/25/2013 HMA CUSIP Elect Vicki A. O'Meara Mgmt For For For Voted Health Management Associates, Inc. United States 05/21/2013 Annual 03/25/2013 HMA CUSIP Elect William C. Steere, Jr. Mgmt For For For Voted Health Management Associates, Inc. United States 05/21/2013 Annual 03/25/2013 HMA CUSIP Elect Randolph W. Westerfield Mgmt For For For Voted Health Management Associates, Inc. United States 05/21/2013 Annual 03/25/2013 HMA CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Health Management Associates, Inc. United States 05/21/2013 Annual 03/25/2013 HMA CUSIP 3 Approval of Material Terms under the 1996 Executive Incentive Plan Mgmt For For For Voted Health Management Associates, Inc. United States 05/21/2013 Annual 03/25/2013 HMA CUSIP 4 Ratification of Auditor Mgmt For For For Voted Health Management Associates, Inc. United States 05/21/2013 Annual 03/25/2013 HMA CUSIP 5 Shareholder Proposal Regarding Sustainability Report ShrHoldr Against Against For Voted Health Net, Inc. United States 05/23/2013 Annual 03/28/2013 HNT 42222G108 CUSIP 1 Elect Mary Anne Citrino Mgmt For For For Voted Health Net, Inc. United States 05/23/2013 Annual 03/28/2013 HNT 42222G108 CUSIP 2 Elect Theodore F. Craver, Jr. Mgmt For For For Voted Health Net, Inc. United States 05/23/2013 Annual 03/28/2013 HNT 42222G108 CUSIP 3 Elect Vicki B. Escarra Mgmt For For For Voted Health Net, Inc. United States 05/23/2013 Annual 03/28/2013 HNT 42222G108 CUSIP 4 Elect Gale S. Fitzgerald Mgmt For For For Voted Health Net, Inc. United States 05/23/2013 Annual 03/28/2013 HNT 42222G108 CUSIP 5 Elect Patrick Foley Mgmt For For For Voted Health Net, Inc. United States 05/23/2013 Annual 03/28/2013 HNT 42222G108 CUSIP 6 Elect Jay M. Gellert Mgmt For For For Voted Health Net, Inc. United States 05/23/2013 Annual 03/28/2013 HNT 42222G108 CUSIP 7 Elect Roger F. Greaves Mgmt For For For Voted Health Net, Inc. United States 05/23/2013 Annual 03/28/2013 HNT 42222G108 CUSIP 8 Elect Douglas M. Mancino Mgmt For For For Voted Health Net, Inc. United States 05/23/2013 Annual 03/28/2013 HNT 42222G108 CUSIP 9 Elect Bruce G. Willison Mgmt For For For Voted Health Net, Inc. United States 05/23/2013 Annual 03/28/2013 HNT 42222G108 CUSIP 10 Elect Frederick C. Yeager Mgmt For For For Voted Health Net, Inc. United States 05/23/2013 Annual 03/28/2013 HNT 42222G108 CUSIP 11 Ratification of Auditor Mgmt For For For Voted Health Net, Inc. United States 05/23/2013 Annual 03/28/2013 HNT 42222G108 CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted HealthSouth Corporation United States 05/02/2013 Annual 03/04/2013 HLS CUSIP Elect John W. Chidsey Mgmt For For For Voted HealthSouth Corporation United States 05/02/2013 Annual 03/04/2013 HLS CUSIP Elect Donald L. Correll Mgmt For For For Voted HealthSouth Corporation United States 05/02/2013 Annual 03/04/2013 HLS CUSIP Elect Yvonne M. Curl Mgmt For For For Voted HealthSouth Corporation United States 05/02/2013 Annual 03/04/2013 HLS CUSIP Elect Charles M. Elson Mgmt For For For Voted HealthSouth Corporation United States 05/02/2013 Annual 03/04/2013 HLS CUSIP Elect Jay Grinney Mgmt For For For Voted HealthSouth Corporation United States 05/02/2013 Annual 03/04/2013 HLS CUSIP Elect Jon F. Hanson Mgmt For For For Voted HealthSouth Corporation United States 05/02/2013 Annual 03/04/2013 HLS CUSIP Elect Joan E. Herman Mgmt For For For Voted HealthSouth Corporation United States 05/02/2013 Annual 03/04/2013 HLS CUSIP Elect Leo I. Higdon, Jr. Mgmt For For For Voted HealthSouth Corporation United States 05/02/2013 Annual 03/04/2013 HLS CUSIP Elect Leslye G. Katz Mgmt For For For Voted HealthSouth Corporation United States 05/02/2013 Annual 03/04/2013 HLS CUSIP Elect John E. Maupin, Jr. Mgmt For For For Voted HealthSouth Corporation United States 05/02/2013 Annual 03/04/2013 HLS CUSIP Elect L. Edward Shaw, Jr. Mgmt For For For Voted HealthSouth Corporation United States 05/02/2013 Annual 03/04/2013 HLS CUSIP 2 Ratification of Auditor Mgmt For For For Voted HealthSouth Corporation United States 05/02/2013 Annual 03/04/2013 HLS CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Heartland Payment Systems, Inc. United States 05/08/2013 Annual 04/10/2013 HPY 42235N108 CUSIP Elect Robert Carr Mgmt For For For Voted Heartland Payment Systems, Inc. United States 05/08/2013 Annual 04/10/2013 HPY 42235N108 CUSIP Elect Maureen Breakiron-Evans Mgmt For For For Voted Heartland Payment Systems, Inc. United States 05/08/2013 Annual 04/10/2013 HPY 42235N108 CUSIP Elect Mitchell Hollin Mgmt For For For Voted Heartland Payment Systems, Inc. United States 05/08/2013 Annual 04/10/2013 HPY 42235N108 CUSIP Elect Robert Niehaus Mgmt For For For Voted Heartland Payment Systems, Inc. United States 05/08/2013 Annual 04/10/2013 HPY 42235N108 CUSIP Elect Marc Ostro Mgmt For Withhold Against Voted Heartland Payment Systems, Inc. United States 05/08/2013 Annual 04/10/2013 HPY 42235N108 CUSIP Elect Jonathan Palmer Mgmt For For For Voted Heartland Payment Systems, Inc. United States 05/08/2013 Annual 04/10/2013 HPY 42235N108 CUSIP Elect Richard Vague Mgmt For Withhold Against Voted Heartland Payment Systems, Inc. United States 05/08/2013 Annual 04/10/2013 HPY 42235N108 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Heartland Payment Systems, Inc. United States 05/08/2013 Annual 04/10/2013 HPY 42235N108 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 1 Elect Gordon M. Bethune Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 2 Elect Kevin Burke Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 3 Elect Jaime Chico Pardo Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 4 Elect David M. Cote Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 5 Elect D. Scott Davis Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 6 Elect Linnet F. Deily Mgmt For Against Against Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 7 Elect Judd Gregg Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 8 Elect Lord Clive Hollick Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 9 Elect Grace D. Lieblein Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 10 Elect George Paz Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 11 Elect Bradley T. Sheares Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 12 Elect Robin L. Washington Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 13 Ratification of Auditor Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Honeywell International Inc. United States 04/22/2013 Annual 02/22/2013 HON CUSIP 17 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against For Against Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP Elect Terrell Crews Mgmt For For For Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP Elect Jeffrey Ettinger Mgmt For For For Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP Elect Jody Feragen Mgmt For Withhold Against Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP Elect Glenn Forbes Mgmt For For For Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP Elect Stephen Lacy Mgmt For For For Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP Elect Susan Marvin Mgmt For For For Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP Elect John Morrison Mgmt For For For Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP Elect Elsa Murano Mgmt For Withhold Against Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP Elect Robert Nakasone Mgmt For For For Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP Elect Susan Nestegard Mgmt For For For Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP Elect Dakota Pippins Mgmt For For For Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP Elect Christopher Policinski Mgmt For For For Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP 2 Ratification of Auditor Mgmt For For For Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP 3 Amendment to the Operators' Share Incentive Compensation Plan Mgmt For For For Voted Hormel Foods Corporation United States 01/29/2013 Annual 11/30/2012 HRL CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Huntington Ingalls Industries, Inc. United States 05/01/2013 Annual 03/07/2013 HII CUSIP Elect Robert F. Bruner Mgmt For For For Voted Huntington Ingalls Industries, Inc. United States 05/01/2013 Annual 03/07/2013 HII CUSIP Elect Artur G. Davis Mgmt For For For Voted Huntington Ingalls Industries, Inc. United States 05/01/2013 Annual 03/07/2013 HII CUSIP Elect Thomas B. Fargo Mgmt For For For Voted Huntington Ingalls Industries, Inc. United States 05/01/2013 Annual 03/07/2013 HII CUSIP 2 Ratification of Auditor Mgmt For For For Voted Huntington Ingalls Industries, Inc. United States 05/01/2013 Annual 03/07/2013 HII CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Idexx Laboratories, Inc. United States 05/08/2013 Annual 03/11/2013 IDXX 45168D104 CUSIP Elect Jonathan W. Ayers Mgmt For For For Voted Idexx Laboratories, Inc. United States 05/08/2013 Annual 03/11/2013 IDXX 45168D104 CUSIP Elect Robert J. Murray Mgmt For For For Voted Idexx Laboratories, Inc. United States 05/08/2013 Annual 03/11/2013 IDXX 45168D104 CUSIP Elect M. Anne Szostak Mgmt For For For Voted Idexx Laboratories, Inc. United States 05/08/2013 Annual 03/11/2013 IDXX 45168D104 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Idexx Laboratories, Inc. United States 05/08/2013 Annual 03/11/2013 IDXX 45168D104 CUSIP 3 Amendment to the 2009 Stock Incentive Plan Mgmt For For For Voted Idexx Laboratories, Inc. United States 05/08/2013 Annual 03/11/2013 IDXX 45168D104 CUSIP 4 Ratification of Auditor Mgmt For For For Voted IDT Corporation United States 12/17/2012 Annual 10/19/2012 IDT CUSIP 1 Elect Lawrence Bathgate, II Mgmt For Against Against Voted IDT Corporation United States 12/17/2012 Annual 10/19/2012 IDT CUSIP 2 Elect Eric Cosentino Mgmt For For For Voted IDT Corporation United States 12/17/2012 Annual 10/19/2012 IDT CUSIP 3 Elect Howard Jonas Mgmt For For For Voted IDT Corporation United States 12/17/2012 Annual 10/19/2012 IDT CUSIP 4 Elect Bill Pereira Mgmt For For For Voted IDT Corporation United States 12/17/2012 Annual 10/19/2012 IDT CUSIP 5 Elect Judah Schorr Mgmt For For For Voted IDT Corporation United States 12/17/2012 Annual 10/19/2012 IDT CUSIP 6 Advisory Vote on Executive Compensation Mgmt For For For Voted IDT Corporation United States 12/17/2012 Annual 10/19/2012 IDT CUSIP 7 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 1 Elect Daniel J. Brutto Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 2 Elect Susan Crown Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 3 Elect Don H. Davis, Jr. Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 4 Elect James W. Griffith Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 5 Elect Robert C. McCormack Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 6 Elect Robert S. Morrison Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 7 Elect E. Scott Santi Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 8 Elect James A. Skinner Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 9 Elect David B. Smith, Jr. Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 10 Elect Pamela B. Strobel Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 11 Elect Kevin M. Warren Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 12 Elect Anre D. Williams Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 13 Ratification of Auditor Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Illinois Tool Works Inc. United States 05/03/2013 Annual 03/05/2013 ITW CUSIP 15 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 1 Elect Howard I. Atkins Mgmt For Against Against Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 2 Elect Leslie S. Heisz Mgmt For For For Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 3 Elect John R. Ingram Mgmt For Against Against Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 4 Elect Orrin H. Ingram, II Mgmt For Against Against Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 5 Elect Dale R. Laurance Mgmt For For For Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 6 Elect Linda Fayne Levinson Mgmt For Against Against Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 7 Elect Scott A. McGregor Mgmt For For For Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 8 Elect Alain Monie Mgmt For For For Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 9 Elect Paul Read Mgmt For For For Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 10 Elect Michael T. Smith Mgmt For For For Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 11 Elect Joe B. Wyatt Mgmt For For For Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 12 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 13 Amendment to the 2011 Incentive Plan Mgmt For For For Voted Ingram Micro Inc. United States 06/05/2013 Annual 04/09/2013 IM CUSIP 14 Ratification of Auditor Mgmt For For For Voted Innophos Holdings, Inc. United States 05/17/2013 Annual 04/08/2013 IPHS 45774N108 CUSIP Elect Gary Cappeline Mgmt For For For Voted Innophos Holdings, Inc. United States 05/17/2013 Annual 04/08/2013 IPHS 45774N108 CUSIP Elect Amado Cavazos Mgmt For For For Voted Innophos Holdings, Inc. United States 05/17/2013 Annual 04/08/2013 IPHS 45774N108 CUSIP Elect Randolph Gress Mgmt For For For Voted Innophos Holdings, Inc. United States 05/17/2013 Annual 04/08/2013 IPHS 45774N108 CUSIP Elect Linda Myrick Mgmt For For For Voted Innophos Holdings, Inc. United States 05/17/2013 Annual 04/08/2013 IPHS 45774N108 CUSIP Elect Karen R. Osar Mgmt For For For Voted Innophos Holdings, Inc. United States 05/17/2013 Annual 04/08/2013 IPHS 45774N108 CUSIP Elect John Steitz Mgmt For Withhold Against Voted Innophos Holdings, Inc. United States 05/17/2013 Annual 04/08/2013 IPHS 45774N108 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Innophos Holdings, Inc. United States 05/17/2013 Annual 04/08/2013 IPHS 45774N108 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Insight Enterprises, Inc. United States 05/15/2013 Annual 03/22/2013 NSIT 45765U103 CUSIP Elect Michael M. Fisher Mgmt For For For Voted Insight Enterprises, Inc. United States 05/15/2013 Annual 03/22/2013 NSIT 45765U103 CUSIP Elect Bennett Dorrance Mgmt For For For Voted Insight Enterprises, Inc. United States 05/15/2013 Annual 03/22/2013 NSIT 45765U103 CUSIP Elect Richard E. Allen Mgmt For For For Voted Insight Enterprises, Inc. United States 05/15/2013 Annual 03/22/2013 NSIT 45765U103 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Insight Enterprises, Inc. United States 05/15/2013 Annual 03/22/2013 NSIT 45765U103 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Intel Corporation United States 05/16/2013 Annual 03/18/2013 INTC CUSIP 1 Elect Charlene Barshefsky Mgmt For Against Against Voted Intel Corporation United States 05/16/2013 Annual 03/18/2013 INTC CUSIP 2 Elect Andy D. Bryant Mgmt For For For Voted Intel Corporation United States 05/16/2013 Annual 03/18/2013 INTC CUSIP 3 Elect Susan L. Decker Mgmt For For For Voted Intel Corporation United States 05/16/2013 Annual 03/18/2013 INTC CUSIP 4 Elect John J. Donahoe Mgmt For For For Voted Intel Corporation United States 05/16/2013 Annual 03/18/2013 INTC CUSIP 5 Elect Reed E. Hundt Mgmt For For For Voted Intel Corporation United States 05/16/2013 Annual 03/18/2013 INTC CUSIP 6 Elect James D. Plummer Mgmt For For For Voted Intel Corporation United States 05/16/2013 Annual 03/18/2013 INTC CUSIP 7 Elect David S. Pottruck Mgmt For For For Voted Intel Corporation United States 05/16/2013 Annual 03/18/2013 INTC CUSIP 8 Elect Frank D. Yeary Mgmt For For For Voted Intel Corporation United States 05/16/2013 Annual 03/18/2013 INTC CUSIP 9 Elect David B. Yoffie Mgmt For Against Against Voted Intel Corporation United States 05/16/2013 Annual 03/18/2013 INTC CUSIP 10 Ratification of Auditor Mgmt For For For Voted Intel Corporation United States 05/16/2013 Annual 03/18/2013 INTC CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Intel Corporation United States 05/16/2013 Annual 03/18/2013 INTC CUSIP 12 Amendment to the 2006 Equity Incentive Plan Mgmt For For For Voted Intel Corporation United States 05/16/2013 Annual 03/18/2013 INTC CUSIP 13 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Interactive Brokers Group, Inc. United States 04/25/2013 Annual 02/28/2013 IBKR 45841N107 CUSIP 1 Elect Thomas Peterffy Mgmt For Against Against Voted Interactive Brokers Group, Inc. United States 04/25/2013 Annual 02/28/2013 IBKR 45841N107 CUSIP 2 Elect Earl H. Nemser Mgmt For Against Against Voted Interactive Brokers Group, Inc. United States 04/25/2013 Annual 02/28/2013 IBKR 45841N107 CUSIP 3 Elect Paul J. Brody Mgmt For Against Against Voted Interactive Brokers Group, Inc. United States 04/25/2013 Annual 02/28/2013 IBKR 45841N107 CUSIP 4 Elect Milan Galik Mgmt For For For Voted Interactive Brokers Group, Inc. United States 04/25/2013 Annual 02/28/2013 IBKR 45841N107 CUSIP 5 Elect Lawrence E. Harris Mgmt For Against Against Voted Interactive Brokers Group, Inc. United States 04/25/2013 Annual 02/28/2013 IBKR 45841N107 CUSIP 6 Elect Hans R. Stoll Mgmt For Against Against Voted Interactive Brokers Group, Inc. United States 04/25/2013 Annual 02/28/2013 IBKR 45841N107 CUSIP 7 Elect Ivers W. Riley Mgmt For Against Against Voted Interactive Brokers Group, Inc. United States 04/25/2013 Annual 02/28/2013 IBKR 45841N107 CUSIP 8 Elect Richard Gates Mgmt For For For Voted Interactive Brokers Group, Inc. United States 04/25/2013 Annual 02/28/2013 IBKR 45841N107 CUSIP 9 Advisory Vote on Executive Compensation Mgmt For For For Voted Interactive Brokers Group, Inc. United States 04/25/2013 Annual 02/28/2013 IBKR 45841N107 CUSIP 10 Ratification of Auditor Mgmt For For For Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 1 Elect Alain J. P. Belda Mgmt For Against Against Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 2 Elect William R. Brody Mgmt For For For Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 3 Elect Kenneth I. Chenault Mgmt For For For Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 4 Elect Michael L. Eskew Mgmt For Against Against Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 5 Elect David N. Farr Mgmt For For For Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 6 Elect Shirley A. Jackson Mgmt For For For Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 7 Elect Andrew N. Liveris Mgmt For Against Against Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 8 Elect W. James McNerney, Jr. Mgmt For For For Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 9 Elect James W. Owens Mgmt For For For Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 10 Elect Virginia M. Rometty Mgmt For For For Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 11 Elect Joan E. Spero Mgmt For For For Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 12 Elect Sidney Taurel Mgmt For For For Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 13 Elect Lorenzo H Zambrano Mgmt For Against Against Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 14 Ratification of Auditor Mgmt For For For Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 16 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 18 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted International Business Machines Corporation United States 04/30/2013 Annual 03/01/2013 IBM CUSIP 19 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Intuit Inc. United States 01/17/2013 Annual 11/23/2012 INTU CUSIP 1 Elect Christopher Brody Mgmt For For For Voted Intuit Inc. United States 01/17/2013 Annual 11/23/2012 INTU CUSIP 2 Elect William Campbell Mgmt For For For Voted Intuit Inc. United States 01/17/2013 Annual 11/23/2012 INTU CUSIP 3 Elect Scott Cook Mgmt For For For Voted Intuit Inc. United States 01/17/2013 Annual 11/23/2012 INTU CUSIP 4 Elect Diane Greene Mgmt For For For Voted Intuit Inc. United States 01/17/2013 Annual 11/23/2012 INTU CUSIP 5 Elect Edward Kangas Mgmt For For For Voted Intuit Inc. United States 01/17/2013 Annual 11/23/2012 INTU CUSIP 6 Elect Suzanne Nora Johnson Mgmt For For For Voted Intuit Inc. United States 01/17/2013 Annual 11/23/2012 INTU CUSIP 7 Elect Dennis Powell Mgmt For For For Voted Intuit Inc. United States 01/17/2013 Annual 11/23/2012 INTU CUSIP 8 Elect Brad Smith Mgmt For For For Voted Intuit Inc. United States 01/17/2013 Annual 11/23/2012 INTU CUSIP 9 Elect Jeff Weiner Mgmt For For For Voted Intuit Inc. United States 01/17/2013 Annual 11/23/2012 INTU CUSIP 10 Ratification of Auditor Mgmt For For For Voted Intuit Inc. United States 01/17/2013 Annual 11/23/2012 INTU CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Intuit Inc. United States 01/17/2013 Annual 11/23/2012 INTU CUSIP 12 Approval of Performance Goals under the Senior Executive Incentive Plan Mgmt For For For Voted Intuitive Surgical, Inc. United States 04/25/2013 Annual 02/25/2013 ISRG 46120E602 CUSIP 1 Elect Amal M. Johnson Mgmt For For For Voted Intuitive Surgical, Inc. United States 04/25/2013 Annual 02/25/2013 ISRG 46120E602 CUSIP 2 Elect Eric H. Halvorson Mgmt For For For Voted Intuitive Surgical, Inc. United States 04/25/2013 Annual 02/25/2013 ISRG 46120E602 CUSIP 3 Elect Alan J. Levy Mgmt For Against Against Voted Intuitive Surgical, Inc. United States 04/25/2013 Annual 02/25/2013 ISRG 46120E602 CUSIP 4 Amendment to the 2010 Incentive Award Plan Mgmt For Against Against Voted Intuitive Surgical, Inc. United States 04/25/2013 Annual 02/25/2013 ISRG 46120E602 CUSIP 5 Advisory Vote on Executive Compensation Mgmt For For For Voted Intuitive Surgical, Inc. United States 04/25/2013 Annual 02/25/2013 ISRG 46120E602 CUSIP 6 Ratification of Auditor Mgmt For For For Voted Invesco Ltd. United States 05/16/2013 Annual 03/18/2013 IVZ G491BT108 CUSIP 1 Elect Joseph R. Canion Mgmt For For For Voted Invesco Ltd. United States 05/16/2013 Annual 03/18/2013 IVZ G491BT108 CUSIP 2 Elect Edward P. Lawrence Mgmt For For For Voted Invesco Ltd. United States 05/16/2013 Annual 03/18/2013 IVZ G491BT108 CUSIP 3 Elect Phoebe A. Wood Mgmt For For For Voted Invesco Ltd. United States 05/16/2013 Annual 03/18/2013 IVZ G491BT108 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Invesco Ltd. United States 05/16/2013 Annual 03/18/2013 IVZ G491BT108 CUSIP 5 Amendment to the Executive Incentive Bonus Plan Mgmt For For For Voted Invesco Ltd. United States 05/16/2013 Annual 03/18/2013 IVZ G491BT108 CUSIP 6 Ratification of Auditor Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 1 Elect Ted R Antenucci Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 2 Elect Clarke H. Bailey Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 3 Elect Kent P. Dauten Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 4 Elect Paul F. Deninger Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 5 Elect Per-Kristian Halvorsen Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 6 Elect Michael Lamach Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 7 Elect Arthur D. Little Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 8 Elect William L. Meaney Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 9 Elect Vincent J. Ryan Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 10 Elect Laurie A Tucker Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 11 Elect Alfred J. Verrecchia Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 12 2013 Employee Stock Purchase Plan Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Iron Mountain Incorporated United States 06/06/2013 Annual 04/12/2013 IRM CUSIP 14 Ratification of Auditor Mgmt For For For Voted iStar Financial Inc. United States 05/21/2013 Annual 03/25/2013 SFI 45031U408 CUSIP Elect Jay Sugarman Mgmt For For For Voted iStar Financial Inc. United States 05/21/2013 Annual 03/25/2013 SFI 45031U408 CUSIP Elect Robert W. Holman, Jr. Mgmt For For For Voted iStar Financial Inc. United States 05/21/2013 Annual 03/25/2013 SFI 45031U408 CUSIP Elect Robin Josephs Mgmt For For For Voted iStar Financial Inc. United States 05/21/2013 Annual 03/25/2013 SFI 45031U408 CUSIP Elect John G. McDonald Mgmt For For For Voted iStar Financial Inc. United States 05/21/2013 Annual 03/25/2013 SFI 45031U408 CUSIP Elect Dale Anne Reiss Mgmt For For For Voted iStar Financial Inc. United States 05/21/2013 Annual 03/25/2013 SFI 45031U408 CUSIP Elect Barry W. Ridings Mgmt For For For Voted iStar Financial Inc. United States 05/21/2013 Annual 03/25/2013 SFI 45031U408 CUSIP 2 Ratification of Auditor Mgmt For For For Voted iStar Financial Inc. United States 05/21/2013 Annual 03/25/2013 SFI 45031U408 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted ITRON, Inc. United States 05/03/2013 Annual 03/01/2013 ITRI CUSIP 1 Elect Thomas S. Glanville Mgmt For For For Voted ITRON, Inc. United States 05/03/2013 Annual 03/01/2013 ITRI CUSIP 2 Elect Sharon L. Nelson Mgmt For For For Voted ITRON, Inc. United States 05/03/2013 Annual 03/01/2013 ITRI CUSIP 3 Elect Lynda L. Ziegler Mgmt For For For Voted ITRON, Inc. United States 05/03/2013 Annual 03/01/2013 ITRI CUSIP 4 Elect Philip C. Mezey Mgmt For For For Voted ITRON, Inc. United States 05/03/2013 Annual 03/01/2013 ITRI CUSIP 5 Advisory Vote on Executive Compensation Mgmt For For For Voted ITRON, Inc. United States 05/03/2013 Annual 03/01/2013 ITRI CUSIP 6 Ratification of Auditor Mgmt For For For Voted ITT Corporation United States 05/07/2013 Annual 03/13/2013 ITT CUSIP 1 Elect Denise L. Ramos Mgmt For For For Voted ITT Corporation United States 05/07/2013 Annual 03/13/2013 ITT CUSIP 2 Elect Frank T. MacInnis Mgmt For For For Voted ITT Corporation United States 05/07/2013 Annual 03/13/2013 ITT CUSIP 3 Elect Orlando D. Ashford Mgmt For For For Voted ITT Corporation United States 05/07/2013 Annual 03/13/2013 ITT CUSIP 4 Elect Peter D'Aloia Mgmt For For For Voted ITT Corporation United States 05/07/2013 Annual 03/13/2013 ITT CUSIP 5 Elect Donald DeFosset, Jr. Mgmt For For For Voted ITT Corporation United States 05/07/2013 Annual 03/13/2013 ITT CUSIP 6 Elect Christina A. Gold Mgmt For For For Voted ITT Corporation United States 05/07/2013 Annual 03/13/2013 ITT CUSIP 7 Elect Richard P. Lavin Mgmt For For For Voted ITT Corporation United States 05/07/2013 Annual 03/13/2013 ITT CUSIP 8 Elect Donald J. Stebbins Mgmt For For For Voted ITT Corporation United States 05/07/2013 Annual 03/13/2013 ITT CUSIP 9 Ratification of Auditor Mgmt For For For Voted ITT Corporation United States 05/07/2013 Annual 03/13/2013 ITT CUSIP 10 Approval of the Material Terms of the Annual Incentive Plan for Executive Officers Mgmt For For For Voted ITT Corporation United States 05/07/2013 Annual 03/13/2013 ITT CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted ITT Educational Services, Inc. United States 05/07/2013 Annual 03/08/2013 ESI 45068B109 CUSIP 1 Elect John F. Cozzi Mgmt For Against Against Voted ITT Educational Services, Inc. United States 05/07/2013 Annual 03/08/2013 ESI 45068B109 CUSIP 2 Elect Kevin M. Modany Mgmt For For For Voted ITT Educational Services, Inc. United States 05/07/2013 Annual 03/08/2013 ESI 45068B109 CUSIP 3 Elect Thomas I. Morgan Mgmt For For For Voted ITT Educational Services, Inc. United States 05/07/2013 Annual 03/08/2013 ESI 45068B109 CUSIP 4 Ratification of Auditor Mgmt For For For Voted ITT Educational Services, Inc. United States 05/07/2013 Annual 03/08/2013 ESI 45068B109 CUSIP 5 Amendment to the 2006 Equity Compensation Plan Mgmt For Against Against Voted ITT Educational Services, Inc. United States 05/07/2013 Annual 03/08/2013 ESI 45068B109 CUSIP 6 Advisory Vote on Executive Compensation Mgmt For Against Against Voted j2 GLOBAL, INC. United States 05/07/2013 Annual 03/19/2013 JCOM 48123V102 CUSIP 1 Elect Douglas Y. Bech Mgmt For For For Voted j2 GLOBAL, INC. United States 05/07/2013 Annual 03/19/2013 JCOM 48123V102 CUSIP 2 Elect Robert J. Cresci Mgmt For For For Voted j2 GLOBAL, INC. United States 05/07/2013 Annual 03/19/2013 JCOM 48123V102 CUSIP 3 Elect W. Brian Kretzmer Mgmt For For For Voted j2 GLOBAL, INC. United States 05/07/2013 Annual 03/19/2013 JCOM 48123V102 CUSIP 4 Elect Richard S. Ressler Mgmt For For For Voted j2 GLOBAL, INC. United States 05/07/2013 Annual 03/19/2013 JCOM 48123V102 CUSIP 5 Elect Stephen Ross Mgmt For For For Voted j2 GLOBAL, INC. United States 05/07/2013 Annual 03/19/2013 JCOM 48123V102 CUSIP 6 Elect Michael P. Schulhof Mgmt For For For Voted j2 GLOBAL, INC. United States 05/07/2013 Annual 03/19/2013 JCOM 48123V102 CUSIP 7 Ratification of Auditor Mgmt For For For Voted j2 GLOBAL, INC. United States 05/07/2013 Annual 03/19/2013 JCOM 48123V102 CUSIP 8 Advisory Vote on Executive Compensation Mgmt For For For Voted j2 GLOBAL, INC. United States 05/07/2013 Annual 03/19/2013 JCOM 48123V102 CUSIP 9 Transaction of Other Business Mgmt For Against Against Voted JDS Uniphase Corporation United States 11/14/2012 Annual 09/17/2012 JDSU 46612J507 CUSIP 1 Elect Richard Belluzzo Mgmt For For For Voted JDS Uniphase Corporation United States 11/14/2012 Annual 09/17/2012 JDSU 46612J507 CUSIP 2 Elect Harold Covert Mgmt For For For Voted JDS Uniphase Corporation United States 11/14/2012 Annual 09/17/2012 JDSU 46612J507 CUSIP 3 Ratification of Auditor Mgmt For For For Voted JDS Uniphase Corporation United States 11/14/2012 Annual 09/17/2012 JDSU 46612J507 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted JDS Uniphase Corporation United States 11/14/2012 Annual 09/17/2012 JDSU 46612J507 CUSIP 5 Repeal of Classified Board Mgmt For For For Voted JDS Uniphase Corporation United States 11/14/2012 Annual 09/17/2012 JDSU 46612J507 CUSIP 6 Amendment to the 2003 Equity Incentive Plan Mgmt For For For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 1 Elect Mary Sue Coleman Mgmt For For For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 2 Elect James G. Cullen Mgmt For For For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 3 Elect Ian E.L. Davis Mgmt For For For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 4 Elect Alex Gorsky Mgmt For For For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 5 Elect Michael M. E. Johns Mgmt For For For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 6 Elect Susan L. Lindquist Mgmt For For For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 7 Elect Anne M. Mulcahy Mgmt For Against Against Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 8 Elect Leo F. Mullin Mgmt For For For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 9 Elect William D. Perez Mgmt For For For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 10 Elect Charles Prince Mgmt For Against Against Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 11 Elect A. Eugene Washington Mgmt For For For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 12 Elect Ronald A. Williams Mgmt For For For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 14 Ratification of Auditor Mgmt For For For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 15 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 16 Shareholder Proposal Regarding Political Contributions and Corporate Values Report ShrHoldr Against Against For Voted Johnson & Johnson United States 04/25/2013 Annual 02/26/2013 JNJ CUSIP 17 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 1 Elect James A. Bell Mgmt For Against Against Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 2 Elect Crandall C. Bowles Mgmt For Against Against Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 3 Elect Stephen B. Burke Mgmt For For For Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 4 Elect David M. Cote Mgmt For Against Against Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 5 Elect James S. Crown Mgmt For Against Against Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 6 Elect James Dimon Mgmt For For For Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 7 Elect Timothy P. Flynn Mgmt For For For Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 8 Elect Ellen V. Futter Mgmt For Against Against Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 9 Elect Laban P. Jackson, Jr. Mgmt For Against Against Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 10 Elect Lee R. Raymond Mgmt For For For Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 11 Elect William C. Weldon Mgmt For For For Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 12 Ratification of Auditor Mgmt For For For Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 14 Allow Shareholders to Act by Written Consent Mgmt For For For Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 15 Key Executive Performance Plan Mgmt For For For Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 16 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 17 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 18 Shareholder Proposal Regarding Genocide-Free Investing ShrHoldr Against Against For Voted JPMorgan Chase & Co. United States 05/21/2013 Annual 03/22/2013 JPM 46625H100 CUSIP 19 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Kaiser Federal Financial Group, Inc. United States 10/24/2012 Annual 09/06/2012 KFFG CUSIP Elect Giovani Dacumos Mgmt For For For Voted Kaiser Federal Financial Group, Inc. United States 10/24/2012 Annual 09/06/2012 KFFG CUSIP Elect Michael Sacher Mgmt For For For Voted Kaiser Federal Financial Group, Inc. United States 10/24/2012 Annual 09/06/2012 KFFG CUSIP Elect Robert Steinbach Mgmt For For For Voted Kaiser Federal Financial Group, Inc. United States 10/24/2012 Annual 09/06/2012 KFFG CUSIP Elect Dustin Luton Mgmt For For For Voted Kaiser Federal Financial Group, Inc. United States 10/24/2012 Annual 09/06/2012 KFFG CUSIP 2 Ratification of Auditor Mgmt For For For Voted Kaiser Federal Financial Group, Inc. United States 10/24/2012 Annual 09/06/2012 KFFG CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted KB Home United States 04/04/2013 Annual 02/08/2013 KBH 48666K109 CUSIP 1 Elect Barbara T. Alexander Mgmt For Against Against Voted KB Home United States 04/04/2013 Annual 02/08/2013 KBH 48666K109 CUSIP 2 Elect Stephen F. Bollenbach Mgmt For For For Voted KB Home United States 04/04/2013 Annual 02/08/2013 KBH 48666K109 CUSIP 3 Elect Timothy W. Finchem Mgmt For For For Voted KB Home United States 04/04/2013 Annual 02/08/2013 KBH 48666K109 CUSIP 4 Elect Thomas W. Gilligan Mgmt For For For Voted KB Home United States 04/04/2013 Annual 02/08/2013 KBH 48666K109 CUSIP 5 Elect Kenneth M. Jastrow II Mgmt For For For Voted KB Home United States 04/04/2013 Annual 02/08/2013 KBH 48666K109 CUSIP 6 Elect Robert L. Johnson Mgmt For Against Against Voted KB Home United States 04/04/2013 Annual 02/08/2013 KBH 48666K109 CUSIP 7 Elect Melissa Lora Mgmt For For For Voted KB Home United States 04/04/2013 Annual 02/08/2013 KBH 48666K109 CUSIP 8 Elect Michael G. McCaffery Mgmt For For For Voted KB Home United States 04/04/2013 Annual 02/08/2013 KBH 48666K109 CUSIP 9 Elect Jeffrey T. Mezger Mgmt For For For Voted KB Home United States 04/04/2013 Annual 02/08/2013 KBH 48666K109 CUSIP 10 Elect Luis G. Nogales Mgmt For For For Voted KB Home United States 04/04/2013 Annual 02/08/2013 KBH 48666K109 CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted KB Home United States 04/04/2013 Annual 02/08/2013 KBH 48666K109 CUSIP 12 Ratification of Auditor Mgmt For For For Voted Key Tronic Corporation United States 10/25/2012 Annual 09/05/2012 KTCC CUSIP Elect James Bean Mgmt For For For Voted Key Tronic Corporation United States 10/25/2012 Annual 09/05/2012 KTCC CUSIP Elect Craig Gates Mgmt For For For Voted Key Tronic Corporation United States 10/25/2012 Annual 09/05/2012 KTCC CUSIP Elect Ronald Klawitter Mgmt For Withhold Against Voted Key Tronic Corporation United States 10/25/2012 Annual 09/05/2012 KTCC CUSIP Elect Yacov Shamash Mgmt For For For Voted Key Tronic Corporation United States 10/25/2012 Annual 09/05/2012 KTCC CUSIP Elect Patrick Sweeney Mgmt For For For Voted Key Tronic Corporation United States 10/25/2012 Annual 09/05/2012 KTCC CUSIP 2 Ratification of Auditor Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 1 Elect John R. Alm Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 2 Elect John F. Bergstrom Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 3 Elect Abelardo E. Bru Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 4 Elect Robert W. Decherd Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 5 Elect Thomas J. Falk Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 6 Elect Fabian T. Garcia Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 7 Elect Mae C. Jemison Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 8 Elect James M. Jenness Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 9 Elect Nancy J. Karch Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 10 Elect Ian C. Read Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 11 Elect Linda Johnson Rice Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 12 Elect Marc J. Shapiro Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 13 Ratification of Auditor Mgmt For For For Voted Kimberly-Clark Corporation United States 05/02/2013 Annual 03/04/2013 KMB CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Kimco Realty Corporation United States 04/30/2013 Annual 03/01/2013 KIM 49446R109 CUSIP Elect Milton Cooper Mgmt For For For Voted Kimco Realty Corporation United States 04/30/2013 Annual 03/01/2013 KIM 49446R109 CUSIP Elect Philip E. Coviello Mgmt For For For Voted Kimco Realty Corporation United States 04/30/2013 Annual 03/01/2013 KIM 49446R109 CUSIP Elect Richard G. Dooley Mgmt For Withhold Against Voted Kimco Realty Corporation United States 04/30/2013 Annual 03/01/2013 KIM 49446R109 CUSIP Elect Joe Grills Mgmt For For For Voted Kimco Realty Corporation United States 04/30/2013 Annual 03/01/2013 KIM 49446R109 CUSIP Elect David B. Henry Mgmt For For For Voted Kimco Realty Corporation United States 04/30/2013 Annual 03/01/2013 KIM 49446R109 CUSIP Elect F. Patrick Hughes Mgmt For For For Voted Kimco Realty Corporation United States 04/30/2013 Annual 03/01/2013 KIM 49446R109 CUSIP Elect Frank Lourenso Mgmt For For For Voted Kimco Realty Corporation United States 04/30/2013 Annual 03/01/2013 KIM 49446R109 CUSIP Elect Colombe M. Nicholas Mgmt For For For Voted Kimco Realty Corporation United States 04/30/2013 Annual 03/01/2013 KIM 49446R109 CUSIP Elect Richard Saltzman Mgmt For For For Voted Kimco Realty Corporation United States 04/30/2013 Annual 03/01/2013 KIM 49446R109 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Kimco Realty Corporation United States 04/30/2013 Annual 03/01/2013 KIM 49446R109 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Kinder Morgan, Inc. United States 05/07/2013 Annual 03/15/2013 KMI 49456B101 CUSIP Elect Richard D. Kinder Mgmt For For For Voted Kinder Morgan, Inc. United States 05/07/2013 Annual 03/15/2013 KMI 49456B101 CUSIP Elect C. Park Shaper Mgmt For For For Voted Kinder Morgan, Inc. United States 05/07/2013 Annual 03/15/2013 KMI 49456B101 CUSIP Elect Steven J. Kean Mgmt For For For Voted Kinder Morgan, Inc. United States 05/07/2013 Annual 03/15/2013 KMI 49456B101 CUSIP Elect Anthony W. Hall, Jr. Mgmt For For For Voted Kinder Morgan, Inc. United States 05/07/2013 Annual 03/15/2013 KMI 49456B101 CUSIP Elect Deborah A. Macdonald Mgmt For For For Voted Kinder Morgan, Inc. United States 05/07/2013 Annual 03/15/2013 KMI 49456B101 CUSIP Elect Michael Miller Mgmt For For For Voted Kinder Morgan, Inc. United States 05/07/2013 Annual 03/15/2013 KMI 49456B101 CUSIP Elect Michael C. Morgan Mgmt For For For Voted Kinder Morgan, Inc. United States 05/07/2013 Annual 03/15/2013 KMI 49456B101 CUSIP Elect Fayez S. Sarofim Mgmt For For For Voted Kinder Morgan, Inc. United States 05/07/2013 Annual 03/15/2013 KMI 49456B101 CUSIP Elect Joel V. Staff Mgmt For For For Voted Kinder Morgan, Inc. United States 05/07/2013 Annual 03/15/2013 KMI 49456B101 CUSIP Elect John Stokes Mgmt For For For Voted Kinder Morgan, Inc. United States 05/07/2013 Annual 03/15/2013 KMI 49456B101 CUSIP Elect Robert F. Vagt Mgmt For For For Voted Kinder Morgan, Inc. United States 05/07/2013 Annual 03/15/2013 KMI 49456B101 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Kraft Foods Group, Inc. United States 05/22/2013 Annual 03/15/2013 KRFT 50076Q106 CUSIP 1 Elect Abelardo E. Bru Mgmt For For For Voted Kraft Foods Group, Inc. United States 05/22/2013 Annual 03/15/2013 KRFT 50076Q106 CUSIP 2 Elect Jeanne P. Jackson Mgmt For For For Voted Kraft Foods Group, Inc. United States 05/22/2013 Annual 03/15/2013 KRFT 50076Q106 CUSIP 3 Elect E. Follin Smith Mgmt For For For Voted Kraft Foods Group, Inc. United States 05/22/2013 Annual 03/15/2013 KRFT 50076Q106 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Kraft Foods Group, Inc. United States 05/22/2013 Annual 03/15/2013 KRFT 50076Q106 CUSIP 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Kraft Foods Group, Inc. United States 05/22/2013 Annual 03/15/2013 KRFT 50076Q106 CUSIP 6 Reapproval of the 2012 Performance Incentive Plan Mgmt For For For Voted Kraft Foods Group, Inc. United States 05/22/2013 Annual 03/15/2013 KRFT 50076Q106 CUSIP 7 Ratification of Auditor Mgmt For For For Voted Kraft Foods Group, Inc. United States 05/22/2013 Annual 03/15/2013 KRFT 50076Q106 CUSIP 8 Shareholder Proposal Regarding Genetically Modified Organisms ShrHoldr Against Against For Voted Kronos Worldwide, Inc. United States 05/08/2013 Annual 03/18/2013 KRO 50105F105 CUSIP Elect Keith R. Coogan Mgmt For For For Voted Kronos Worldwide, Inc. United States 05/08/2013 Annual 03/18/2013 KRO 50105F105 CUSIP Elect Cecil H. Moore, Jr. Mgmt For Withhold Against Voted Kronos Worldwide, Inc. United States 05/08/2013 Annual 03/18/2013 KRO 50105F105 CUSIP Elect Harold C. Simmons Mgmt For Withhold Against Voted Kronos Worldwide, Inc. United States 05/08/2013 Annual 03/18/2013 KRO 50105F105 CUSIP Elect Thomas P. Stafford Mgmt For For For Voted Kronos Worldwide, Inc. United States 05/08/2013 Annual 03/18/2013 KRO 50105F105 CUSIP Elect R. Gerald Turner Mgmt For For For Voted Kronos Worldwide, Inc. United States 05/08/2013 Annual 03/18/2013 KRO 50105F105 CUSIP Elect Steven L. Watson Mgmt For Withhold Against Voted Kronos Worldwide, Inc. United States 05/08/2013 Annual 03/18/2013 KRO 50105F105 CUSIP Elect C. Kern Wildenthal Mgmt For For For Voted Kronos Worldwide, Inc. United States 05/08/2013 Annual 03/18/2013 KRO 50105F105 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted L Brands, Inc. United States 05/23/2013 Annual 04/12/2013 LTD CUSIP 1 Elect Dennis Hersch Mgmt For For For Voted L Brands, Inc. United States 05/23/2013 Annual 04/12/2013 LTD CUSIP 2 Elect David Kollat Mgmt For Against Against Voted L Brands, Inc. United States 05/23/2013 Annual 04/12/2013 LTD CUSIP 3 Elect William Loomis, Jr. Mgmt For For For Voted L Brands, Inc. United States 05/23/2013 Annual 04/12/2013 LTD CUSIP 4 Elect Leslie Wexner Mgmt For For For Voted L Brands, Inc. United States 05/23/2013 Annual 04/12/2013 LTD CUSIP 5 Ratification of Auditor Mgmt For For For Voted L Brands, Inc. United States 05/23/2013 Annual 04/12/2013 LTD CUSIP 6 Advisory Vote on Executive Compensation Mgmt For Against Against Voted L Brands, Inc. United States 05/23/2013 Annual 04/12/2013 LTD CUSIP 7 Repeal of Classified Board Mgmt For For For Voted L Brands, Inc. United States 05/23/2013 Annual 04/12/2013 LTD CUSIP 8 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against Against For Voted Layne Christensen Company United States 06/06/2013 Annual 04/08/2013 LAYN CUSIP Elect David A.B. Brown Mgmt For For For Voted Layne Christensen Company United States 06/06/2013 Annual 04/08/2013 LAYN CUSIP Elect J. Samuel Butler Mgmt For For For Voted Layne Christensen Company United States 06/06/2013 Annual 04/08/2013 LAYN CUSIP Elect Robert R. Gilmore Mgmt For For For Voted Layne Christensen Company United States 06/06/2013 Annual 04/08/2013 LAYN CUSIP Elect Anthony B. Helfet Mgmt For For For Voted Layne Christensen Company United States 06/06/2013 Annual 04/08/2013 LAYN CUSIP Elect Nelson Obus Mgmt For For For Voted Layne Christensen Company United States 06/06/2013 Annual 04/08/2013 LAYN CUSIP Elect Rene J. Robichaud Mgmt For For For Voted Layne Christensen Company United States 06/06/2013 Annual 04/08/2013 LAYN CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Layne Christensen Company United States 06/06/2013 Annual 04/08/2013 LAYN CUSIP 3 Ratification of Auditor Mgmt For For For Voted LeapFrog Enterprises, Inc United States 06/05/2013 Annual 04/08/2013 LF 52186N106 CUSIP Elect John Barbour Mgmt For For For Voted LeapFrog Enterprises, Inc United States 06/05/2013 Annual 04/08/2013 LF 52186N106 CUSIP Elect William B. Chiasson Mgmt For For For Voted LeapFrog Enterprises, Inc United States 06/05/2013 Annual 04/08/2013 LF 52186N106 CUSIP Elect Thomas J. Kalinske Mgmt For For For Voted LeapFrog Enterprises, Inc United States 06/05/2013 Annual 04/08/2013 LF 52186N106 CUSIP Elect Stanley E. Maron Mgmt For For For Voted LeapFrog Enterprises, Inc United States 06/05/2013 Annual 04/08/2013 LF 52186N106 CUSIP Elect E. Stanton McKee, Jr. Mgmt For For For Voted LeapFrog Enterprises, Inc United States 06/05/2013 Annual 04/08/2013 LF 52186N106 CUSIP Elect Theodore R. Mitchell Mgmt For For For Voted LeapFrog Enterprises, Inc United States 06/05/2013 Annual 04/08/2013 LF 52186N106 CUSIP Elect Randy O. Rissman Mgmt For For For Voted LeapFrog Enterprises, Inc United States 06/05/2013 Annual 04/08/2013 LF 52186N106 CUSIP Elect Caden Wang Mgmt For For For Voted LeapFrog Enterprises, Inc United States 06/05/2013 Annual 04/08/2013 LF 52186N106 CUSIP 2 Ratification of Auditor Mgmt For Against Against Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect Walter Scott, Jr. Mgmt For For For Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect Jeff Storey Mgmt For For For Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect Kevin Chilton Mgmt For For For Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect Archie Clemins Mgmt For For For Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect Steven Clontz Mgmt For For For Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect James Ellis, Jr. Mgmt For For For Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect T. Michael Glenn Mgmt For For For Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect Richard Jaros Mgmt For Withhold Against Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect Michael Mahoney Mgmt For Withhold Against Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect Charles Miller, III Mgmt For For For Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect John Reed Mgmt For Withhold Against Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect Peter SEAH Lim Huat Mgmt For Withhold Against Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect Peter van Oppen Mgmt For For For Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP Elect Albert Yates Mgmt For Withhold Against Voted Level 3 Communications, Inc. United States 05/23/2013 Annual 03/28/2013 LVLT 52729N308 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Lexmark International, Inc. United States 04/25/2013 Annual 02/28/2013 LXK CUSIP 1 Elect Kathi P. Seifert Mgmt For For For Voted Lexmark International, Inc. United States 04/25/2013 Annual 02/28/2013 LXK CUSIP 2 Elect Jean-Paul L. Montupet Mgmt For For For Voted Lexmark International, Inc. United States 04/25/2013 Annual 02/28/2013 LXK CUSIP 3 Elect Paul A. Rooke Mgmt For For For Voted Lexmark International, Inc. United States 04/25/2013 Annual 02/28/2013 LXK CUSIP 4 Elect W. Roy Dunbar Mgmt For For For Voted Lexmark International, Inc. United States 04/25/2013 Annual 02/28/2013 LXK CUSIP 5 Ratification of Auditor Mgmt For For For Voted Lexmark International, Inc. United States 04/25/2013 Annual 02/28/2013 LXK CUSIP 6 Advisory Vote on Executive Compensation Mgmt For For For Voted Lexmark International, Inc. United States 04/25/2013 Annual 02/28/2013 LXK CUSIP 7 Repeal of Classified Board Mgmt For For For Voted Lexmark International, Inc. United States 04/25/2013 Annual 02/28/2013 LXK CUSIP 8 2013 Equity Compensation Plan Mgmt For For For Voted Libbey Inc. United States 05/14/2013 Annual 03/15/2013 LBY CUSIP Elect Carlos V. Duno Mgmt For For For Voted Libbey Inc. United States 05/14/2013 Annual 03/15/2013 LBY CUSIP Elect Peter C. Howell Mgmt For For For Voted Libbey Inc. United States 05/14/2013 Annual 03/15/2013 LBY CUSIP Elect Richard I. Reynolds Mgmt For For For Voted Libbey Inc. United States 05/14/2013 Annual 03/15/2013 LBY CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Libbey Inc. United States 05/14/2013 Annual 03/15/2013 LBY CUSIP 3 Ratification of Auditor Mgmt For For For Voted Liberty Global, Inc. United States 06/03/2013 Special 05/01/2013 LBTYA CUSIP 1 Issuance of Common Stock Mgmt For For For Voted Liberty Global, Inc. United States 06/03/2013 Special 05/01/2013 LBTYA CUSIP 2 Merger/Acquisition Mgmt For For For Voted Liberty Global, Inc. United States 06/03/2013 Special 05/01/2013 LBTYA CUSIP 3 Right to Adjourn Meeting Mgmt For For For Voted Liberty Interactive Corp. United States 08/08/2012 Annual 07/05/2012 LINTA 53071M104 CUSIP 1 Creation of Tracking Stock Mgmt For For For Voted Liberty Interactive Corp. United States 08/08/2012 Annual 07/05/2012 LINTA 53071M104 CUSIP 2 Right to Adjourn Meeting Mgmt For For For Voted Liberty Interactive Corp. United States 08/08/2012 Annual 07/05/2012 LINTA 53071M104 CUSIP Elect Michael George Mgmt For For For Voted Liberty Interactive Corp. United States 08/08/2012 Annual 07/05/2012 LINTA 53071M104 CUSIP Elect Gregory Maffei Mgmt For For For Voted Liberty Interactive Corp. United States 08/08/2012 Annual 07/05/2012 LINTA 53071M104 CUSIP Elect M. LaVoy Robison Mgmt For For For Voted Liberty Interactive Corp. United States 08/08/2012 Annual 07/05/2012 LINTA 53071M104 CUSIP 4 Ratification of Auditor Mgmt For For For Voted Liberty Interactive Corporation United States 06/04/2013 Annual 04/10/2013 LINTA 53071M880 CUSIP Elect John C. Malone Mgmt For For For Voted Liberty Interactive Corporation United States 06/04/2013 Annual 04/10/2013 LINTA 53071M880 CUSIP Elect M. Ian G. Gilchrist Mgmt For For For Voted Liberty Interactive Corporation United States 06/04/2013 Annual 04/10/2013 LINTA 53071M880 CUSIP Elect Andrea L. Wong Mgmt For For For Voted Liberty Interactive Corporation United States 06/04/2013 Annual 04/10/2013 LINTA 53071M880 CUSIP 2 2012 Incentive Plan Mgmt For For For Voted Liberty Interactive Corporation United States 06/04/2013 Annual 04/10/2013 LINTA 53071M880 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Liberty Media Corporation United States 08/08/2012 Annual 07/05/2012 LMCA CUSIP Elect Donne Fisher Mgmt For For For Voted Liberty Media Corporation United States 08/08/2012 Annual 07/05/2012 LMCA CUSIP Elect Gregory Maffei Mgmt For For For Voted Liberty Media Corporation United States 08/08/2012 Annual 07/05/2012 LMCA CUSIP Elect Andrea Wong Mgmt For For For Voted Liberty Media Corporation United States 08/08/2012 Annual 07/05/2012 LMCA CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Liberty Media Corporation United States 08/08/2012 Annual 07/05/2012 LMCA CUSIP 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Liberty Media Corporation United States 08/08/2012 Annual 07/05/2012 LMCA CUSIP 4 2011 Incentive Plan Mgmt For For For Voted Liberty Media Corporation United States 08/08/2012 Annual 07/05/2012 LMCA CUSIP 5 2011 Nonemployee Director Incentive Plan Mgmt For For For Voted Liberty Media Corporation United States 08/08/2012 Annual 07/05/2012 LMCA CUSIP 6 Ratification of Auditor Mgmt For For For Voted Lifepoint Hospitals, Inc. United States 06/04/2013 Annual 04/12/2013 LPNT 53219L109 CUSIP Elect Gregory T. Bier Mgmt For Withhold Against Voted Lifepoint Hospitals, Inc. United States 06/04/2013 Annual 04/12/2013 LPNT 53219L109 CUSIP Elect DeWitt Ezell, Jr. Mgmt For Withhold Against Voted Lifepoint Hospitals, Inc. United States 06/04/2013 Annual 04/12/2013 LPNT 53219L109 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Lifepoint Hospitals, Inc. United States 06/04/2013 Annual 04/12/2013 LPNT 53219L109 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Lifepoint Hospitals, Inc. United States 06/04/2013 Annual 04/12/2013 LPNT 53219L109 CUSIP 4 2013 Long-Term Incentive Plan Mgmt For For For Voted Lithia Motors, Inc. United States 04/26/2013 Annual 02/28/2013 LAD CUSIP Elect Sidney B. DeBoer Mgmt For For For Voted Lithia Motors, Inc. United States 04/26/2013 Annual 02/28/2013 LAD CUSIP Elect Thomas Becker Mgmt For For For Voted Lithia Motors, Inc. United States 04/26/2013 Annual 02/28/2013 LAD CUSIP Elect Susan O. Cain Mgmt For For For Voted Lithia Motors, Inc. United States 04/26/2013 Annual 02/28/2013 LAD CUSIP Elect Bryan B. DeBoer Mgmt For For For Voted Lithia Motors, Inc. United States 04/26/2013 Annual 02/28/2013 LAD CUSIP Elect M.L. Dick Heimann Mgmt For For For Voted Lithia Motors, Inc. United States 04/26/2013 Annual 02/28/2013 LAD CUSIP Elect Kenneth J. Roberts Mgmt For Withhold Against Voted Lithia Motors, Inc. United States 04/26/2013 Annual 02/28/2013 LAD CUSIP Elect William J. Young Mgmt For For For Voted Lithia Motors, Inc. United States 04/26/2013 Annual 02/28/2013 LAD CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Lithia Motors, Inc. United States 04/26/2013 Annual 02/28/2013 LAD CUSIP 3 Amendment to the 2003 Stock Incentive Plan Mgmt For Against Against Voted Lithia Motors, Inc. United States 04/26/2013 Annual 02/28/2013 LAD CUSIP 4 2013 Discretionary Support Services Variable Performance Plan Mgmt For For For Voted Lithia Motors, Inc. United States 04/26/2013 Annual 02/28/2013 LAD CUSIP 5 Ratification of Auditor Mgmt For For For Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 1 Elect Nolan D. Archibald Mgmt For For For Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 2 Elect Rosalind G. Brewer Mgmt For Against Against Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 3 Elect David B. Burritt Mgmt For Against Against Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 4 Elect James O. Ellis, Jr. Mgmt For For For Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 5 Elect Thomas J. Falk Mgmt For For For Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 6 Elect Marillyn A. Hewson Mgmt For For For Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 7 Elect Gwendolyn S. King Mgmt For For For Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 8 Elect James M. Loy Mgmt For Against Against Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 9 Elect Douglas H. McCorkindale Mgmt For Against Against Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 10 Elect Joseph W. Ralston Mgmt For Against Against Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 11 Elect Anne L. Stevens Mgmt For Against Against Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 12 Elect Robert J. Stevens Mgmt For For For Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 13 Ratification of Auditor Mgmt For For For Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 14 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 16 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Lockheed Martin Corporation United States 04/25/2013 Annual 03/01/2013 LMT CUSIP 17 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 1 Elect Lawrence Bacow Mgmt For For For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 2 Elect Ann Berman Mgmt For For For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 3 Elect Joseph Bower Mgmt For For For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 4 Elect Charles Diker Mgmt For For For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 5 Elect Jacob Frenkel Mgmt For For For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 6 Elect Paul Fribourg Mgmt For For For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 7 Elect Walter Harris Mgmt For For For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 8 Elect Philip Laskawy Mgmt For Against Against Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 9 Elect Ken Miller Mgmt For For For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 10 Elect Gloria Scott Mgmt For For For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 11 Elect Andrew Tisch Mgmt For For For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 12 Elect James Tisch Mgmt For For For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 13 Elect Jonathan Tisch Mgmt For For For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Loews Corporation United States 05/14/2013 Annual 03/20/2013 L CUSIP 15 Ratification of Auditor Mgmt For For For Voted Lorillard, Inc. United States 05/14/2013 Annual 03/25/2013 LO CUSIP 1 Repeal of Classified Board Mgmt For For For Voted Lorillard, Inc. United States 05/14/2013 Annual 03/25/2013 LO CUSIP 2 Elect Andrew H. Card, Jr. Mgmt For For For Voted Lorillard, Inc. United States 05/14/2013 Annual 03/25/2013 LO CUSIP 3 Elect Virgis W. Colbert Mgmt For Against Against Voted Lorillard, Inc. United States 05/14/2013 Annual 03/25/2013 LO CUSIP 4 Elect Richard W. Roedel Mgmt For For For Voted Lorillard, Inc. United States 05/14/2013 Annual 03/25/2013 LO CUSIP 5 Advisory Vote on Executive Compensation Mgmt For For For Voted Lorillard, Inc. United States 05/14/2013 Annual 03/25/2013 LO CUSIP 6 Ratification of Auditor Mgmt For For For Voted Lorillard, Inc. United States 05/14/2013 Annual 03/25/2013 LO CUSIP 7 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Against Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP Elect Raul Alvarez Mgmt For For For Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP Elect David W. Bernauer Mgmt For For For Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP Elect Leonard L. Berry Mgmt For For For Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP Elect Peter C. Browning Mgmt For Withhold Against Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP Elect Richard W. Dreiling Mgmt For For For Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP Elect Dawn E. Hudson Mgmt For For For Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP Elect Robert L. Johnson Mgmt For For For Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP Elect Marshall O. Larsen Mgmt For For For Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP Elect Richard K. Lochridge Mgmt For For For Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP Elect Robert A. Niblock Mgmt For For For Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP Elect Eric C. Wiseman Mgmt For For For Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP 2 Ratification of Auditor Mgmt For For For Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Lowe's Companies, Inc. United States 05/31/2013 Annual 03/28/2013 LOW CUSIP 4 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Macerich Company United States 05/30/2013 Annual 03/22/2013 MAC CUSIP 1 Elect Douglas D. Abbey Mgmt For For For Voted Macerich Company United States 05/30/2013 Annual 03/22/2013 MAC CUSIP 2 Elect Dana K. Anderson Mgmt For For For Voted Macerich Company United States 05/30/2013 Annual 03/22/2013 MAC CUSIP 3 Elect Arthur M. Coppola Mgmt For For For Voted Macerich Company United States 05/30/2013 Annual 03/22/2013 MAC CUSIP 4 Elect Edward C. Coppola Mgmt For For For Voted Macerich Company United States 05/30/2013 Annual 03/22/2013 MAC CUSIP 5 Elect Fred S. Hubbell Mgmt For For For Voted Macerich Company United States 05/30/2013 Annual 03/22/2013 MAC CUSIP 6 Elect Diana M. Laing Mgmt For For For Voted Macerich Company United States 05/30/2013 Annual 03/22/2013 MAC CUSIP 7 Elect Stanley A. Moore Mgmt For For For Voted Macerich Company United States 05/30/2013 Annual 03/22/2013 MAC CUSIP 8 Elect Mason G. Ross Mgmt For For For Voted Macerich Company United States 05/30/2013 Annual 03/22/2013 MAC CUSIP 9 Elect William P. Sexton Mgmt For For For Voted Macerich Company United States 05/30/2013 Annual 03/22/2013 MAC CUSIP 10 Elect Andrea M. Stephen Mgmt For For For Voted Macerich Company United States 05/30/2013 Annual 03/22/2013 MAC CUSIP 11 Ratification of Auditor Mgmt For For For Voted Macerich Company United States 05/30/2013 Annual 03/22/2013 MAC CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Macerich Company United States 05/30/2013 Annual 03/22/2013 MAC CUSIP 13 Amendment to the Employee Stock Purchase Plan Mgmt For For For Voted Magellan Health Services, Inc. United States 05/22/2013 Annual 04/01/2013 MGLN CUSIP Elect Michael P. Ressner Mgmt For For For Voted Magellan Health Services, Inc. United States 05/22/2013 Annual 04/01/2013 MGLN CUSIP Elect Michael S. Diament Mgmt For For For Voted Magellan Health Services, Inc. United States 05/22/2013 Annual 04/01/2013 MGLN CUSIP Elect Barry M. Smith Mgmt For For For Voted Magellan Health Services, Inc. United States 05/22/2013 Annual 04/01/2013 MGLN CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Magellan Health Services, Inc. United States 05/22/2013 Annual 04/01/2013 MGLN CUSIP 3 Ratification of Auditor Mgmt For For For Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect Barry D. Zyskind Mgmt For For For Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect Simcha Lyons Mgmt For Withhold Against Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect Raymond M. Neff Mgmt For For For Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect Yehuda L. Neuberger Mgmt For Withhold Against Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect Steven H. Nigro Mgmt For For For Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect David A. Lamneck Mgmt For For For Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect John Marshaleck Mgmt For For For Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect Lawrence F. Metz Mgmt For For For Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect Arturo M. Raschbaum Mgmt For For For Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect Patrick J. Haveron Mgmt For For For Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect Ronald M. Judd Mgmt For For For Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect John Marshaleck Mgmt For For For Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect Lawrence F. Metz Mgmt For For For Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP Elect Arturo M. Raschbaum Mgmt For For For Voted Maiden Holdings, Ltd. United States 05/07/2013 Annual 03/18/2013 MHLD G5753U112 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Marathon Petroleum Corp. United States 04/24/2013 Annual 02/25/2013 MPC 56585A102 CUSIP Elect B. Evan Bayh III Mgmt For For For Voted Marathon Petroleum Corp. United States 04/24/2013 Annual 02/25/2013 MPC 56585A102 CUSIP Elect William L. Davis, III Mgmt For For For Voted Marathon Petroleum Corp. United States 04/24/2013 Annual 02/25/2013 MPC 56585A102 CUSIP Elect Thomas J. Usher Mgmt For For For Voted Marathon Petroleum Corp. United States 04/24/2013 Annual 02/25/2013 MPC 56585A102 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Marathon Petroleum Corp. United States 04/24/2013 Annual 02/25/2013 MPC 56585A102 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Marathon Petroleum Corp. United States 04/24/2013 Annual 02/25/2013 MPC 56585A102 CUSIP 4 Repeal of Classified Board Mgmt For For For Voted Marinemax, Inc. United States 02/20/2013 Annual 12/27/2012 HZO CUSIP 1 Elect Hilliard Eure, III Mgmt For For For Voted Marinemax, Inc. United States 02/20/2013 Annual 12/27/2012 HZO CUSIP 2 Elect Joseph Watters Mgmt For For For Voted Marinemax, Inc. United States 02/20/2013 Annual 12/27/2012 HZO CUSIP 3 Elect Dean Woodman Mgmt For For For Voted Marinemax, Inc. United States 02/20/2013 Annual 12/27/2012 HZO CUSIP 4 Amendment to the 2011 Stock-Based Compensation Plan Mgmt For For For Voted Marinemax, Inc. United States 02/20/2013 Annual 12/27/2012 HZO CUSIP 5 Advisory Vote on Executive Compensation Mgmt For For For Voted Marinemax, Inc. United States 02/20/2013 Annual 12/27/2012 HZO CUSIP 6 Ratification of Auditor Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 1 Elect J.W. Marriott, Jr. Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 2 Elect John W. Marriott III Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 3 Elect Mary K. Bush Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 4 Elect Frederick A. Henderson Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 5 Elect Lawrence W. Kellner Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 6 Elect Debra L. Lee Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 7 Elect George Munoz Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 8 Elect Harry J. Pearce Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 9 Elect Steven S. Reinemund Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 10 Elect W. Mitt Romney Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 11 Elect Lawrence M. Small Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 12 Elect Arne M. Sorenson Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 13 Ratification of Auditor Mgmt For For For Voted Marriott International, Inc. United States 05/10/2013 Annual 03/15/2013 MAR CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Marriott Vacations Worldwide Corporation United States 06/07/2013 Annual 04/10/2013 VAC 57164Y107 CUSIP Elect Raymond L. Gellein, Jr. Mgmt For For For Voted Marriott Vacations Worldwide Corporation United States 06/07/2013 Annual 04/10/2013 VAC 57164Y107 CUSIP Elect Thomas J. Hutchison III Mgmt For For For Voted Marriott Vacations Worldwide Corporation United States 06/07/2013 Annual 04/10/2013 VAC 57164Y107 CUSIP Elect Dianna F. Morgan Mgmt For For For Voted Marriott Vacations Worldwide Corporation United States 06/07/2013 Annual 04/10/2013 VAC 57164Y107 CUSIP 2 Amendment of the Stock and Cash Incentive Plan Mgmt For For For Voted Marriott Vacations Worldwide Corporation United States 06/07/2013 Annual 04/10/2013 VAC 57164Y107 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Marriott Vacations Worldwide Corporation United States 06/07/2013 Annual 04/10/2013 VAC 57164Y107 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Marriott Vacations Worldwide Corporation United States 06/07/2013 Annual 04/10/2013 VAC 57164Y107 CUSIP 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 1 Elect Michael J. Dolan Mgmt For For For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 2 Elect Trevor A. Edwards Mgmt For For For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 3 Elect Frances D. Fergusson Mgmt For For For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 4 Elect Dominic Ng Mgmt For For For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 5 Elect Vasant M. Prabhu Mgmt For For For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 6 Elect Andrea L. Rich Mgmt For For For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 7 Elect Dean A. Scarborough Mgmt For For For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 8 Elect Christopher A. Sinclair Mgmt For For For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 9 Elect Bryan G. Stockton Mgmt For For For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 10 Elect Dirk Van de Put Mgmt For For For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 11 Elect Kathy White Loyd Mgmt For For For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 13 Ratification of Auditor Mgmt For For For Voted Mattel, Inc. United States 05/10/2013 Annual 03/15/2013 MAT CUSIP 14 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted MB Financial, Inc. United States 05/29/2013 Annual 03/15/2013 MBFI 55264U108 CUSIP 1 Elect David P. Bolger Mgmt For Against Against Voted MB Financial, Inc. United States 05/29/2013 Annual 03/15/2013 MBFI 55264U108 CUSIP 2 Elect Robert S. Engelman, Jr. Mgmt For For For Voted MB Financial, Inc. United States 05/29/2013 Annual 03/15/2013 MBFI 55264U108 CUSIP 3 Elect Mitchell S. Feiger Mgmt For For For Voted MB Financial, Inc. United States 05/29/2013 Annual 03/15/2013 MBFI 55264U108 CUSIP 4 Elect Charles J. Gries Mgmt For For For Voted MB Financial, Inc. United States 05/29/2013 Annual 03/15/2013 MBFI 55264U108 CUSIP 5 Elect James N. Hallene Mgmt For For For Voted MB Financial, Inc. United States 05/29/2013 Annual 03/15/2013 MBFI 55264U108 CUSIP 6 Elect Thomas H. Harvey Mgmt For For For Voted MB Financial, Inc. United States 05/29/2013 Annual 03/15/2013 MBFI 55264U108 CUSIP 7 Elect Ronald D. Santo Mgmt For For For Voted MB Financial, Inc. United States 05/29/2013 Annual 03/15/2013 MBFI 55264U108 CUSIP 8 Elect Renee Togher Mgmt For For For Voted MB Financial, Inc. United States 05/29/2013 Annual 03/15/2013 MBFI 55264U108 CUSIP 9 Advisory Vote on Executive Compensation Mgmt For For For Voted MB Financial, Inc. United States 05/29/2013 Annual 03/15/2013 MBFI 55264U108 CUSIP 10 Ratification of Auditor Mgmt For For For Voted MBIA Inc. United States 05/02/2013 Annual 03/07/2013 MBI 55262C100 CUSIP 1 Elect Joseph W. Brown Mgmt For For For Voted MBIA Inc. United States 05/02/2013 Annual 03/07/2013 MBI 55262C100 CUSIP 2 Elect Maryann Bruce Mgmt For For For Voted MBIA Inc. United States 05/02/2013 Annual 03/07/2013 MBI 55262C100 CUSIP 3 Elect David A. Coulter Mgmt For For For Voted MBIA Inc. United States 05/02/2013 Annual 03/07/2013 MBI 55262C100 CUSIP 4 Elect Steven J. Gilbert Mgmt For For For Voted MBIA Inc. United States 05/02/2013 Annual 03/07/2013 MBI 55262C100 CUSIP 5 Elect Daniel P. Kearney Mgmt For For For Voted MBIA Inc. United States 05/02/2013 Annual 03/07/2013 MBI 55262C100 CUSIP 6 Elect Kewsong Lee Mgmt For For For Voted MBIA Inc. United States 05/02/2013 Annual 03/07/2013 MBI 55262C100 CUSIP 7 Elect Charles R. Rinehart Mgmt For For For Voted MBIA Inc. United States 05/02/2013 Annual 03/07/2013 MBI 55262C100 CUSIP 8 Elect Theodore Shasta Mgmt For For For Voted MBIA Inc. United States 05/02/2013 Annual 03/07/2013 MBI 55262C100 CUSIP 9 Elect Richard C. Vaughan Mgmt For For For Voted MBIA Inc. United States 05/02/2013 Annual 03/07/2013 MBI 55262C100 CUSIP 10 Advisory Vote on Executive Compensation Mgmt For For For Voted MBIA Inc. United States 05/02/2013 Annual 03/07/2013 MBI 55262C100 CUSIP 11 Ratification of Auditor Mgmt For For For Voted McDonald's Corporation United States 05/23/2013 Annual 03/25/2013 MCD CUSIP 1 Elect Walter E. Massey Mgmt For For For Voted McDonald's Corporation United States 05/23/2013 Annual 03/25/2013 MCD CUSIP 2 Elect John W. Rogers, Jr. Mgmt For For For Voted McDonald's Corporation United States 05/23/2013 Annual 03/25/2013 MCD CUSIP 3 Elect Roger W. Stone Mgmt For For For Voted McDonald's Corporation United States 05/23/2013 Annual 03/25/2013 MCD CUSIP 4 Elect Miles D. White Mgmt For For For Voted McDonald's Corporation United States 05/23/2013 Annual 03/25/2013 MCD CUSIP 5 Advisory Vote on Executive Compensation Mgmt For For For Voted McDonald's Corporation United States 05/23/2013 Annual 03/25/2013 MCD CUSIP 6 Ratification of Auditor Mgmt For For For Voted McDonald's Corporation United States 05/23/2013 Annual 03/25/2013 MCD CUSIP 7 Shareholder Proposal Regarding Report on Ratio Between CEO and Employee Pay ShrHoldr Against Against For Voted McDonald's Corporation United States 05/23/2013 Annual 03/25/2013 MCD CUSIP 8 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted McDonald's Corporation United States 05/23/2013 Annual 03/25/2013 MCD CUSIP 9 Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Against Against For Voted McDonald's Corporation United States 05/23/2013 Annual 03/25/2013 MCD CUSIP 10 Shareholder Proposal Regarding Report on Childhood Obesity ShrHoldr Against Against For Voted McEwen Mining Inc. United States 05/16/2013 Annual 03/22/2013 MUX 58039P107 CUSIP Elect Robert R. McEwen Mgmt For For For Voted McEwen Mining Inc. United States 05/16/2013 Annual 03/22/2013 MUX 58039P107 CUSIP Elect Michele L. Ashby Mgmt For For For Voted McEwen Mining Inc. United States 05/16/2013 Annual 03/22/2013 MUX 58039P107 CUSIP Elect Leanne M. Baker Mgmt For Withhold Against Voted McEwen Mining Inc. United States 05/16/2013 Annual 03/22/2013 MUX 58039P107 CUSIP Elect Donald R. M. Quick Mgmt For For For Voted McEwen Mining Inc. United States 05/16/2013 Annual 03/22/2013 MUX 58039P107 CUSIP Elect Michael L. Stein Mgmt For For For Voted McEwen Mining Inc. United States 05/16/2013 Annual 03/22/2013 MUX 58039P107 CUSIP Elect Allen V. Ambrose Mgmt For For For Voted McEwen Mining Inc. United States 05/16/2013 Annual 03/22/2013 MUX 58039P107 CUSIP Elect Richard W. Brissenden Mgmt For Withhold Against Voted McEwen Mining Inc. United States 05/16/2013 Annual 03/22/2013 MUX 58039P107 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted McEwen Mining Inc. United States 05/16/2013 Annual 03/22/2013 MUX 58039P107 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 1 Elect Andy Bryant Mgmt For For For Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 2 Elect Wayne Budd Mgmt For For For Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 3 Elect John Hammergren Mgmt For For For Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 4 Elect Alton Irby III Mgmt For For For Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 5 Elect M. Christine Jacobs Mgmt For For For Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 6 Elect Marie Knowles Mgmt For For For Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 7 Elect David Lawrence Mgmt For For For Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 8 Elect Edward Mueller Mgmt For For For Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 9 Elect Jane Shaw Mgmt For For For Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 10 Ratification of Auditor Mgmt For For For Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 12 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 13 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 14 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Mckesson Corporation United States 07/25/2012 Annual 05/31/2012 MCK 58155Q103 CUSIP 15 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against For Against Voted McMoran Exploration Co. United States 06/03/2013 Special 04/04/2013 MMR CUSIP 1 Article Amendment to Definition of Interested Stockholder Mgmt For For For Voted McMoran Exploration Co. United States 06/03/2013 Special 04/04/2013 MMR CUSIP 2 Acquisition Mgmt For For For Voted McMoran Exploration Co. United States 06/03/2013 Special 04/04/2013 MMR CUSIP 3 Right to Adjourn Meeting Mgmt For For For Voted Meadowbrook Insurance Group, Inc. United States 05/17/2013 Annual 03/21/2013 MIG 58319P108 CUSIP 1 Elect David Page Mgmt For For For Voted Meadowbrook Insurance Group, Inc. United States 05/17/2013 Annual 03/21/2013 MIG 58319P108 CUSIP 2 Elect Herbert Tyner Mgmt For For For Voted Meadowbrook Insurance Group, Inc. United States 05/17/2013 Annual 03/21/2013 MIG 58319P108 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Meadowbrook Insurance Group, Inc. United States 05/17/2013 Annual 03/21/2013 MIG 58319P108 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 1 Elect Leslie A. Brun Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 2 Elect Thomas R. Cech Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 3 Elect Kenneth C. Frazier Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 4 Elect Thomas H. Glocer Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 5 Elect William B. Harrison, Jr. Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 6 Elect C. Robert Kidder Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 7 Elect Rochelle B. Lazarus Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 8 Elect Carlos E. Represas Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 9 Elect Patricia F. Russo Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 10 Elect Craig B. Thompson Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 11 Elect Wendell P. Weeks Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 12 Elect Peter C. Wendell Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 13 Ratification of Auditor Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 17 Shareholder Proposal Regarding Political and Charitable Contributions Report ShrHoldr Against Against For Voted Merck & Co., Inc. United States 05/28/2013 Annual 04/01/2013 MRK 58933Y105 CUSIP 18 Shareholder Proposal Regarding Report on Public Policy Advocacy ShrHoldr Against Against For Voted Meridian Bioscience, Inc. United States 01/23/2013 Annual 11/26/2012 VIVO CUSIP Elect James Anderson Mgmt For For For Voted Meridian Bioscience, Inc. United States 01/23/2013 Annual 11/26/2012 VIVO CUSIP Elect John Kraeutler Mgmt For For For Voted Meridian Bioscience, Inc. United States 01/23/2013 Annual 11/26/2012 VIVO CUSIP Elect William Motto Mgmt For Withhold Against Voted Meridian Bioscience, Inc. United States 01/23/2013 Annual 11/26/2012 VIVO CUSIP Elect David Phillips Mgmt For For For Voted Meridian Bioscience, Inc. United States 01/23/2013 Annual 11/26/2012 VIVO CUSIP Elect Robert Ready Mgmt For For For Voted Meridian Bioscience, Inc. United States 01/23/2013 Annual 11/26/2012 VIVO CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Meridian Bioscience, Inc. United States 01/23/2013 Annual 11/26/2012 VIVO CUSIP 3 Ratification of Auditor Mgmt For For For Voted Metals USA Holdings Corp. United States 04/10/2013 Special 03/04/2013 MUSA 59132A104 CUSIP 1 Merger/Acquisition Mgmt For For For Voted Metals USA Holdings Corp. United States 04/10/2013 Special 03/04/2013 MUSA 59132A104 CUSIP 2 Advisory Vote on Golden Parachutes Mgmt For For For Voted Metals USA Holdings Corp. United States 04/10/2013 Special 03/04/2013 MUSA 59132A104 CUSIP 3 Right to Adjourn Meeting Mgmt For For For Voted MetroCorp Bancshares, Inc United States 05/10/2013 Annual 03/15/2013 MCBI CUSIP Elect Krishnan Balasubramanian Mgmt For For For Voted MetroCorp Bancshares, Inc United States 05/10/2013 Annual 03/15/2013 MCBI CUSIP Elect Saishi Frank Li Mgmt For For For Voted MetroCorp Bancshares, Inc United States 05/10/2013 Annual 03/15/2013 MCBI CUSIP Elect Charles L. Roff Mgmt For For For Voted MetroCorp Bancshares, Inc United States 05/10/2013 Annual 03/15/2013 MCBI CUSIP Elect Joe Ting Mgmt For Withhold Against Voted MetroCorp Bancshares, Inc United States 05/10/2013 Annual 03/15/2013 MCBI CUSIP 2 Ratification of Auditor Mgmt For For For Voted MetroCorp Bancshares, Inc United States 05/10/2013 Annual 03/15/2013 MCBI CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted MetroCorp Bancshares, Inc United States 05/10/2013 Annual 03/15/2013 MCBI CUSIP 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted MGIC Investment Corporation United States 04/25/2013 Annual 03/01/2013 MTG CUSIP Elect James A. Abbott Mgmt For For For Voted MGIC Investment Corporation United States 04/25/2013 Annual 03/01/2013 MTG CUSIP Elect Curt S. Culver Mgmt For For For Voted MGIC Investment Corporation United States 04/25/2013 Annual 03/01/2013 MTG CUSIP Elect Thomas M. Hagerty Mgmt For Withhold Against Voted MGIC Investment Corporation United States 04/25/2013 Annual 03/01/2013 MTG CUSIP Elect Timothy A Holt Mgmt For For For Voted MGIC Investment Corporation United States 04/25/2013 Annual 03/01/2013 MTG CUSIP Elect Michael E. Lehman Mgmt For For For Voted MGIC Investment Corporation United States 04/25/2013 Annual 03/01/2013 MTG CUSIP Elect William A. McIntosh Mgmt For For For Voted MGIC Investment Corporation United States 04/25/2013 Annual 03/01/2013 MTG CUSIP Elect Leslie M. Muma Mgmt For Withhold Against Voted MGIC Investment Corporation United States 04/25/2013 Annual 03/01/2013 MTG CUSIP Elect Mark M. Zandi Mgmt For For For Voted MGIC Investment Corporation United States 04/25/2013 Annual 03/01/2013 MTG CUSIP 2 Amendment to Shareholder Rights Plan Mgmt For Against Against Voted MGIC Investment Corporation United States 04/25/2013 Annual 03/01/2013 MTG CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted MGIC Investment Corporation United States 04/25/2013 Annual 03/01/2013 MTG CUSIP 4 Ratification of Auditor Mgmt For For For Voted MGIC Investment Corporation United States 06/27/2013 Special 05/20/2013 MTG CUSIP 1 Increase of Authorized Common Stock Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP Elect Robert H. Baldwin Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP Elect William A. Bible Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP Elect Burton M. Cohen Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP Elect Willie D. Davis Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP Elect William W. Grounds Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP Elect Alexis M. Herman Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP Elect Roland A. Hernandez Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP Elect Anthony Mandekic Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP Elect Rose E. McKinney-James Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP Elect James J. Murren Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP Elect Gregory M. E. Spierkel Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP Elect Daniel J. Taylor Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP 2 Ratification of Auditor Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted MGM Resorts International United States 06/12/2013 Annual 04/17/2013 MGM CUSIP 4 Reapproval of Performance Goals Under the 2005 Omnibus Incentive Plan Mgmt For For For Voted Micron Technology, Inc. United States 01/22/2013 Annual 11/23/2012 MU CUSIP 1 Elect Robert Bailey Mgmt For For For Voted Micron Technology, Inc. United States 01/22/2013 Annual 11/23/2012 MU CUSIP 2 Elect Patrick Byrne Mgmt For For For Voted Micron Technology, Inc. United States 01/22/2013 Annual 11/23/2012 MU CUSIP 3 Elect D. Mark Durcan Mgmt For For For Voted Micron Technology, Inc. United States 01/22/2013 Annual 11/23/2012 MU CUSIP 4 Elect Mercedes Johnson Mgmt For For For Voted Micron Technology, Inc. United States 01/22/2013 Annual 11/23/2012 MU CUSIP 5 Elect Lawrence Mondry Mgmt For For For Voted Micron Technology, Inc. United States 01/22/2013 Annual 11/23/2012 MU CUSIP 6 Elect Robert Switz Mgmt For For For Voted Micron Technology, Inc. United States 01/22/2013 Annual 11/23/2012 MU CUSIP 7 Amendment to the 2004 Equity Incentive Plan Mgmt For For For Voted Micron Technology, Inc. United States 01/22/2013 Annual 11/23/2012 MU CUSIP 8 Ratification of Auditor Mgmt For For For Voted Micron Technology, Inc. United States 01/22/2013 Annual 11/23/2012 MU CUSIP 9 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Microsoft Corporation United States 11/28/2012 Annual 09/14/2012 MSFT CUSIP 1 Elect Steven Ballmer Mgmt For For For Voted Microsoft Corporation United States 11/28/2012 Annual 09/14/2012 MSFT CUSIP 2 Elect Dina Dublon Mgmt For For For Voted Microsoft Corporation United States 11/28/2012 Annual 09/14/2012 MSFT CUSIP 3 Elect William Gates III Mgmt For For For Voted Microsoft Corporation United States 11/28/2012 Annual 09/14/2012 MSFT CUSIP 4 Elect Maria Klawe Mgmt For For For Voted Microsoft Corporation United States 11/28/2012 Annual 09/14/2012 MSFT CUSIP 5 Elect Stephen Luczo Mgmt For For For Voted Microsoft Corporation United States 11/28/2012 Annual 09/14/2012 MSFT CUSIP 6 Elect David Marquardt Mgmt For For For Voted Microsoft Corporation United States 11/28/2012 Annual 09/14/2012 MSFT CUSIP 7 Elect Charles Noski Mgmt For For For Voted Microsoft Corporation United States 11/28/2012 Annual 09/14/2012 MSFT CUSIP 8 Elect Helmut Panke Mgmt For For For Voted Microsoft Corporation United States 11/28/2012 Annual 09/14/2012 MSFT CUSIP 9 Elect John Thompson Mgmt For For For Voted Microsoft Corporation United States 11/28/2012 Annual 09/14/2012 MSFT CUSIP 10 Advisory Vote on Executive Compensation Mgmt For For For Voted Microsoft Corporation United States 11/28/2012 Annual 09/14/2012 MSFT CUSIP 11 Amendment to the Employee Stock Purchase Plan Mgmt For For For Voted Microsoft Corporation United States 11/28/2012 Annual 09/14/2012 MSFT CUSIP 12 Ratification of Auditor Mgmt For For For Voted Microsoft Corporation United States 11/28/2012 Annual 09/14/2012 MSFT CUSIP 13 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For Voted Miller Energy Resources Inc. United States 03/18/2013 Annual 01/17/2013 MILL CUSIP Elect Deloy Miller Mgmt For For For Voted Miller Energy Resources Inc. United States 03/18/2013 Annual 01/17/2013 MILL CUSIP Elect Scott Boruff Mgmt For For For Voted Miller Energy Resources Inc. United States 03/18/2013 Annual 01/17/2013 MILL CUSIP Elect David Voyticky Mgmt For Withhold Against Voted Miller Energy Resources Inc. United States 03/18/2013 Annual 01/17/2013 MILL CUSIP Elect David Hall Mgmt For For For Voted Miller Energy Resources Inc. United States 03/18/2013 Annual 01/17/2013 MILL CUSIP Elect Herman Gettelfinger Mgmt For For For Voted Miller Energy Resources Inc. United States 03/18/2013 Annual 01/17/2013 MILL CUSIP Elect Gerald Hannahs Mgmt For For For Voted Miller Energy Resources Inc. United States 03/18/2013 Annual 01/17/2013 MILL CUSIP Elect Merrill McPeak Mgmt For Withhold Against Voted Miller Energy Resources Inc. United States 03/18/2013 Annual 01/17/2013 MILL CUSIP Elect Charles Stivers Mgmt For Withhold Against Voted Miller Energy Resources Inc. United States 03/18/2013 Annual 01/17/2013 MILL CUSIP Elect Don Turkleson Mgmt For Withhold Against Voted Miller Energy Resources Inc. United States 03/18/2013 Annual 01/17/2013 MILL CUSIP 2 Ratification of Auditor Mgmt For For For Voted Mistras Group Inc. United States 10/15/2012 Annual 08/24/2012 MG 60649T107 CUSIP Elect Daniel Dickinson Mgmt For For For Voted Mistras Group Inc. United States 10/15/2012 Annual 08/24/2012 MG 60649T107 CUSIP Elect James Forese Mgmt For For For Voted Mistras Group Inc. United States 10/15/2012 Annual 08/24/2012 MG 60649T107 CUSIP Elect Richard Glanton Mgmt For For For Voted Mistras Group Inc. United States 10/15/2012 Annual 08/24/2012 MG 60649T107 CUSIP Elect Michael Lange Mgmt For For For Voted Mistras Group Inc. United States 10/15/2012 Annual 08/24/2012 MG 60649T107 CUSIP Elect Ellen Ruff Mgmt For For For Voted Mistras Group Inc. United States 10/15/2012 Annual 08/24/2012 MG 60649T107 CUSIP Elect Manuel Stamatakis Mgmt For For For Voted Mistras Group Inc. United States 10/15/2012 Annual 08/24/2012 MG 60649T107 CUSIP Elect Sotirios Vahaviolos Mgmt For For For Voted Mistras Group Inc. United States 10/15/2012 Annual 08/24/2012 MG 60649T107 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Mistras Group Inc. United States 10/15/2012 Annual 08/24/2012 MG 60649T107 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Molycorp Inc. United States 06/27/2013 Annual 05/03/2013 MCP CUSIP Elect Ross R. Bhappu Mgmt For For For Voted Molycorp Inc. United States 06/27/2013 Annual 05/03/2013 MCP CUSIP Elect Constantine E. Karayannopoulos Mgmt For For For Voted Molycorp Inc. United States 06/27/2013 Annual 05/03/2013 MCP CUSIP Elect Mark S. Kristoff Mgmt For Withhold Against Voted Molycorp Inc. United States 06/27/2013 Annual 05/03/2013 MCP CUSIP Elect Alec Machiels Mgmt For For For Voted Molycorp Inc. United States 06/27/2013 Annual 05/03/2013 MCP CUSIP 2 Ratification of Auditor Mgmt For For For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 1 Elect Stephen F. Bollenbach Mgmt For For For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 2 Elect Lewis W.K. Booth Mgmt For For For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 3 Elect Lois D. Juliber Mgmt For For For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 4 Elect Mark D. Ketchum Mgmt For For For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 5 Elect Jorge S. Mesquita Mgmt For For For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 6 Elect Fredric G. Reynolds Mgmt For For For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 7 Elect Irene B. Rosenfeld Mgmt For For For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 8 Elect Patrick T. Siewert Mgmt For For For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 9 Elect Ruth J. Simmons Mgmt For For For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 10 Elect Ratan N. Tata Mgmt For For For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 11 Elect Jean-Francois M. L. van Boxmeer Mgmt For For For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 12 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 13 Ratification of Auditor Mgmt For For For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 14 Shareholder Proposal Regarding Extended Producer Responsibility ShrHoldr Against Against For Voted Mondelez International, Inc. United States 05/21/2013 Annual 03/15/2013 MDLZ 50075N104 CUSIP 15 Shareholder Proposal Regarding Gender Equality in the Supply Chain ShrHoldr Against Against For Voted MoneyGram International, Inc. United States 05/08/2013 Annual 03/15/2013 MGI 60935Y208 CUSIP 1 Elect J. Coley Clark Mgmt For For For Voted MoneyGram International, Inc. United States 05/08/2013 Annual 03/15/2013 MGI 60935Y208 CUSIP 2 Elect Victor W. Dahir Mgmt For For For Voted MoneyGram International, Inc. United States 05/08/2013 Annual 03/15/2013 MGI 60935Y208 CUSIP 3 Elect Antonio O. Garza, Jr. Mgmt For For For Voted MoneyGram International, Inc. United States 05/08/2013 Annual 03/15/2013 MGI 60935Y208 CUSIP 4 Elect Thomas M. Hagerty Mgmt For For For Voted MoneyGram International, Inc. United States 05/08/2013 Annual 03/15/2013 MGI 60935Y208 CUSIP 5 Elect Seth W. Lawry Mgmt For For For Voted MoneyGram International, Inc. United States 05/08/2013 Annual 03/15/2013 MGI 60935Y208 CUSIP 6 Elect Pamela H. Patsley Mgmt For For For Voted MoneyGram International, Inc. United States 05/08/2013 Annual 03/15/2013 MGI 60935Y208 CUSIP 7 Elect Ganesh B. Rao Mgmt For For For Voted MoneyGram International, Inc. United States 05/08/2013 Annual 03/15/2013 MGI 60935Y208 CUSIP 8 Elect W. Bruce Turner Mgmt For For For Voted MoneyGram International, Inc. United States 05/08/2013 Annual 03/15/2013 MGI 60935Y208 CUSIP 9 Amendment to the 2005 Omnibus Incentive Plan Mgmt For For For Voted MoneyGram International, Inc. United States 05/08/2013 Annual 03/15/2013 MGI 60935Y208 CUSIP 10 Ratification of Auditor Mgmt For For For Voted Monsanto Company United States 01/31/2013 Annual 12/03/2012 MON 61166W101 CUSIP 1 Elect David Chicoine Mgmt For For For Voted Monsanto Company United States 01/31/2013 Annual 12/03/2012 MON 61166W101 CUSIP 2 Elect Arthur Harper Mgmt For For For Voted Monsanto Company United States 01/31/2013 Annual 12/03/2012 MON 61166W101 CUSIP 3 Elect Gwendolyn King Mgmt For For For Voted Monsanto Company United States 01/31/2013 Annual 12/03/2012 MON 61166W101 CUSIP 4 Elect Jon Moeller Mgmt For For For Voted Monsanto Company United States 01/31/2013 Annual 12/03/2012 MON 61166W101 CUSIP 5 Ratification of Auditor Mgmt For For For Voted Monsanto Company United States 01/31/2013 Annual 12/03/2012 MON 61166W101 CUSIP 6 Advisory Vote on Executive Compensation Mgmt For For For Voted Monsanto Company United States 01/31/2013 Annual 12/03/2012 MON 61166W101 CUSIP 7 Repeal of Classified Board Mgmt For For For Voted Monsanto Company United States 01/31/2013 Annual 12/03/2012 MON 61166W101 CUSIP 8 Shareholder Proposal Regarding Genetically Modified Organisms ShrHoldr Against Against For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 1 Elect Gregory Q. Brown Mgmt For For For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 2 Elect William J. Bratton Mgmt For For For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 3 Elect Kenneth C. Dahlberg Mgmt For For For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 4 Elect David W. Dorman Mgmt For For For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 5 Elect Michael V. Hayden Mgmt For For For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 6 Elect Judy C. Lewent Mgmt For For For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 7 Elect Anne R. Pramaggiore Mgmt For For For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 8 Elect Samuel C. Scott III Mgmt For For For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 9 Elect Bradley E. Singer Mgmt For For For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 10 Elect John A. White Mgmt For For For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 12 Ratification of Auditor Mgmt For For For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 13 Shareholder Proposal Regarding Supplier Sustainability Report ShrHoldr Against Against For Voted Motorola Solutions, Inc. United States 05/06/2013 Annual 03/08/2013 MSI CUSIP 14 Shareholder Proposal Regarding Political Spending Report ShrHoldr Against Against For Voted Mueller Industries, Inc. United States 05/02/2013 Annual 03/07/2013 MLI CUSIP Elect Gregory L. Christopher Mgmt For For For Voted Mueller Industries, Inc. United States 05/02/2013 Annual 03/07/2013 MLI CUSIP Elect Paul J. Flaherty Mgmt For For For Voted Mueller Industries, Inc. United States 05/02/2013 Annual 03/07/2013 MLI CUSIP Elect Gennaro J. Fulvio Mgmt For For For Voted Mueller Industries, Inc. United States 05/02/2013 Annual 03/07/2013 MLI CUSIP Elect Gary S. Gladstein Mgmt For For For Voted Mueller Industries, Inc. United States 05/02/2013 Annual 03/07/2013 MLI CUSIP Elect Scott J. Goldman Mgmt For For For Voted Mueller Industries, Inc. United States 05/02/2013 Annual 03/07/2013 MLI CUSIP Elect Terry Hermanson Mgmt For For For Voted Mueller Industries, Inc. United States 05/02/2013 Annual 03/07/2013 MLI CUSIP 2 Ratification of Auditor Mgmt For For For Voted Mueller Industries, Inc. United States 05/02/2013 Annual 03/07/2013 MLI CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Myers Industries, Inc. United States 04/26/2013 Proxy Contest 03/04/2013 MYE CUSIP Elect Vincent C. Byrd Mgmt For For For Voted Myers Industries, Inc. United States 04/26/2013 Proxy Contest 03/04/2013 MYE CUSIP Elect Sarah R. Coffin Mgmt For For For Voted Myers Industries, Inc. United States 04/26/2013 Proxy Contest 03/04/2013 MYE CUSIP Elect John B. Crowe Mgmt For For For Voted Myers Industries, Inc. United States 04/26/2013 Proxy Contest 03/04/2013 MYE CUSIP Elect William A. Foley Mgmt For For For Voted Myers Industries, Inc. United States 04/26/2013 Proxy Contest 03/04/2013 MYE CUSIP Elect Robert B. Heisler, Jr. Mgmt For For For Voted Myers Industries, Inc. United States 04/26/2013 Proxy Contest 03/04/2013 MYE CUSIP Elect Richard P. Johnston Mgmt For For For Voted Myers Industries, Inc. United States 04/26/2013 Proxy Contest 03/04/2013 MYE CUSIP Elect Edward W. Kissel Mgmt For For For Voted Myers Industries, Inc. United States 04/26/2013 Proxy Contest 03/04/2013 MYE CUSIP Elect John C. Orr Mgmt For For For Voted Myers Industries, Inc. United States 04/26/2013 Proxy Contest 03/04/2013 MYE CUSIP Elect Robert A. Stefanko Mgmt For For For Voted Myers Industries, Inc. United States 04/26/2013 Proxy Contest 03/04/2013 MYE CUSIP Elect Daniel R. Lee Mgmt For For For Voted Myers Industries, Inc. United States 04/26/2013 Proxy Contest 03/04/2013 MYE CUSIP 2 Ratification of Auditor Mgmt For For For Voted Myers Industries, Inc. United States 04/26/2013 Proxy Contest 03/04/2013 MYE CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Myers Industries, Inc. United States 04/26/2013 Proxy Contest 03/04/2013 MYE CUSIP 4 Performance Bonus Plan Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 1 Elect Heather Bresch Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 2 Elect Wendy Cameron Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 3 Elect Robert J. Cindrich Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 4 Elect Robert J. Coury Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 5 Elect Neil F. Dimick Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 6 Elect Melina Higgins Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 7 Elect Douglas J. Leech Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 8 Elect Rajiv Malik Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 9 Elect Joseph C. Maroon Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 10 Elect Mark Parrish Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 11 Elect Rodney L. Piatt Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 12 Elect C. B. Todd Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 13 Elect Randall L. Vanderveen Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 14 Ratification of Auditor Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Mylan Inc. United States 05/24/2013 Annual 03/22/2013 MYL CUSIP 16 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Myriad Genetics, Inc. United States 12/05/2012 Annual 10/08/2012 MYGN 62855J104 CUSIP Elect John Henderson Mgmt For For For Voted Myriad Genetics, Inc. United States 12/05/2012 Annual 10/08/2012 MYGN 62855J104 CUSIP Elect S. Louise Phanstiel Mgmt For For For Voted Myriad Genetics, Inc. United States 12/05/2012 Annual 10/08/2012 MYGN 62855J104 CUSIP 2 Amendment to the 2010 Employee, Director and Consultant Equity Incentive Plan Mgmt For Against Against Voted Myriad Genetics, Inc. United States 12/05/2012 Annual 10/08/2012 MYGN 62855J104 CUSIP 3 2012 Employee Stock Purchase Plan Mgmt For For For Voted Myriad Genetics, Inc. United States 12/05/2012 Annual 10/08/2012 MYGN 62855J104 CUSIP 4 2013 Executive Incentive Plan Mgmt For For For Voted Myriad Genetics, Inc. United States 12/05/2012 Annual 10/08/2012 MYGN 62855J104 CUSIP 5 Ratification of Auditor Mgmt For For For Voted Myriad Genetics, Inc. United States 12/05/2012 Annual 10/08/2012 MYGN 62855J104 CUSIP 6 Advisory Vote on Executive Compensation Mgmt For For For Voted NetGear, Inc. United States 05/31/2013 Annual 04/01/2013 NTGR 64111Q104 CUSIP Elect Patrick C.S. Lo Mgmt For For For Voted NetGear, Inc. United States 05/31/2013 Annual 04/01/2013 NTGR 64111Q104 CUSIP Elect Jocelyn E. Carter-Miller Mgmt For For For Voted NetGear, Inc. United States 05/31/2013 Annual 04/01/2013 NTGR 64111Q104 CUSIP Elect Ralph E. Faison Mgmt For For For Voted NetGear, Inc. United States 05/31/2013 Annual 04/01/2013 NTGR 64111Q104 CUSIP Elect A. Timothy Godwin Mgmt For For For Voted NetGear, Inc. United States 05/31/2013 Annual 04/01/2013 NTGR 64111Q104 CUSIP Elect Jef Graham Mgmt For For For Voted NetGear, Inc. United States 05/31/2013 Annual 04/01/2013 NTGR 64111Q104 CUSIP Elect Linwood A. Lacy, Jr. Mgmt For For For Voted NetGear, Inc. United States 05/31/2013 Annual 04/01/2013 NTGR 64111Q104 CUSIP Elect Gregory J. Rossmann Mgmt For For For Voted NetGear, Inc. United States 05/31/2013 Annual 04/01/2013 NTGR 64111Q104 CUSIP Elect Barbara V. Scherer Mgmt For For For Voted NetGear, Inc. United States 05/31/2013 Annual 04/01/2013 NTGR 64111Q104 CUSIP Elect Julie A. Shimer Mgmt For For For Voted NetGear, Inc. United States 05/31/2013 Annual 04/01/2013 NTGR 64111Q104 CUSIP 2 Ratification of Auditor Mgmt For For For Voted NetGear, Inc. United States 05/31/2013 Annual 04/01/2013 NTGR 64111Q104 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted NetGear, Inc. United States 05/31/2013 Annual 04/01/2013 NTGR 64111Q104 CUSIP 4 Renewal of the Executive Bonus Plan Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/06/2013 Annual 04/09/2013 NYCB CUSIP 1 Elect Michael J. Levine Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/06/2013 Annual 04/09/2013 NYCB CUSIP 2 Elect John M. Tsimbinos Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/06/2013 Annual 04/09/2013 NYCB CUSIP 3 Elect Ronald A Rosenfeld Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/06/2013 Annual 04/09/2013 NYCB CUSIP 4 Elect Lawrence J. Savarese Mgmt For For For Voted New York Community Bancorp, Inc. United States 06/06/2013 Annual 04/09/2013 NYCB CUSIP 5 Ratification of Auditor Mgmt For For For Voted Newpark Resources, Inc. United States 06/06/2013 Annual 04/10/2013 NR CUSIP Elect David C. Anderson Mgmt For For For Voted Newpark Resources, Inc. United States 06/06/2013 Annual 04/10/2013 NR CUSIP Elect Jerry W. Box Mgmt For For For Voted Newpark Resources, Inc. United States 06/06/2013 Annual 04/10/2013 NR CUSIP Elect George S. Finley Mgmt For For For Voted Newpark Resources, Inc. United States 06/06/2013 Annual 04/10/2013 NR CUSIP Elect Paul L. Howes Mgmt For For For Voted Newpark Resources, Inc. United States 06/06/2013 Annual 04/10/2013 NR CUSIP Elect James W. McFarland Mgmt For For For Voted Newpark Resources, Inc. United States 06/06/2013 Annual 04/10/2013 NR CUSIP Elect Gary L. Warren Mgmt For For For Voted Newpark Resources, Inc. United States 06/06/2013 Annual 04/10/2013 NR CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Newpark Resources, Inc. United States 06/06/2013 Annual 04/10/2013 NR CUSIP 3 Amendment to the 2006 Equity Incentive Plan Mgmt For For For Voted Newpark Resources, Inc. United States 06/06/2013 Annual 04/10/2013 NR CUSIP 4 Amendment to the 2008 Employee Stock Purchase Plan Mgmt For For For Voted Newpark Resources, Inc. United States 06/06/2013 Annual 04/10/2013 NR CUSIP 5 Ratification of Auditor Mgmt For For For Voted News Corporation United States 06/11/2013 Special 04/19/2013 NWS 6.52E+108 CUSIP 1 Certificate Amendment Regarding Separation Transactions Mgmt For For For Voted News Corporation United States 06/11/2013 Special 04/19/2013 NWS 6.52E+108 CUSIP 2 Certificate Amendment Regarding Non-Cash Distributions Mgmt For For For Voted Nexstar Broadcasting Group, Inc. United States 06/11/2013 Annual 04/16/2013 NXST 65336K103 CUSIP Elect Brent Stone Mgmt For Withhold Against Voted Nexstar Broadcasting Group, Inc. United States 06/11/2013 Annual 04/16/2013 NXST 65336K103 CUSIP Elect Royce Yudkoff Mgmt For For For Voted Nexstar Broadcasting Group, Inc. United States 06/11/2013 Annual 04/16/2013 NXST 65336K103 CUSIP Elect Lisbeth McNabb Mgmt For For For Voted Nexstar Broadcasting Group, Inc. United States 06/11/2013 Annual 04/16/2013 NXST 65336K103 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Nexstar Broadcasting Group, Inc. United States 06/11/2013 Annual 04/16/2013 NXST 65336K103 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 1 Elect Sherry S. Barrat Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 2 Elect Robert M. Beall II Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 3 Elect James L. Camaren Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 4 Elect Kenneth B. Dunn Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 5 Elect Lewis Hay, III Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 6 Elect Toni Jennings Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 7 Elect James L. Robo Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 8 Elect Rudy E. Schupp Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 9 Elect John L. Skolds Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 10 Elect William H. Swanson Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 11 Elect Michael H. Thaman Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 12 Elect Hansel E. Tookes II Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 13 Ratification of Auditor Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 14 Approval of the Material Terms under the 2013 Executive Annual Incentive Plan Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted NextEra Energy, Inc. United States 05/23/2013 Annual 03/25/2013 NEE 65339F101 CUSIP 16 Shareholder Regarding Nuclear Fuel Storage and Safety ShrHoldr Against Against For Voted Nike, Inc. United States 09/20/2012 Annual 07/23/2012 NKE CUSIP Elect Alan Graf, Jr. Mgmt For For For Voted Nike, Inc. United States 09/20/2012 Annual 07/23/2012 NKE CUSIP Elect John Lechleiter Mgmt For For For Voted Nike, Inc. United States 09/20/2012 Annual 07/23/2012 NKE CUSIP Elect Phyllis Wise Mgmt For For For Voted Nike, Inc. United States 09/20/2012 Annual 07/23/2012 NKE CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Nike, Inc. United States 09/20/2012 Annual 07/23/2012 NKE CUSIP 3 Increase of Authorized Common Stock Mgmt For For For Voted Nike, Inc. United States 09/20/2012 Annual 07/23/2012 NKE CUSIP 4 Amendment to the Long-Term Incentive Plan Mgmt For For For Voted Nike, Inc. United States 09/20/2012 Annual 07/23/2012 NKE CUSIP 5 Ratification of Auditor Mgmt For For For Voted Nike, Inc. United States 09/20/2012 Annual 07/23/2012 NKE CUSIP 6 Shareholder Proposal Regarding Political Contributions and Expenditures ShrHoldr Against Against For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 1 Elect Richard A. Abdoo Mgmt For For For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 2 Elect Aristides S. Candris Mgmt For For For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 3 Elect Sigmund L. Cornelius Mgmt For For For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 4 Elect Michael E. Jesanis Mgmt For For For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 5 Elect Marty R. Kittrell Mgmt For For For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 6 Elect W. Lee Nutter Mgmt For For For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 7 Elect Deborah S. Parker Mgmt For For For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 8 Elect Robert C. Skaggs, Jr. Mgmt For For For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 9 Elect Teresa A. Taylor Mgmt For For For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 10 Elect Richard L. Thompson Mgmt For For For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 11 Elect Carolyn Y. Woo Mgmt For For For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 12 Ratification of Auditor Mgmt For For For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 14 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted NiSource Inc. United States 05/14/2013 Annual 03/19/2013 NI 65473P105 CUSIP 15 Shareholder Proposal Regarding Compensation Benchmarking ShrHoldr Against Against For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 1 Elect Phyllis J. Campbell Mgmt For For For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 2 Elect Michelle M. Ebanks Mgmt For For For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 3 Elect Enrique Hernandez, Jr. Mgmt For For For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 4 Elect Robert G. Miller Mgmt For For For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 5 Elect Blake W. Nordstrom Mgmt For For For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 6 Elect Erik B. Nordstrom Mgmt For For For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 7 Elect Peter E. Nordstrom Mgmt For For For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 8 Elect Philip G. Satre Mgmt For For For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 9 Elect B. Kevin Turner Mgmt For For For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 10 Elect Robert D. Walter Mgmt For For For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 11 Elect Alison A. Winter Mgmt For For For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 12 Ratification of Auditor Mgmt For For For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Nordstrom, Inc. United States 05/14/2013 Annual 03/15/2013 JWN CUSIP 14 Amendment to the 2010 Equity Incentive Plan Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect Richard Booth Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect John Clarkeson Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect Cotton Cleveland Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect Sanford Cloud, Jr. Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect James DiStasio Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect Francis Doyle Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect Charles Gifford Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect Paul La Camera Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect Kenneth Leibler Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect Thomas May Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect Charles Shivery Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect William Van Faasen Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect Frederica Williams Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP Elect Dennis Wraase Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP 3 Re-approval of Material Terms of Performance Goals under the Incentive Plan Mgmt For For For Voted Northeast Utilities United States 10/31/2012 Annual 09/04/2012 NU CUSIP 4 Ratification of Auditor Mgmt For For For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 1 Elect Wesley G. Bush Mgmt For For For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 2 Elect Victor H. Fazio Mgmt For For For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 3 Elect Donald E. Felsinger Mgmt For For For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 4 Elect Stephen E. Frank Mgmt For Against Against Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 5 Elect Bruce S. Gordon Mgmt For For For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 6 Elect Madeleine A. Kleiner Mgmt For For For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 7 Elect Karl J. Krapek Mgmt For For For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 8 Elect Richard B. Myers Mgmt For For For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 9 Elect Aulana L. Peters Mgmt For Against Against Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 10 Elect Gary Roughead Mgmt For For For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 11 Elect Thomas M. Schoewe Mgmt For For For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 12 Elect Kevin W. Sharer Mgmt For For For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 14 Ratification of Auditor Mgmt For For For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 15 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Northrop Grumman Corporation United States 05/15/2013 Annual 03/19/2013 NOC CUSIP 16 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted NorthStar Realty Finance Corp. United States 05/29/2013 Annual 04/08/2013 NRF 66704R100 CUSIP Elect C. Preston Butcher Mgmt For For For Voted NorthStar Realty Finance Corp. United States 05/29/2013 Annual 04/08/2013 NRF 66704R100 CUSIP Elect Stephen E. Cummings Mgmt For For For Voted NorthStar Realty Finance Corp. United States 05/29/2013 Annual 04/08/2013 NRF 66704R100 CUSIP Elect David T. Hamamoto Mgmt For For For Voted NorthStar Realty Finance Corp. United States 05/29/2013 Annual 04/08/2013 NRF 66704R100 CUSIP Elect Judith A. Hannaway Mgmt For Withhold Against Voted NorthStar Realty Finance Corp. United States 05/29/2013 Annual 04/08/2013 NRF 66704R100 CUSIP Elect Oscar Junquera Mgmt For Withhold Against Voted NorthStar Realty Finance Corp. United States 05/29/2013 Annual 04/08/2013 NRF 66704R100 CUSIP Elect Wesley D. Minami Mgmt For For For Voted NorthStar Realty Finance Corp. United States 05/29/2013 Annual 04/08/2013 NRF 66704R100 CUSIP Elect Louis J. Paglia Mgmt For Withhold Against Voted NorthStar Realty Finance Corp. United States 05/29/2013 Annual 04/08/2013 NRF 66704R100 CUSIP Elect Sridhar Sambamurthy Mgmt For For For Voted NorthStar Realty Finance Corp. United States 05/29/2013 Annual 04/08/2013 NRF 66704R100 CUSIP 2 Amendment to the 2004 Omnibus Stock Incentive Plan Mgmt For Against Against Voted NorthStar Realty Finance Corp. United States 05/29/2013 Annual 04/08/2013 NRF 66704R100 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted NorthStar Realty Finance Corp. United States 05/29/2013 Annual 04/08/2013 NRF 66704R100 CUSIP 4 Ratification of Auditor Mgmt For For For Voted Occidental Petroleum Corporation United States 05/03/2013 Annual 03/13/2013 OXY CUSIP 1 Elect E. Spencer Abraham Mgmt For For For Voted Occidental Petroleum Corporation United States 05/03/2013 Annual 03/13/2013 OXY CUSIP 2 Elect Howard Atkins Mgmt For For For Voted Occidental Petroleum Corporation United States 05/03/2013 Annual 03/13/2013 OXY CUSIP 3 Elect Stephen Chazen Mgmt For For For Voted Occidental Petroleum Corporation United States 05/03/2013 Annual 03/13/2013 OXY CUSIP 4 Elect Edward Djerejian Mgmt For For For Voted Occidental Petroleum Corporation United States 05/03/2013 Annual 03/13/2013 OXY CUSIP 5 Elect John Feick Mgmt For For For Voted Occidental Petroleum Corporation United States 05/03/2013 Annual 03/13/2013 OXY CUSIP 6 Elect Margaret Foran Mgmt For For For Voted Occidental Petroleum Corporation United States 05/03/2013 Annual 03/13/2013 OXY CUSIP 7 Elect Carlos Gutierrez Mgmt For For For Voted Occidental Petroleum Corporation United States 05/03/2013 Annual 03/13/2013 OXY CUSIP 8 Elect Ray Irani Mgmt For Against Against Voted Occidental Petroleum Corporation United States 05/03/2013 Annual 03/13/2013 OXY CUSIP 9 Elect Avedick Poladian Mgmt For For For Voted Occidental Petroleum Corporation United States 05/03/2013 Annual 03/13/2013 OXY CUSIP 10 Elect Aziz Syriani Mgmt For For For Voted Occidental Petroleum Corporation United States 05/03/2013 Annual 03/13/2013 OXY CUSIP 11 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Occidental Petroleum Corporation United States 05/03/2013 Annual 03/13/2013 OXY CUSIP 12 Ratification of Auditor Mgmt For For For Voted Occidental Petroleum Corporation United States 05/03/2013 Annual 03/13/2013 OXY CUSIP 13 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted OceanFirst Financial Corp. United States 05/08/2013 Annual 03/12/2013 OCFC CUSIP Elect Donald E. McLaughlin Mgmt For For For Voted OceanFirst Financial Corp. United States 05/08/2013 Annual 03/12/2013 OCFC CUSIP Elect John E. Walsh Mgmt For For For Voted OceanFirst Financial Corp. United States 05/08/2013 Annual 03/12/2013 OCFC CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted OceanFirst Financial Corp. United States 05/08/2013 Annual 03/12/2013 OCFC CUSIP 3 Ratification of Auditor Mgmt For For For Voted Oclaro, Inc. United States 10/30/2012 Annual 09/04/2012 OCLR 67555N206 CUSIP Elect Kendall Cowan Mgmt For For For Voted Oclaro, Inc. United States 10/30/2012 Annual 09/04/2012 OCLR 67555N206 CUSIP Elect Greg Dougherty Mgmt For For For Voted Oclaro, Inc. United States 10/30/2012 Annual 09/04/2012 OCLR 67555N206 CUSIP Elect Marissa Peterson Mgmt For For For Voted Oclaro, Inc. United States 10/30/2012 Annual 09/04/2012 OCLR 67555N206 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Oclaro, Inc. United States 10/30/2012 Annual 09/04/2012 OCLR 67555N206 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Olin Corporation United States 04/25/2013 Annual 02/28/2013 OLN CUSIP 1 Elect C. Robert Bunch Mgmt For For For Voted Olin Corporation United States 04/25/2013 Annual 02/28/2013 OLN CUSIP 2 Elect Randall W. Larrimore Mgmt For For For Voted Olin Corporation United States 04/25/2013 Annual 02/28/2013 OLN CUSIP 3 Elect John M. B. O'Connor Mgmt For For For Voted Olin Corporation United States 04/25/2013 Annual 02/28/2013 OLN CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Olin Corporation United States 04/25/2013 Annual 02/28/2013 OLN CUSIP 5 Ratification of Auditor Mgmt For For For Voted Omnicell, Inc. United States 05/21/2013 Annual 03/28/2013 OMCL 68213N109 CUSIP Elect Donald C. Wegmiller Mgmt For For For Voted Omnicell, Inc. United States 05/21/2013 Annual 03/28/2013 OMCL 68213N109 CUSIP Elect James T. Judson Mgmt For For For Voted Omnicell, Inc. United States 05/21/2013 Annual 03/28/2013 OMCL 68213N109 CUSIP Elect Gary S. Petersmeyer Mgmt For For For Voted Omnicell, Inc. United States 05/21/2013 Annual 03/28/2013 OMCL 68213N109 CUSIP 2 Amendment to the 2009 Equity Incentive Plan Mgmt For For For Voted Omnicell, Inc. United States 05/21/2013 Annual 03/28/2013 OMCL 68213N109 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Omnicell, Inc. United States 05/21/2013 Annual 03/28/2013 OMCL 68213N109 CUSIP 4 Ratification of Auditor Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 1 Elect John D. Wren Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 2 Elect Bruce Crawford Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 3 Elect Alan R. Batkin Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 4 Elect Mary C. Choksi Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 5 Elect Robert C. Clark Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 6 Elect Leonard S. Coleman, Jr. Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 7 Elect Errol M. Cook Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 8 Elect Susan S. Denison Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 9 Elect Michael A. Henning Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 10 Elect John R. Murphy Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 11 Elect John R. Purcell Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 12 Elect Linda Johnson Rice Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 13 Elect Gary L. Roubos Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 14 Ratification of Auditor Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 15 2013 Incentive Award Plan Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 16 Advisory Vote on Executive Compensation Mgmt For For For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 17 Shareholder Proposal Regarding Employment Diversity Report ShrHoldr Against Against For Voted Omnicom Group Inc. United States 05/21/2013 Annual 04/02/2013 OMC CUSIP 18 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted OmniVision Technologies, Inc. United States 09/27/2012 Annual 07/30/2012 OVTI CUSIP Elect Joseph Jeng Mgmt For For For Voted OmniVision Technologies, Inc. United States 09/27/2012 Annual 07/30/2012 OVTI CUSIP Elect Dwight Steffensen Mgmt For For For Voted OmniVision Technologies, Inc. United States 09/27/2012 Annual 07/30/2012 OVTI CUSIP 2 Ratification of Auditor Mgmt For For For Voted OmniVision Technologies, Inc. United States 09/27/2012 Annual 07/30/2012 OVTI CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Omnova Solutions Inc. United States 03/21/2013 Annual 01/22/2013 OMN CUSIP Elect David J. D'Antoni Mgmt For For For Voted Omnova Solutions Inc. United States 03/21/2013 Annual 01/22/2013 OMN CUSIP Elect Steven W. Percy Mgmt For For For Voted Omnova Solutions Inc. United States 03/21/2013 Annual 01/22/2013 OMN CUSIP Elect Allan R. Rothwell Mgmt For For For Voted Omnova Solutions Inc. United States 03/21/2013 Annual 01/22/2013 OMN CUSIP 2 Ratification of Auditor Mgmt For For For Voted Omnova Solutions Inc. United States 03/21/2013 Annual 01/22/2013 OMN CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted ON Semiconductor Corporation United States 05/15/2013 Annual 03/28/2013 ONNN CUSIP 1 Elect J. Daniel McCranie Mgmt For For For Voted ON Semiconductor Corporation United States 05/15/2013 Annual 03/28/2013 ONNN CUSIP 2 Elect Emmanuel T. Hernandez Mgmt For For For Voted ON Semiconductor Corporation United States 05/15/2013 Annual 03/28/2013 ONNN CUSIP 3 Elect Teresa M. Ressel Mgmt For For For Voted ON Semiconductor Corporation United States 05/15/2013 Annual 03/28/2013 ONNN CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted ON Semiconductor Corporation United States 05/15/2013 Annual 03/28/2013 ONNN CUSIP 5 Ratification of Auditor Mgmt For For For Voted ON Semiconductor Corporation United States 05/15/2013 Annual 03/28/2013 ONNN CUSIP 6 Amendment to the Employee Stock Purchase Plan Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 1 Elect James C. Day Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 2 Elect Julie H. Edwards Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 3 Elect William L. Ford Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 4 Elect John W. Gibson Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 5 Elect Bert H. Mackie Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 6 Elect Steven J. Malcolm Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 7 Elect Jim W. Mogg Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 8 Elect Pattye L. Moore Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 9 Elect Gary D. Parker Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 10 Elect Eduardo A. Rodriguez Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 11 Ratification of Auditor Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 12 Amendment to the Equity Compensation Plan Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted ONEOK, Inc. United States 05/22/2013 Annual 03/25/2013 OKE CUSIP 14 Shareholder Proposal Regarding Fugitive Methane Emissions ShrHoldr Against Against For Voted Opnext, Inc. United States 07/17/2012 Special 05/23/2012 OPXT 68375V105 CUSIP 1 Merger Mgmt For For For Voted Opnext, Inc. United States 07/17/2012 Special 05/23/2012 OPXT 68375V105 CUSIP 2 Right to Adjourn Meeting Mgmt For For For Voted Opnext, Inc. United States 07/17/2012 Special 05/23/2012 OPXT 68375V105 CUSIP 3 Advisory Vote on Golden Parachutes Mgmt For For For Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP Elect Jeffrey Berg Mgmt For For For Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP Elect H. Raymond Bingham Mgmt For Withhold Against Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP Elect Michael Boskin Mgmt For For For Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP Elect Safra Catz Mgmt For Withhold Against Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP Elect Bruce Chizen Mgmt For Withhold Against Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP Elect George Conrades Mgmt For For For Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP Elect Lawrence Ellison Mgmt For For For Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP Elect Hector Garcia-Molina Mgmt For For For Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP Elect Jeffrey Henley Mgmt For For For Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP Elect Mark Hurd Mgmt For For For Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP Elect Donald Lucas Mgmt For For For Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP Elect Naomi Seligman Mgmt For For For Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP 3 Amendment to the 1993 Directors' Stock Plan Mgmt For Against Against Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP 4 Ratification of Auditor Mgmt For For For Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP 5 Shareholder Proposal Regarding the Use of Multiple Metrics for Executive Performance Measures ShrHoldr Against For Against Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP 6 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP 7 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Oracle Corporation United States 11/07/2012 Annual 09/10/2012 ORCL 68389X105 CUSIP 8 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against For Against Voted Orbitz Worldwide, Inc. United States 06/11/2013 Annual 04/15/2013 OWW 68557K109 CUSIP Elect Jeffrey J. Clarke Mgmt For For For Voted Orbitz Worldwide, Inc. United States 06/11/2013 Annual 04/15/2013 OWW 68557K109 CUSIP Elect Robert L. Friedman Mgmt For For For Voted Orbitz Worldwide, Inc. United States 06/11/2013 Annual 04/15/2013 OWW 68557K109 CUSIP 2 Amendment to the 2007 Equity and Incentive Plan Mgmt For Against Against Voted Orbitz Worldwide, Inc. United States 06/11/2013 Annual 04/15/2013 OWW 68557K109 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Oritani Financial Corp. United States 11/20/2012 Annual 10/01/2012 ORIT 68633D103 CUSIP Elect Michael DeBernardi Mgmt For For For Voted Oritani Financial Corp. United States 11/20/2012 Annual 10/01/2012 ORIT 68633D103 CUSIP Elect Robert Hekemian, Jr. Mgmt For For For Voted Oritani Financial Corp. United States 11/20/2012 Annual 10/01/2012 ORIT 68633D103 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Oritani Financial Corp. United States 11/20/2012 Annual 10/01/2012 ORIT 68633D103 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Owens & Minor Inc. United States 04/26/2013 Annual 03/05/2013 OMI CUSIP Elect Richard E. Fogg Mgmt For For For Voted Owens & Minor Inc. United States 04/26/2013 Annual 03/05/2013 OMI CUSIP Elect John W. Gerdelman Mgmt For For For Voted Owens & Minor Inc. United States 04/26/2013 Annual 03/05/2013 OMI CUSIP Elect Lemuel E. Lewis Mgmt For For For Voted Owens & Minor Inc. United States 04/26/2013 Annual 03/05/2013 OMI CUSIP Elect Martha H. Marsh Mgmt For For For Voted Owens & Minor Inc. United States 04/26/2013 Annual 03/05/2013 OMI CUSIP Elect Eddie N. Moore, Jr. Mgmt For For For Voted Owens & Minor Inc. United States 04/26/2013 Annual 03/05/2013 OMI CUSIP Elect James E. Rogers Mgmt For For For Voted Owens & Minor Inc. United States 04/26/2013 Annual 03/05/2013 OMI CUSIP Elect Robert C. Sledd Mgmt For For For Voted Owens & Minor Inc. United States 04/26/2013 Annual 03/05/2013 OMI CUSIP Elect Craig R. Smith Mgmt For For For Voted Owens & Minor Inc. United States 04/26/2013 Annual 03/05/2013 OMI CUSIP Elect Anne Marie Whittemore Mgmt For For For Voted Owens & Minor Inc. United States 04/26/2013 Annual 03/05/2013 OMI CUSIP 2 Ratification of Auditor Mgmt For For For Voted Owens & Minor Inc. United States 04/26/2013 Annual 03/05/2013 OMI CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Pacific Continental Corporation United States 04/22/2013 Annual 03/07/2013 PCBK 69412V108 CUSIP Elect Robert Ballin Mgmt For For For Voted Pacific Continental Corporation United States 04/22/2013 Annual 03/07/2013 PCBK 69412V108 CUSIP Elect Hal Brown Mgmt For For For Voted Pacific Continental Corporation United States 04/22/2013 Annual 03/07/2013 PCBK 69412V108 CUSIP Elect Michael E. Heijer Mgmt For For For Voted Pacific Continental Corporation United States 04/22/2013 Annual 03/07/2013 PCBK 69412V108 CUSIP Elect Michael D. Holzgang Mgmt For For For Voted Pacific Continental Corporation United States 04/22/2013 Annual 03/07/2013 PCBK 69412V108 CUSIP Elect Donald L. Krahmer, Jr. Mgmt For For For Voted Pacific Continental Corporation United States 04/22/2013 Annual 03/07/2013 PCBK 69412V108 CUSIP Elect Donald G. Montgomery Mgmt For For For Voted Pacific Continental Corporation United States 04/22/2013 Annual 03/07/2013 PCBK 69412V108 CUSIP Elect Jeffrey D. Pinneo Mgmt For For For Voted Pacific Continental Corporation United States 04/22/2013 Annual 03/07/2013 PCBK 69412V108 CUSIP Elect John H. Rickman Mgmt For For For Voted Pacific Continental Corporation United States 04/22/2013 Annual 03/07/2013 PCBK 69412V108 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Pacific Continental Corporation United States 04/22/2013 Annual 03/07/2013 PCBK 69412V108 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Parker Drilling Company United States 05/08/2013 Annual 03/15/2013 PKD CUSIP Elect Jonathan M. Clarkson Mgmt For For For Voted Parker Drilling Company United States 05/08/2013 Annual 03/15/2013 PKD CUSIP Elect George J. Donnelly Mgmt For For For Voted Parker Drilling Company United States 05/08/2013 Annual 03/15/2013 PKD CUSIP Elect Gary R. King Mgmt For For For Voted Parker Drilling Company United States 05/08/2013 Annual 03/15/2013 PKD CUSIP 2 Amendment to the 2010 Long Term Incentive Plan Mgmt For For For Voted Parker Drilling Company United States 05/08/2013 Annual 03/15/2013 PKD CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Parker Drilling Company United States 05/08/2013 Annual 03/15/2013 PKD CUSIP 4 Ratification of Auditor Mgmt For For For Voted Parkway Properties, Inc. United States 05/16/2013 Annual 03/21/2013 PKY 70159Q104 CUSIP Elect Avi Banyasz Mgmt For For For Voted Parkway Properties, Inc. United States 05/16/2013 Annual 03/21/2013 PKY 70159Q104 CUSIP Elect Charles T. Cannada Mgmt For For For Voted Parkway Properties, Inc. United States 05/16/2013 Annual 03/21/2013 PKY 70159Q104 CUSIP Elect Edward M. Casal Mgmt For For For Voted Parkway Properties, Inc. United States 05/16/2013 Annual 03/21/2013 PKY 70159Q104 CUSIP Elect Kelvin L. Davis Mgmt For For For Voted Parkway Properties, Inc. United States 05/16/2013 Annual 03/21/2013 PKY 70159Q104 CUSIP Elect Laurie L. Dotter Mgmt For For For Voted Parkway Properties, Inc. United States 05/16/2013 Annual 03/21/2013 PKY 70159Q104 CUSIP Elect James R. Heistand Mgmt For For For Voted Parkway Properties, Inc. United States 05/16/2013 Annual 03/21/2013 PKY 70159Q104 CUSIP Elect C. William Hosler Mgmt For For For Voted Parkway Properties, Inc. United States 05/16/2013 Annual 03/21/2013 PKY 70159Q104 CUSIP Elect Adam S. Metz Mgmt For Withhold Against Voted Parkway Properties, Inc. United States 05/16/2013 Annual 03/21/2013 PKY 70159Q104 CUSIP Elect Brenda J. Mixson Mgmt For For For Voted Parkway Properties, Inc. United States 05/16/2013 Annual 03/21/2013 PKY 70159Q104 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Parkway Properties, Inc. United States 05/16/2013 Annual 03/21/2013 PKY 70159Q104 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Parkway Properties, Inc. United States 05/16/2013 Annual 03/21/2013 PKY 70159Q104 CUSIP 4 2013 Omnibus Equity Incentive Plan Mgmt For For For Voted Partnerre Ltd. United States 05/17/2013 Annual 03/20/2013 PRE G6852T105 CUSIP Elect Jean-Paul L. Montupet Mgmt For For For Voted Partnerre Ltd. United States 05/17/2013 Annual 03/20/2013 PRE G6852T105 CUSIP Elect Lucio Stanca Mgmt For For For Voted Partnerre Ltd. United States 05/17/2013 Annual 03/20/2013 PRE G6852T105 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Partnerre Ltd. United States 05/17/2013 Annual 03/20/2013 PRE G6852T105 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Pegasystems Inc. United States 05/22/2013 Annual 03/18/2013 PEGA CUSIP 1 Elect Peter Gyenes Mgmt For For For Voted Pegasystems Inc. United States 05/22/2013 Annual 03/18/2013 PEGA CUSIP 2 Elect Richard H. Jones Mgmt For For For Voted Pegasystems Inc. United States 05/22/2013 Annual 03/18/2013 PEGA CUSIP 3 Elect Steven F. Kaplan Mgmt For For For Voted Pegasystems Inc. United States 05/22/2013 Annual 03/18/2013 PEGA CUSIP 4 Elect James P. O'Halloran Mgmt For For For Voted Pegasystems Inc. United States 05/22/2013 Annual 03/18/2013 PEGA CUSIP 5 Elect Alan Trefler Mgmt For For For Voted Pegasystems Inc. United States 05/22/2013 Annual 03/18/2013 PEGA CUSIP 6 Elect Larry Weber Mgmt For For For Voted Pegasystems Inc. United States 05/22/2013 Annual 03/18/2013 PEGA CUSIP 7 Elect William W. Wyman Mgmt For For For Voted Pegasystems Inc. United States 05/22/2013 Annual 03/18/2013 PEGA CUSIP 8 Advisory Vote on Executive Compensation Mgmt For For For Voted Pegasystems Inc. United States 05/22/2013 Annual 03/18/2013 PEGA CUSIP 9 Ratification of Auditor Mgmt For For For Voted Pendrell Corporation United States 11/14/2012 Annual 09/20/2012 PCO 70686R104 CUSIP Elect Richard Emerson Mgmt For For For Voted Pendrell Corporation United States 11/14/2012 Annual 09/20/2012 PCO 70686R104 CUSIP Elect Richard Fox Mgmt For For For Voted Pendrell Corporation United States 11/14/2012 Annual 09/20/2012 PCO 70686R104 CUSIP Elect Nicolas Kauser Mgmt For For For Voted Pendrell Corporation United States 11/14/2012 Annual 09/20/2012 PCO 70686R104 CUSIP Elect Craig McCaw Mgmt For For For Voted Pendrell Corporation United States 11/14/2012 Annual 09/20/2012 PCO 70686R104 CUSIP Elect R. Gerard Salemme Mgmt For For For Voted Pendrell Corporation United States 11/14/2012 Annual 09/20/2012 PCO 70686R104 CUSIP Elect Stuart Sloan Mgmt For For For Voted Pendrell Corporation United States 11/14/2012 Annual 09/20/2012 PCO 70686R104 CUSIP Elect H. Brian Thompson Mgmt For Withhold Against Voted Pendrell Corporation United States 11/14/2012 Annual 09/20/2012 PCO 70686R104 CUSIP Elect Benjamin Wolff Mgmt For For For Voted Pendrell Corporation United States 11/14/2012 Annual 09/20/2012 PCO 70686R104 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Pendrell Corporation United States 11/14/2012 Annual 09/20/2012 PCO 70686R104 CUSIP 3 Reorganization from Delaware to Washington Mgmt For For For Voted Pendrell Corporation United States 11/14/2012 Annual 09/20/2012 PCO 70686R104 CUSIP 4 2012 Equity Incentive Plan Mgmt For Against Against Voted Pendrell Corporation United States 11/14/2012 Annual 09/20/2012 PCO 70686R104 CUSIP 5 Ratification of Auditor Mgmt For For For Voted Penn Virginia Corporation United States 05/01/2013 Annual 03/04/2013 PVA CUSIP 1 Elect John U. Clarke Mgmt For Against Against Voted Penn Virginia Corporation United States 05/01/2013 Annual 03/04/2013 PVA CUSIP 2 Elect Edward B. Cloues II Mgmt For Against Against Voted Penn Virginia Corporation United States 05/01/2013 Annual 03/04/2013 PVA CUSIP 3 Elect Steven W. Krablin Mgmt For For For Voted Penn Virginia Corporation United States 05/01/2013 Annual 03/04/2013 PVA CUSIP 4 Elect Marsha R. Perelman Mgmt For Against Against Voted Penn Virginia Corporation United States 05/01/2013 Annual 03/04/2013 PVA CUSIP 5 Elect Philippe van Marcke de Lummen Mgmt For Against Against Voted Penn Virginia Corporation United States 05/01/2013 Annual 03/04/2013 PVA CUSIP 6 Elect H. Baird Whitehead Mgmt For For For Voted Penn Virginia Corporation United States 05/01/2013 Annual 03/04/2013 PVA CUSIP 7 Elect Gary K. Wright Mgmt For Against Against Voted Penn Virginia Corporation United States 05/01/2013 Annual 03/04/2013 PVA CUSIP 8 Amendment to the 1999 Employee Stock Incentive Plan Mgmt For For For Voted Penn Virginia Corporation United States 05/01/2013 Annual 03/04/2013 PVA CUSIP 9 Advisory Vote on Executive Compensation Mgmt For For For Voted Penn Virginia Corporation United States 05/01/2013 Annual 03/04/2013 PVA CUSIP 10 Ratification of Auditor Mgmt For Against Against Voted Pennsylvania Real Estate Investment Trust United States 05/29/2013 Annual 04/05/2013 PEI CUSIP Elect Joseph F. Coradino Mgmt For For For Voted Pennsylvania Real Estate Investment Trust United States 05/29/2013 Annual 04/05/2013 PEI CUSIP Elect M. Walter D'Alessio Mgmt For For For Voted Pennsylvania Real Estate Investment Trust United States 05/29/2013 Annual 04/05/2013 PEI CUSIP Elect Rosemarie B. Greco Mgmt For For For Voted Pennsylvania Real Estate Investment Trust United States 05/29/2013 Annual 04/05/2013 PEI CUSIP Elect Leonard I. Korman Mgmt For For For Voted Pennsylvania Real Estate Investment Trust United States 05/29/2013 Annual 04/05/2013 PEI CUSIP Elect Ira M. Lubert Mgmt For For For Voted Pennsylvania Real Estate Investment Trust United States 05/29/2013 Annual 04/05/2013 PEI CUSIP Elect Donald F. Mazziotti Mgmt For For For Voted Pennsylvania Real Estate Investment Trust United States 05/29/2013 Annual 04/05/2013 PEI CUSIP Elect Mark E. Pasquerilla Mgmt For For For Voted Pennsylvania Real Estate Investment Trust United States 05/29/2013 Annual 04/05/2013 PEI CUSIP Elect Charles P. Pizzi Mgmt For For For Voted Pennsylvania Real Estate Investment Trust United States 05/29/2013 Annual 04/05/2013 PEI CUSIP Elect John J. Roberts Mgmt For For For Voted Pennsylvania Real Estate Investment Trust United States 05/29/2013 Annual 04/05/2013 PEI CUSIP Elect George F. Rubin Mgmt For For For Voted Pennsylvania Real Estate Investment Trust United States 05/29/2013 Annual 04/05/2013 PEI CUSIP Elect Ronald Rubin Mgmt For For For Voted Pennsylvania Real Estate Investment Trust United States 05/29/2013 Annual 04/05/2013 PEI CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Pennsylvania Real Estate Investment Trust United States 05/29/2013 Annual 04/05/2013 PEI CUSIP 3 Ratification of Auditor Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP Elect Jack B. Dunn, IV Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP Elect H. Russell Frisby Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP Elect Terence C. Golden Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP Elect Patrick T. Harker Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP Elect Frank O. Heintz Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP Elect Barbara J. Krumsiek Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP Elect George F. MacCormack Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP Elect Lawrence C. Nussdorf Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP Elect Patricia A. Oelrich Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP Elect Joseph M. Rigby Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP Elect Frank K. Ross Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP Elect Pauline A. Schneider Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP Elect Lester P. Silverman Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Pepco Holdings, Inc. United States 05/17/2013 Annual 03/20/2013 POM CUSIP 3 Ratification of Auditor Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 1 Elect Shona L. Brown Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 2 Elect George W. Buckley Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 3 Elect Ian M. Cook Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 4 Elect Dina Dublon Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 5 Elect Victor J. Dzau Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 6 Elect Ray L. Hunt Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 7 Elect Alberto Ibarguen Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 8 Elect Indra K. Nooyi Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 9 Elect Sharon Percy Rockefeller Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 10 Elect James J. Schiro Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 11 Elect Lloyd G. Trotter Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 12 Elect Daniel Vasella Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 13 Elect Alberto Weisser Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 14 Ratification of Auditor Mgmt For For For Voted PepsiCo, Inc. United States 05/01/2013 Annual 03/07/2013 PEP CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Petsmart, Inc. United States 06/14/2013 Annual 04/17/2013 PETM CUSIP 1 Elect Angel Cabrera Mgmt For For For Voted Petsmart, Inc. United States 06/14/2013 Annual 04/17/2013 PETM CUSIP 2 Elect Rita V. Foley Mgmt For For For Voted Petsmart, Inc. United States 06/14/2013 Annual 04/17/2013 PETM CUSIP 3 Elect Rakesh Gangwal Mgmt For For For Voted Petsmart, Inc. United States 06/14/2013 Annual 04/17/2013 PETM CUSIP 4 Elect Joseph S. Hardin, Jr. Mgmt For For For Voted Petsmart, Inc. United States 06/14/2013 Annual 04/17/2013 PETM CUSIP 5 Elect Gregory P. Josefowicz Mgmt For For For Voted Petsmart, Inc. United States 06/14/2013 Annual 04/17/2013 PETM CUSIP 6 Elect Richard K. Lochridge Mgmt For For For Voted Petsmart, Inc. United States 06/14/2013 Annual 04/17/2013 PETM CUSIP 7 Elect Robert F. Moran Mgmt For For For Voted Petsmart, Inc. United States 06/14/2013 Annual 04/17/2013 PETM CUSIP 8 Elect Barbara A. Munder Mgmt For For For Voted Petsmart, Inc. United States 06/14/2013 Annual 04/17/2013 PETM CUSIP 9 Elect Thomas G. Stemberg Mgmt For For For Voted Petsmart, Inc. United States 06/14/2013 Annual 04/17/2013 PETM CUSIP 10 Ratification of Auditor Mgmt For For For Voted Petsmart, Inc. United States 06/14/2013 Annual 04/17/2013 PETM CUSIP 11 Amendment to the Executive Short-Term Incentive Plan Mgmt For For For Voted Petsmart, Inc. United States 06/14/2013 Annual 04/17/2013 PETM CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 1 Elect Dennis A. Ausiello Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 2 Elect M. Anthony Burns Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 3 Elect W. Don Cornwell Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 4 Elect Frances D. Fergusson Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 5 Elect William H. Gray, III Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 6 Elect Helen H. Hobbs Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 7 Elect Constance J. Horner Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 8 Elect James M. Kilts Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 9 Elect George A. Lorch Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 10 Elect Suzanne Nora Johnson Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 11 Elect Ian C. Read Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 12 Elect Stephen W. Sanger Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 13 Elect Marc Tessier-Lavigne Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 14 Ratification of Auditor Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 16 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Pfizer Inc. United States 04/25/2013 Annual 02/27/2013 PFE CUSIP 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 1 Elect Harold Brown Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 2 Elect Mathis Cabiallavetta Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 3 Elect Andre Calantzopoulos Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 4 Elect Louis Camilleri Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 5 Elect J. Dudley Fishburn Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 6 Elect Jennifer Li Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 7 Elect Graham Mackay Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 8 Elect Sergio Marchionne Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 9 Elect Kalpana Morparia Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 10 Elect Lucio Noto Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 11 Elect Robert Polet Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 12 Elect Carlos Slim Helu Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 13 Elect Stephen Wolf Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 14 Ratification of Auditor Mgmt For For For Voted Philip Morris International Inc. United States 05/08/2013 Annual 03/15/2013 PM CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Phillips 66 United States 05/08/2013 Annual 03/15/2013 PSX CUSIP 1 Elect Greg C. Garland Mgmt For For For Voted Phillips 66 United States 05/08/2013 Annual 03/15/2013 PSX CUSIP 2 Elect John E. Lowe Mgmt For For For Voted Phillips 66 United States 05/08/2013 Annual 03/15/2013 PSX CUSIP 3 Ratification of Auditor Mgmt For Against Against Voted Phillips 66 United States 05/08/2013 Annual 03/15/2013 PSX CUSIP 4 2013 Omnibus Stock and Performance Incentive Plan Mgmt For For For Voted Phillips 66 United States 05/08/2013 Annual 03/15/2013 PSX CUSIP 5 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Phillips 66 United States 05/08/2013 Annual 03/15/2013 PSX CUSIP 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Pilgrim's Pride Corp. United States 05/03/2013 Annual 03/22/2013 PPC 72147K108 CUSIP Elect Wesley Mendonca Batista Mgmt For For For Voted Pilgrim's Pride Corp. United States 05/03/2013 Annual 03/22/2013 PPC 72147K108 CUSIP Elect Joesley Mendonca Batista Mgmt For For For Voted Pilgrim's Pride Corp. United States 05/03/2013 Annual 03/22/2013 PPC 72147K108 CUSIP Elect Don Jackson Mgmt For For For Voted Pilgrim's Pride Corp. United States 05/03/2013 Annual 03/22/2013 PPC 72147K108 CUSIP Elect William W. Lovette Mgmt For For For Voted Pilgrim's Pride Corp. United States 05/03/2013 Annual 03/22/2013 PPC 72147K108 CUSIP Elect Marcus Vinicius Pratini de Moraes Mgmt For For For Voted Pilgrim's Pride Corp. United States 05/03/2013 Annual 03/22/2013 PPC 72147K108 CUSIP Elect Wallim Cruz de Vasconcellos Junior Mgmt For For For Voted Pilgrim's Pride Corp. United States 05/03/2013 Annual 03/22/2013 PPC 72147K108 CUSIP Elect Michael L Cooper Mgmt For For For Voted Pilgrim's Pride Corp. United States 05/03/2013 Annual 03/22/2013 PPC 72147K108 CUSIP Elect Charles Macaluso Mgmt For For For Voted Pilgrim's Pride Corp. United States 05/03/2013 Annual 03/22/2013 PPC 72147K108 CUSIP Elect David E. Bell Mgmt For For For Voted Pilgrim's Pride Corp. United States 05/03/2013 Annual 03/22/2013 PPC 72147K108 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Pilgrim's Pride Corp. United States 05/03/2013 Annual 03/22/2013 PPC 72147K108 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Pinnacle Financial Partners, Inc. United States 04/16/2013 Annual 02/22/2013 PNFP 72346Q104 CUSIP Elect Sue G. Atkinson Mgmt For Withhold Against Voted Pinnacle Financial Partners, Inc. United States 04/16/2013 Annual 02/22/2013 PNFP 72346Q104 CUSIP Elect Harold G. Bone Mgmt For For For Voted Pinnacle Financial Partners, Inc. United States 04/16/2013 Annual 02/22/2013 PNFP 72346Q104 CUSIP Elect Gregory L. Burns Mgmt For For For Voted Pinnacle Financial Partners, Inc. United States 04/16/2013 Annual 02/22/2013 PNFP 72346Q104 CUSIP Elect Gary L. Scott Mgmt For Withhold Against Voted Pinnacle Financial Partners, Inc. United States 04/16/2013 Annual 02/22/2013 PNFP 72346Q104 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Pinnacle Financial Partners, Inc. United States 04/16/2013 Annual 02/22/2013 PNFP 72346Q104 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Pinnacle Financial Partners, Inc. United States 04/16/2013 Annual 02/22/2013 PNFP 72346Q104 CUSIP 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Plexus Corp. United States 02/13/2013 Annual 12/06/2012 PLXS CUSIP Elect Ralf Boer Mgmt For For For Voted Plexus Corp. United States 02/13/2013 Annual 12/06/2012 PLXS CUSIP Elect Stephen Cortinovis Mgmt For For For Voted Plexus Corp. United States 02/13/2013 Annual 12/06/2012 PLXS CUSIP Elect David Drury Mgmt For For For Voted Plexus Corp. United States 02/13/2013 Annual 12/06/2012 PLXS CUSIP Elect Dean Foate Mgmt For For For Voted Plexus Corp. United States 02/13/2013 Annual 12/06/2012 PLXS CUSIP Elect Rainer Jueckstock Mgmt For For For Voted Plexus Corp. United States 02/13/2013 Annual 12/06/2012 PLXS CUSIP Elect Peter Kelly Mgmt For For For Voted Plexus Corp. United States 02/13/2013 Annual 12/06/2012 PLXS CUSIP Elect Phil Martens Mgmt For For For Voted Plexus Corp. United States 02/13/2013 Annual 12/06/2012 PLXS CUSIP Elect Michael Schrock Mgmt For For For Voted Plexus Corp. United States 02/13/2013 Annual 12/06/2012 PLXS CUSIP Elect Mary Winston Mgmt For For For Voted Plexus Corp. United States 02/13/2013 Annual 12/06/2012 PLXS CUSIP 2 Ratification of Auditor Mgmt For For For Voted Plexus Corp. United States 02/13/2013 Annual 12/06/2012 PLXS CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted PolyOne Corporation United States 05/15/2013 Annual 03/18/2013 POL 73179P106 CUSIP Elect Sandra Beach Lin Mgmt For For For Voted PolyOne Corporation United States 05/15/2013 Annual 03/18/2013 POL 73179P106 CUSIP Elect Carol A. Cartwright Mgmt For For For Voted PolyOne Corporation United States 05/15/2013 Annual 03/18/2013 POL 73179P106 CUSIP Elect Richard H. Fearon Mgmt For For For Voted PolyOne Corporation United States 05/15/2013 Annual 03/18/2013 POL 73179P106 CUSIP Elect Gregory J. Goff Mgmt For For For Voted PolyOne Corporation United States 05/15/2013 Annual 03/18/2013 POL 73179P106 CUSIP Elect Gordon D. Harnett Mgmt For For For Voted PolyOne Corporation United States 05/15/2013 Annual 03/18/2013 POL 73179P106 CUSIP Elect Richard A. Lorraine Mgmt For For For Voted PolyOne Corporation United States 05/15/2013 Annual 03/18/2013 POL 73179P106 CUSIP Elect Stephen D. Newlin Mgmt For For For Voted PolyOne Corporation United States 05/15/2013 Annual 03/18/2013 POL 73179P106 CUSIP Elect William H. Powell Mgmt For For For Voted PolyOne Corporation United States 05/15/2013 Annual 03/18/2013 POL 73179P106 CUSIP Elect Farah M. Walters Mgmt For For For Voted PolyOne Corporation United States 05/15/2013 Annual 03/18/2013 POL 73179P106 CUSIP Elect William A. Wulfsohn Mgmt For For For Voted PolyOne Corporation United States 05/15/2013 Annual 03/18/2013 POL 73179P106 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted PolyOne Corporation United States 05/15/2013 Annual 03/18/2013 POL 73179P106 CUSIP 3 Ratification of Auditor Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP Elect Frederick M. Bernthal Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP Elect John W. Conway Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP Elect Philip G. Cox Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP Elect Steven G. Elliott Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP Elect Louise K. Goeser Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP Elect Stuart E. Graham Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP Elect Stuart Heydt Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP Elect Raja Rajamannar Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP Elect Craig A. Rogerson Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP Elect William H. Spence Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP Elect Natica von Althann Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP Elect Keith H. Williamson Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP 2 Adoption of Majority Vote for Election of Directors Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP 3 Ratification of Auditor Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted PPL Corporation United States 05/15/2013 Annual 02/28/2013 PPL 69351T106 CUSIP 5 Shareholder Proposal Regarding Report on Political Spending ShrHoldr Against For Against Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 1 Elect Stephen F. Angel Mgmt For For For Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 2 Elect Oscar Bernardes Mgmt For For For Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 3 Elect Bret K. Clayton Mgmt For For For Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 4 Elect Nance K. Dicciani Mgmt For For For Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 5 Elect Edward G. Galante Mgmt For For For Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 6 Elect Claire W. Gargalli Mgmt For For For Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 7 Elect Ira D. Hall Mgmt For For For Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 8 Elect Raymond W. LeBoeuf Mgmt For For For Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 9 Elect Larry D. McVay Mgmt For For For Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 10 Elect Wayne T. Smith Mgmt For For For Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 11 Elect Robert L. Wood Mgmt For For For Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 13 Shareholder Proposal Regarding Incorporation of Values in Political Spending ShrHoldr Against Against For Voted Praxair, Inc. United States 04/23/2013 Annual 03/01/2013 PX 74005P104 CUSIP 14 Ratification of Auditor Mgmt For For For Voted Presidential Life Corporation United States 12/20/2012 Special 11/08/2012 PLFE CUSIP 1 Merger/Acquisition Mgmt For For For Voted Presidential Life Corporation United States 12/20/2012 Special 11/08/2012 PLFE CUSIP 2 Right to Adjourn Meeting Mgmt For For For Voted Presidential Life Corporation United States 12/20/2012 Special 11/08/2012 PLFE CUSIP 3 Advisory Vote on Golden Parachutes Mgmt For For For Voted Privatebancorp, Inc. United States 05/23/2013 Annual 03/28/2013 PVTB CUSIP 1 Repeal of Classified Board Mgmt For For For Voted Privatebancorp, Inc. United States 05/23/2013 Annual 03/28/2013 PVTB CUSIP Elect Robert F. Coleman Mgmt For For For Voted Privatebancorp, Inc. United States 05/23/2013 Annual 03/28/2013 PVTB CUSIP Elect James M. Guyette Mgmt For For For Voted Privatebancorp, Inc. United States 05/23/2013 Annual 03/28/2013 PVTB CUSIP Elect Collin E. Roche Mgmt For For For Voted Privatebancorp, Inc. United States 05/23/2013 Annual 03/28/2013 PVTB CUSIP Elect William R. Rybak Mgmt For For For Voted Privatebancorp, Inc. United States 05/23/2013 Annual 03/28/2013 PVTB CUSIP 3 Ratification of Auditor Mgmt For For For Voted Privatebancorp, Inc. United States 05/23/2013 Annual 03/28/2013 PVTB CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Privatebancorp, Inc. United States 05/23/2013 Annual 03/28/2013 PVTB CUSIP 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Proassurance Corporation United States 05/22/2013 Annual 03/22/2013 PRA 74267C106 CUSIP Elect William J. Listwan Mgmt For For For Voted Proassurance Corporation United States 05/22/2013 Annual 03/22/2013 PRA 74267C106 CUSIP Elect John J. McMahon, Jr. Mgmt For For For Voted Proassurance Corporation United States 05/22/2013 Annual 03/22/2013 PRA 74267C106 CUSIP Elect William S. Starnes Mgmt For For For Voted Proassurance Corporation United States 05/22/2013 Annual 03/22/2013 PRA 74267C106 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Proassurance Corporation United States 05/22/2013 Annual 03/22/2013 PRA 74267C106 CUSIP 3 2014 Annual Incentive Plan Mgmt For For For Voted Proassurance Corporation United States 05/22/2013 Annual 03/22/2013 PRA 74267C106 CUSIP 4 2014 Equity Incentive Plan Mgmt For Against Against Voted Proassurance Corporation United States 05/22/2013 Annual 03/22/2013 PRA 74267C106 CUSIP 5 Advisory Vote on Executive Compensation Mgmt For For For Voted Progressive Corporation United States 05/16/2013 Annual 03/18/2013 PGR CUSIP 1 Elect Lawton W. Fitt Mgmt For For For Voted Progressive Corporation United States 05/16/2013 Annual 03/18/2013 PGR CUSIP 2 Elect Jeffrey D. Kelly Mgmt For For For Voted Progressive Corporation United States 05/16/2013 Annual 03/18/2013 PGR CUSIP 3 Elect Peter B. Lewis Mgmt For For For Voted Progressive Corporation United States 05/16/2013 Annual 03/18/2013 PGR CUSIP 4 Elect Patrick H. Nettles Mgmt For For For Voted Progressive Corporation United States 05/16/2013 Annual 03/18/2013 PGR CUSIP 5 Elect Glenn M. Renwick Mgmt For For For Voted Progressive Corporation United States 05/16/2013 Annual 03/18/2013 PGR CUSIP 6 Advisory Vote on Executive Compensation Mgmt For For For Voted Progressive Corporation United States 05/16/2013 Annual 03/18/2013 PGR CUSIP 7 Ratification of Auditor Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 1 Elect Robert O. Burton Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 2 Elect Elaine L. Chao Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 3 Elect Thomas L. Hamby Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 4 Elect John D. Johns Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 5 Elect Vanessa Leonard Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 6 Elect Charles D. McCrary Mgmt For Against Against Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 7 Elect John J. McMahon, Jr. Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 8 Elect Hans Hugh Miller Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 9 Elect Malcolm Portera Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 10 Elect C. Dowd Ritter Mgmt For Against Against Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 11 Elect Jesse J. Spikes Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 12 Elect William A. Terry Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 13 Elect W. Michael Warren, Jr. Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 14 Elect Vanessa Wilson Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 15 Amendment to the Stock Plan for Non-Employee Directors Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 16 Advisory Vote on Executive Compensation Mgmt For For For Voted Protective Life Corp. United States 05/13/2013 Annual 03/27/2013 PL CUSIP 17 Ratification of Auditor Mgmt For For For Voted Public Storage United States 05/09/2013 Annual 03/11/2013 PSA 74460D109 CUSIP Elect Ronald L. Havner, Jr. Mgmt For For For Voted Public Storage United States 05/09/2013 Annual 03/11/2013 PSA 74460D109 CUSIP Elect Tamara Hughes Gustavson Mgmt For For For Voted Public Storage United States 05/09/2013 Annual 03/11/2013 PSA 74460D109 CUSIP Elect Uri P. Harkham Mgmt For For For Voted Public Storage United States 05/09/2013 Annual 03/11/2013 PSA 74460D109 CUSIP Elect B. Wayne Hughes, Jr. Mgmt For Withhold Against Voted Public Storage United States 05/09/2013 Annual 03/11/2013 PSA 74460D109 CUSIP Elect Avedick B. Poladian Mgmt For For For Voted Public Storage United States 05/09/2013 Annual 03/11/2013 PSA 74460D109 CUSIP Elect Gary E. Pruitt Mgmt For For For Voted Public Storage United States 05/09/2013 Annual 03/11/2013 PSA 74460D109 CUSIP Elect Ronald P. Spogli Mgmt For For For Voted Public Storage United States 05/09/2013 Annual 03/11/2013 PSA 74460D109 CUSIP Elect Daniel C. Staton Mgmt For For For Voted Public Storage United States 05/09/2013 Annual 03/11/2013 PSA 74460D109 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Public Storage United States 05/09/2013 Annual 03/11/2013 PSA 74460D109 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted QLogic Corporation United States 08/23/2012 Annual 06/28/2012 QLGC CUSIP 1 Elect Simon Biddiscombe Mgmt For For For Voted QLogic Corporation United States 08/23/2012 Annual 06/28/2012 QLGC CUSIP 2 Elect H.K. Desai Mgmt For For For Voted QLogic Corporation United States 08/23/2012 Annual 06/28/2012 QLGC CUSIP 3 Elect Balakrishnan Iyer Mgmt For Against Against Voted QLogic Corporation United States 08/23/2012 Annual 06/28/2012 QLGC CUSIP 4 Elect Kathryn Lewis Mgmt For Against Against Voted QLogic Corporation United States 08/23/2012 Annual 06/28/2012 QLGC CUSIP 5 Elect D. Scott Mercer Mgmt For Against Against Voted QLogic Corporation United States 08/23/2012 Annual 06/28/2012 QLGC CUSIP 6 Elect George Wells Mgmt For Against Against Voted QLogic Corporation United States 08/23/2012 Annual 06/28/2012 QLGC CUSIP 7 Elect William Zeitler Mgmt For For For Voted QLogic Corporation United States 08/23/2012 Annual 06/28/2012 QLGC CUSIP 8 Advisory Vote on Executive Compensation Mgmt For For For Voted QLogic Corporation United States 08/23/2012 Annual 06/28/2012 QLGC CUSIP 9 Ratification of Auditor Mgmt For Against Against Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 1 Elect Barbara T. Alexander Mgmt For Against Against Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 2 Elect Donald G. Cruickshank Mgmt For For For Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 3 Elect Raymond V. Dittamore Mgmt For For For Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 4 Elect Susan Hockfield Mgmt For For For Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 5 Elect Thomas W. Horton Mgmt For For For Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 6 Elect Paul E. Jacobs Mgmt For For For Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 7 Elect Sherry Lansing Mgmt For For For Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 8 Elect Duane A. Nelles Mgmt For For For Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 9 Elect Francisco Ros Mgmt For For For Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 10 Elect Brent Scowcroft Mgmt For For For Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 11 Elect Marc I. Stern Mgmt For For For Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 12 Amendment to the 2006 Long-Term Incentive Plan Mgmt For For For Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 13 Ratification of Auditor Mgmt For For For Voted QUALCOMM Incorporated United States 03/05/2013 Annual 01/07/2013 QCOM CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Quest Software, Inc. United States 09/25/2012 Special 08/22/2012 QSFT 74834T103 CUSIP 1 Merger/Acquisition Mgmt For For For Voted Quest Software, Inc. United States 09/25/2012 Special 08/22/2012 QSFT 74834T103 CUSIP 2 Advisory Vote on Golden Parachutes Mgmt For For For Voted Quest Software, Inc. United States 09/25/2012 Special 08/22/2012 QSFT 74834T103 CUSIP 3 Right to Adjourn Meeting Mgmt For For For Voted Questcor Pharmaceuticals Inc. United States 05/24/2013 Annual 04/04/2013 QCOR 74835Y101 CUSIP Elect Don M. Bailey Mgmt For For For Voted Questcor Pharmaceuticals Inc. United States 05/24/2013 Annual 04/04/2013 QCOR 74835Y101 CUSIP Elect Neal C. Bradsher Mgmt For For For Voted Questcor Pharmaceuticals Inc. United States 05/24/2013 Annual 04/04/2013 QCOR 74835Y101 CUSIP Elect Stephen C. Farrell Mgmt For For For Voted Questcor Pharmaceuticals Inc. United States 05/24/2013 Annual 04/04/2013 QCOR 74835Y101 CUSIP Elect Louis Silverman Mgmt For For For Voted Questcor Pharmaceuticals Inc. United States 05/24/2013 Annual 04/04/2013 QCOR 74835Y101 CUSIP Elect Virgil D. Thompson Mgmt For For For Voted Questcor Pharmaceuticals Inc. United States 05/24/2013 Annual 04/04/2013 QCOR 74835Y101 CUSIP Elect Scott M. Whitcup Mgmt For For For Voted Questcor Pharmaceuticals Inc. United States 05/24/2013 Annual 04/04/2013 QCOR 74835Y101 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Questcor Pharmaceuticals Inc. United States 05/24/2013 Annual 04/04/2013 QCOR 74835Y101 CUSIP 3 Ratification of Auditor Mgmt For For For Voted R.R. Donnelley & Sons Company United States 05/23/2013 Annual 04/04/2013 RRD CUSIP 1 Elect Thomas J. Quinlan, III Mgmt For For For Voted R.R. Donnelley & Sons Company United States 05/23/2013 Annual 04/04/2013 RRD CUSIP 2 Elect Stephen M. Wolf Mgmt For For For Voted R.R. Donnelley & Sons Company United States 05/23/2013 Annual 04/04/2013 RRD CUSIP 3 Elect Susan M. Cameron Mgmt For For For Voted R.R. Donnelley & Sons Company United States 05/23/2013 Annual 04/04/2013 RRD CUSIP 4 Elect Lee A. Chaden Mgmt For For For Voted R.R. Donnelley & Sons Company United States 05/23/2013 Annual 04/04/2013 RRD CUSIP 5 Elect Richard L. Crandall Mgmt For For For Voted R.R. Donnelley & Sons Company United States 05/23/2013 Annual 04/04/2013 RRD CUSIP 6 Elect Judith H. Hamilton Mgmt For For For Voted R.R. Donnelley & Sons Company United States 05/23/2013 Annual 04/04/2013 RRD CUSIP 7 Elect Richard K. Palmer Mgmt For For For Voted R.R. Donnelley & Sons Company United States 05/23/2013 Annual 04/04/2013 RRD CUSIP 8 Elect John C. Pope Mgmt For For For Voted R.R. Donnelley & Sons Company United States 05/23/2013 Annual 04/04/2013 RRD CUSIP 9 Elect Michael T. Riordan Mgmt For For For Voted R.R. Donnelley & Sons Company United States 05/23/2013 Annual 04/04/2013 RRD CUSIP 10 Elect Oliver R. Sockwell Mgmt For For For Voted R.R. Donnelley & Sons Company United States 05/23/2013 Annual 04/04/2013 RRD CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted R.R. Donnelley & Sons Company United States 05/23/2013 Annual 04/04/2013 RRD CUSIP 12 Ratification of Auditor Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 1 Elect Herbert Wender Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 2 Elect David C. Carney Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 3 Elect Howard B. Culang Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 4 Elect Lisa W. Hess Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 5 Elect Stephen T. Hopkins Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 6 Elect Sanford A. Ibrahim Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 7 Elect Brian D. Montgomery Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 8 Elect Gaetano Muzio Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 9 Elect Jan Nicholson Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 10 Elect Gregory V. Serio Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 11 Elect Noel J. Spiegel Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 13 Increase of Authorized Common Stock Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 14 Amendment to Certificate to Preserve Value of NOLs Mgmt For For For Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 15 Renewal of Section 382 Shareholder Rights Plan Mgmt For Against Against Voted Radian Group Inc. United States 05/15/2013 Annual 03/18/2013 RDN CUSIP 16 Ratification of Auditor Mgmt For For For Voted RAIT Financial Trust United States 05/14/2013 Annual 03/15/2013 RAS CUSIP 1 Elect Scott F. Schaeffer Mgmt For For For Voted RAIT Financial Trust United States 05/14/2013 Annual 03/15/2013 RAS CUSIP 2 Elect Andrew Batinovich Mgmt For For For Voted RAIT Financial Trust United States 05/14/2013 Annual 03/15/2013 RAS CUSIP 3 Elect Edward S. Brown Mgmt For For For Voted RAIT Financial Trust United States 05/14/2013 Annual 03/15/2013 RAS CUSIP 4 Elect Frank A. Farnesi Mgmt For For For Voted RAIT Financial Trust United States 05/14/2013 Annual 03/15/2013 RAS CUSIP 5 Elect S. Kristin Kim Mgmt For For For Voted RAIT Financial Trust United States 05/14/2013 Annual 03/15/2013 RAS CUSIP 6 Elect Arthur Makadon Mgmt For For For Voted RAIT Financial Trust United States 05/14/2013 Annual 03/15/2013 RAS CUSIP 7 Elect Jon C. Sarkisian Mgmt For For For Voted RAIT Financial Trust United States 05/14/2013 Annual 03/15/2013 RAS CUSIP 8 Elect Andrew M. Silberstein Mgmt For For For Voted RAIT Financial Trust United States 05/14/2013 Annual 03/15/2013 RAS CUSIP 9 Elect Murray Stempel, III Mgmt For Against Against Voted RAIT Financial Trust United States 05/14/2013 Annual 03/15/2013 RAS CUSIP 10 Ratification of Auditor Mgmt For For For Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 1 Elect James E. Cartwright Mgmt For For For Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 2 Elect Vernon E. Clark Mgmt For For For Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 3 Elect Stephen J. Hadley Mgmt For For For Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 4 Elect Michael C. Ruettgers Mgmt For For For Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 5 Elect Ronald L. Skates Mgmt For For For Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 6 Elect William R. Spivey Mgmt For For For Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 7 Elect Linda G. Stuntz Mgmt For For For Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 8 Elect William H. Swanson Mgmt For For For Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 9 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 10 Ratification of Auditor Mgmt For For For Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 11 Shareholder Proposal Regarding Report on Political Spending ShrHoldr Against Against For Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 12 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 13 Shareholder Proposal Regarding Supplemental Executive Retirement Benefits ShrHoldr Against Against For Voted Raytheon Company United States 05/30/2013 Annual 04/09/2013 RTN CUSIP 14 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against For Against Voted Regeneron Pharmaceuticals, Inc. United States 06/14/2013 Annual 04/17/2013 REGN 75886F107 CUSIP Elect Michael S. Brown Mgmt For For For Voted Regeneron Pharmaceuticals, Inc. United States 06/14/2013 Annual 04/17/2013 REGN 75886F107 CUSIP Elect Leonard S. Schleifer Mgmt For For For Voted Regeneron Pharmaceuticals, Inc. United States 06/14/2013 Annual 04/17/2013 REGN 75886F107 CUSIP Elect Eric M. Shooter Mgmt For For For Voted Regeneron Pharmaceuticals, Inc. United States 06/14/2013 Annual 04/17/2013 REGN 75886F107 CUSIP Elect George D. Yancopoulos Mgmt For For For Voted Regeneron Pharmaceuticals, Inc. United States 06/14/2013 Annual 04/17/2013 REGN 75886F107 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Republic Bancorp, Inc. United States 04/25/2013 Annual 02/15/2013 RBCAA CUSIP Elect Craig A. Greenberg Mgmt For Withhold Against Voted Republic Bancorp, Inc. United States 04/25/2013 Annual 02/15/2013 RBCAA CUSIP Elect Michael T. Rust Mgmt For For For Voted Republic Bancorp, Inc. United States 04/25/2013 Annual 02/15/2013 RBCAA CUSIP Elect Sandra Metts Snowden Mgmt For For For Voted Republic Bancorp, Inc. United States 04/25/2013 Annual 02/15/2013 RBCAA CUSIP Elect R. Wayne Stratton Mgmt For For For Voted Republic Bancorp, Inc. United States 04/25/2013 Annual 02/15/2013 RBCAA CUSIP Elect Susan Stout Tamme Mgmt For For For Voted Republic Bancorp, Inc. United States 04/25/2013 Annual 02/15/2013 RBCAA CUSIP Elect A. Scott Trager Mgmt For For For Voted Republic Bancorp, Inc. United States 04/25/2013 Annual 02/15/2013 RBCAA CUSIP Elect Steven E. Trager Mgmt For For For Voted Republic Bancorp, Inc. United States 04/25/2013 Annual 02/15/2013 RBCAA CUSIP 2 Ratification of Auditor Mgmt For For For Voted Republic Bancorp, Inc. United States 04/25/2013 Annual 02/15/2013 RBCAA CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Resource America, Inc. United States 03/12/2013 Annual 01/18/2013 REXI CUSIP Elect Michael J. Bradley Mgmt For For For Voted Resource America, Inc. United States 03/12/2013 Annual 01/18/2013 REXI CUSIP Elect Edward E. Cohen Mgmt For Withhold Against Voted Resource America, Inc. United States 03/12/2013 Annual 01/18/2013 REXI CUSIP Elect Andrew M. Lubin Mgmt For Withhold Against Voted Resource America, Inc. United States 03/12/2013 Annual 01/18/2013 REXI CUSIP 2 Ratification of Auditor Mgmt For For For Voted Resource America, Inc. United States 03/12/2013 Annual 01/18/2013 REXI CUSIP 3 Transaction of Other Business Mgmt For Against Against Voted Revlon, Inc. United States 06/06/2013 Annual 04/12/2013 REV CUSIP Elect Ronald O. Perelman Mgmt For For For Voted Revlon, Inc. United States 06/06/2013 Annual 04/12/2013 REV CUSIP Elect Alan S. Bernikow Mgmt For For For Voted Revlon, Inc. United States 06/06/2013 Annual 04/12/2013 REV CUSIP Elect Alan T. Ennis Mgmt For For For Voted Revlon, Inc. United States 06/06/2013 Annual 04/12/2013 REV CUSIP Elect Meyer Feldberg Mgmt For For For Voted Revlon, Inc. United States 06/06/2013 Annual 04/12/2013 REV CUSIP Elect David L. Kennedy Mgmt For For For Voted Revlon, Inc. United States 06/06/2013 Annual 04/12/2013 REV CUSIP Elect Debra L. Lee Mgmt For For For Voted Revlon, Inc. United States 06/06/2013 Annual 04/12/2013 REV CUSIP Elect Tamara Mellon Mgmt For For For Voted Revlon, Inc. United States 06/06/2013 Annual 04/12/2013 REV CUSIP Elect Barry F. Schwartz Mgmt For For For Voted Revlon, Inc. United States 06/06/2013 Annual 04/12/2013 REV CUSIP Elect Kathi P. Seifert Mgmt For For For Voted Revlon, Inc. United States 06/06/2013 Annual 04/12/2013 REV CUSIP Elect Viet D. Dinh Mgmt For For For Voted Revlon, Inc. United States 06/06/2013 Annual 04/12/2013 REV CUSIP Elect Cecilia Kurzman Mgmt For For For Voted Revlon, Inc. United States 06/06/2013 Annual 04/12/2013 REV CUSIP Elect Diana F. Cantor Mgmt For For For Voted Revlon, Inc. United States 06/06/2013 Annual 04/12/2013 REV CUSIP 2 Ratification of Auditor Mgmt For For For Voted Reynolds American Inc. United States 05/09/2013 Annual 03/11/2013 RAI CUSIP 1 Elect Daniel M. Delen Mgmt For For For Voted Reynolds American Inc. United States 05/09/2013 Annual 03/11/2013 RAI CUSIP 2 Elect Martin D. Feinstein Mgmt For For For Voted Reynolds American Inc. United States 05/09/2013 Annual 03/11/2013 RAI CUSIP 3 Elect Lionel L. Nowell, III Mgmt For For For Voted Reynolds American Inc. United States 05/09/2013 Annual 03/11/2013 RAI CUSIP 4 Elect Neil R. Withington Mgmt For For For Voted Reynolds American Inc. United States 05/09/2013 Annual 03/11/2013 RAI CUSIP 5 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Reynolds American Inc. United States 05/09/2013 Annual 03/11/2013 RAI CUSIP 6 Ratification of Auditor Mgmt For For For Voted Reynolds American Inc. United States 05/09/2013 Annual 03/11/2013 RAI CUSIP 7 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Voted Rockville Financial, Inc. United States 05/16/2013 Annual 03/22/2013 RCKB CUSIP Elect Joseph Jeamel, Jr. Mgmt For For For Voted Rockville Financial, Inc. United States 05/16/2013 Annual 03/22/2013 RCKB CUSIP Elect Raymond Lefurge, Jr. Mgmt For For For Voted Rockville Financial, Inc. United States 05/16/2013 Annual 03/22/2013 RCKB CUSIP Elect Stuart Magdefrau Mgmt For For For Voted Rockville Financial, Inc. United States 05/16/2013 Annual 03/22/2013 RCKB CUSIP 2 Ratification of Auditor Mgmt For For For Voted Ross Stores, Inc. United States 05/22/2013 Annual 03/26/2013 ROST CUSIP 1 Elect Michael Balmuth Mgmt For For For Voted Ross Stores, Inc. United States 05/22/2013 Annual 03/26/2013 ROST CUSIP 2 Elect K. Gunnar Bjorklund Mgmt For For For Voted Ross Stores, Inc. United States 05/22/2013 Annual 03/26/2013 ROST CUSIP 3 Elect Sharon D. Garrett Mgmt For For For Voted Ross Stores, Inc. United States 05/22/2013 Annual 03/26/2013 ROST CUSIP 4 Elect Michael J. Bush Mgmt For For For Voted Ross Stores, Inc. United States 05/22/2013 Annual 03/26/2013 ROST CUSIP 5 Elect Norman A. Ferber Mgmt For Against Against Voted Ross Stores, Inc. United States 05/22/2013 Annual 03/26/2013 ROST CUSIP 6 Elect Gregory L. Quesnel Mgmt For For For Voted Ross Stores, Inc. United States 05/22/2013 Annual 03/26/2013 ROST CUSIP 7 Amendment to 2008 Equity Incentive Plan for 162(m) Purposes Mgmt For For For Voted Ross Stores, Inc. United States 05/22/2013 Annual 03/26/2013 ROST CUSIP 8 Advisory Vote on Executive Compensation Mgmt For For For Voted Ross Stores, Inc. United States 05/22/2013 Annual 03/26/2013 ROST CUSIP 9 Ratification of Auditor Mgmt For For For Voted RPM International Inc. United States 10/04/2012 Annual 08/10/2012 RPM CUSIP Elect John Abizaid Mgmt For For For Voted RPM International Inc. United States 10/04/2012 Annual 08/10/2012 RPM CUSIP Elect Bruce Carbonari Mgmt For For For Voted RPM International Inc. United States 10/04/2012 Annual 08/10/2012 RPM CUSIP Elect Thomas Gross Mgmt For For For Voted RPM International Inc. United States 10/04/2012 Annual 08/10/2012 RPM CUSIP Elect Joseph Viviano Mgmt For For For Voted RPM International Inc. United States 10/04/2012 Annual 08/10/2012 RPM CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted RPM International Inc. United States 10/04/2012 Annual 08/10/2012 RPM CUSIP 3 Ratification of Auditor Mgmt For For For Voted RPM International Inc. United States 10/04/2012 Annual 08/10/2012 RPM CUSIP 4 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Voted RTI Biologics, Inc. United States 04/23/2013 Annual 02/25/2013 RTIX 74975N105 CUSIP Elect Julianne Bowler Mgmt For For For Voted RTI Biologics, Inc. United States 04/23/2013 Annual 02/25/2013 RTIX 74975N105 CUSIP Elect Roy D. Crowninshield Mgmt For For For Voted RTI Biologics, Inc. United States 04/23/2013 Annual 02/25/2013 RTIX 74975N105 CUSIP Elect Brian K. Hutchison Mgmt For For For Voted RTI Biologics, Inc. United States 04/23/2013 Annual 02/25/2013 RTIX 74975N105 CUSIP 2 Repeal of Classified Board Mgmt For For For Voted RTI Biologics, Inc. United States 04/23/2013 Annual 02/25/2013 RTIX 74975N105 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Salix Pharmaceuticals, Ltd. United States 06/13/2013 Annual 04/19/2013 SLXP CUSIP Elect John F. Chappell Mgmt For For For Voted Salix Pharmaceuticals, Ltd. United States 06/13/2013 Annual 04/19/2013 SLXP CUSIP Elect Thomas W. D'Alonzo Mgmt For For For Voted Salix Pharmaceuticals, Ltd. United States 06/13/2013 Annual 04/19/2013 SLXP CUSIP Elect William P. Keane Mgmt For For For Voted Salix Pharmaceuticals, Ltd. United States 06/13/2013 Annual 04/19/2013 SLXP CUSIP Elect Carolyn J. Logan Mgmt For For For Voted Salix Pharmaceuticals, Ltd. United States 06/13/2013 Annual 04/19/2013 SLXP CUSIP Elect Mark A. Sirgo Mgmt For For For Voted Salix Pharmaceuticals, Ltd. United States 06/13/2013 Annual 04/19/2013 SLXP CUSIP 2 Ratification of Auditor Mgmt For For For Voted Salix Pharmaceuticals, Ltd. United States 06/13/2013 Annual 04/19/2013 SLXP CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted SBA Communications Corporation United States 05/09/2013 Annual 03/15/2013 SBAC 78388J106 CUSIP 1 Elect Kevin L. Beebe Mgmt For For For Voted SBA Communications Corporation United States 05/09/2013 Annual 03/15/2013 SBAC 78388J106 CUSIP 2 Elect Jack Langer Mgmt For For For Voted SBA Communications Corporation United States 05/09/2013 Annual 03/15/2013 SBAC 78388J106 CUSIP 3 Elect Jeffrey A. Stoops Mgmt For For For Voted SBA Communications Corporation United States 05/09/2013 Annual 03/15/2013 SBAC 78388J106 CUSIP 4 Ratification of Auditor Mgmt For For For Voted SBA Communications Corporation United States 05/09/2013 Annual 03/15/2013 SBAC 78388J106 CUSIP 5 Advisory Vote on Executive Compensation Mgmt For For For Voted Scansource, Inc. United States 12/06/2012 Annual 10/19/2012 SCSC CUSIP Elect Michael Baur Mgmt For Withhold Against Voted Scansource, Inc. United States 12/06/2012 Annual 10/19/2012 SCSC CUSIP Elect Steven Fischer Mgmt For For For Voted Scansource, Inc. United States 12/06/2012 Annual 10/19/2012 SCSC CUSIP Elect Michael Grainger Mgmt For For For Voted Scansource, Inc. United States 12/06/2012 Annual 10/19/2012 SCSC CUSIP Elect Steven Owings Mgmt For Withhold Against Voted Scansource, Inc. United States 12/06/2012 Annual 10/19/2012 SCSC CUSIP Elect John Reilly Mgmt For For For Voted Scansource, Inc. United States 12/06/2012 Annual 10/19/2012 SCSC CUSIP Elect Charles Whitchurch Mgmt For For For Voted Scansource, Inc. United States 12/06/2012 Annual 10/19/2012 SCSC CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Scansource, Inc. United States 12/06/2012 Annual 10/19/2012 SCSC CUSIP 3 Ratification of Auditor Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 1 Elect Peter L.S. Currie Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 2 Elect Anthony Isaac Mgmt For Against Against Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 3 Elect K.V. Kamath Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 4 Elect Paal Kibsgaard Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 5 Elect Nikolay Kudryavtsev Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 6 Elect Adrian Lajous Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 7 Elect Michael E. Marks Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 8 Elect Lubna Olayan Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 9 Elect Leo Rafael Reif Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 10 Elect Tore I. Sandvold Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 11 Elect Henri Seydoux Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 13 Approval of Financial Statements/Dividends Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 14 Ratification of Auditor Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 15 2013 Omnibus Incentive Plan Mgmt For For For Voted Schlumberger N.V. (Schlumberger Limited) United States 04/10/2013 Annual 02/20/2013 SLB CUSIP 16 Amendment to the Discounted Stock Purchase Plan Mgmt For For For Voted Scholastic Corporation United States 09/19/2012 Annual 07/27/2012 SCHL CUSIP Elect James Barge Mgmt For For For Voted Scholastic Corporation United States 09/19/2012 Annual 07/27/2012 SCHL CUSIP Elect Marianne Caponnetto Mgmt For For For Voted Scholastic Corporation United States 09/19/2012 Annual 07/27/2012 SCHL CUSIP Elect John McDonald Mgmt For For For Voted Scientific Games Corporation United States 06/04/2013 Annual 04/09/2013 SGMS 80874P109 CUSIP Elect A. Lorne Weil Mgmt For For For Voted Scientific Games Corporation United States 06/04/2013 Annual 04/09/2013 SGMS 80874P109 CUSIP Elect Peter A. Cohen Mgmt For Withhold Against Voted Scientific Games Corporation United States 06/04/2013 Annual 04/09/2013 SGMS 80874P109 CUSIP Elect Gerald J. Ford Mgmt For For For Voted Scientific Games Corporation United States 06/04/2013 Annual 04/09/2013 SGMS 80874P109 CUSIP Elect David L. Kennedy Mgmt For For For Voted Scientific Games Corporation United States 06/04/2013 Annual 04/09/2013 SGMS 80874P109 CUSIP Elect Paul M. Meister Mgmt For For For Voted Scientific Games Corporation United States 06/04/2013 Annual 04/09/2013 SGMS 80874P109 CUSIP Elect Ronald O. Perelman Mgmt For For For Voted Scientific Games Corporation United States 06/04/2013 Annual 04/09/2013 SGMS 80874P109 CUSIP Elect Michael J. Regan Mgmt For For For Voted Scientific Games Corporation United States 06/04/2013 Annual 04/09/2013 SGMS 80874P109 CUSIP Elect Barry F. Schwartz Mgmt For Withhold Against Voted Scientific Games Corporation United States 06/04/2013 Annual 04/09/2013 SGMS 80874P109 CUSIP Elect Frances F. Townsend Mgmt For Withhold Against Voted Scientific Games Corporation United States 06/04/2013 Annual 04/09/2013 SGMS 80874P109 CUSIP 2 Ratification of Auditor Mgmt For For For Voted SeaBright Holdings Inc. United States 11/19/2012 Special 10/15/2012 SBX CUSIP 1 Merger/Acquisition Mgmt For For For Voted SeaBright Holdings Inc. United States 11/19/2012 Special 10/15/2012 SBX CUSIP 2 Right to Adjourn Meeting Mgmt For For For Voted SeaBright Holdings Inc. United States 11/19/2012 Special 10/15/2012 SBX CUSIP 3 Advisory Vote on Golden Parachutes Mgmt For For For Voted SeaCube Container Leasing Ltd. United States 04/23/2013 Special 03/14/2013 BOX G79978105 CUSIP 1 Merger/Acquisition Mgmt For For For Voted SeaCube Container Leasing Ltd. United States 04/23/2013 Special 03/14/2013 BOX G79978105 CUSIP 2 Right to Adjourn Meeting Mgmt For For For Voted SeaCube Container Leasing Ltd. United States 04/23/2013 Special 03/14/2013 BOX G79978105 CUSIP 3 Advisory Vote on Golden Parachutes Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 1 Elect Hank Brown Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 2 Elect Michael Chu Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 3 Elect Lawrence R. Codey Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 4 Elect Patrick Duff Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 5 Elect William V. Hickey Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 6 Elect Jacqueline B. Kosecoff Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 7 Elect Kenneth P. Manning Mgmt For Against Against Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 8 Elect William J. Marino Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 9 Elect Jerome A. Peribere Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 10 Elect Richard L. Wambold Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 11 Elect Jerry R. Whitaker Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 12 Amendment to the 2005 Contingent Stock Plan Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 13 Amendment to the Performance-Based Compensation Program Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Sealed Air Corporation United States 05/16/2013 Annual 03/18/2013 SEE 81211K100 CUSIP 15 Ratification of Auditor Mgmt For For For Voted Select Medical Corporation United States 04/30/2013 Annual 03/04/2013 SEM 81619Q105 CUSIP Elect Russell L. Carson Mgmt For For For Voted Select Medical Corporation United States 04/30/2013 Annual 03/04/2013 SEM 81619Q105 CUSIP Elect James S. Ely III Mgmt For For For Voted Select Medical Corporation United States 04/30/2013 Annual 03/04/2013 SEM 81619Q105 CUSIP Elect William H. Frist Mgmt For For For Voted Select Medical Corporation United States 04/30/2013 Annual 03/04/2013 SEM 81619Q105 CUSIP 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Voted Select Medical Corporation United States 04/30/2013 Annual 03/04/2013 SEM 81619Q105 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Select Medical Corporation United States 04/30/2013 Annual 03/04/2013 SEM 81619Q105 CUSIP 4 Amendment to the Executive Bonus Plan Mgmt For For For Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 1 Elect Alan L. Boeckmann Mgmt For Against Against Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 2 Elect James G. Brocksmith, Jr. Mgmt For For For Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 3 Elect William D. Jones Mgmt For For For Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 4 Elect William G. Ouchi Mgmt For Against Against Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 5 Elect Debra L. Reed Mgmt For For For Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 6 Elect William C. Rusnack Mgmt For Against Against Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 7 Elect William P. Rutledge Mgmt For Against Against Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 8 Elect Lynn Schenk Mgmt For For For Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 9 Elect Jack T. Taylor Mgmt For For For Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 10 Elect Luis M. Tellez Mgmt For Against Against Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 11 Elect James C. Yardley Mgmt For For For Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 12 Ratification of Auditor Mgmt For For For Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 13 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 14 2013 Long-Term Incentive Plan Mgmt For For For Voted Sempra Energy United States 05/09/2013 Annual 03/12/2013 SRE CUSIP 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Ship Finance International Limited United States 09/21/2012 Annual 07/16/2012 SFL G81075106 CUSIP 1 Elect Hans Petter Aas Mgmt For For For Voted Ship Finance International Limited United States 09/21/2012 Annual 07/16/2012 SFL G81075106 CUSIP 2 Elect Paul Leand Mgmt For For For Voted Ship Finance International Limited United States 09/21/2012 Annual 07/16/2012 SFL G81075106 CUSIP 3 Elect Kate Blankenship Mgmt For Against Against Voted Ship Finance International Limited United States 09/21/2012 Annual 07/16/2012 SFL G81075106 CUSIP 4 Elect Cecilie Fredriksen Mgmt For For For Voted Ship Finance International Limited United States 09/21/2012 Annual 07/16/2012 SFL G81075106 CUSIP 5 Elect Harald Thorstein Mgmt For Against Against Voted Ship Finance International Limited United States 09/21/2012 Annual 07/16/2012 SFL G81075106 CUSIP 6 Appointment of Auditor and Authority to Set Fees Mgmt For For For Voted Ship Finance International Limited United States 09/21/2012 Annual 07/16/2012 SFL G81075106 CUSIP 7 Directors' Fees Mgmt For For For Voted Silgan Holdings Inc. United States 06/03/2013 Annual 04/19/2013 SLGN CUSIP Elect R. Philip Silver Mgmt For Withhold Against Voted Silgan Holdings Inc. United States 06/03/2013 Annual 04/19/2013 SLGN CUSIP Elect William C. Jennings Mgmt For For For Voted Silgan Holdings Inc. United States 06/03/2013 Annual 04/19/2013 SLGN CUSIP 2 Ratification of Auditor Mgmt For For For Voted Silgan Holdings Inc. United States 06/03/2013 Annual 04/19/2013 SLGN CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Simon Property Group, Inc. United States 05/14/2013 Annual 03/15/2013 SPG CUSIP 1 Elect Melvyn E. Bergstein Mgmt For For For Voted Simon Property Group, Inc. United States 05/14/2013 Annual 03/15/2013 SPG CUSIP 2 Elect Larry C. Glasscock Mgmt For For For Voted Simon Property Group, Inc. United States 05/14/2013 Annual 03/15/2013 SPG CUSIP 3 Elect Karen N. Horn Mgmt For Against Against Voted Simon Property Group, Inc. United States 05/14/2013 Annual 03/15/2013 SPG CUSIP 4 Elect Allan B. Hubbard Mgmt For For For Voted Simon Property Group, Inc. United States 05/14/2013 Annual 03/15/2013 SPG CUSIP 5 Elect Reuben S. Leibowitz Mgmt For For For Voted Simon Property Group, Inc. United States 05/14/2013 Annual 03/15/2013 SPG CUSIP 6 Elect Daniel C. Smith Mgmt For For For Voted Simon Property Group, Inc. United States 05/14/2013 Annual 03/15/2013 SPG CUSIP 7 Elect J. Albert Smith, Jr. Mgmt For For For Voted Simon Property Group, Inc. United States 05/14/2013 Annual 03/15/2013 SPG CUSIP 8 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Simon Property Group, Inc. United States 05/14/2013 Annual 03/15/2013 SPG CUSIP 9 Ratification of Auditor Mgmt For For For Voted Sinclair Broadcast Group, Inc. United States 06/06/2013 Annual 03/08/2013 SBGI CUSIP Elect David D. Smith Mgmt For For For Voted Sinclair Broadcast Group, Inc. United States 06/06/2013 Annual 03/08/2013 SBGI CUSIP Elect Frederick G. Smith Mgmt For For For Voted Sinclair Broadcast Group, Inc. United States 06/06/2013 Annual 03/08/2013 SBGI CUSIP Elect J. Duncan Smith Mgmt For For For Voted Sinclair Broadcast Group, Inc. United States 06/06/2013 Annual 03/08/2013 SBGI CUSIP Elect Robert E. Smith Mgmt For For For Voted Sinclair Broadcast Group, Inc. United States 06/06/2013 Annual 03/08/2013 SBGI CUSIP Elect Basil A. Thomas Mgmt For Withhold Against Voted Sinclair Broadcast Group, Inc. United States 06/06/2013 Annual 03/08/2013 SBGI CUSIP Elect Lawrence E. McCanna Mgmt For For For Voted Sinclair Broadcast Group, Inc. United States 06/06/2013 Annual 03/08/2013 SBGI CUSIP Elect Daniel C. Keith Mgmt For For For Voted Sinclair Broadcast Group, Inc. United States 06/06/2013 Annual 03/08/2013 SBGI CUSIP Elect Martin R. Leader Mgmt For For For Voted Sinclair Broadcast Group, Inc. United States 06/06/2013 Annual 03/08/2013 SBGI CUSIP 2 Ratification of Auditor Mgmt For For For Voted Sinclair Broadcast Group, Inc. United States 06/06/2013 Annual 03/08/2013 SBGI CUSIP 3 Approval of 2013 Executive Incentive Plan Mgmt For For For Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP Elect Joan L. Amble Mgmt For For For Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP Elect Mark D. Carleton Mgmt For Withhold Against Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP Elect David J.A. Flowers Mgmt For For For Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP Elect Eddy W. Hartenstein Mgmt For For For Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP Elect James P. Holden Mgmt For For For Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP Elect Gregory B. Maffei Mgmt For Withhold Against Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP Elect Evan D. Malone Mgmt For For For Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP Elect James E. Meyer Mgmt For For For Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP Elect James F. Mooney Mgmt For For For Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP Elect Robin S. Pringle Mgmt For For For Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP Elect Carl E. Vogel Mgmt For For For Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP Elect Vanessa A. Wittman Mgmt For For For Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP Elect David M. Zaslav Mgmt For For For Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Sirius XM Radio Inc. United States 05/21/2013 Annual 04/01/2013 SIRI 82967N108 CUSIP 3 Shareholder Proposal Regarding CEO Succession Planning ShrHoldr Against Against For Voted Skilled Healthcare Group, Inc. United States 05/07/2013 Annual 03/14/2013 SKH 83066R107 CUSIP Elect Robert M. Le Blanc Mgmt For For For Voted Skilled Healthcare Group, Inc. United States 05/07/2013 Annual 03/14/2013 SKH 83066R107 CUSIP Elect Michael E. Boxer Mgmt For For For Voted Skilled Healthcare Group, Inc. United States 05/07/2013 Annual 03/14/2013 SKH 83066R107 CUSIP Elect Bruce A. Yarwood Mgmt For For For Voted Skilled Healthcare Group, Inc. United States 05/07/2013 Annual 03/14/2013 SKH 83066R107 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Skilled Healthcare Group, Inc. United States 05/07/2013 Annual 03/14/2013 SKH 83066R107 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Skilled Healthcare Group, Inc. United States 05/07/2013 Annual 03/14/2013 SKH 83066R107 CUSIP 4 Amendment to the 2007 Incentive Award Plan Mgmt For For For Voted SkyWest, Inc. United States 05/07/2013 Annual 03/04/2013 SKYW CUSIP 1 Elect Jerry C. Atkin Mgmt For For For Voted SkyWest, Inc. United States 05/07/2013 Annual 03/04/2013 SKYW CUSIP 2 Elect J. Ralph Atkin Mgmt For For For Voted SkyWest, Inc. United States 05/07/2013 Annual 03/04/2013 SKYW CUSIP 3 Elect Margaret S. Billson Mgmt For For For Voted SkyWest, Inc. United States 05/07/2013 Annual 03/04/2013 SKYW CUSIP 4 Elect Henry J. Eyring Mgmt For For For Voted SkyWest, Inc. United States 05/07/2013 Annual 03/04/2013 SKYW CUSIP 5 Elect Robert G. Sarver Mgmt For For For Voted SkyWest, Inc. United States 05/07/2013 Annual 03/04/2013 SKYW CUSIP 6 Elect Steven F. Udvar-Hazy Mgmt For For For Voted SkyWest, Inc. United States 05/07/2013 Annual 03/04/2013 SKYW CUSIP 7 Elect James L. Welch Mgmt For For For Voted SkyWest, Inc. United States 05/07/2013 Annual 03/04/2013 SKYW CUSIP 8 Elect W. Steve Albrecht Mgmt For For For Voted SkyWest, Inc. United States 05/07/2013 Annual 03/04/2013 SKYW CUSIP 9 Advisory Vote on Executive Compensation Mgmt For For For Voted SkyWest, Inc. United States 05/07/2013 Annual 03/04/2013 SKYW CUSIP 10 Ratification of Auditor Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 1 Elect Ann Torre Bates Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 2 Elect William M. Diefenderfer III Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 3 Elect Diane Suitt Gilleland Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 4 Elect Earl A. Goode Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 5 Elect Ronald F. Hunt Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 6 Elect Albert L. Lord Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 7 Elect Barry A. Munitz Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 8 Elect Howard H. Newman Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 9 Elect Frank C. Puleo Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 10 Elect Wolfgang Schoellkopf Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 11 Elect Steven L. Shapiro Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 12 Elect Anthony Terracciano Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 13 Elect Barry Lawson Williams Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 15 Ratification of Auditor Mgmt For For For Voted SLM Corporation United States 05/30/2013 Annual 04/02/2013 SLM 78442P106 CUSIP 16 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Against Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP Elect German Larrea Mota-Velasco Mgmt For For For Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP Elect Oscar Gonzalez Rocha Mgmt For Withhold Against Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP Elect Emilio Carrillo Gamboa Mgmt For For For Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP Elect Alfredo Casar Perez Mgmt For For For Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP Elect Luis Castelazo Morales Mgmt For For For Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP Elect Enrique Castillo Sanchez Mejorada Mgmt For For For Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP Elect Xavier Garcia de Quevedo Topete Mgmt For Withhold Against Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP Elect Daniel Muniz Quintanilla Mgmt For For For Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP Elect Luis Miguel Palomino Bonilla Mgmt For For For Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP Elect Gilberto Perezalonso Cifuentes Mgmt For Withhold Against Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP Elect Juan Rebolledo Gout Mgmt For For For Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP Elect Carlos Ruiz Sacristan Mgmt For For For Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Southern Copper Corporation United States 04/25/2013 Annual 03/01/2013 SCCO 84265V105 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP Elect James E. Berry II Mgmt For For For Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP Elect Tom D. Berry Mgmt For For For Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP Elect John Cohlmia Mgmt For For For Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP Elect David S. Crockett Jr. Mgmt For Withhold Against Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP Elect Mark W. Funke Mgmt For For For Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP Elect J. Berry Harrison Mgmt For For For Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP Elect James M. Johnson Mgmt For For For Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP Elect David P. Lambert Mgmt For For For Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP Elect Larry J. Lanie Mgmt For For For Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP Elect Marran H. Ogilvie Mgmt For Withhold Against Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP Elect Robert B. Rodgers Mgmt For Withhold Against Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP Elect Russell W. Teubner Mgmt For Withhold Against Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Southwest Bancorp, Inc. United States 04/24/2013 Annual 03/01/2013 OKSB CUSIP 4 Ratification of Auditor Mgmt For For For Voted Spansion, Inc. United States 06/06/2013 Annual 04/08/2013 CODE 84649R200 CUSIP 1 Elect Raymond Bingham Mgmt For For For Voted Spansion, Inc. United States 06/06/2013 Annual 04/08/2013 CODE 84649R200 CUSIP 2 Elect John H. Kispert Mgmt For For For Voted Spansion, Inc. United States 06/06/2013 Annual 04/08/2013 CODE 84649R200 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Spansion, Inc. United States 06/06/2013 Annual 04/08/2013 CODE 84649R200 CUSIP 4 Ratification of Auditor Mgmt For For For Voted Spartan Motors, Inc. United States 05/22/2013 Annual 03/25/2013 SPAR CUSIP Elect Ronald Harbour Mgmt For For For Voted Spartan Motors, Inc. United States 05/22/2013 Annual 03/25/2013 SPAR CUSIP Elect Richard F. Dauch Mgmt For For For Voted Spartan Motors, Inc. United States 05/22/2013 Annual 03/25/2013 SPAR CUSIP 2 Ratification of Auditor Mgmt For For For Voted Spartan Motors, Inc. United States 05/22/2013 Annual 03/25/2013 SPAR CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 1 Elect William T. Esrey Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 2 Elect Gregory L. Ebel Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 3 Elect Austin A. Adams Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 4 Elect Joseph Alvarado Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 5 Elect Pamela L. Carter Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 6 Elect F. Anthony Comper Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 7 Elect Peter B. Hamilton Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 8 Elect Dennis R. Hendrix Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 9 Elect Michael McShane Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 10 Elect Michael G. Morris Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 11 Elect Michael E.J. Phelps Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 12 Ratification of Auditor Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 14 Shareholder Proposal Regarding Political Spending Report ShrHoldr Against Against For Voted Spectra Energy Corp. United States 04/30/2013 Annual 03/04/2013 SE CUSIP 15 Shareholder Proposal Regarding Fugitive Methane Emissions ShrHoldr Against Against For Voted Spirit AeroSystems Holdings, Inc. United States 04/30/2013 Annual 03/08/2013 SPR CUSIP Elect Charles L. Chadwell Mgmt For Withhold Against Voted Spirit AeroSystems Holdings, Inc. United States 04/30/2013 Annual 03/08/2013 SPR CUSIP Elect Ivor J. Evans Mgmt For Withhold Against Voted Spirit AeroSystems Holdings, Inc. United States 04/30/2013 Annual 03/08/2013 SPR CUSIP Elect Paul E. Fulchino Mgmt For For For Voted Spirit AeroSystems Holdings, Inc. United States 04/30/2013 Annual 03/08/2013 SPR CUSIP Elect Richard A. Gephardt Mgmt For For For Voted Spirit AeroSystems Holdings, Inc. United States 04/30/2013 Annual 03/08/2013 SPR CUSIP Elect Robert D. Johnson Mgmt For For For Voted Spirit AeroSystems Holdings, Inc. United States 04/30/2013 Annual 03/08/2013 SPR CUSIP Elect Ronald T. Kadish Mgmt For For For Voted Spirit AeroSystems Holdings, Inc. United States 04/30/2013 Annual 03/08/2013 SPR CUSIP Elect Larry A. Lawson Mgmt For For For Voted Spirit AeroSystems Holdings, Inc. United States 04/30/2013 Annual 03/08/2013 SPR CUSIP Elect Tawfiq Popatia Mgmt For For For Voted Spirit AeroSystems Holdings, Inc. United States 04/30/2013 Annual 03/08/2013 SPR CUSIP Elect Francis Raborn Mgmt For Withhold Against Voted Spirit AeroSystems Holdings, Inc. United States 04/30/2013 Annual 03/08/2013 SPR CUSIP Elect Jeffrey L. Turner Mgmt For For For Voted Spirit AeroSystems Holdings, Inc. United States 04/30/2013 Annual 03/08/2013 SPR CUSIP 2 Ratification of Auditor Mgmt For For For Voted Sprint Nextel Corporation United States 06/25/2013 Special 04/18/2013 S CUSIP 1 Merger Mgmt For For For Voted Sprint Nextel Corporation United States 06/25/2013 Special 04/18/2013 S CUSIP 2 Advisory Vote on Golden Parachutes Mgmt For For For Voted Sprint Nextel Corporation United States 06/25/2013 Special 04/18/2013 S CUSIP 3 Right to Adjourn Meeting Mgmt For For For Voted Standard Motor Products, Inc. United States 05/16/2013 Annual 04/05/2013 SMP CUSIP Elect Pamela Forbes Lieberman Mgmt For For For Voted Standard Motor Products, Inc. United States 05/16/2013 Annual 04/05/2013 SMP CUSIP Elect Joseph W. McDonnell Mgmt For For For Voted Standard Motor Products, Inc. United States 05/16/2013 Annual 04/05/2013 SMP CUSIP Elect Alisa C. Norris Mgmt For For For Voted Standard Motor Products, Inc. United States 05/16/2013 Annual 04/05/2013 SMP CUSIP Elect Arthur S. Sills Mgmt For For For Voted Standard Motor Products, Inc. United States 05/16/2013 Annual 04/05/2013 SMP CUSIP Elect Lawrence I. Sills Mgmt For For For Voted Standard Motor Products, Inc. United States 05/16/2013 Annual 04/05/2013 SMP CUSIP Elect Peter J. Sills Mgmt For For For Voted Standard Motor Products, Inc. United States 05/16/2013 Annual 04/05/2013 SMP CUSIP Elect Frederick D. Sturdivant Mgmt For For For Voted Standard Motor Products, Inc. United States 05/16/2013 Annual 04/05/2013 SMP CUSIP Elect William H. Turner Mgmt For For For Voted Standard Motor Products, Inc. United States 05/16/2013 Annual 04/05/2013 SMP CUSIP Elect Richard S. Ward Mgmt For For For Voted Standard Motor Products, Inc. United States 05/16/2013 Annual 04/05/2013 SMP CUSIP Elect Roger M. Widmann Mgmt For For For Voted Standard Motor Products, Inc. United States 05/16/2013 Annual 04/05/2013 SMP CUSIP 2 Ratification of Auditor Mgmt For For For Voted Standard Motor Products, Inc. United States 05/16/2013 Annual 04/05/2013 SMP CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Standard Pacific Corp. United States 05/08/2013 Annual 03/13/2013 SPF 85375C101 CUSIP Elect Bruce A. Choate Mgmt For For For Voted Standard Pacific Corp. United States 05/08/2013 Annual 03/13/2013 SPF 85375C101 CUSIP Elect Ronald R. Foell Mgmt For For For Voted Standard Pacific Corp. United States 05/08/2013 Annual 03/13/2013 SPF 85375C101 CUSIP Elect Douglas C. Jacobs Mgmt For For For Voted Standard Pacific Corp. United States 05/08/2013 Annual 03/13/2013 SPF 85375C101 CUSIP Elect David J. Matlin Mgmt For For For Voted Standard Pacific Corp. United States 05/08/2013 Annual 03/13/2013 SPF 85375C101 CUSIP Elect John R. Peshkin Mgmt For For For Voted Standard Pacific Corp. United States 05/08/2013 Annual 03/13/2013 SPF 85375C101 CUSIP Elect Peter Schoels Mgmt For For For Voted Standard Pacific Corp. United States 05/08/2013 Annual 03/13/2013 SPF 85375C101 CUSIP Elect Scott D. Stowell Mgmt For For For Voted Standard Pacific Corp. United States 05/08/2013 Annual 03/13/2013 SPF 85375C101 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 1 Elect Howard Schultz Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 2 Elect William W. Bradley Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 3 Elect Robert M. Gates Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 4 Elect Mellody Hobson Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 5 Elect Kevin R. Johnson Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 6 Elect Olden Lee Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 7 Elect Joshua C. Ramo Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 8 Elect James G. Shennan, Jr. Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 9 Elect Clara Shih Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 10 Elect Javier G. Teruel Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 11 Elect Myron E. Ullman III Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 12 Elect Craig E. Weatherup Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 14 Amendment to the 2005 Long-Term Equity Incentive Plan Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 15 Ratification of Auditor Mgmt For For For Voted Starbucks Corporation United States 03/20/2013 Annual 01/10/2013 SBUX CUSIP 16 Shareholder Proposal Regarding Prohibition on Political Spending ShrHoldr Against Against For Voted State Street Corporation United States 05/15/2013 Annual 03/15/2013 STT CUSIP 1 Elect Kennett F. Burnes Mgmt For For For Voted State Street Corporation United States 05/15/2013 Annual 03/15/2013 STT CUSIP 2 Elect Peter Coym Mgmt For For For Voted State Street Corporation United States 05/15/2013 Annual 03/15/2013 STT CUSIP 3 Elect Patrick de Saint-Aignan Mgmt For For For Voted State Street Corporation United States 05/15/2013 Annual 03/15/2013 STT CUSIP 4 Elect Amelia C. Fawcett Mgmt For For For Voted State Street Corporation United States 05/15/2013 Annual 03/15/2013 STT CUSIP 5 Elect Linda A. Hill Mgmt For For For Voted State Street Corporation United States 05/15/2013 Annual 03/15/2013 STT CUSIP 6 Elect Joseph L. Hooley Mgmt For For For Voted State Street Corporation United States 05/15/2013 Annual 03/15/2013 STT CUSIP 7 Elect Robert S. Kaplan Mgmt For For For Voted State Street Corporation United States 05/15/2013 Annual 03/15/2013 STT CUSIP 8 Elect Richard P. Sergel Mgmt For For For Voted State Street Corporation United States 05/15/2013 Annual 03/15/2013 STT CUSIP 9 Elect Ronald L. Skates Mgmt For For For Voted State Street Corporation United States 05/15/2013 Annual 03/15/2013 STT CUSIP 10 Elect Gregory L. Summe Mgmt For For For Voted State Street Corporation United States 05/15/2013 Annual 03/15/2013 STT CUSIP 11 Elect Thomas J. Wilson Mgmt For For For Voted State Street Corporation United States 05/15/2013 Annual 03/15/2013 STT CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted State Street Corporation United States 05/15/2013 Annual 03/15/2013 STT CUSIP 13 Ratification of Auditor Mgmt For For For Voted STERIS Corporation United States 07/26/2012 Annual 05/29/2012 STE CUSIP Elect Richard Breeden Mgmt For For For Voted STERIS Corporation United States 07/26/2012 Annual 05/29/2012 STE CUSIP Elect Cynthia Feldmann Mgmt For For For Voted STERIS Corporation United States 07/26/2012 Annual 05/29/2012 STE CUSIP Elect Jacqueline Kosecoff Mgmt For For For Voted STERIS Corporation United States 07/26/2012 Annual 05/29/2012 STE CUSIP Elect David Lewis Mgmt For For For Voted STERIS Corporation United States 07/26/2012 Annual 05/29/2012 STE CUSIP Elect Kevin McMullen Mgmt For For For Voted STERIS Corporation United States 07/26/2012 Annual 05/29/2012 STE CUSIP Elect Walter Rosebrough, Jr. Mgmt For For For Voted STERIS Corporation United States 07/26/2012 Annual 05/29/2012 STE CUSIP Elect Mohsen Sohi Mgmt For For For Voted STERIS Corporation United States 07/26/2012 Annual 05/29/2012 STE CUSIP Elect John Wareham Mgmt For For For Voted STERIS Corporation United States 07/26/2012 Annual 05/29/2012 STE CUSIP Elect Loyal Wilson Mgmt For For For Voted STERIS Corporation United States 07/26/2012 Annual 05/29/2012 STE CUSIP Elect Michael Wood Mgmt For For For Voted STERIS Corporation United States 07/26/2012 Annual 05/29/2012 STE CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted STERIS Corporation United States 07/26/2012 Annual 05/29/2012 STE CUSIP 3 Ratification of Auditor Mgmt For For For Voted Sterling Financial Corporation United States 04/29/2013 Annual 02/28/2013 STSA CUSIP Elect Howard P. Behar Mgmt For For For Voted Sterling Financial Corporation United States 04/29/2013 Annual 02/28/2013 STSA CUSIP Elect Leslie S. Biller Mgmt For Withhold Against Voted Sterling Financial Corporation United States 04/29/2013 Annual 02/28/2013 STSA CUSIP Elect Ellen R.M. Boyer Mgmt For For For Voted Sterling Financial Corporation United States 04/29/2013 Annual 02/28/2013 STSA CUSIP Elect David A. Coulter Mgmt For For For Voted Sterling Financial Corporation United States 04/29/2013 Annual 02/28/2013 STSA CUSIP Elect Robert C. Donegan Mgmt For For For Voted Sterling Financial Corporation United States 04/29/2013 Annual 02/28/2013 STSA CUSIP Elect C. Webb Edwards Mgmt For For For Voted Sterling Financial Corporation United States 04/29/2013 Annual 02/28/2013 STSA CUSIP Elect William L. Eisenhart Mgmt For For For Voted Sterling Financial Corporation United States 04/29/2013 Annual 02/28/2013 STSA CUSIP Elect Robert H. Hartheimer Mgmt For For For Voted Sterling Financial Corporation United States 04/29/2013 Annual 02/28/2013 STSA CUSIP Elect Michael F. Reuling Mgmt For For For Voted Sterling Financial Corporation United States 04/29/2013 Annual 02/28/2013 STSA CUSIP Elect J. Gregory Seibly Mgmt For For For Voted Sterling Financial Corporation United States 04/29/2013 Annual 02/28/2013 STSA CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Sterling Financial Corporation United States 04/29/2013 Annual 02/28/2013 STSA CUSIP 3 Ratification of Auditor Mgmt For For For Voted Strategic Hotels & Resorts, Inc. United States 05/23/2013 Annual 03/15/2013 BEE 86272T106 CUSIP Elect Robert P. Bowen Mgmt For Withhold Against Voted Strategic Hotels & Resorts, Inc. United States 05/23/2013 Annual 03/15/2013 BEE 86272T106 CUSIP Elect Kenneth Fisher Mgmt For Withhold Against Voted Strategic Hotels & Resorts, Inc. United States 05/23/2013 Annual 03/15/2013 BEE 86272T106 CUSIP Elect Raymond L. Gellein, Jr. Mgmt For Withhold Against Voted Strategic Hotels & Resorts, Inc. United States 05/23/2013 Annual 03/15/2013 BEE 86272T106 CUSIP Elect James A. Jeffs Mgmt For Withhold Against Voted Strategic Hotels & Resorts, Inc. United States 05/23/2013 Annual 03/15/2013 BEE 86272T106 CUSIP Elect Richard D. Kincaid Mgmt For Withhold Against Voted Strategic Hotels & Resorts, Inc. United States 05/23/2013 Annual 03/15/2013 BEE 86272T106 CUSIP Elect David M.C. Michels Mgmt For Withhold Against Voted Strategic Hotels & Resorts, Inc. United States 05/23/2013 Annual 03/15/2013 BEE 86272T106 CUSIP Elect Willam A. Prezant Mgmt For Withhold Against Voted Strategic Hotels & Resorts, Inc. United States 05/23/2013 Annual 03/15/2013 BEE 86272T106 CUSIP Elect Eugene F. Reilly Mgmt For Withhold Against Voted Strategic Hotels & Resorts, Inc. United States 05/23/2013 Annual 03/15/2013 BEE 86272T106 CUSIP Elect Sheli Z. Rosenberg Mgmt For Withhold Against Voted Strategic Hotels & Resorts, Inc. United States 05/23/2013 Annual 03/15/2013 BEE 86272T106 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Strategic Hotels & Resorts, Inc. United States 05/23/2013 Annual 03/15/2013 BEE 86272T106 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Strategic Hotels & Resorts, Inc. United States 05/23/2013 Annual 03/15/2013 BEE 86272T106 CUSIP 4 Shareholder Proposal Regarding Poison Pill ShrHoldr Against For Against Voted Sun Healthcare Group, Inc. United States 09/05/2012 Special 07/19/2012 SUNH 8.67E+104 CUSIP 1 Merger/Acquisition Mgmt For For For Voted Sun Healthcare Group, Inc. United States 09/05/2012 Special 07/19/2012 SUNH 8.67E+104 CUSIP 2 Right to Adjourn Meeting Mgmt For For For Voted Sun Healthcare Group, Inc. United States 09/05/2012 Special 07/19/2012 SUNH 8.67E+104 CUSIP 3 Advisory Vote on Golden Parachutes Mgmt For For For Voted SunEdison Inc United States 05/30/2013 Annual 04/01/2013 WFR CUSIP 1 Elect James B. Williams Mgmt For For For Voted SunEdison Inc United States 05/30/2013 Annual 04/01/2013 WFR CUSIP 2 Elect Steven V. Tesoriere Mgmt For For For Voted SunEdison Inc United States 05/30/2013 Annual 04/01/2013 WFR CUSIP 3 Elect Randy H. Zwirn Mgmt For For For Voted SunEdison Inc United States 05/30/2013 Annual 04/01/2013 WFR CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted SunEdison Inc United States 05/30/2013 Annual 04/01/2013 WFR CUSIP 5 Ratification of Auditor Mgmt For For For Voted SunEdison Inc United States 05/30/2013 Annual 04/01/2013 WFR CUSIP 6 Amendment to the 2010 Equity Incentive Plan Mgmt For For For Voted SunEdison Inc United States 05/30/2013 Annual 04/01/2013 WFR CUSIP 7 Repeal of Classified Board Mgmt For For For Voted SunEdison Inc United States 05/30/2013 Annual 04/01/2013 WFR CUSIP 8 Company Name Change Mgmt For For For Voted SunEdison Inc United States 05/30/2013 Annual 04/01/2013 WFR CUSIP 9 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Voted Sunrise Senior Living, Inc. United States 01/07/2013 Special 11/21/2012 SRZ 86768K106 CUSIP 1 Merger Mgmt For For For Voted Sunrise Senior Living, Inc. United States 01/07/2013 Special 11/21/2012 SRZ 86768K106 CUSIP 2 Advisory Vote on Golden Parachutes Mgmt For For For Voted Sunrise Senior Living, Inc. United States 01/07/2013 Special 11/21/2012 SRZ 86768K106 CUSIP 3 Right to Adjourn Meeting Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect Anthony Agnone, Sr. Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect Wayne Alter, Jr. Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect Henry Gibbel Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect Bruce Hepburn Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect Donald Hoffman Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect Sara Kirkland Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect Jeffrey F. Lehman Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect Michael Morello Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect Scott Newkam Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect Robert Poole, Jr. Mgmt For Withhold Against Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect William Reuter Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect Andrew Samuel Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect Christine Sears Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP Elect James Ulsh Mgmt For Withhold Against Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP 2 2013 Omnibus Equity Compensation Plan Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Susquehanna Bancshares, Inc. United States 05/03/2013 Annual 03/06/2013 SUSQ CUSIP 4 Ratification of Auditor Mgmt For For For Voted SVB Financial Group United States 04/25/2013 Annual 02/26/2013 SIVB 78486Q101 CUSIP Elect Greg W. Becker Mgmt For For For Voted SVB Financial Group United States 04/25/2013 Annual 02/26/2013 SIVB 78486Q101 CUSIP Elect Eric A. Benhamou Mgmt For For For Voted SVB Financial Group United States 04/25/2013 Annual 02/26/2013 SIVB 78486Q101 CUSIP Elect David M. Clapper Mgmt For For For Voted SVB Financial Group United States 04/25/2013 Annual 02/26/2013 SIVB 78486Q101 CUSIP Elect Roger F. Dunbar Mgmt For For For Voted SVB Financial Group United States 04/25/2013 Annual 02/26/2013 SIVB 78486Q101 CUSIP Elect Joel P. Friedman Mgmt For For For Voted SVB Financial Group United States 04/25/2013 Annual 02/26/2013 SIVB 78486Q101 CUSIP Elect C. Richard Kramlich Mgmt For For For Voted SVB Financial Group United States 04/25/2013 Annual 02/26/2013 SIVB 78486Q101 CUSIP Elect Lata Krishnan Mgmt For For For Voted SVB Financial Group United States 04/25/2013 Annual 02/26/2013 SIVB 78486Q101 CUSIP Elect Jeffrey N. Maggioncalda Mgmt For For For Voted SVB Financial Group United States 04/25/2013 Annual 02/26/2013 SIVB 78486Q101 CUSIP Elect Kate Mitchell Mgmt For For For Voted SVB Financial Group United States 04/25/2013 Annual 02/26/2013 SIVB 78486Q101 CUSIP Elect John F. Robinson Mgmt For For For Voted SVB Financial Group United States 04/25/2013 Annual 02/26/2013 SIVB 78486Q101 CUSIP Elect Garen K. Staglin Mgmt For For For Voted SVB Financial Group United States 04/25/2013 Annual 02/26/2013 SIVB 78486Q101 CUSIP 2 Ratification of Auditor Mgmt For For For Voted SVB Financial Group United States 04/25/2013 Annual 02/26/2013 SIVB 78486Q101 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted SWS Group, Inc. United States 11/15/2012 Annual 09/17/2012 SWS 78503N107 CUSIP Elect Robert Buchholz Mgmt For For For Voted SWS Group, Inc. United States 11/15/2012 Annual 09/17/2012 SWS 78503N107 CUSIP Elect Brodie Cobb Mgmt For For For Voted SWS Group, Inc. United States 11/15/2012 Annual 09/17/2012 SWS 78503N107 CUSIP Elect J. Taylor Crandall Mgmt For For For Voted SWS Group, Inc. United States 11/15/2012 Annual 09/17/2012 SWS 78503N107 CUSIP Elect Christie Flanagan Mgmt For For For Voted SWS Group, Inc. United States 11/15/2012 Annual 09/17/2012 SWS 78503N107 CUSIP Elect Gerald Ford Mgmt For For For Voted SWS Group, Inc. United States 11/15/2012 Annual 09/17/2012 SWS 78503N107 CUSIP Elect Larry Jobe Mgmt For For For Voted SWS Group, Inc. United States 11/15/2012 Annual 09/17/2012 SWS 78503N107 CUSIP Elect Tyree Miller Mgmt For For For Voted SWS Group, Inc. United States 11/15/2012 Annual 09/17/2012 SWS 78503N107 CUSIP Elect Mike Moses Mgmt For Withhold Against Voted SWS Group, Inc. United States 11/15/2012 Annual 09/17/2012 SWS 78503N107 CUSIP Elect James Ross Mgmt For For For Voted SWS Group, Inc. United States 11/15/2012 Annual 09/17/2012 SWS 78503N107 CUSIP Elect Joel Williams III Mgmt For Withhold Against Voted SWS Group, Inc. United States 11/15/2012 Annual 09/17/2012 SWS 78503N107 CUSIP 2 2012 Restricted Stock Plan Mgmt For For For Voted SWS Group, Inc. United States 11/15/2012 Annual 09/17/2012 SWS 78503N107 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted SWS Group, Inc. United States 11/15/2012 Annual 09/17/2012 SWS 78503N107 CUSIP 4 Ratification of Auditor Mgmt For For For Voted Symetra Financial Corporation United States 05/02/2013 Annual 03/07/2013 SYA 87151Q106 CUSIP Elect David T. Foy Mgmt For For For Voted Symetra Financial Corporation United States 05/02/2013 Annual 03/07/2013 SYA 87151Q106 CUSIP Elect Lois W. Grady Mgmt For For For Voted Symetra Financial Corporation United States 05/02/2013 Annual 03/07/2013 SYA 87151Q106 CUSIP Elect Thomas M. Marra Mgmt For For For Voted Symetra Financial Corporation United States 05/02/2013 Annual 03/07/2013 SYA 87151Q106 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Symetra Financial Corporation United States 05/02/2013 Annual 03/07/2013 SYA 87151Q106 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Synaptics Incorporated United States 10/23/2012 Annual 08/31/2012 SYNA 87157D109 CUSIP Elect Jeffrey Buchanan Mgmt For For For Voted Synaptics Incorporated United States 10/23/2012 Annual 08/31/2012 SYNA 87157D109 CUSIP Elect Keith Geeslin Mgmt For Withhold Against Voted Synaptics Incorporated United States 10/23/2012 Annual 08/31/2012 SYNA 87157D109 CUSIP Elect James Whims Mgmt For Withhold Against Voted Synaptics Incorporated United States 10/23/2012 Annual 08/31/2012 SYNA 87157D109 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Synaptics Incorporated United States 10/23/2012 Annual 08/31/2012 SYNA 87157D109 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 1 Elect Catherine A. Allen Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 2 Elect Stephen T. Butler Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 3 Elect Elizabeth W. Camp Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 4 Elect T. Michael Goodrich Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 5 Elect V. Nathaniel Hansford Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 6 Elect Mason H. Lampton Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 7 Elect Jerry W. Nix Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 8 Elect Joseph J. Prochaska, Jr. Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 9 Elect J. Neal Purcell Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 10 Elect Kessel D. Stelling Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 11 Elect Melvin T. Stith Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 12 Elect Barry L. Storey Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 13 Elect Philip W. Tomlinson Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 14 Elect James D. Yancey Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 16 2013 Omnibus Plan Mgmt For For For Voted Synovus Financial Corp. United States 04/25/2013 Annual 02/14/2013 SNV 87161C105 CUSIP 17 Ratification of Auditor Mgmt For For For Voted Sysco Corporation United States 11/14/2012 Annual 09/17/2012 SYY CUSIP 1 Elect Jonathan Golden Mgmt For Against Against Voted Sysco Corporation United States 11/14/2012 Annual 09/17/2012 SYY CUSIP 2 Elect Joseph Hafner, Jr. Mgmt For For For Voted Sysco Corporation United States 11/14/2012 Annual 09/17/2012 SYY CUSIP 3 Elect Nancy Newcomb Mgmt For For For Voted Sysco Corporation United States 11/14/2012 Annual 09/17/2012 SYY CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Sysco Corporation United States 11/14/2012 Annual 09/17/2012 SYY CUSIP 5 Ratification of Auditor Mgmt For For For Voted Systemax Inc. United States 06/10/2013 Annual 04/15/2013 SYX CUSIP Elect Richard Leeds Mgmt For For For Voted Systemax Inc. United States 06/10/2013 Annual 04/15/2013 SYX CUSIP Elect Bruce Leeds Mgmt For For For Voted Systemax Inc. United States 06/10/2013 Annual 04/15/2013 SYX CUSIP Elect Robert Leeds Mgmt For For For Voted Systemax Inc. United States 06/10/2013 Annual 04/15/2013 SYX CUSIP Elect Lawrence P. Reinhold Mgmt For Withhold Against Voted Systemax Inc. United States 06/10/2013 Annual 04/15/2013 SYX CUSIP Elect Stacy S. Dick Mgmt For For For Voted Systemax Inc. United States 06/10/2013 Annual 04/15/2013 SYX CUSIP Elect Robert D. Rosenthal Mgmt For For For Voted Systemax Inc. United States 06/10/2013 Annual 04/15/2013 SYX CUSIP Elect Marie Adler-Kravecas Mgmt For For For Voted Systemax Inc. United States 06/10/2013 Annual 04/15/2013 SYX CUSIP 2 Ratification of Auditor Mgmt For For For Voted TAL International Group, Inc. United States 04/23/2013 Annual 03/15/2013 TAL CUSIP Elect Brian M. Sondey Mgmt For For For Voted TAL International Group, Inc. United States 04/23/2013 Annual 03/15/2013 TAL CUSIP Elect Malcolm P. Baker Mgmt For Withhold Against Voted TAL International Group, Inc. United States 04/23/2013 Annual 03/15/2013 TAL CUSIP Elect A. Richard Caputo, Jr. Mgmt For For For Voted TAL International Group, Inc. United States 04/23/2013 Annual 03/15/2013 TAL CUSIP Elect Claude Germain Mgmt For For For Voted TAL International Group, Inc. United States 04/23/2013 Annual 03/15/2013 TAL CUSIP Elect Kenneth Hannau Mgmt For For For Voted TAL International Group, Inc. United States 04/23/2013 Annual 03/15/2013 TAL CUSIP Elect Helmut Kaspers Mgmt For For For Voted TAL International Group, Inc. United States 04/23/2013 Annual 03/15/2013 TAL CUSIP Elect Frederic H. Lindeberg Mgmt For For For Voted TAL International Group, Inc. United States 04/23/2013 Annual 03/15/2013 TAL CUSIP 2 Ratification of Auditor Mgmt For For For Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 1 Elect Roxanne S. Austin Mgmt For For For Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 2 Elect Douglas M. Baker, Jr. Mgmt For For For Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 3 Elect Henrique de Castro Mgmt For For For Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 4 Elect Calvin Darden Mgmt For For For Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 5 Elect Mary N. Dillon Mgmt For For For Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 6 Elect James A. Johnson Mgmt For Against Against Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 7 Elect Mary E. Minnick Mgmt For For For Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 8 Elect Anne M. Mulcahy Mgmt For Against Against Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 9 Elect Derica W. Rice Mgmt For For For Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 10 Elect Gregg W. Steinhafel Mgmt For For For Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 11 Elect John G. Stumpf Mgmt For For For Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 12 Elect Solomon D. Trujillo Mgmt For For For Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 13 Ratification of Auditor Mgmt For For For Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 14 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Target Corporation United States 06/12/2013 Annual 04/15/2013 TGT 8.76E+110 CUSIP 16 Shareholder Proposal Regarding Report on Electronic Waste ShrHoldr Against Against For Voted Taser International, Inc. United States 05/23/2013 Annual 03/25/2013 TASR 87651B104 CUSIP Elect John S. Caldwell Mgmt For For For Voted Taser International, Inc. United States 05/23/2013 Annual 03/25/2013 TASR 87651B104 CUSIP Elect Michael Garnreiter Mgmt For For For Voted Taser International, Inc. United States 05/23/2013 Annual 03/25/2013 TASR 87651B104 CUSIP Elect Hadi Partovi Mgmt For For For Voted Taser International, Inc. United States 05/23/2013 Annual 03/25/2013 TASR 87651B104 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Taser International, Inc. United States 05/23/2013 Annual 03/25/2013 TASR 87651B104 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Taser International, Inc. United States 05/23/2013 Annual 03/25/2013 TASR 87651B104 CUSIP 4 2013 Stock Incentive Plan Mgmt For Against Against Voted Taubman Centers, Inc. United States 05/29/2013 Annual 04/01/2013 TCO CUSIP Elect Jerome A. Chazen Mgmt For For For Voted Taubman Centers, Inc. United States 05/29/2013 Annual 04/01/2013 TCO CUSIP Elect Craig M. Hatkoff Mgmt For For For Voted Taubman Centers, Inc. United States 05/29/2013 Annual 04/01/2013 TCO CUSIP Elect Ronald W. Tysoe Mgmt For Withhold Against Voted Taubman Centers, Inc. United States 05/29/2013 Annual 04/01/2013 TCO CUSIP 2 Ratification of Auditor Mgmt For For For Voted Taubman Centers, Inc. United States 05/29/2013 Annual 04/01/2013 TCO CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted TD Ameritrade Holding Corporation United States 02/13/2013 Annual 12/17/2012 AMTD 87236Y108 CUSIP Elect Marshall Cohen Mgmt For For For Voted TD Ameritrade Holding Corporation United States 02/13/2013 Annual 12/17/2012 AMTD 87236Y108 CUSIP Elect Kerry Peacock Mgmt For For For Voted TD Ameritrade Holding Corporation United States 02/13/2013 Annual 12/17/2012 AMTD 87236Y108 CUSIP Elect J. Peter Ricketts Mgmt For For For Voted TD Ameritrade Holding Corporation United States 02/13/2013 Annual 12/17/2012 AMTD 87236Y108 CUSIP Elect Allan Tessler Mgmt For For For Voted TD Ameritrade Holding Corporation United States 02/13/2013 Annual 12/17/2012 AMTD 87236Y108 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted TD Ameritrade Holding Corporation United States 02/13/2013 Annual 12/17/2012 AMTD 87236Y108 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Team Health Holdings, Inc. United States 05/22/2013 Annual 03/28/2013 TMH 87817A107 CUSIP Elect H. Lynn Massingale Mgmt For For For Voted Team Health Holdings, Inc. United States 05/22/2013 Annual 03/28/2013 TMH 87817A107 CUSIP Elect Neil P. Simpkins Mgmt For For For Voted Team Health Holdings, Inc. United States 05/22/2013 Annual 03/28/2013 TMH 87817A107 CUSIP Elect Earl P. Holland Mgmt For For For Voted Team Health Holdings, Inc. United States 05/22/2013 Annual 03/28/2013 TMH 87817A107 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Team Health Holdings, Inc. United States 05/22/2013 Annual 03/28/2013 TMH 87817A107 CUSIP 3 Approval of the 2009 Stock Incentive Plan Mgmt For For For Voted Team Health Holdings, Inc. United States 05/22/2013 Annual 03/28/2013 TMH 87817A107 CUSIP 4 Reapproval of Annual Management Incentive Plan Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 1 Elect Evelyn S. Dilsaver Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 2 Elect Francis A. Doyle Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 3 Elect John Heil Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 4 Elect Peter K. Hoffman Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 5 Elect Sir Paul Judge Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 6 Elect Nancy F. Koehn Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 7 Elect Christopher A. Masto Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 8 Elect P. Andrews McLane Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 9 Elect Mark Sarvary Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 10 Elect Robert B. Trussell, Jr. Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 11 Ratification of Auditor Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 12 2013 Equity Incentive Plan Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 13 Company Name Change Mgmt For For For Voted Tempur-Pedic International Inc. United States 05/22/2013 Annual 04/01/2013 TPX 88023U101 CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Tenet Healthcare Corporation United States 05/03/2013 Annual 03/11/2013 THC 88033G407 CUSIP 1 Elect John Bush Mgmt For For For Voted Tenet Healthcare Corporation United States 05/03/2013 Annual 03/11/2013 THC 88033G407 CUSIP 2 Elect Trevor Fetter Mgmt For For For Voted Tenet Healthcare Corporation United States 05/03/2013 Annual 03/11/2013 THC 88033G407 CUSIP 3 Elect Brenda Gaines Mgmt For Against Against Voted Tenet Healthcare Corporation United States 05/03/2013 Annual 03/11/2013 THC 88033G407 CUSIP 4 Elect Karen Garrison Mgmt For For For Voted Tenet Healthcare Corporation United States 05/03/2013 Annual 03/11/2013 THC 88033G407 CUSIP 5 Elect Edward Kangas Mgmt For For For Voted Tenet Healthcare Corporation United States 05/03/2013 Annual 03/11/2013 THC 88033G407 CUSIP 6 Elect J. Robert Kerrey Mgmt For For For Voted Tenet Healthcare Corporation United States 05/03/2013 Annual 03/11/2013 THC 88033G407 CUSIP 7 Elect Richard Pettingill Mgmt For For For Voted Tenet Healthcare Corporation United States 05/03/2013 Annual 03/11/2013 THC 88033G407 CUSIP 8 Elect Ronald Rittenmeyer Mgmt For For For Voted Tenet Healthcare Corporation United States 05/03/2013 Annual 03/11/2013 THC 88033G407 CUSIP 9 Elect James Unruh Mgmt For For For Voted Tenet Healthcare Corporation United States 05/03/2013 Annual 03/11/2013 THC 88033G407 CUSIP 10 Advisory Vote on Executive Compensation Mgmt For For For Voted Tenet Healthcare Corporation United States 05/03/2013 Annual 03/11/2013 THC 88033G407 CUSIP 11 Ratification of Auditor Mgmt For For For Voted Teradata Corporation United States 04/30/2013 Annual 03/01/2013 TDC 88076W103 CUSIP 1 Elect Edward P. Boykin Mgmt For For For Voted Teradata Corporation United States 04/30/2013 Annual 03/01/2013 TDC 88076W103 CUSIP 2 Elect Cary T. Fu Mgmt For For For Voted Teradata Corporation United States 04/30/2013 Annual 03/01/2013 TDC 88076W103 CUSIP 3 Elect Victor L. Lund Mgmt For For For Voted Teradata Corporation United States 04/30/2013 Annual 03/01/2013 TDC 88076W103 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Teradata Corporation United States 04/30/2013 Annual 03/01/2013 TDC 88076W103 CUSIP 5 Ratification of Auditor Mgmt For For For Voted Teradata Corporation United States 04/30/2013 Annual 03/01/2013 TDC 88076W103 CUSIP 6 Shareholder Proposal Regarding Declassification of the Board ShrHoldr For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 1 Elect Ronald M. DeFeo Mgmt For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 2 Elect G. Chris Andersen Mgmt For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 3 Elect Paula H. J. Cholmondeley Mgmt For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 4 Elect Don DeFosset Mgmt For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 5 Elect Thomas J. Hansen Mgmt For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 6 Elect Raimund Klinkner Mgmt For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 7 Elect David A. Sachs Mgmt For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 8 Elect Oren G. Shaffer Mgmt For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 9 Elect David C. Wang Mgmt For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 10 Elect Scott W. Wine Mgmt For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 11 Ratification of Auditor Mgmt For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 12 Amendment to the 2009 Omnibus Plan Mgmt For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 13 Amendment to Deferred Compensation Plan Mgmt For For For Voted Terex Corporation United States 05/09/2013 Annual 03/15/2013 TEX CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Texas Instruments Incorporated United States 04/18/2013 Annual 02/19/2013 TXN CUSIP 1 Elect Ralph W. Babb, Jr. Mgmt For For For Voted Texas Instruments Incorporated United States 04/18/2013 Annual 02/19/2013 TXN CUSIP 2 Elect Mark A. Blinn Mgmt For For For Voted Texas Instruments Incorporated United States 04/18/2013 Annual 02/19/2013 TXN CUSIP 3 Elect Daniel A. Carp Mgmt For For For Voted Texas Instruments Incorporated United States 04/18/2013 Annual 02/19/2013 TXN CUSIP 4 Elect Carrie S. Cox Mgmt For For For Voted Texas Instruments Incorporated United States 04/18/2013 Annual 02/19/2013 TXN CUSIP 5 Elect Pamela H. Patsley Mgmt For For For Voted Texas Instruments Incorporated United States 04/18/2013 Annual 02/19/2013 TXN CUSIP 6 Elect Robert E. Sanchez Mgmt For For For Voted Texas Instruments Incorporated United States 04/18/2013 Annual 02/19/2013 TXN CUSIP 7 Elect Wayne R. Sanders Mgmt For For For Voted Texas Instruments Incorporated United States 04/18/2013 Annual 02/19/2013 TXN CUSIP 8 Elect Ruth J. Simmons Mgmt For For For Voted Texas Instruments Incorporated United States 04/18/2013 Annual 02/19/2013 TXN CUSIP 9 Elect Richard K. Templeton Mgmt For For For Voted Texas Instruments Incorporated United States 04/18/2013 Annual 02/19/2013 TXN CUSIP 10 Elect Christine Todd Whitman Mgmt For For For Voted Texas Instruments Incorporated United States 04/18/2013 Annual 02/19/2013 TXN CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Texas Instruments Incorporated United States 04/18/2013 Annual 02/19/2013 TXN CUSIP 12 Ratification of Auditor Mgmt For For For Voted TFS Financial Corporation United States 02/21/2013 Annual 12/24/2012 TFSL 87240R107 CUSIP 1 Elect Martin Cohen Mgmt For For For Voted TFS Financial Corporation United States 02/21/2013 Annual 12/24/2012 TFSL 87240R107 CUSIP 2 Elect Robert Fiala Mgmt For Against Against Voted TFS Financial Corporation United States 02/21/2013 Annual 12/24/2012 TFSL 87240R107 CUSIP 3 Elect Ben Stefanski III Mgmt For For For Voted TFS Financial Corporation United States 02/21/2013 Annual 12/24/2012 TFSL 87240R107 CUSIP 4 Elect Marc Stefanski Mgmt For For For Voted TFS Financial Corporation United States 02/21/2013 Annual 12/24/2012 TFSL 87240R107 CUSIP 5 Reapproval of Management Incentive Compensation Plan Mgmt For For For Voted TFS Financial Corporation United States 02/21/2013 Annual 12/24/2012 TFSL 87240R107 CUSIP 6 Ratification of Auditor Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 1 Elect F. Duane Ackerman Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 2 Elect Robert D. Beyer Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 3 Elect Kermit R. Crawford Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 4 Elect Jack M. Greenberg Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 5 Elect Herbert L. Henkel Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 6 Elect Ronald T. LeMay Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 7 Elect Andrea Redmond Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 8 Elect H. John Riley, Jr. Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 9 Elect John W. Rowe Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 10 Elect Judith A. Sprieser Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 11 Elect Mary Alice Taylor Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 12 Elect Thomas J. Wilson Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 14 2013 Equity Incentive Plan Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 15 Ratification of Auditor Mgmt For For For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 16 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted The Allstate Corporation United States 05/21/2013 Annual 03/22/2013 ALL CUSIP 17 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted The Bon-Ton Stores, Inc. United States 06/18/2013 Annual 04/19/2013 BONT 09776J101 CUSIP Elect Lucinda M. Baier Mgmt For For For Voted The Bon-Ton Stores, Inc. United States 06/18/2013 Annual 04/19/2013 BONT 09776J101 CUSIP Elect Philip M. Browne Mgmt For For For Voted The Bon-Ton Stores, Inc. United States 06/18/2013 Annual 04/19/2013 BONT 09776J101 CUSIP Elect Michael L. Gleim Mgmt For For For Voted The Bon-Ton Stores, Inc. United States 06/18/2013 Annual 04/19/2013 BONT 09776J101 CUSIP Elect Tim Grumbacher Mgmt For For For Voted The Bon-Ton Stores, Inc. United States 06/18/2013 Annual 04/19/2013 BONT 09776J101 CUSIP Elect Brendan L. Hoffman Mgmt For For For Voted The Bon-Ton Stores, Inc. United States 06/18/2013 Annual 04/19/2013 BONT 09776J101 CUSIP Elect Todd C. McCarty Mgmt For For For Voted The Bon-Ton Stores, Inc. United States 06/18/2013 Annual 04/19/2013 BONT 09776J101 CUSIP Elect Jeffrey B. Sherman Mgmt For For For Voted The Bon-Ton Stores, Inc. United States 06/18/2013 Annual 04/19/2013 BONT 09776J101 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted The Bon-Ton Stores, Inc. United States 06/18/2013 Annual 04/19/2013 BONT 09776J101 CUSIP 3 Ratification of Auditor Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 1 Elect Herbert A. Allen Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 2 Elect Ronald W. Allen Mgmt For Against Against Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 3 Elect Howard G. Buffett Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 4 Elect Richard M. Daley Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 5 Elect Barry Diller Mgmt For Against Against Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 6 Elect Helene D. Gayle Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 7 Elect Evan G. Greenberg Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 8 Elect Alexis M. Herman Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 9 Elect Muhtar Kent Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 10 Elect Robert A. Kotick Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 11 Elect Maria Elena Lagomasino Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 12 Elect Donald F. McHenry Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 13 Elect Sam Nunn Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 14 Elect James D. Robinson III Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 15 Elect Peter V. Ueberroth Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 16 Elect Jacob Wallenberg Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 17 Ratification of Auditor Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 18 Advisory Vote on Executive Compensation Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 19 Amendment to By-Laws Regarding the Right to Call Special Meetings Mgmt For For For Voted The Coca-Cola Company United States 04/24/2013 Annual 02/25/2013 KO CUSIP 20 Shareholder Proposal Regarding Formation of a Human Rights Committee ShrHoldr Against Against For Voted The Coca-Cola Company United States 07/10/2012 Special 05/21/2012 KO CUSIP 1 Approval of Stock Split Mgmt For For For Voted The Dow Chemical Company United States 05/09/2013 Annual 03/18/2013 DOW CUSIP 1 Elect Arnold A. Allemang Mgmt For For For Voted The Dow Chemical Company United States 05/09/2013 Annual 03/18/2013 DOW CUSIP 2 Elect Ajay S. Banga Mgmt For For For Voted The Dow Chemical Company United States 05/09/2013 Annual 03/18/2013 DOW CUSIP 3 Elect Jacqueline K. Barton Mgmt For For For Voted The Dow Chemical Company United States 05/09/2013 Annual 03/18/2013 DOW CUSIP 4 Elect James A. Bell Mgmt For For For Voted The Dow Chemical Company United States 05/09/2013 Annual 03/18/2013 DOW CUSIP 5 Elect Jeff M. Fettig Mgmt For For For Voted The Dow Chemical Company United States 05/09/2013 Annual 03/18/2013 DOW CUSIP 6 Elect Andrew N. Liveris Mgmt For For For Voted The Dow Chemical Company United States 05/09/2013 Annual 03/18/2013 DOW CUSIP 7 Elect Paul Polman Mgmt For For For Voted The Dow Chemical Company United States 05/09/2013 Annual 03/18/2013 DOW CUSIP 8 Elect Dennis H. Reilley Mgmt For For For Voted The Dow Chemical Company United States 05/09/2013 Annual 03/18/2013 DOW CUSIP 9 Elect James M. Ringler Mgmt For For For Voted The Dow Chemical Company United States 05/09/2013 Annual 03/18/2013 DOW CUSIP 10 Elect Ruth G. Shaw Mgmt For Against Against Voted The Dow Chemical Company United States 05/09/2013 Annual 03/18/2013 DOW CUSIP 11 Ratification of Auditor Mgmt For For For Voted The Dow Chemical Company United States 05/09/2013 Annual 03/18/2013 DOW CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted The Dow Chemical Company United States 05/09/2013 Annual 03/18/2013 DOW CUSIP 13 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted The Finish Line, Inc. United States 07/19/2012 Annual 05/18/2012 FINL CUSIP Elect Bill Kirkendall Mgmt For For For Voted The Finish Line, Inc. United States 07/19/2012 Annual 05/18/2012 FINL CUSIP Elect William Carmichael Mgmt For For For Voted The Finish Line, Inc. United States 07/19/2012 Annual 05/18/2012 FINL CUSIP Elect Richard Crystal Mgmt For For For Voted The Finish Line, Inc. United States 07/19/2012 Annual 05/18/2012 FINL CUSIP 2 Ratification of Auditor Mgmt For For For Voted The Finish Line, Inc. United States 07/19/2012 Annual 05/18/2012 FINL CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 1 Elect William J. Conaty Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 2 Elect James A. Firestone Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 3 Elect Werner Geissler Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 4 Elect Peter S. Hellman Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 5 Elect Richard J. Kramer Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 6 Elect W. Alan McCollough Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 7 Elect John E. McGlade Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 8 Elect Roderick A. Palmore Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 9 Elect Shirley D. Peterson Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 10 Elect Stephanie A. Streeter Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 11 Elect Thomas H. Weidemeyer Mgmt For Against Against Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 12 Elect Michael R. Wessel Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 13 Advisory Vote on Executive Compensation Mgmt For Against Against Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 14 2013 Performance Plan Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 15 Amendment to Code of Regulations Regarding Removal of Directors Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 16 Elimination of Supermajority Requirement Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 17 Elimination of Cumulative Voting Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 18 Amendment to Code of Regulations Regarding Special Meetings Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 19 Opting Out of the Ohio Control Share Acquisition Law Mgmt For For For Voted The Goodyear Tire & Rubber Company United States 04/15/2013 Annual 02/20/2013 GT CUSIP 20 Ratification of Auditor Mgmt For For For Voted The Greenbrier Companies, Inc. United States 01/09/2013 Annual 11/15/2012 GBX CUSIP Elect Duane McDougall Mgmt For For For Voted The Greenbrier Companies, Inc. United States 01/09/2013 Annual 11/15/2012 GBX CUSIP Elect A. Daniel O'Neal, Jr. Mgmt For Withhold Against Voted The Greenbrier Companies, Inc. United States 01/09/2013 Annual 11/15/2012 GBX CUSIP Elect Donald Washburn Mgmt For Withhold Against Voted The Greenbrier Companies, Inc. United States 01/09/2013 Annual 11/15/2012 GBX CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted The Greenbrier Companies, Inc. United States 01/09/2013 Annual 11/15/2012 GBX CUSIP 3 Amendment to the 2010 Stock Incentive Plan Mgmt For Against Against Voted The Greenbrier Companies, Inc. United States 01/09/2013 Annual 11/15/2012 GBX CUSIP 4 Ratification of Auditor Mgmt For For For Voted The Hershey Company United States 04/30/2013 Annual 03/04/2013 HSY CUSIP Elect Pamela M. Arway Mgmt For For For Voted The Hershey Company United States 04/30/2013 Annual 03/04/2013 HSY CUSIP Elect John P. Bilbrey Mgmt For For For Voted The Hershey Company United States 04/30/2013 Annual 03/04/2013 HSY CUSIP Elect Robert F. Cavanaugh Mgmt For For For Voted The Hershey Company United States 04/30/2013 Annual 03/04/2013 HSY CUSIP Elect Charles A. Davis Mgmt For For For Voted The Hershey Company United States 04/30/2013 Annual 03/04/2013 HSY CUSIP Elect Robert M. Malcolm Mgmt For For For Voted The Hershey Company United States 04/30/2013 Annual 03/04/2013 HSY CUSIP Elect James M. Mead Mgmt For Withhold Against Voted The Hershey Company United States 04/30/2013 Annual 03/04/2013 HSY CUSIP Elect James E. Nevels Mgmt For Withhold Against Voted The Hershey Company United States 04/30/2013 Annual 03/04/2013 HSY CUSIP Elect Anthony J. Palmer Mgmt For For For Voted The Hershey Company United States 04/30/2013 Annual 03/04/2013 HSY CUSIP Elect Thomas J. Ridge Mgmt For For For Voted The Hershey Company United States 04/30/2013 Annual 03/04/2013 HSY CUSIP Elect David L. Shedlarz Mgmt For For For Voted The Hershey Company United States 04/30/2013 Annual 03/04/2013 HSY CUSIP 2 Ratification of Auditor Mgmt For For For Voted The Hershey Company United States 04/30/2013 Annual 03/04/2013 HSY CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 1 Elect F. Duane Ackerman Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 2 Elect Francis S. Blake Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 3 Elect Ari Bousbib Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 4 Elect Gregory D. Brenneman Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 5 Elect J. Frank Brown Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 6 Elect Albert P. Carey Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 7 Elect Armando M. Codina Mgmt For Against Against Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 8 Elect Bonnie G. Hill Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 9 Elect Karen Katen Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 10 Elect Mark Vadon Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 11 Ratification of Auditor Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 13 Approval of the Material Terms under the Management Incentive Plan Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 14 Amendment to the 2005 Omnibus Stock Incentive Plan Mgmt For For For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 15 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT ShrHoldr Against Against For Voted The Home Depot, Inc. United States 05/23/2013 Annual 03/25/2013 HD CUSIP 16 SHAREHOLDER PROPOSAL REGARDING STORMWATER MANAGEMENT POLICY ShrHoldr Against Against For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 1 Elect Reuben V. Anderson Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 2 Elect Robert D. Beyer Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 3 Elect David B. Dillon Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 4 Elect Susan J. Kropf Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 5 Elect John T. LaMacchia Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 6 Elect David B. Lewis Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 7 Elect W. Rodney McMullen Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 8 Elect Jorge P. Montoya Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 9 Elect Clyde R. Moore Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 10 Elect Susan M. Phillips Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 11 Elect Steven R. Rogel Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 12 Elect James A. Runde Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 13 Elect Ronald L. Sargent Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 14 Elect Bobby S. Shackouls Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 16 Ratification of Auditor Mgmt For For For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 17 Shareholder Proposal Regarding Human Rights Report ShrHoldr Against Against For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 18 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 19 Shareholder Proposal Regarding Extended Producer Responsibility ShrHoldr Against Against For Voted The Kroger Co. United States 06/27/2013 Annual 04/30/2013 KR CUSIP 20 Shareholder Proposal Regarding Adopting Sustainable Palm Oil Policy ShrHoldr Against Against For Voted The Pantry, Inc. United States 03/14/2013 Annual 01/17/2013 PTRY CUSIP Elect Robert F. Bernstock Mgmt For For For Voted The Pantry, Inc. United States 03/14/2013 Annual 01/17/2013 PTRY CUSIP Elect Paul L. Brunswick Mgmt For For For Voted The Pantry, Inc. United States 03/14/2013 Annual 01/17/2013 PTRY CUSIP Elect Wilfred A. Finnegan Mgmt For For For Voted The Pantry, Inc. United States 03/14/2013 Annual 01/17/2013 PTRY CUSIP Elect Dennis G. Hatchell Mgmt For For For Voted The Pantry, Inc. United States 03/14/2013 Annual 01/17/2013 PTRY CUSIP Elect Edwin J. Holman Mgmt For For For Voted The Pantry, Inc. United States 03/14/2013 Annual 01/17/2013 PTRY CUSIP Elect Terry L. McElroy Mgmt For For For Voted The Pantry, Inc. United States 03/14/2013 Annual 01/17/2013 PTRY CUSIP Elect Mark D. Miles Mgmt For For For Voted The Pantry, Inc. United States 03/14/2013 Annual 01/17/2013 PTRY CUSIP Elect Bryan E. Monkhouse Mgmt For For For Voted The Pantry, Inc. United States 03/14/2013 Annual 01/17/2013 PTRY CUSIP Elect Thomas M. Murnane Mgmt For For For Voted The Pantry, Inc. United States 03/14/2013 Annual 01/17/2013 PTRY CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted The Pantry, Inc. United States 03/14/2013 Annual 01/17/2013 PTRY CUSIP 3 Ratification of Auditor Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 1 Elect Angela Braly Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 2 Elect Kenneth Chenault Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 3 Elect Scott Cook Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 4 Elect Susan Desmond-Hellmann Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 5 Elect Robert McDonald Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 6 Elect W. James McNerney, Jr. Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 7 Elect Johnathan Rodgers Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 8 Elect Margaret Whitman Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 9 Elect Mary Wilderotter Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 10 Elect Patricia Woertz Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 11 Elect Ernesto Zedillo Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 12 Ratification of Auditor Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 14 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditure ShrHoldr Against Against For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 15 Shareholder Proposal Regarding Extended Producer Responsibility ShrHoldr Against Against For Voted The Procter & Gamble Company United States 10/09/2012 Annual 08/10/2012 PG CUSIP 16 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 1 Elect Juanita Powell Baranco Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 2 Elect Jon A. Boscia Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 3 Elect Henry A. Clark III Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 4 Elect Thomas A. Fanning Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 5 Elect David J. Grain Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 6 Elect H. William Habermeyer, Jr. Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 7 Elect Veronica M. Hagen Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 8 Elect Warren A. Hood, Jr. Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 9 Elect Donald M. James Mgmt For Against Against Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 10 Elect Dale E. Klein Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 11 Elect William G. Smith, Jr. Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 12 Elect Steven R. Specker Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 13 Elect E. Jenner Wood III Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 14 Ratification of Auditor Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 16 Amendment to Bylaws to Remove the Mandatory Retirement Age for Non-Employee Directors Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 17 Elimination of Certain Supermajority Vote Requirements Mgmt For For For Voted The Southern Company United States 05/22/2013 Annual 03/25/2013 SO CUSIP 18 Reduction of Voting Thresholds in the Fair Price Provision Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 1 Elect Zein Abdalla Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 2 Elect Jose B. Alvarez Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 3 Elect Alan M. Bennett Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 4 Elect Bernard Cammarata Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 5 Elect David T. Ching Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 6 Elect Michael F. Hines Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 7 Elect Amy B. Lane Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 8 Elect Dawn G. Lepore Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 9 Elect Carol Meyrowitz Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 10 Elect John F. O'Brien Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 11 Elect Willow B. Shire Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 12 Ratification of Auditor Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 13 Amendment to the Stock Incentive Plan Mgmt For For For Voted The TJX Companies, Inc. United States 06/11/2013 Annual 04/15/2013 TJX CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 1 Elect Susan E. Arnold Mgmt For For For Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 2 Elect John S. Chen Mgmt For For For Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 3 Elect Judith L. Estrin Mgmt For For For Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 4 Elect Robert A. Iger Mgmt For For For Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 5 Elect Fred H. Langhammer Mgmt For For For Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 6 Elect Aylwin B. Lewis Mgmt For For For Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 7 Elect Monica C. Lozano Mgmt For For For Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 8 Elect Robert W. Matschullat Mgmt For For For Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 9 Elect Sheryl Sandberg Mgmt For For For Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 10 Elect Orin C. Smith Mgmt For Against Against Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 11 Ratification of Auditor Mgmt For For For Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 12 Amendment to the 2002 Executive Performance Plan Mgmt For Against Against Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 13 Advisory Vote on Executive Compensation Mgmt For Against Against Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 14 Shareholder Proposal Regarding Proxy Access ShrHoldr Against For Against Voted The Walt Disney Company United States 03/06/2013 Annual 01/07/2013 DIS CUSIP 15 Shareholder Proposal Regarding Separation of Chairman and CEO ShrHoldr Against For Against Voted The Williams Companies, Inc. United States 05/16/2013 Annual 03/25/2013 WMB CUSIP 1 Elect Alan S. Armstrong Mgmt For For For Voted The Williams Companies, Inc. United States 05/16/2013 Annual 03/25/2013 WMB CUSIP 2 Elect Joseph R. Cleveland Mgmt For For For Voted The Williams Companies, Inc. United States 05/16/2013 Annual 03/25/2013 WMB CUSIP 3 Elect Kathleen B. Cooper Mgmt For For For Voted The Williams Companies, Inc. United States 05/16/2013 Annual 03/25/2013 WMB CUSIP 4 Elect John A. Hagg Mgmt For For For Voted The Williams Companies, Inc. United States 05/16/2013 Annual 03/25/2013 WMB CUSIP 5 Elect Juanita H. Hinshaw Mgmt For For For Voted The Williams Companies, Inc. United States 05/16/2013 Annual 03/25/2013 WMB CUSIP 6 Elect Ralph Izzo Mgmt For For For Voted The Williams Companies, Inc. United States 05/16/2013 Annual 03/25/2013 WMB CUSIP 7 Elect Frank T. MacInnis Mgmt For For For Voted The Williams Companies, Inc. United States 05/16/2013 Annual 03/25/2013 WMB CUSIP 8 Elect Steven W. Nance Mgmt For For For Voted The Williams Companies, Inc. United States 05/16/2013 Annual 03/25/2013 WMB CUSIP 9 Elect Murray D. Smith Mgmt For For For Voted The Williams Companies, Inc. United States 05/16/2013 Annual 03/25/2013 WMB CUSIP 10 Elect Janice D. Stoney Mgmt For For For Voted The Williams Companies, Inc. United States 05/16/2013 Annual 03/25/2013 WMB CUSIP 11 Elect Laura A. Sugg Mgmt For For For Voted The Williams Companies, Inc. United States 05/16/2013 Annual 03/25/2013 WMB CUSIP 12 Ratification of Auditor Mgmt For For For Voted The Williams Companies, Inc. United States 05/16/2013 Annual 03/25/2013 WMB CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP Elect David K.R. Thomson Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP Elect James C. Smith Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP Elect Manvinder S. Banga Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP Elect David W. Binet Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP Elect Mary A. Cirillo Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP Elect Steven A. Denning Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP Elect Lawton W. Fitt Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP Elect Sir Deryck C. Maughan Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP Elect Kenneth Olisa Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP Elect Vance K. Opperman Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP Elect John M. Thompson Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP Elect Peter J. Thomson Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP Elect Wulf von Schimmelmann Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP 3 Amendment to the U.S. Employee Stock Purchase Plan Mgmt For For For Voted Thomson Reuters Corporation United States 05/08/2013 Special 03/22/2013 TRI CUSIP 4 Advisory Resolution on Executive Compensation Mgmt For For For Voted Threshold Pharmaceuticals, Inc. United States 05/17/2013 Annual 03/22/2013 THLD CUSIP Elect Bruce C. Cozadd Mgmt For For For Voted Threshold Pharmaceuticals, Inc. United States 05/17/2013 Annual 03/22/2013 THLD CUSIP Elect David R. Hoffman Mgmt For Withhold Against Voted Threshold Pharmaceuticals, Inc. United States 05/17/2013 Annual 03/22/2013 THLD CUSIP Elect George G. C. Parker Mgmt For For For Voted Threshold Pharmaceuticals, Inc. United States 05/17/2013 Annual 03/22/2013 THLD CUSIP 2 Ratification of Auditor Mgmt For For For Voted Threshold Pharmaceuticals, Inc. United States 05/17/2013 Annual 03/22/2013 THLD CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Threshold Pharmaceuticals, Inc. United States 05/17/2013 Annual 03/22/2013 THLD CUSIP 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Threshold Pharmaceuticals, Inc. United States 05/17/2013 Annual 03/22/2013 THLD CUSIP 5 Amendment to the 2004 Equity Incentive Plan Mgmt For Against Against Voted TIBCO Software Inc. United States 04/25/2013 Annual 02/25/2013 TIBX 88632Q103 CUSIP Elect Vivek Y. Ranadive Mgmt For For For Voted TIBCO Software Inc. United States 04/25/2013 Annual 02/25/2013 TIBX 88632Q103 CUSIP Elect Nanci E. Caldwell Mgmt For For For Voted TIBCO Software Inc. United States 04/25/2013 Annual 02/25/2013 TIBX 88632Q103 CUSIP Elect Eric C.W. Dunn Mgmt For For For Voted TIBCO Software Inc. United States 04/25/2013 Annual 02/25/2013 TIBX 88632Q103 CUSIP Elect Narendra K. Gupta Mgmt For For For Voted TIBCO Software Inc. United States 04/25/2013 Annual 02/25/2013 TIBX 88632Q103 CUSIP Elect Peter J. Job Mgmt For For For Voted TIBCO Software Inc. United States 04/25/2013 Annual 02/25/2013 TIBX 88632Q103 CUSIP Elect Philip K. Wood Mgmt For For For Voted TIBCO Software Inc. United States 04/25/2013 Annual 02/25/2013 TIBX 88632Q103 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted TIBCO Software Inc. United States 04/25/2013 Annual 02/25/2013 TIBX 88632Q103 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 1 Elect Carole Black Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 2 Elect Glenn A. Britt Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 3 Elect Thomas H. Castro Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 4 Elect David C. Chang Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 5 Elect James E. Copeland, Jr. Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 6 Elect Peter R. Haje Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 7 Elect Donna A. James Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 8 Elect Don Logan Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 9 Elect N.J. Nicholas, Jr. Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 10 Elect Wayne H. Pace Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 11 Elect Edward D. Shirley Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 12 Elect John E. Sununu Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 13 Ratification of Auditor Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 15 Shareholder Proposal Regarding Political Spending Report ShrHoldr Against For Against Voted Time Warner Cable, Inc. United States 05/16/2013 Annual 03/22/2013 TWC 88732J207 CUSIP 16 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against Against For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 1 Elect James L. Barksdale Mgmt For For For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 2 Elect William P. Barr Mgmt For For For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 3 Elect Jeffrey L. Bewkes Mgmt For For For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 4 Elect Stephen F. Bollenbach Mgmt For For For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 5 Elect Robert C. Clark Mgmt For For For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 6 Elect Mathias Dopfner Mgmt For For For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 7 Elect Jessica P. Einhorn Mgmt For For For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 8 Elect Fred Hassan Mgmt For For For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 9 Elect Kenneth J. Novack Mgmt For For For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 10 Elect Paul D. Wachter Mgmt For For For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 11 Elect Deborah C. Wright Mgmt For For For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 12 Ratification of Auditor Mgmt For For For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Time Warner Inc. United States 05/23/2013 Annual 03/25/2013 TWX CUSIP 14 2013 Stock Incentive Plan Mgmt For For For Voted Titan International, Inc. United States 05/16/2013 Annual 03/18/2013 TWI 88830M102 CUSIP Elect Maurice M. Taylor, Jr. Mgmt For For For Voted Titan International, Inc. United States 05/16/2013 Annual 03/18/2013 TWI 88830M102 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Titan International, Inc. United States 05/16/2013 Annual 03/18/2013 TWI 88830M102 CUSIP 3 Executive Short-Term Incentive Plan Mgmt For For For Voted Titan International, Inc. United States 05/16/2013 Annual 03/18/2013 TWI 88830M102 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Titan Machinery Inc. United States 05/30/2013 Annual 04/05/2013 TITN 88830R101 CUSIP Elect John S. Bode Mgmt For Withhold Against Voted Titan Machinery Inc. United States 05/30/2013 Annual 04/05/2013 TITN 88830R101 CUSIP Elect Stanley Dardis Mgmt For For For Voted Titan Machinery Inc. United States 05/30/2013 Annual 04/05/2013 TITN 88830R101 CUSIP Elect David Meyer Mgmt For For For Voted Titan Machinery Inc. United States 05/30/2013 Annual 04/05/2013 TITN 88830R101 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Titan Machinery Inc. United States 05/30/2013 Annual 04/05/2013 TITN 88830R101 CUSIP 3 2013 Equity Incentive Plan Mgmt For Against Against Voted Trico Bancshares United States 05/09/2013 Annual 03/15/2013 TCBK CUSIP Elect William J. Casey Mgmt For Withhold Against Voted Trico Bancshares United States 05/09/2013 Annual 03/15/2013 TCBK CUSIP Elect Donald J. Amaral Mgmt For For For Voted Trico Bancshares United States 05/09/2013 Annual 03/15/2013 TCBK CUSIP Elect L. Gage Chrysler III Mgmt For For For Voted Trico Bancshares United States 05/09/2013 Annual 03/15/2013 TCBK CUSIP Elect Craig S. Compton Mgmt For For For Voted Trico Bancshares United States 05/09/2013 Annual 03/15/2013 TCBK CUSIP Elect Cory W. Giese Mgmt For For For Voted Trico Bancshares United States 05/09/2013 Annual 03/15/2013 TCBK CUSIP Elect John S. A. Hasbrook Mgmt For For For Voted Trico Bancshares United States 05/09/2013 Annual 03/15/2013 TCBK CUSIP Elect Michael W. Koehnen Mgmt For For For Voted Trico Bancshares United States 05/09/2013 Annual 03/15/2013 TCBK CUSIP Elect Richard P. Smith Mgmt For For For Voted Trico Bancshares United States 05/09/2013 Annual 03/15/2013 TCBK CUSIP Elect W. Virginia Walker Mgmt For For For Voted Trico Bancshares United States 05/09/2013 Annual 03/15/2013 TCBK CUSIP 2 Amendment to the 2009 Equity Incentive Plan Mgmt For For For Voted Trico Bancshares United States 05/09/2013 Annual 03/15/2013 TCBK CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Trico Bancshares United States 05/09/2013 Annual 03/15/2013 TCBK CUSIP 4 Ratification of Auditor Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP Elect John L. Adams Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP Elect Rhys J. Best Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP Elect David W. Biegler Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP Elect Leldon E. Echols Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP Elect Ronald J. Gafford Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP Elect Adrian Lajous Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP Elect Melendy E. Lovett Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP Elect Charles W. Matthews Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP Elect Douglas L. Rock Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP Elect Timothy R. Wallace Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP 3 Amendment to the 2004 Stock Option and Incentive Plan Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP 4 Annual Incentive Plan Mgmt For For For Voted Trinity Industries, Inc. United States 05/06/2013 Annual 03/15/2013 TRN CUSIP 5 Ratification of Auditor Mgmt For For For Voted Trius Therapeutics, Inc. United States 05/21/2013 Annual 04/05/2013 TSRX 89685K100 CUSIP Elect Karin Eastham Mgmt For For For Voted Trius Therapeutics, Inc. United States 05/21/2013 Annual 04/05/2013 TSRX 89685K100 CUSIP Elect Seth H. Z. Fischer Mgmt For For For Voted Trius Therapeutics, Inc. United States 05/21/2013 Annual 04/05/2013 TSRX 89685K100 CUSIP Elect Theodore R. Schroeder Mgmt For For For Voted Trius Therapeutics, Inc. United States 05/21/2013 Annual 04/05/2013 TSRX 89685K100 CUSIP Elect Jeffrey Stein Mgmt For For For Voted Trius Therapeutics, Inc. United States 05/21/2013 Annual 04/05/2013 TSRX 89685K100 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Trius Therapeutics, Inc. United States 05/21/2013 Annual 04/05/2013 TSRX 89685K100 CUSIP 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Voted Trius Therapeutics, Inc. United States 05/21/2013 Annual 04/05/2013 TSRX 89685K100 CUSIP 4 Amendment to the 2010 Equity Incentive Plan Mgmt For For For Voted Trius Therapeutics, Inc. United States 05/21/2013 Annual 04/05/2013 TSRX 89685K100 CUSIP 5 Ratification of Auditor Mgmt For For For Voted TTM Technologies, Inc. United States 04/23/2013 Annual 02/22/2013 TTMI 87305R109 CUSIP Elect James K. Bass Mgmt For For For Voted TTM Technologies, Inc. United States 04/23/2013 Annual 02/22/2013 TTMI 87305R109 CUSIP Elect Thomas T. Edman Mgmt For For For Voted TTM Technologies, Inc. United States 04/23/2013 Annual 02/22/2013 TTMI 87305R109 CUSIP Elect Tom Tang Chung Yen Mgmt For For For Voted TTM Technologies, Inc. United States 04/23/2013 Annual 02/22/2013 TTMI 87305R109 CUSIP Elect Dov S. Zakheim Mgmt For For For Voted TTM Technologies, Inc. United States 04/23/2013 Annual 02/22/2013 TTMI 87305R109 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Tutor Perini Corporation United States 05/29/2013 Annual 04/08/2013 TPC CUSIP Elect Ronald N. Tutor Mgmt For For For Voted Tutor Perini Corporation United States 05/29/2013 Annual 04/08/2013 TPC CUSIP Elect Marilyn A. Alexander Mgmt For For For Voted Tutor Perini Corporation United States 05/29/2013 Annual 04/08/2013 TPC CUSIP Elect Peter Arkley Mgmt For Withhold Against Voted Tutor Perini Corporation United States 05/29/2013 Annual 04/08/2013 TPC CUSIP Elect Robert Band Mgmt For For For Voted Tutor Perini Corporation United States 05/29/2013 Annual 04/08/2013 TPC CUSIP Elect Michael R. Klein Mgmt For Withhold Against Voted Tutor Perini Corporation United States 05/29/2013 Annual 04/08/2013 TPC CUSIP Elect Martin R. Melone Mgmt For For For Voted Tutor Perini Corporation United States 05/29/2013 Annual 04/08/2013 TPC CUSIP Elect Robert L. Miller Mgmt For For For Voted Tutor Perini Corporation United States 05/29/2013 Annual 04/08/2013 TPC CUSIP Elect Raymond R. Oneglia Mgmt For For For Voted Tutor Perini Corporation United States 05/29/2013 Annual 04/08/2013 TPC CUSIP Elect Donald D. Snyder Mgmt For Withhold Against Voted Tutor Perini Corporation United States 05/29/2013 Annual 04/08/2013 TPC CUSIP Elect Dickran M. Tevrizian, Jr. Mgmt For For For Voted Tutor Perini Corporation United States 05/29/2013 Annual 04/08/2013 TPC CUSIP 2 Ratification of Auditor Mgmt For For For Voted Tutor Perini Corporation United States 05/29/2013 Annual 04/08/2013 TPC CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 1 Elect Douglas M. Baker, Jr. Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 2 Elect Y. Marc Belton Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 3 Elect Victoria Buyniski Gluckman Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 4 Elect Arthur D. Collins, Jr. Mgmt For Against Against Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 5 Elect Richard K. Davis Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 6 Elect Roland A. Hernandez Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 7 Elect Doreen Woo Ho Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 8 Elect Joel W. Johnson Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 9 Elect Olivia F. Kirtley Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 10 Elect Jerry W. Levin Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 11 Elect David B. O'Maley Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 12 Elect O'Dell M. Owens Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 13 Elect Craig D. Schnuck Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 14 Elect Patrick T. Stokes Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 15 Ratification of Auditor Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 16 Advisory Vote on Executive Compensation Mgmt For For For Voted U.S. Bancorp United States 04/16/2013 Annual 02/20/2013 USB CUSIP 17 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Under Armour, Inc. United States 04/30/2013 Annual 02/28/2013 UA CUSIP Elect Kevin A. Plank Mgmt For For For Voted Under Armour, Inc. United States 04/30/2013 Annual 02/28/2013 UA CUSIP Elect Byron K. Adams, Jr. Mgmt For For For Voted Under Armour, Inc. United States 04/30/2013 Annual 02/28/2013 UA CUSIP Elect Douglas E. Coltharp Mgmt For For For Voted Under Armour, Inc. United States 04/30/2013 Annual 02/28/2013 UA CUSIP Elect Anthony W. Deering Mgmt For For For Voted Under Armour, Inc. United States 04/30/2013 Annual 02/28/2013 UA CUSIP Elect Alvin B. Krongard Mgmt For For For Voted Under Armour, Inc. United States 04/30/2013 Annual 02/28/2013 UA CUSIP Elect William R. McDermott Mgmt For For For Voted Under Armour, Inc. United States 04/30/2013 Annual 02/28/2013 UA CUSIP Elect Eric T. Olson Mgmt For For For Voted Under Armour, Inc. United States 04/30/2013 Annual 02/28/2013 UA CUSIP Elect Brenda Piper Mgmt For For For Voted Under Armour, Inc. United States 04/30/2013 Annual 02/28/2013 UA CUSIP Elect Harvey L. Sanders Mgmt For For For Voted Under Armour, Inc. United States 04/30/2013 Annual 02/28/2013 UA CUSIP Elect Thomas J. Sippel Mgmt For For For Voted Under Armour, Inc. United States 04/30/2013 Annual 02/28/2013 UA CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Under Armour, Inc. United States 04/30/2013 Annual 02/28/2013 UA CUSIP 3 Amendment to the Executive Incentive Compensation Plan Mgmt For For For Voted Under Armour, Inc. United States 04/30/2013 Annual 02/28/2013 UA CUSIP 4 Ratification of Auditor Mgmt For For For Voted Union First Market Bankshares Corp. United States 04/23/2013 Annual 02/28/2013 UBSH 90662P104 CUSIP Elect L. Bradford Armstrong Mgmt For For For Voted Union First Market Bankshares Corp. United States 04/23/2013 Annual 02/28/2013 UBSH 90662P104 CUSIP Elect Daniel I. Hansen Mgmt For For For Voted Union First Market Bankshares Corp. United States 04/23/2013 Annual 02/28/2013 UBSH 90662P104 CUSIP Elect Ronald L. Hicks Mgmt For For For Voted Union First Market Bankshares Corp. United States 04/23/2013 Annual 02/28/2013 UBSH 90662P104 CUSIP Elect W. Tayloe Murphy, Jr. Mgmt For For For Voted Union First Market Bankshares Corp. United States 04/23/2013 Annual 02/28/2013 UBSH 90662P104 CUSIP 2 Elect Raymond L. Slaughter Mgmt For For For Voted Union First Market Bankshares Corp. United States 04/23/2013 Annual 02/28/2013 UBSH 90662P104 CUSIP 3 Elect Linda V. Schreiner Mgmt For For For Voted Union First Market Bankshares Corp. United States 04/23/2013 Annual 02/28/2013 UBSH 90662P104 CUSIP 4 Ratification of Auditor Mgmt For For For Voted Union First Market Bankshares Corp. United States 04/23/2013 Annual 02/28/2013 UBSH 90662P104 CUSIP 5 Advisory Vote on Executive Compensation Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 1 Elect Andrew H. Card, Jr. Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 2 Elect Erroll B. Davis, Jr. Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 3 Elect Thomas J. Donohue Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 4 Elect Archie W. Dunham Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 5 Elect Judith Richards Hope Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 6 Elect John J. Koraleski Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 7 Elect Charles C. Krulak Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 8 Elect Michael R. McCarthy Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 9 Elect Michael W. McConnell Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 10 Elect Thomas F. McLarty III Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 11 Elect Steven R. Rogel Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 12 Elect Jose H. Villarreal Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 13 Elect James R. Young Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 14 Ratification of Auditor Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 16 2013 Stock Incentive Plan Mgmt For For For Voted Union Pacific Corporation United States 05/16/2013 Annual 02/28/2013 UNP CUSIP 17 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Unit Corporation United States 05/01/2013 Annual 03/04/2013 UNT CUSIP Elect William B. Morgan Mgmt For For For Voted Unit Corporation United States 05/01/2013 Annual 03/04/2013 UNT CUSIP Elect John H. Williams Mgmt For For For Voted Unit Corporation United States 05/01/2013 Annual 03/04/2013 UNT CUSIP Elect Larry D. Pinkston Mgmt For For For Voted Unit Corporation United States 05/01/2013 Annual 03/04/2013 UNT CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Unit Corporation United States 05/01/2013 Annual 03/04/2013 UNT CUSIP 3 Ratification of Auditor Mgmt For For For Voted United Community Banks, Inc. United States 05/22/2013 Annual 03/22/2013 UCBI 90984P303 CUSIP Elect W. C. Nelson, Jr. Mgmt For For For Voted United Community Banks, Inc. United States 05/22/2013 Annual 03/22/2013 UCBI 90984P303 CUSIP Elect Jimmy C. Tallent Mgmt For For For Voted United Community Banks, Inc. United States 05/22/2013 Annual 03/22/2013 UCBI 90984P303 CUSIP Elect Robert H. Blalock Mgmt For For For Voted United Community Banks, Inc. United States 05/22/2013 Annual 03/22/2013 UCBI 90984P303 CUSIP Elect Clifford V. Brokaw Mgmt For For For Voted United Community Banks, Inc. United States 05/22/2013 Annual 03/22/2013 UCBI 90984P303 CUSIP Elect L. Cathy Cox Mgmt For For For Voted United Community Banks, Inc. United States 05/22/2013 Annual 03/22/2013 UCBI 90984P303 CUSIP Elect Steven J. Goldstein Mgmt For For For Voted United Community Banks, Inc. United States 05/22/2013 Annual 03/22/2013 UCBI 90984P303 CUSIP Elect Thomas A. Richlovsky Mgmt For For For Voted United Community Banks, Inc. United States 05/22/2013 Annual 03/22/2013 UCBI 90984P303 CUSIP Elect Tim Wallis Mgmt For For For Voted United Community Banks, Inc. United States 05/22/2013 Annual 03/22/2013 UCBI 90984P303 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted United Community Banks, Inc. United States 05/22/2013 Annual 03/22/2013 UCBI 90984P303 CUSIP 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted United Community Banks, Inc. United States 05/22/2013 Annual 03/22/2013 UCBI 90984P303 CUSIP 4 Ratification of Auditor Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP Elect Carolyn Corvi Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP Elect Jane C. Garvey Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP Elect Walter Isaacson Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP Elect Henry L. Meyer III Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP Elect Oscar Munoz Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP Elect Laurence E. Simmons Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP Elect Jeffery A. Smisek Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP Elect David J. Vitale Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP Elect John H. Walker Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP Elect Charles A. Yamarone Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP 2 Ratification of Auditor Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP 4 Approval of Material Terms Under the 2008 Incentive Compensation Plan Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP 5 Approval of Material Terms Under the 2010 Incentive Plan Mgmt For For For Voted United Continental Holdings, Inc. United States 06/12/2013 Annual 04/15/2013 UAL CUSIP 6 Right to Call a Special Meeting Mgmt For For For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 1 Elect F. Duane Ackerman Mgmt For Against Against Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 2 Elect Michael J. Burns Mgmt For For For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 3 Elect D. Scott Davis Mgmt For For For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 4 Elect Stuart E. Eizenstat Mgmt For For For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 5 Elect Michael L. Eskew Mgmt For For For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 6 Elect William R. Johnson Mgmt For For For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 7 Elect Candace Kendle Mgmt For For For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 8 Elect Ann M. Livermore Mgmt For For For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 9 Elect Rudy H.P. Markham Mgmt For For For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 10 Elect Clark T. Randt, Jr. Mgmt For For For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 11 Elect Carol B. Tome Mgmt For For For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 12 Elect Kevin M. Warsh Mgmt For For For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 13 Ratification of Auditor Mgmt For For For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 14 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted United Parcel Service, Inc. United States 05/02/2013 Annual 03/15/2013 UPS CUSIP 15 Shareholder Proposal Regarding Recapitalization ShrHoldr Against For Against Voted United States Steel Corporation United States 04/30/2013 Annual 03/01/2013 X CUSIP 1 Elect Dan O. Dinges Mgmt For Against Against Voted United States Steel Corporation United States 04/30/2013 Annual 03/01/2013 X CUSIP 2 Elect John G. Drosdick Mgmt For Against Against Voted United States Steel Corporation United States 04/30/2013 Annual 03/01/2013 X CUSIP 3 Elect John J. Engel Mgmt For Against Against Voted United States Steel Corporation United States 04/30/2013 Annual 03/01/2013 X CUSIP 4 Elect Charles R. Lee Mgmt For Against Against Voted United States Steel Corporation United States 04/30/2013 Annual 03/01/2013 X CUSIP 5 Elect Thomas W. LaSorda Mgmt For For For Voted United States Steel Corporation United States 04/30/2013 Annual 03/01/2013 X CUSIP 6 Ratification of Auditor Mgmt For For For Voted United States Steel Corporation United States 04/30/2013 Annual 03/01/2013 X CUSIP 7 Advisory Vote on Executive Compensation Mgmt For For For Voted United States Steel Corporation United States 04/30/2013 Annual 03/01/2013 X CUSIP 8 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Voted United Stationers Inc. United States 05/15/2013 Annual 03/18/2013 USTR CUSIP Elect Roy W. Haley Mgmt For For For Voted United Stationers Inc. United States 05/15/2013 Annual 03/18/2013 USTR CUSIP Elect Susan J. Riley Mgmt For For For Voted United Stationers Inc. United States 05/15/2013 Annual 03/18/2013 USTR CUSIP Elect Alexander M. Schmelkin Mgmt For For For Voted United Stationers Inc. United States 05/15/2013 Annual 03/18/2013 USTR CUSIP Elect Alex D. Zoughlin Mgmt For For For Voted United Stationers Inc. United States 05/15/2013 Annual 03/18/2013 USTR CUSIP 2 Ratification of Auditor Mgmt For For For Voted United Stationers Inc. United States 05/15/2013 Annual 03/18/2013 USTR CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 1 Elect Louis Chenevert Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 2 Elect John V. Faraci Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 3 Elect Jean-Pierre Garnier Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 4 Elect Jamie S. Gorelick Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 5 Elect Edward A. Kangas Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 6 Elect Ellen J. Kullman Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 7 Elect Marshall O. Larsen Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 8 Elect Harold W. McGraw III Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 9 Elect Richard B. Myers Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 10 Elect H. Patrick Swygert Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 11 Elect Andre Villeneuve Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 12 Elect Christine Todd Whitman Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 13 Ratification of Auditor Mgmt For For For Voted United Technologies Corporation United States 04/29/2013 Annual 03/01/2013 UTX CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted United Therapeutics Corporation United States 06/26/2013 Annual 04/29/2013 UTHR 91307C102 CUSIP Elect Christopher Causey Mgmt For For For Voted United Therapeutics Corporation United States 06/26/2013 Annual 04/29/2013 UTHR 91307C102 CUSIP Elect Richard Giltner Mgmt For For For Voted United Therapeutics Corporation United States 06/26/2013 Annual 04/29/2013 UTHR 91307C102 CUSIP Elect R. Paul Gray Mgmt For For For Voted United Therapeutics Corporation United States 06/26/2013 Annual 04/29/2013 UTHR 91307C102 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted United Therapeutics Corporation United States 06/26/2013 Annual 04/29/2013 UTHR 91307C102 CUSIP 3 Ratification of Auditor Mgmt For For For Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 1 Elect William C. Ballard, Jr. Mgmt For Against Against Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 2 Elect Edson Bueno Mgmt For For For Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 3 Elect Richard T. Burke Mgmt For Against Against Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 4 Elect Robert J. Darretta Mgmt For For For Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 5 Elect Stephen J. Hemsley Mgmt For For For Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 6 Elect Michele J. Hooper Mgmt For For For Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 7 Elect Rodger A. Lawson Mgmt For For For Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 8 Elect Douglas W. Leatherdale Mgmt For Against Against Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 9 Elect Glenn M. Renwick Mgmt For For For Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 10 Elect Kenneth I. Shine Mgmt For For For Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 11 Elect Gail R. Wilensky Mgmt For Against Against Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 13 Ratification of Auditor Mgmt For For For Voted UnitedHealth Group Incorporated United States 06/03/2013 Annual 04/05/2013 UNH 91324P102 CUSIP 14 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 1 Elect Richard A. Barasch Mgmt For For For Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 2 Elect Sally W. Crawford Mgmt For Against Against Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 3 Elect Matthew W. Etheridge Mgmt For For For Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 4 Elect Mark K. Gormley Mgmt For For For Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 5 Elect Mark M. Harmeling Mgmt For Against Against Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 6 Elect David S. Katz Mgmt For For For Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 7 Elect Linda H. Lamel Mgmt For For For Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 8 Elect Patrick J. McLaughlin Mgmt For For For Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 9 Elect Richard C. Perry Mgmt For For For Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 10 Elect Thomas A. Scully Mgmt For For For Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 11 Elect Robert A. Spass Mgmt For For For Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 12 Elect Sean M. Traynor Mgmt For For For Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 13 Elect Christopher E. Wolfe Mgmt For For For Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 14 Ratification of Auditor Mgmt For For For Voted Universal American Corp. United States 05/29/2013 Annual 04/03/2013 UAM 9.13E+105 CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Uranium Resources, Inc. United States 08/29/2012 Special 07/23/2012 URRE CUSIP 1 Merger/Acquisition Mgmt For For For Voted Uranium Resources, Inc. United States 08/29/2012 Special 07/23/2012 URRE CUSIP 2 Right to Adjourn Meeting Mgmt For For For Voted URS Corporation United States 05/23/2013 Annual 04/01/2013 URS CUSIP 1 Elect Mickey P. Foret Mgmt For For For Voted URS Corporation United States 05/23/2013 Annual 04/01/2013 URS CUSIP 2 Elect William H. Frist Mgmt For For For Voted URS Corporation United States 05/23/2013 Annual 04/01/2013 URS CUSIP 3 Elect Lydia H. Kennard Mgmt For For For Voted URS Corporation United States 05/23/2013 Annual 04/01/2013 URS CUSIP 4 Elect Donald R. Knauss Mgmt For For For Voted URS Corporation United States 05/23/2013 Annual 04/01/2013 URS CUSIP 5 Elect Martin M. Koffel Mgmt For For For Voted URS Corporation United States 05/23/2013 Annual 04/01/2013 URS CUSIP 6 Elect Timothy R. McLevish Mgmt For For For Voted URS Corporation United States 05/23/2013 Annual 04/01/2013 URS CUSIP 7 Elect Joseph W. Ralston Mgmt For For For Voted URS Corporation United States 05/23/2013 Annual 04/01/2013 URS CUSIP 8 Elect John D. Roach Mgmt For For For Voted URS Corporation United States 05/23/2013 Annual 04/01/2013 URS CUSIP 9 Elect Douglas W. Stotlar Mgmt For For For Voted URS Corporation United States 05/23/2013 Annual 04/01/2013 URS CUSIP 10 Elect William P. Sullivan Mgmt For For For Voted URS Corporation United States 05/23/2013 Annual 04/01/2013 URS CUSIP 11 Amendment to the 2008 Equity Incentive Plan Mgmt For Against Against Voted URS Corporation United States 05/23/2013 Annual 04/01/2013 URS CUSIP 12 Ratification of Auditor Mgmt For For For Voted URS Corporation United States 05/23/2013 Annual 04/01/2013 URS CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted USG Corporation United States 05/08/2013 Annual 03/11/2013 USG CUSIP Elect Brian A. Kenney Mgmt For For For Voted USG Corporation United States 05/08/2013 Annual 03/11/2013 USG CUSIP Elect Steven F. Leer Mgmt For Withhold Against Voted USG Corporation United States 05/08/2013 Annual 03/11/2013 USG CUSIP 2 Ratification of Auditor Mgmt For For For Voted USG Corporation United States 05/08/2013 Annual 03/11/2013 USG CUSIP 3 Adoption of Tax Benefit Preservation Plan Mgmt For For For Voted USG Corporation United States 05/08/2013 Annual 03/11/2013 USG CUSIP 4 Adoption of Tax Benefit Preservation Plan Mgmt For For For Voted ValueClick, Inc. United States 05/07/2013 Annual 03/11/2013 VCLK 92046N102 CUSIP Elect James R. Zarley Mgmt For For For Voted ValueClick, Inc. United States 05/07/2013 Annual 03/11/2013 VCLK 92046N102 CUSIP Elect David S. Buzby Mgmt For For For Voted ValueClick, Inc. United States 05/07/2013 Annual 03/11/2013 VCLK 92046N102 CUSIP Elect Martin T. Hart Mgmt For For For Voted ValueClick, Inc. United States 05/07/2013 Annual 03/11/2013 VCLK 92046N102 CUSIP Elect Jeffrey F. Rayport Mgmt For For For Voted ValueClick, Inc. United States 05/07/2013 Annual 03/11/2013 VCLK 92046N102 CUSIP Elect James R. Peters Mgmt For Withhold Against Voted ValueClick, Inc. United States 05/07/2013 Annual 03/11/2013 VCLK 92046N102 CUSIP Elect James A. Crouthamel Mgmt For For For Voted ValueClick, Inc. United States 05/07/2013 Annual 03/11/2013 VCLK 92046N102 CUSIP Elect John Giuliani Mgmt For For For Voted ValueClick, Inc. United States 05/07/2013 Annual 03/11/2013 VCLK 92046N102 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Vector Group, Ltd. United States 05/28/2013 Annual 04/02/2013 VGR 92240M108 CUSIP Elect Bennett S. LeBow Mgmt For For For Voted Vector Group, Ltd. United States 05/28/2013 Annual 04/02/2013 VGR 92240M108 CUSIP Elect Howard M. Lorber Mgmt For For For Voted Vector Group, Ltd. United States 05/28/2013 Annual 04/02/2013 VGR 92240M108 CUSIP Elect Ronald J. Bernstein Mgmt For Withhold Against Voted Vector Group, Ltd. United States 05/28/2013 Annual 04/02/2013 VGR 92240M108 CUSIP Elect Stanley S. Arkin Mgmt For For For Voted Vector Group, Ltd. United States 05/28/2013 Annual 04/02/2013 VGR 92240M108 CUSIP Elect Henry C. Beinstein Mgmt For Withhold Against Voted Vector Group, Ltd. United States 05/28/2013 Annual 04/02/2013 VGR 92240M108 CUSIP Elect Jeffrey S. Podell Mgmt For Withhold Against Voted Vector Group, Ltd. United States 05/28/2013 Annual 04/02/2013 VGR 92240M108 CUSIP Elect Jean E. Sharpe Mgmt For Withhold Against Voted Vector Group, Ltd. United States 05/28/2013 Annual 04/02/2013 VGR 92240M108 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Vector Group, Ltd. United States 05/28/2013 Annual 04/02/2013 VGR 92240M108 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 1 Elect Debra A. Cafaro Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 2 Elect Douglas Crocker, II Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 3 Elect Ronald G. Geary Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 4 Elect Jay M. Gellert Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 5 Elect Richard I. Gilchrist Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 6 Elect Matthew J. Lustig Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 7 Elect Douglas M. Pasquale Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 8 Elect Robert D. Reed Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 9 Elect Sheli Z. Rosenberg Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 10 Elect Glenn J. Rufrano Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 11 Elect James D. Shelton Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 12 Ratification of Auditor Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 13 Advisory Vote on Executive Compensation Mgmt For For For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 14 Shareholder Proposal Regarding Retention of Shares ShrHoldr Against Against For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 16 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against Against For Voted Ventas, Inc. United States 05/16/2013 Annual 03/18/2013 VTR 92276F100 CUSIP 17 Shareholder Proposal Regarding Tax Gross-Up Payments ShrHoldr Against For Against Voted VeriFone Holdings, Inc. United States 06/20/2013 Annual 04/26/2013 PAY 92342Y109 CUSIP Elect Robert W. Alspaugh Mgmt For For For Voted VeriFone Holdings, Inc. United States 06/20/2013 Annual 04/26/2013 PAY 92342Y109 CUSIP Elect Leslie G. Denend Mgmt For For For Voted VeriFone Holdings, Inc. United States 06/20/2013 Annual 04/26/2013 PAY 92342Y109 CUSIP Elect Alex W. Hart Mgmt For For For Voted VeriFone Holdings, Inc. United States 06/20/2013 Annual 04/26/2013 PAY 92342Y109 CUSIP Elect Robert B. Henske Mgmt For For For Voted VeriFone Holdings, Inc. United States 06/20/2013 Annual 04/26/2013 PAY 92342Y109 CUSIP Elect Richard A. McGinn Mgmt For For For Voted VeriFone Holdings, Inc. United States 06/20/2013 Annual 04/26/2013 PAY 92342Y109 CUSIP Elect Wenda Harris Millard Mgmt For For For Voted VeriFone Holdings, Inc. United States 06/20/2013 Annual 04/26/2013 PAY 92342Y109 CUSIP Elect Eitan Raff Mgmt For For For Voted VeriFone Holdings, Inc. United States 06/20/2013 Annual 04/26/2013 PAY 92342Y109 CUSIP Elect Jeffrey E. Stiefler Mgmt For For For Voted VeriFone Holdings, Inc. United States 06/20/2013 Annual 04/26/2013 PAY 92342Y109 CUSIP 2 Amendment to the 2006 Equity Incentive Plan Mgmt For For For Voted VeriFone Holdings, Inc. United States 06/20/2013 Annual 04/26/2013 PAY 92342Y109 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For Against Against Voted VeriFone Holdings, Inc. United States 06/20/2013 Annual 04/26/2013 PAY 92342Y109 CUSIP 4 Ratification of Auditor Mgmt For For For Voted VeriSign, Inc. United States 05/23/2013 Annual 03/28/2013 VRSN 9.23E+106 CUSIP 1 Elect D. James Bidzos Mgmt For For For Voted VeriSign, Inc. United States 05/23/2013 Annual 03/28/2013 VRSN 9.23E+106 CUSIP 2 Elect William L. Chenevich Mgmt For For For Voted VeriSign, Inc. United States 05/23/2013 Annual 03/28/2013 VRSN 9.23E+106 CUSIP 3 Elect Kathleen A. Cote Mgmt For For For Voted VeriSign, Inc. United States 05/23/2013 Annual 03/28/2013 VRSN 9.23E+106 CUSIP 4 Elect Roger H. Moore Mgmt For For For Voted VeriSign, Inc. United States 05/23/2013 Annual 03/28/2013 VRSN 9.23E+106 CUSIP 5 Elect John D. Roach Mgmt For For For Voted VeriSign, Inc. United States 05/23/2013 Annual 03/28/2013 VRSN 9.23E+106 CUSIP 6 Elect Louis A. Simpson Mgmt For For For Voted VeriSign, Inc. United States 05/23/2013 Annual 03/28/2013 VRSN 9.23E+106 CUSIP 7 Elect Timothy Tomlinson Mgmt For For For Voted VeriSign, Inc. United States 05/23/2013 Annual 03/28/2013 VRSN 9.23E+106 CUSIP 8 Advisory Vote on Executive Compensation Mgmt For For For Voted VeriSign, Inc. United States 05/23/2013 Annual 03/28/2013 VRSN 9.23E+106 CUSIP 9 Ratification of Auditor Mgmt For For For Voted Verisk Analytics, Inc. United States 05/15/2013 Annual 03/18/2013 VRSK 92345Y106 CUSIP Elect John F. Lehman, Jr. Mgmt For For For Voted Verisk Analytics, Inc. United States 05/15/2013 Annual 03/18/2013 VRSK 92345Y106 CUSIP Elect Andrew G. Mills Mgmt For For For Voted Verisk Analytics, Inc. United States 05/15/2013 Annual 03/18/2013 VRSK 92345Y106 CUSIP Elect Constantine P. Iordanou Mgmt For For For Voted Verisk Analytics, Inc. United States 05/15/2013 Annual 03/18/2013 VRSK 92345Y106 CUSIP Elect Scott G. Stephenson Mgmt For For For Voted Verisk Analytics, Inc. United States 05/15/2013 Annual 03/18/2013 VRSK 92345Y106 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Verisk Analytics, Inc. United States 05/15/2013 Annual 03/18/2013 VRSK 92345Y106 CUSIP 3 2013 Equity Incentive Plan Mgmt For For For Voted Verisk Analytics, Inc. United States 05/15/2013 Annual 03/18/2013 VRSK 92345Y106 CUSIP 4 Executive Officer Annual Incentive Plan Mgmt For For For Voted Verisk Analytics, Inc. United States 05/15/2013 Annual 03/18/2013 VRSK 92345Y106 CUSIP 5 Ratification of Auditor Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 1 Elect Richard L. Carrion Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 2 Elect Melanie L. Healey Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 3 Elect M. Frances Keeth Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 4 Elect Robert W. Lane Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 5 Elect Lowell C. McAdam Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 6 Elect Sandra O. Moose Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 7 Elect Joseph Neubauer Mgmt For Against Against Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 8 Elect Donald T. Nicolaisen Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 9 Elect Clarence Otis, Jr. Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 10 Elect Hugh B. Price Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 11 Elect Rodney E. Slater Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 12 Elect Kathryn A. Tesija Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 13 Elect Gregory D. Wasson Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 14 Ratification of Auditor Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 16 Amendment to the 2009 Long-Term Incentive Plan Mgmt For For For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 17 Shareholder Proposal Regarding Network Neutrality ShrHoldr Against Against For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 18 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 19 Shareholder Proposal Regarding Proxy Access ShrHoldr Against For Against Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 20 Shareholder Proposal Regarding Shareholder Approval of Severance Agreements ShrHoldr Against Against For Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 21 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Voted Verizon Communications Inc. United States 05/02/2013 Annual 03/04/2013 VZ 92343V104 CUSIP 22 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Voted Vertex Pharmaceuticals Incorporated United States 05/08/2013 Annual 03/11/2013 VRTX 92532F100 CUSIP Elect Joshua S. Boger Mgmt For For For Voted Vertex Pharmaceuticals Incorporated United States 05/08/2013 Annual 03/11/2013 VRTX 92532F100 CUSIP Elect Terrence C. Kearney Mgmt For Withhold Against Voted Vertex Pharmaceuticals Incorporated United States 05/08/2013 Annual 03/11/2013 VRTX 92532F100 CUSIP Elect Yuchun Lee Mgmt For For For Voted Vertex Pharmaceuticals Incorporated United States 05/08/2013 Annual 03/11/2013 VRTX 92532F100 CUSIP Elect Elaine S. Ullian Mgmt For For For Voted Vertex Pharmaceuticals Incorporated United States 05/08/2013 Annual 03/11/2013 VRTX 92532F100 CUSIP 2 2013 Stock and Option Plan Mgmt For Against Against Voted Vertex Pharmaceuticals Incorporated United States 05/08/2013 Annual 03/11/2013 VRTX 92532F100 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Vertex Pharmaceuticals Incorporated United States 05/08/2013 Annual 03/11/2013 VRTX 92532F100 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Viacom Inc. United States 03/21/2013 Annual 01/22/2013 VIA 92553P201 CUSIP Elect George S. Abrams Mgmt For For For Voted Viacom Inc. United States 03/21/2013 Annual 01/22/2013 VIA 92553P201 CUSIP Elect Philippe P. Dauman Mgmt For For For Voted Viacom Inc. United States 03/21/2013 Annual 01/22/2013 VIA 92553P201 CUSIP Elect Thomas E. Dooley Mgmt For For For Voted Viacom Inc. United States 03/21/2013 Annual 01/22/2013 VIA 92553P201 CUSIP Elect Alan C. Greenberg Mgmt For Withhold Against Voted Viacom Inc. United States 03/21/2013 Annual 01/22/2013 VIA 92553P201 CUSIP Elect Robert K. Kraft Mgmt For For For Voted Viacom Inc. United States 03/21/2013 Annual 01/22/2013 VIA 92553P201 CUSIP Elect Blythe J. McGarvie Mgmt For For For Voted Viacom Inc. United States 03/21/2013 Annual 01/22/2013 VIA 92553P201 CUSIP Elect Charles E. Phillips, Jr. Mgmt For For For Voted Viacom Inc. United States 03/21/2013 Annual 01/22/2013 VIA 92553P201 CUSIP Elect Shari Redstone Mgmt For For For Voted Viacom Inc. United States 03/21/2013 Annual 01/22/2013 VIA 92553P201 CUSIP Elect Sumner M. Redstone Mgmt For For For Voted Viacom Inc. United States 03/21/2013 Annual 01/22/2013 VIA 92553P201 CUSIP Elect Frederic V. Salerno Mgmt For Withhold Against Voted Viacom Inc. United States 03/21/2013 Annual 01/22/2013 VIA 92553P201 CUSIP Elect William Schwartz Mgmt For For For Voted Viacom Inc. United States 03/21/2013 Annual 01/22/2013 VIA 92553P201 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Virgin Media Inc. United States 06/04/2013 Special 04/30/2013 VMED 92769L101 CUSIP 1 Merger/Acquisition Mgmt For For For Voted Virgin Media Inc. United States 06/04/2013 Special 04/30/2013 VMED 92769L101 CUSIP 2 Advisory Vote on Golden Parachutes Mgmt For For For Voted Virgin Media Inc. United States 06/04/2013 Special 04/30/2013 VMED 92769L101 CUSIP 3 Right to Adjourn Meeting Mgmt For For For Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 1 Elect Gary Coughlan Mgmt For For For Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 2 Elect Mary Cranston Mgmt For Against Against Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 3 Elect Francisco Javier Fernandez Carbajal Mgmt For For For Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 4 Elect Robert Matschullat Mgmt For For For Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 5 Elect Cathy Minehan Mgmt For For For Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 6 Elect Suzanne Nora Johnson Mgmt For For For Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 7 Elect David Pang Mgmt For For For Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 8 Elect Joseph Saunders Mgmt For For For Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 9 Elect Charles Scharf Mgmt For For For Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 10 Elect William Shanahan Mgmt For For For Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 11 Elect John Swainson Mgmt For For For Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 12 Advisory Vote on Executive Compensation Mgmt For For For Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 13 Ratification of Auditor Mgmt For For For Voted Visa Inc. United States 01/30/2013 Annual 12/04/2012 V 92826C839 CUSIP 14 Shareholder Proposal Regarding Lobbying Expenditures ShrHoldr Against Against For Voted Vishay Intertechnology, Inc. United States 05/23/2013 Annual 03/28/2013 VSH CUSIP Elect Gerald Paul Mgmt For For For Voted Vishay Intertechnology, Inc. United States 05/23/2013 Annual 03/28/2013 VSH CUSIP Elect Frank Maier Mgmt For For For Voted Vishay Intertechnology, Inc. United States 05/23/2013 Annual 03/28/2013 VSH CUSIP Elect Timothy Talbert Mgmt For For For Voted Vishay Intertechnology, Inc. United States 05/23/2013 Annual 03/28/2013 VSH CUSIP Elect Thomas Wertheimer Mgmt For For For Voted Vishay Intertechnology, Inc. United States 05/23/2013 Annual 03/28/2013 VSH CUSIP 2 Ratification of Auditor Mgmt For For For Voted Vishay Intertechnology, Inc. United States 05/23/2013 Annual 03/28/2013 VSH CUSIP 3 Reapproval of Material Terms Under the 2007 Stock Incentive Program Mgmt For For For Voted VMware, Inc. United States 05/29/2013 Annual 04/04/2013 VMW CUSIP 1 Advisory Vote on Executive Compensation Mgmt For For For Voted VMware, Inc. United States 05/29/2013 Annual 04/04/2013 VMW CUSIP 2 Ratification of Auditor Mgmt For For For Voted VMware, Inc. United States 05/29/2013 Annual 04/04/2013 VMW CUSIP 3 Amendment to the 2007 Equity And Incentive Plan Mgmt For For For Voted VMware, Inc. United States 05/29/2013 Annual 04/04/2013 VMW CUSIP 4 Amendment to the 2007 Employee Stock Purchase Plan Mgmt For For For Voted W&T Offshore, Inc. United States 05/07/2013 Annual 03/25/2013 WTI 92922P106 CUSIP Elect Virginia Boulet Mgmt For For For Voted W&T Offshore, Inc. United States 05/07/2013 Annual 03/25/2013 WTI 92922P106 CUSIP Elect Robert I. Israel Mgmt For For For Voted W&T Offshore, Inc. United States 05/07/2013 Annual 03/25/2013 WTI 92922P106 CUSIP Elect Stuart B. Katz Mgmt For For For Voted W&T Offshore, Inc. United States 05/07/2013 Annual 03/25/2013 WTI 92922P106 CUSIP Elect Tracy W. Krohn Mgmt For For For Voted W&T Offshore, Inc. United States 05/07/2013 Annual 03/25/2013 WTI 92922P106 CUSIP Elect S. James Nelson, Jr. Mgmt For For For Voted W&T Offshore, Inc. United States 05/07/2013 Annual 03/25/2013 WTI 92922P106 CUSIP Elect B. Frank Stanley Mgmt For For For Voted W&T Offshore, Inc. United States 05/07/2013 Annual 03/25/2013 WTI 92922P106 CUSIP 2 Amendment to the Incentive Compensation Plan Mgmt For For For Voted W&T Offshore, Inc. United States 05/07/2013 Annual 03/25/2013 WTI 92922P106 CUSIP 3 Amendment to the Material Terms of the Performance Goals Under the Incentive Compensation Plan Mgmt For For For Voted W&T Offshore, Inc. United States 05/07/2013 Annual 03/25/2013 WTI 92922P106 CUSIP 4 Ratification of Auditor Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 1 Elect Aida M. Alvarez Mgmt For Against Against Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 2 Elect James I. Cash, Jr. Mgmt For Against Against Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 3 Elect Roger C. Corbett Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 4 Elect Douglas N. Daft Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 5 Elect Michael T. Duke Mgmt For Against Against Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 6 Elect Timothy P. Flynn Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 7 Elect Marissa A. Mayer Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 8 Elect Gregory B. Penner Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 9 Elect Steven S. Reinemund Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 10 Elect H. Lee Scott, Jr. Mgmt For Against Against Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 11 Elect Jim C. Walton Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 12 Elect S. Robson Walton Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 13 Elect Christopher J. Williams Mgmt For Against Against Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 14 Elect Linda S. Wolf Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 15 Ratification of Auditor Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 16 Advisory Vote on Executive Compensation Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 17 Approval of the Management Incentive Plan Mgmt For For For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 18 Shareholder Proposal Regarding Right to Call Special Meeting ShrHoldr Against For Against Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 19 Shareholder Proposal Regarding Retention of Shares ShrHoldr Against Against For Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 20 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Wal-Mart Stores, Inc. United States 06/07/2013 Annual 04/11/2013 WMT CUSIP 21 Shareholder Proposal Regarding Recoupment Report ShrHoldr Against For Against Voted Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Edward G. Scholtz Mgmt N/A TNA N/A Take No Action Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Mark H. Lochtenberg Mgmt N/A TNA N/A Take No Action Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Robert H. Stan Mgmt N/A TNA N/A Take No Action Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Lawrence M. Clark, Jr. Mgmt N/A TNA N/A Take No Action Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Julian A. Treger Mgmt N/A TNA N/A Take No Action Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect David R. Beatty Mgmt N/A TNA N/A Take No Action Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Mary R. Henderson Mgmt N/A TNA N/A Take No Action Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Patrick A. Kriegshauser Mgmt N/A TNA N/A Take No Action Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Graham Mascall Mgmt N/A TNA N/A Take No Action Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Walter J. Scheller, III Mgmt N/A TNA N/A Take No Action Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP 2 Advisory Vote on Executive Compensation Mgmt N/A TNA N/A Take No Action Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP 3 Ratification of Auditor Mgmt N/A TNA N/A Take No Action Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect David R. Beatty Mgmt For For For Voted Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Mary R. Henderson Mgmt For For For Voted Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Jerry W. Kolb Mgmt For For For Voted Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Patrick A. Kriegshauser Mgmt For For For Voted Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Joseph B. Leonard Mgmt For For For Voted Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Graham Mascall Mgmt For For For Voted Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Bernard G. Rethore Mgmt For For For Voted Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Walter J. Scheller, III Mgmt For For For Voted Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect Michael T. Tokarz Mgmt For For For Voted Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP Elect A.J. Wagner Mgmt For For For Voted Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Walter Energy, Inc. United States 04/25/2013 Proxy Contest 03/05/2013 WLT 93317Q105 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Washington Trust Bancorp, Inc. United States 04/23/2013 Annual 02/26/2013 WASH CUSIP Elect Barry G. Hittner Mgmt For For For Voted Washington Trust Bancorp, Inc. United States 04/23/2013 Annual 02/26/2013 WASH CUSIP Elect Katherine W. Hoxsie Mgmt For For For Voted Washington Trust Bancorp, Inc. United States 04/23/2013 Annual 02/26/2013 WASH CUSIP Elect Kathleen E. McKeough Mgmt For For For Voted Washington Trust Bancorp, Inc. United States 04/23/2013 Annual 02/26/2013 WASH CUSIP Elect John C. Warren Mgmt For For For Voted Washington Trust Bancorp, Inc. United States 04/23/2013 Annual 02/26/2013 WASH CUSIP 2 Ratification of Auditor Mgmt For For For Voted Washington Trust Bancorp, Inc. United States 04/23/2013 Annual 02/26/2013 WASH CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Washington Trust Bancorp, Inc. United States 04/23/2013 Annual 02/26/2013 WASH CUSIP 4 Stock Option and Incentive Plan Mgmt For Against Against Voted Waste Management, Inc. United States 05/10/2013 Annual 03/13/2013 WM 94106L109 CUSIP 1 Elect Bradbury H. Anderson Mgmt For For For Voted Waste Management, Inc. United States 05/10/2013 Annual 03/13/2013 WM 94106L109 CUSIP 2 Elect Frank M. Clark, Jr. Mgmt For For For Voted Waste Management, Inc. United States 05/10/2013 Annual 03/13/2013 WM 94106L109 CUSIP 3 Elect Patrick W. Gross Mgmt For Against Against Voted Waste Management, Inc. United States 05/10/2013 Annual 03/13/2013 WM 94106L109 CUSIP 4 Elect Victoria M. Holt Mgmt For For For Voted Waste Management, Inc. United States 05/10/2013 Annual 03/13/2013 WM 94106L109 CUSIP 5 Elect John C. Pope Mgmt For For For Voted Waste Management, Inc. United States 05/10/2013 Annual 03/13/2013 WM 94106L109 CUSIP 6 Elect W. Robert Reum Mgmt For For For Voted Waste Management, Inc. United States 05/10/2013 Annual 03/13/2013 WM 94106L109 CUSIP 7 Elect David P. Steiner Mgmt For For For Voted Waste Management, Inc. United States 05/10/2013 Annual 03/13/2013 WM 94106L109 CUSIP 8 Elect Thomas H. Weidemeyer Mgmt For For For Voted Waste Management, Inc. United States 05/10/2013 Annual 03/13/2013 WM 94106L109 CUSIP 9 Ratification of Auditor Mgmt For For For Voted Waste Management, Inc. United States 05/10/2013 Annual 03/13/2013 WM 94106L109 CUSIP 10 Advisory Vote on Executive Compensation Mgmt For For For Voted Waste Management, Inc. United States 05/10/2013 Annual 03/13/2013 WM 94106L109 CUSIP 11 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Voted Waste Management, Inc. United States 05/10/2013 Annual 03/13/2013 WM 94106L109 CUSIP 12 Shareholder Proposal Regarding Report on Political Spending ShrHoldr Against For Against Voted Waste Management, Inc. United States 05/10/2013 Annual 03/13/2013 WM 94106L109 CUSIP 13 Shareholder Proposal Regarding Compensation Benchmarking ShrHoldr Against Against For Voted Watsco, Inc. United States 05/20/2013 Annual 04/05/2013 WSO CUSIP Elect David C. Darnell Mgmt For For For Voted Wausau Paper Corp. United States 04/18/2013 Annual 02/15/2013 WPP CUSIP Elect G. Watts Humphrey, Jr. Mgmt For Withhold Against Voted Wausau Paper Corp. United States 04/18/2013 Annual 02/15/2013 WPP CUSIP Elect George P. Murphy Mgmt For For For Voted Wausau Paper Corp. United States 04/18/2013 Annual 02/15/2013 WPP CUSIP Elect John S. Kvocka Mgmt For For For Voted Wausau Paper Corp. United States 04/18/2013 Annual 02/15/2013 WPP CUSIP Elect Londa J. Dewey Mgmt For For For Voted Wausau Paper Corp. United States 04/18/2013 Annual 02/15/2013 WPP CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Wausau Paper Corp. United States 04/18/2013 Annual 02/15/2013 WPP CUSIP 3 Ratification of Auditor Mgmt For For For Voted Websense, Inc. United States 06/12/2013 Annual 04/15/2013 WBSN CUSIP Elect John B. Carrington Mgmt For For For Voted Websense, Inc. United States 06/12/2013 Annual 04/15/2013 WBSN CUSIP Elect Charles M. Boesenberg Mgmt For For For Voted Websense, Inc. United States 06/12/2013 Annual 04/15/2013 WBSN CUSIP Elect Bruce T. Coleman Mgmt For For For Voted Websense, Inc. United States 06/12/2013 Annual 04/15/2013 WBSN CUSIP Elect John R. McCormack Mgmt For For For Voted Websense, Inc. United States 06/12/2013 Annual 04/15/2013 WBSN CUSIP Elect John F. Schaefer Mgmt For For For Voted Websense, Inc. United States 06/12/2013 Annual 04/15/2013 WBSN CUSIP Elect Gary E. Sutton Mgmt For For For Voted Websense, Inc. United States 06/12/2013 Annual 04/15/2013 WBSN CUSIP Elect Peter C. Waller Mgmt For For For Voted Websense, Inc. United States 06/12/2013 Annual 04/15/2013 WBSN CUSIP 2 Amendment to the 2000 Employee Stock Purchase Plan Mgmt For For For Voted Websense, Inc. United States 06/12/2013 Annual 04/15/2013 WBSN CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Websense, Inc. United States 06/12/2013 Annual 04/15/2013 WBSN CUSIP 4 Ratification of Auditor Mgmt For For For Voted Webster Financial Corporation United States 04/25/2013 Annual 02/25/2013 WBS CUSIP 1 Elect Joel S. Becker Mgmt For For For Voted Webster Financial Corporation United States 04/25/2013 Annual 02/25/2013 WBS CUSIP 2 Elect David A. Coulter Mgmt For For For Voted Webster Financial Corporation United States 04/25/2013 Annual 02/25/2013 WBS CUSIP 3 Elect Robert A. Finkenzeller Mgmt For For For Voted Webster Financial Corporation United States 04/25/2013 Annual 02/25/2013 WBS CUSIP 4 Elect Laurence C. Morse Mgmt For For For Voted Webster Financial Corporation United States 04/25/2013 Annual 02/25/2013 WBS CUSIP 5 Elect Mark Pettie Mgmt For For For Voted Webster Financial Corporation United States 04/25/2013 Annual 02/25/2013 WBS CUSIP 6 Elect Charles W. Shivery Mgmt For For For Voted Webster Financial Corporation United States 04/25/2013 Annual 02/25/2013 WBS CUSIP 7 Elect James C. Smith Mgmt For For For Voted Webster Financial Corporation United States 04/25/2013 Annual 02/25/2013 WBS CUSIP 8 Advisory Vote on Executive Compensation Mgmt For For For Voted Webster Financial Corporation United States 04/25/2013 Annual 02/25/2013 WBS CUSIP 9 Renewal of the Qualified Performance-Based Compensation Plan Mgmt For For For Voted Webster Financial Corporation United States 04/25/2013 Annual 02/25/2013 WBS CUSIP 10 Ratification of Auditor Mgmt For For For Voted Weight Watchers International, Inc. United States 05/07/2013 Annual 03/26/2013 WTW CUSIP Elect Steven M. Altschuler Mgmt For For For Voted Weight Watchers International, Inc. United States 05/07/2013 Annual 03/26/2013 WTW CUSIP Elect Philippe J. Amouyal Mgmt For For For Voted Weight Watchers International, Inc. United States 05/07/2013 Annual 03/26/2013 WTW CUSIP Elect David P. Kirchhoff Mgmt For For For Voted Weight Watchers International, Inc. United States 05/07/2013 Annual 03/26/2013 WTW CUSIP 2 Ratification of Auditor Mgmt For For For Voted Weight Watchers International, Inc. United States 05/07/2013 Annual 03/26/2013 WTW CUSIP 3 Re-Approval of the Material Terms of the Performance Goals Under the 2008 Stock Incentive Plan Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 1 Elect John D. Baker II Mgmt For Against Against Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 2 Elect Elaine L. Chao Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 3 Elect John S. Chen Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 4 Elect Lloyd H. Dean Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 5 Elect Susan E. Engel Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 6 Elect Enrique Hernandez, Jr. Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 7 Elect Donald M. James Mgmt For Against Against Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 8 Elect Cynthia H. Milligan Mgmt For Against Against Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 9 Elect Federico F. Pena Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 10 Elect Howard V. Richardson Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 11 Elect Judith M. Runstad Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 12 Elect Stephen W. Sanger Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 13 Elect John G. Stumpf Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 14 Elect Susan G. Swenson Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 15 Advisory Vote on Executive Compensation Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 16 Approve the Company's Amended and Restated Long-Term Incentive Compensation Plan Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 17 Ratification of Auditor Mgmt For For For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 18 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 19 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Voted Wells Fargo & Company United States 04/23/2013 Annual 02/26/2013 WFC CUSIP 20 Shareholder Proposal Regarding Discriminitory Mortgage Servicing and Foreclosure Practices ShrHoldr Against Against For Voted Wesco International, Inc. United States 05/30/2013 Annual 04/04/2013 WCC 95082P105 CUSIP Elect Sandra Beach Lin Mgmt For For For Voted Wesco International, Inc. United States 05/30/2013 Annual 04/04/2013 WCC 95082P105 CUSIP Elect Robert J. Tarr, Jr. Mgmt For For For Voted Wesco International, Inc. United States 05/30/2013 Annual 04/04/2013 WCC 95082P105 CUSIP Elect Stephen A. Van Oss Mgmt For For For Voted Wesco International, Inc. United States 05/30/2013 Annual 04/04/2013 WCC 95082P105 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For For For Voted Wesco International, Inc. United States 05/30/2013 Annual 04/04/2013 WCC 95082P105 CUSIP 3 Amendment to the 1999 Long-Term Incentive Plan Mgmt For For For Voted Wesco International, Inc. United States 05/30/2013 Annual 04/04/2013 WCC 95082P105 CUSIP 4 Re-approval of the material terms under the 1999 Long-Term Incentive Plan Mgmt For For For Voted Wesco International, Inc. United States 05/30/2013 Annual 04/04/2013 WCC 95082P105 CUSIP 5 Ratification of Auditor Mgmt For For For Voted Wesco International, Inc. United States 05/30/2013 Annual 04/04/2013 WCC 95082P105 CUSIP 6 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Voted Western Refining, Inc. United States 06/04/2013 Annual 04/08/2013 WNR CUSIP Elect William D. Sanders Mgmt For For For Voted Western Refining, Inc. United States 06/04/2013 Annual 04/08/2013 WNR CUSIP Elect Ralph A. Schmidt Mgmt For For For Voted Western Refining, Inc. United States 06/04/2013 Annual 04/08/2013 WNR CUSIP Elect Jeff A. Stevens Mgmt For For For Voted Western Refining, Inc. United States 06/04/2013 Annual 04/08/2013 WNR CUSIP 2 Ratification of Auditor Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP Elect John B. Elstrott Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP Elect Gabrielle E. Greene Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP Elect Hass Hassan Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP Elect Stephanie Kugelman Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP Elect John P. Mackey Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP Elect Walter Robb Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP Elect Jonathan A. Seiffer Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP Elect Morris J. Siegel Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP Elect Jonathan D. Sokoloff Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP Elect Ralph Z. Sorenson Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP Elect William A. Tindell Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP 2 Ratification of Auditor Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP 4 Amendment to the 2009 Stock Incentive Plan Mgmt For For For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP 5 Shareholder Proposal Regarding Extended Producer Responsibility ShrHoldr Against Against For Voted Whole Foods Market, Inc. United States 03/15/2013 Annual 01/15/2013 WFM CUSIP 6 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against Against For Voted Winnebago Industries, Inc. United States 12/18/2012 Annual 10/09/2012 WGO CUSIP Elect Irvin Aal Mgmt For For For Voted Winnebago Industries, Inc. United States 12/18/2012 Annual 10/09/2012 WGO CUSIP Elect Martha Rodamaker Mgmt For For For Voted Winnebago Industries, Inc. United States 12/18/2012 Annual 10/09/2012 WGO CUSIP 2 Ratification of Auditor Mgmt For For For Voted Winnebago Industries, Inc. United States 12/18/2012 Annual 10/09/2012 WGO CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Wisconsin Energy Corporation United States 05/02/2013 Annual 02/21/2013 WEC CUSIP 1 Elect John F. Bergstrom Mgmt For For For Voted Wisconsin Energy Corporation United States 05/02/2013 Annual 02/21/2013 WEC CUSIP 2 Elect Barbara L. Bowles Mgmt For For For Voted Wisconsin Energy Corporation United States 05/02/2013 Annual 02/21/2013 WEC CUSIP 3 Elect Patricia W. Chadwick Mgmt For For For Voted Wisconsin Energy Corporation United States 05/02/2013 Annual 02/21/2013 WEC CUSIP 4 Elect Curt S. Culver Mgmt For For For Voted Wisconsin Energy Corporation United States 05/02/2013 Annual 02/21/2013 WEC CUSIP 5 Elect Thomas J. Fischer Mgmt For For For Voted Wisconsin Energy Corporation United States 05/02/2013 Annual 02/21/2013 WEC CUSIP 6 Elect Gale E. Klappa Mgmt For For For Voted Wisconsin Energy Corporation United States 05/02/2013 Annual 02/21/2013 WEC CUSIP 7 Elect Henry W. Knueppel Mgmt For For For Voted Wisconsin Energy Corporation United States 05/02/2013 Annual 02/21/2013 WEC CUSIP 8 Elect Ulice Payne, Jr. Mgmt For For For Voted Wisconsin Energy Corporation United States 05/02/2013 Annual 02/21/2013 WEC CUSIP 9 Elect Mary Ellen Stanek Mgmt For Against Against Voted Wisconsin Energy Corporation United States 05/02/2013 Annual 02/21/2013 WEC CUSIP 10 Ratification of Auditor Mgmt For For For Voted Wisconsin Energy Corporation United States 05/02/2013 Annual 02/21/2013 WEC CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted World Wrestling Entertainment, Inc. United States 04/26/2013 Annual 03/04/2013 WWE 98156Q108 CUSIP Elect Vincent K. McMahon Mgmt For For For Voted World Wrestling Entertainment, Inc. United States 04/26/2013 Annual 03/04/2013 WWE 98156Q108 CUSIP Elect Stuart Goldfarb Mgmt For For For Voted World Wrestling Entertainment, Inc. United States 04/26/2013 Annual 03/04/2013 WWE 98156Q108 CUSIP Elect Patricia A. Gottesman Mgmt For For For Voted World Wrestling Entertainment, Inc. United States 04/26/2013 Annual 03/04/2013 WWE 98156Q108 CUSIP Elect David Kenin Mgmt For For For Voted World Wrestling Entertainment, Inc. United States 04/26/2013 Annual 03/04/2013 WWE 98156Q108 CUSIP Elect Joseph H. Perkins Mgmt For For For Voted World Wrestling Entertainment, Inc. United States 04/26/2013 Annual 03/04/2013 WWE 98156Q108 CUSIP Elect Frank A. Riddick III Mgmt For For For Voted World Wrestling Entertainment, Inc. United States 04/26/2013 Annual 03/04/2013 WWE 98156Q108 CUSIP Elect Jeffrey R. Speed Mgmt For For For Voted World Wrestling Entertainment, Inc. United States 04/26/2013 Annual 03/04/2013 WWE 98156Q108 CUSIP Elect Kevin Dunn Mgmt For For For Voted World Wrestling Entertainment, Inc. United States 04/26/2013 Annual 03/04/2013 WWE 98156Q108 CUSIP Elect Basil E. DeVito, Jr. Mgmt For For For Voted World Wrestling Entertainment, Inc. United States 04/26/2013 Annual 03/04/2013 WWE 98156Q108 CUSIP 2 Ratification of Auditor Mgmt For For For Voted World Wrestling Entertainment, Inc. United States 04/26/2013 Annual 03/04/2013 WWE 98156Q108 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Worthington Industries, Inc. United States 09/27/2012 Annual 08/06/2012 WOR CUSIP 1 Elect John Blystone Mgmt For For For Voted Worthington Industries, Inc. United States 09/27/2012 Annual 08/06/2012 WOR CUSIP 2 Elect Mark Davis Mgmt For For For Voted Worthington Industries, Inc. United States 09/27/2012 Annual 08/06/2012 WOR CUSIP 3 Elect Sidney Ribeau Mgmt For Against Against Voted Worthington Industries, Inc. United States 09/27/2012 Annual 08/06/2012 WOR CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted Worthington Industries, Inc. United States 09/27/2012 Annual 08/06/2012 WOR CUSIP 5 Ratification of Auditor Mgmt For For For Voted WPX Energy Inc. United States 05/22/2013 Annual 03/25/2013 WPX 98212B103 CUSIP 1 Elect John A. Carrig Mgmt For For For Voted WPX Energy Inc. United States 05/22/2013 Annual 03/25/2013 WPX 98212B103 CUSIP 2 Elect Henry E. Lentz Mgmt For For For Voted WPX Energy Inc. United States 05/22/2013 Annual 03/25/2013 WPX 98212B103 CUSIP 3 Elect William G. Lowrie Mgmt For For For Voted WPX Energy Inc. United States 05/22/2013 Annual 03/25/2013 WPX 98212B103 CUSIP 4 Advisory Vote on Executive Compensation Mgmt For For For Voted WPX Energy Inc. United States 05/22/2013 Annual 03/25/2013 WPX 98212B103 CUSIP 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted WPX Energy Inc. United States 05/22/2013 Annual 03/25/2013 WPX 98212B103 CUSIP 6 2013 Incentive Plan Mgmt For For For Voted WPX Energy Inc. United States 05/22/2013 Annual 03/25/2013 WPX 98212B103 CUSIP 7 Ratification of Auditor Mgmt For For For Voted Wyndham Worldwide Corporation United States 05/14/2013 Annual 03/15/2013 WYN 98310W108 CUSIP Elect Brian Mulroney Mgmt For For For Voted Wyndham Worldwide Corporation United States 05/14/2013 Annual 03/15/2013 WYN 98310W108 CUSIP Elect Michael H. Wargotz Mgmt For For For Voted Wyndham Worldwide Corporation United States 05/14/2013 Annual 03/15/2013 WYN 98310W108 CUSIP 2 Advisory Vote on Executive Compensation Mgmt For Against Against Voted Wyndham Worldwide Corporation United States 05/14/2013 Annual 03/15/2013 WYN 98310W108 CUSIP 3 Ratification of Auditor Mgmt For For For Voted Wynn Resorts, Limited United States 02/22/2013 Special 01/15/2013 WYNN CUSIP 1 Removal of Director Kazuo Okada Mgmt For For For Voted Wynn Resorts, Limited United States 02/22/2013 Special 01/15/2013 WYNN CUSIP 2 Right to Adjourn Meeting Mgmt For For For Voted Wynn Resorts, Limited United States 05/07/2013 Annual 03/13/2013 WYNN CUSIP Elect Ray R. Irani Mgmt For For For Voted Wynn Resorts, Limited United States 05/07/2013 Annual 03/13/2013 WYNN CUSIP Elect Alvin V. Shoemaker Mgmt For For For Voted Wynn Resorts, Limited United States 05/07/2013 Annual 03/13/2013 WYNN CUSIP Elect D. Boone Wayson Mgmt For For For Voted Wynn Resorts, Limited United States 05/07/2013 Annual 03/13/2013 WYNN CUSIP Elect Stephen A. Wynn Mgmt For For For Voted Wynn Resorts, Limited United States 05/07/2013 Annual 03/13/2013 WYNN CUSIP 2 Ratification of Auditor Mgmt For For For Voted Wynn Resorts, Limited United States 11/02/2012 Annual 09/12/2012 WYNN CUSIP Elect Linda Chen Mgmt For For For Voted Wynn Resorts, Limited United States 11/02/2012 Annual 09/12/2012 WYNN CUSIP Elect Marc Schorr Mgmt For For For Voted Wynn Resorts, Limited United States 11/02/2012 Annual 09/12/2012 WYNN CUSIP Elect J. Edward Virtue Mgmt For For For Voted Wynn Resorts, Limited United States 11/02/2012 Annual 09/12/2012 WYNN CUSIP Elect Elaine Wynn Mgmt For Withhold Against Voted Wynn Resorts, Limited United States 11/02/2012 Annual 09/12/2012 WYNN CUSIP 2 Amendment to the Annual Performance Based Incentive Plan for Executive Officers Mgmt For For For Voted Wynn Resorts, Limited United States 11/02/2012 Annual 09/12/2012 WYNN CUSIP 3 Ratification of Auditor Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 1 Elect Gail K. Boudreaux Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 2 Elect Fredric W. Corrigan Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 3 Elect Richard K. Davis Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 4 Elect Benjamin G.S. Fowke III Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 5 Elect Albert F. Moreno Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 6 Elect Richard T. O'Brien Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 7 Elect Christopher J. Policinski Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 8 Elect A. Patricia Sampson Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 9 Elect James J. Sheppard Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 10 Elect David A. Westerlund Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 11 Elect Kim Williams Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 12 Elect Timothy V. Wolf Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 13 Ratification of Auditor Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Xcel Energy Inc. United States 05/22/2013 Annual 03/26/2013 XEL 98389B100 CUSIP 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Voted XO Group Inc. United States 05/29/2013 Annual 04/04/2013 XOXO CUSIP Elect Charles C. Baker Mgmt For Withhold Against Voted XO Group Inc. United States 05/29/2013 Annual 04/04/2013 XOXO CUSIP Elect Peter Sachse Mgmt For For For Voted XO Group Inc. United States 05/29/2013 Annual 04/04/2013 XOXO CUSIP 2 Ratification of Auditor Mgmt For For For Voted XO Group Inc. United States 05/29/2013 Annual 04/04/2013 XOXO CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 1 Elect John D. Hayes Mgmt For For For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 2 Elect Susan M. James Mgmt For For For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 3 Elect Max R. Levchin Mgmt For For For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 4 Elect Peter Liguori Mgmt For For For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 5 Elect Daniel S. Loeb Mgmt For For For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 6 Elect Marissa A. Mayer Mgmt For For For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 7 Elect Thomas J. McInerney Mgmt For For For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 8 Elect Maynard G. Webb, Jr. Mgmt For For For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 9 Elect Harry J. Wilson Mgmt For For For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 10 Elect Michael J. Wolf Mgmt For For For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 11 Advisory Vote on Executive Compensation Mgmt For For For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 12 Ratification of Auditor Mgmt For For For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 13 Shareholder Regarding Corporate Social Responsibility Report ShrHoldr Against Against For Voted Yahoo Inc. United States 06/25/2013 Annual 04/26/2013 YHOO CUSIP 14 Shareholder Proposal Regarding Report on Political Spending ShrHoldr Against For Against Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 1 Elect Michael J. Cavanagh Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 2 Elect David W. Dorman Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 3 Elect Massimo Ferragamo Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 4 Elect Mirian M. Graddick-Weir Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 5 Elect J. David Grissom Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 6 Elect Bonnie G. Hill Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 7 Elect Jonathan S. Linen Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 8 Elect Thomas C. Nelson Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 9 Elect David C. Novak Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 10 Elect Thomas M. Ryan Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 11 Elect Jing-Shyh S. Su Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 12 Elect Robert D. Walter Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 13 Ratification of Auditor Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 14 Advisory Vote on Executive Compensation Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 15 Approval of Material Terms Under the Long Term Incentive Plan Mgmt For For For Voted Yum Brands, Inc. United States 05/15/2013 Annual 03/18/2013 YUM CUSIP 16 Shareholder Proposal Regarding Recycling Strategy for Food and Beverage Packaging ShrHoldr Against Against For Voted Zale Corporation United States 12/06/2012 Annual 10/11/2012 ZLC CUSIP Elect Neale Attenborough Mgmt For For For Voted Zale Corporation United States 12/06/2012 Annual 10/11/2012 ZLC CUSIP Elect Yuval Braverman Mgmt For For For Voted Zale Corporation United States 12/06/2012 Annual 10/11/2012 ZLC CUSIP Elect David Dyer Mgmt For For For Voted Zale Corporation United States 12/06/2012 Annual 10/11/2012 ZLC CUSIP Elect Kenneth Gilman Mgmt For For For Voted Zale Corporation United States 12/06/2012 Annual 10/11/2012 ZLC CUSIP Elect Theo Killion Mgmt For For For Voted Zale Corporation United States 12/06/2012 Annual 10/11/2012 ZLC CUSIP Elect John Lowe, Jr. Mgmt For For For Voted Zale Corporation United States 12/06/2012 Annual 10/11/2012 ZLC CUSIP Elect Joshua Olshanksy Mgmt For For For Voted Zale Corporation United States 12/06/2012 Annual 10/11/2012 ZLC CUSIP Elect Beth Pritchard Mgmt For For For Voted Zale Corporation United States 12/06/2012 Annual 10/11/2012 ZLC CUSIP 2 Amendment to the 2011 Omnibus Incentive Plan Mgmt For Against Against Voted Zale Corporation United States 12/06/2012 Annual 10/11/2012 ZLC CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Zale Corporation United States 12/06/2012 Annual 10/11/2012 ZLC CUSIP 4 Ratification of Auditor Mgmt For For For Voted Zoltek Companies, Inc. United States 02/01/2013 Annual 12/10/2012 ZOLT 98975W104 CUSIP Elect Michael Latta Mgmt For For For Voted Zoltek Companies, Inc. United States 02/01/2013 Annual 12/10/2012 ZOLT 98975W104 CUSIP Elect Pedro Reynoso Mgmt For For For Voted Zoltek Companies, Inc. United States 02/01/2013 Annual 12/10/2012 ZOLT 98975W104 CUSIP 2 Ratification of Auditor Mgmt For For For Voted Zoltek Companies, Inc. United States 02/01/2013 Annual 12/10/2012 ZOLT 98975W104 CUSIP 3 Advisory Vote on Executive Compensation Mgmt For For For Voted Zoltek Companies, Inc. United States 02/01/2013 Annual 12/10/2012 ZOLT 98975W104 CUSIP 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Voted Zumiez Inc. United States 05/22/2013 Annual 03/18/2013 ZUMZ CUSIP 1 Elect Gerald F. Ryles Mgmt For For For Voted Zumiez Inc. United States 05/22/2013 Annual 03/18/2013 ZUMZ CUSIP 2 Elect Travis D. Smith Mgmt For For For Voted Zumiez Inc. United States 05/22/2013 Annual 03/18/2013 ZUMZ CUSIP 3 Ratification of Auditor Mgmt For For For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ISI STRATEGY FUND, INC. By: /s/ R. Alan Medaugh R. Alan Medaugh President Date: August 28, 2013
